Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

dated as of May 22, 2019

 

among

 

2U, INC.,

as Borrower,

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

OWL ROCK CAPITAL CORPORATION,
as Administrative Agent and Collateral Agent

and

 

OWL ROCK CAPITAL ADVISORS LLC,

as Lead Arranger and Bookrunner

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Classification of Loans and Borrowings

62

Section 1.03

Terms Generally

62

Section 1.04

Accounting Terms; GAAP; Tax Laws

63

Section 1.05

Resolution of Drafting Ambiguities

65

Section 1.06

Limited Condition Acquisition

65

Section 1.07

Times of Day

66

Section 1.08

Deliveries

66

Section 1.09

Schedules and Exhibits

66

Section 1.10

Currency Generally

66

Section 1.11

Basket Amounts and Application of Multiple Relevant Provisions

67

 

 

 

ARTICLE II

THE CREDITS

 

 

 

Section 2.01

Commitments

67

Section 2.02

Loans

68

Section 2.03

Borrowing Procedure

68

Section 2.04

Evidence of Debt; Repayment of Loans

69

Section 2.05

Fee Letters

70

Section 2.06

Interest on Loans

70

Section 2.07

Termination of Commitments

71

Section 2.08

Interest Elections

71

Section 2.09

Amortization of Loans

72

Section 2.10

Optional and Mandatory Prepayments of Loans

72

Section 2.11

Alternate Rate of Interest

77

Section 2.12

Yield Protection

79

Section 2.13

Funding Losses

80

Section 2.14

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

80

Section 2.15

Taxes

83

Section 2.16

Mitigation Obligations; Replacement of Lenders

87

Section 2.17

[Reserved]

88

Section 2.18

[Reserved]

88

Section 2.19

[Reserved]

88

Section 2.20

Increase in Commitments

88

Section 2.21

Extension Amendments

91

Section 2.22

Refinancing Facilities

94

Section 2.23

Tax Treatment

95

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01

Organization; Powers

95

 

i

--------------------------------------------------------------------------------



 

Section 3.02

Authorization; Enforceability

95

Section 3.03

No Conflicts

95

Section 3.04

Financial Statements; Projections

96

Section 3.05

Properties

97

Section 3.06

Intellectual Property

97

Section 3.07

Equity Interests and Restricted Subsidiaries

98

Section 3.08

Litigation

98

Section 3.09

Federal Reserve Regulations

98

Section 3.10

Investment Company Act

99

Section 3.11

Use of Proceeds

99

Section 3.12

Taxes

99

Section 3.13

No Material Misstatements

99

Section 3.14

Labor Matters

100

Section 3.15

Solvency

100

Section 3.16

Employee Benefit Plans

100

Section 3.17

Environmental Matters

101

Section 3.18

Security Documents

101

Section 3.19

Anti-Terrorism Law

102

Section 3.20

OFAC

102

Section 3.21

Foreign Corrupt Practices Act

103

Section 3.22

Compliance with Law

103

Section 3.23

No Defaults

103

Section 3.24

Educational Law Matters

103

 

 

 

ARTICLE IV

CONDITIONS

 

 

 

Section 4.01

Conditions to Initial Credit Extension

104

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

 

 

Section 5.01

Financial Statements, Reports, etc.

107

Section 5.02

Litigation and Other Notices

109

Section 5.03

Existence; Properties

110

Section 5.04

Insurance

111

Section 5.05

Taxes

112

Section 5.06

Employee Benefits

112

Section 5.07

Maintaining Records; Access to Properties and Inspections

113

Section 5.08

Use of Proceeds

113

Section 5.09

Compliance with Environmental Laws; Environmental Reports

113

Section 5.10

Additional Collateral; Additional Guarantors

114

Section 5.11

Security Interests; Further Assurances

116

Section 5.12

Maintenance of Deposit Accounts

116

Section 5.13

Compliance with Law

116

Section 5.14

Anti-Terrorism Law; Anti-Money Laundering; Foreign Corrupt Practices Act

117

Section 5.15

Post-Closing Deliveries

117

Section 5.16

Compliance with Educational Law

118

 

ii

--------------------------------------------------------------------------------



 

ARTICLE VI

NEGATIVE COVENANTS

 

 

 

Section 6.01

Indebtedness

118

Section 6.02

Liens

122

Section 6.03

Investments, Loans and Advances

126

Section 6.04

Mergers and Consolidations

130

Section 6.05

Asset Sales

130

Section 6.06

Dividends

133

Section 6.07

Transactions with Affiliates

134

Section 6.08

Financial Covenants

136

Section 6.09

Prepayments of Certain Indebtedness; Modifications of Organizational Documents
and Other Documents, etc.

137

Section 6.10

No Further Negative Pledge; Subsidiary Distributions

138

Section 6.11

Nature of Business

139

Section 6.12

Fiscal Year

139

 

 

 

ARTICLE VII

GUARANTEE

 

 

 

Section 7.01

The Guarantee

139

Section 7.02

Obligations Unconditional

139

Section 7.03

Reinstatement

141

Section 7.04

Subrogation; Subordination

141

Section 7.05

Remedies

142

Section 7.06

Instrument for the Payment of Money

142

Section 7.07

Continuing Guarantee

142

Section 7.08

General Limitation on Guarantee Obligations

142

Section 7.09

Release of Guarantors

142

Section 7.10

Right of Contribution

143

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT

 

 

 

Section 8.01

Events of Default

143

Section 8.02

Application of Proceeds

146

Section 8.03

Equity Cure

147

 

 

 

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

 

 

Section 9.01

Appointment and Authority

149

Section 9.02

Binding Effect

150

Section 9.03

Use of Discretion

150

Section 9.04

Delegation of Rights and Duties

151

Section 9.05

Reliance and Liability

151

Section 9.06

Administrative Agent Individually

152

Section 9.07

Lender Credit Decision

152

Section 9.08

Expenses, Indemnification

153

Section 9.09

Resignation of Administrative Agent

154

 

iii

--------------------------------------------------------------------------------



 

Section 9.10

Release or Subordination of Collateral or Guarantors

154

Section 9.11

Additional Secured Parties

156

Section 9.12

Certain ERISA Matters

157

 

 

 

ARTICLE X

MISCELLANEOUS

 

 

 

Section 10.01

Notices

158

Section 10.02

Waivers; Amendment

161

Section 10.03

Expenses; Indemnity; Damage Waiver

166

Section 10.04

Successors and Assigns

168

Section 10.05

Survival of Agreement

173

Section 10.06

Counterparts; Integration; Effectiveness

174

Section 10.07

Severability

174

Section 10.08

Right of Setoff

174

Section 10.09

Governing Law; Jurisdiction; Consent to Service of Process

175

Section 10.10

Waiver of Jury Trial

176

Section 10.11

Headings

176

Section 10.12

Treatment of Certain Information; Confidentiality

176

Section 10.13

USA PATRIOT Act Notice

178

Section 10.14

Interest Rate Limitation

178

Section 10.15

Obligations Absolute

178

Section 10.16

No Advisory or Fiduciary Responsibility

179

Section 10.17

Intercreditor Agreement

179

Section 10.18

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

180

Section 10.19

Electronic Execution of Assignments and Certain Other Documents

180

Section 10.20

No Other Duties

181

 

 

 

ARTICLE XI

ACQUISITION MATTERS

 

 

 

Section 11.01

Consent to the Closing Date Acquisition

181

Section 11.02

Reference to Closing Date

181

 

iv

--------------------------------------------------------------------------------



 

ANNEXES

 

 

 

Annex A

Commitments

 

 

SCHEDULES

 

 

 

Schedule 3.03

Conflicts

Schedule 3.06

Intellectual Property

Schedule 3.07

Subsidiaries

Schedule 3.08

Litigation

Schedule 5.15

Post-Closing Deliveries

Schedule 6.01(b)

Permitted Surviving Indebtedness

Schedule 6.02(c)

Existing Liens

Schedule 6.03(b)

Existing Investments

Schedule 6.05

Permitted Dispositions

Schedule 6.07

Transactions with Affiliates

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Assignment and Assumption

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Interest Election Request

Exhibit E

Form of Joinder Agreement

Exhibit F

Form of Loan Note

Exhibit G

Form of Non-Bank Certificate

Exhibit H

Form of Solvency Certificate

 

v

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”), dated as of May 22, 2019, is made
among 2U, Inc., a Delaware corporation (the “Borrower”), each of the Guarantors
(such terms and each other capitalized term used but not defined herein having
the meaning given to it in Article I) from time to time party hereto, the
Lenders from time to time party hereto and Owl Rock Capital Corporation (“Owl
Rock”), as administrative agent for the Lenders (in such capacity, together with
its successors and permitted assigns, the “Administrative Agent”) and as
collateral agent for the Secured Parties (in such capacity, together with its
successors and permitted assigns, the “Collateral Agent”).

 

WITNESSETH:

 

WHEREAS, on the Closing Date, pursuant to the Agreement and Plan of Merger and
Reorganization, dated as of April 7, 2019 (together with the exhibits and
schedules thereto, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time in a manner permitted hereunder, the
“Closing Date Acquisition Agreement”), by and among Borrower, Skywalker
Purchaser, LLC (“Topco Merger Sub”), Skywalker Sub, Inc. (“Merger Sub”), Trilogy
and Fortis Advisors LLC, Borrower intends to, through one or more steps,
consummate the acquisition of Trilogy, including by way of the merger of Merger
Sub with and into Trilogy with Trilogy as the surviving entity of such merger
and immediately thereafter the merger of Trilogy, as the surviving entity to the
first merger, with and into Topco Merger Sub with Topco Merger Sub as the
surviving entity of such second merger (the “Closing Date Acquisition”);

 

WHEREAS, on the Closing Date, the Borrower has requested that the Lenders extend
credit in the form of Loans in an aggregate principal amount equal to
$250,000,000 to (i) fund a portion of the consideration for the Closing Date
Acquisition, (ii) pay related fees, costs and expenses and other transaction
costs incurred in connection with the Transactions (including without limitation
upfront fees and original issue discount) and (iii) finance the Closing Date
Refinancing.

 

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein.  Accordingly, in
consideration of the mutual covenants and agreements set forth herein and in the
other Loan Documents, the receipt and adequacy of which are hereby acknowledged,
the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                             Defined Terms.  As used in this
Agreement, the following terms shall have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

--------------------------------------------------------------------------------



 

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

 

“Accrediting Body” means any non-governmental entity, including institutional
and specialized accrediting agencies, which engages in the granting or
withholding of accreditation of educational institutions, programs or courses in
accordance with standards relating to the performance, operations, financial
condition or academic standards of such institutions, programs or courses.

 

“Additional Amount” shall have the meaning assigned to such term in
Section 2.15(a).

 

“Additional Guarantor” shall mean any Restricted Subsidiary that becomes a
Guarantor after the Closing Date pursuant to Section 5.10.

 

“Additional Lender” shall mean each Eligible Assignee that becomes a Lender.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the greater of (i)(a) an interest rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1.00%) equal to the LIBO Rate
for such Eurodollar Borrowing in effect for such Interest Period divided by
(b) 1 minus the Statutory Reserves (if any) for such Eurodollar Borrowing for
such Interest Period and (ii) 1.00%.

 

“Administrative Agent” shall have the meaning given to that term in the preamble
hereto, and include each other person appointed as a successor pursuant to
Article IX.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
form that may be supplied from time to time by Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the person specified;
provided, however, that neither any Lender nor any Agent (nor any of their
Affiliates) shall be deemed to be an Affiliate of the Borrower or any of its
Subsidiaries solely by virtue of its capacity as a Lender or Agent hereunder.

 

“Agent-Related Distress Event” means, with respect to the Administrative Agent,
the Collateral Agent or any Person that directly or indirectly controls the
Administrative Agent or Collateral Agent (each, a “Distressed Agent-Related
Person”), a voluntary or involuntary case with respect to such Distressed
Agent-Related Person under any Debtor Relief Law is commenced, or a custodian,
conservator, receiver or similar official is appointed for such Distressed
Agent-Related Person or any substantial part of such Distressed Agent-Related
Person’s assets, or such Distressed Agent-Related Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Agent-Related Person to be, insolvent or bankrupt; provided, that an
Agent-Related Distress Event shall not be deemed to have occurred solely by
virtue of any Distressed Agent-Related Person (other than the Administrative
Agent or the Collateral Agent) owning Equity Interests in the Administrative
Agent, the Collateral Agent or any Person that directly or indirectly controls
the Administrative Agent.

 

2

--------------------------------------------------------------------------------



 

“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean either of them.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal (rounded
upward, if necessary, to the next highest 1/100 of 1%) to the highest of (i) the
prime commercial lending rate published by the Wall Street Journal as the “prime
rate,” (ii) the Federal Funds Rate plus 1/2 of 1.00% and (iii) the one-month
Adjusted LIBO Rate plus 1.00% per annum. The applicable Alternate Base Rate
shall at no time be less than 2.00% per annum. Any change in the Alternate Base
Rate due to a change in the Base Rate, the Federal Funds Rate or the Adjusted
LIBO Rate shall be effective on the effective date of such change in the Base
Rate, the Federal Funds Rate or the Adjusted LIBO Rate, as the case may be.

 

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.19.

 

“Applicable ECF Percentage” shall mean, for any fiscal year of the Borrower
ending after the Conversion Date, (a) 50% if the Total Net Leverage Ratio (after
giving effect to (i) any prepayments or buybacks described in
Section 2.10(f)(B) and (ii) any such ECF Payment Amount assuming a 50%
Applicable ECF Percentage) as of the last day of and for such fiscal year is
greater than 5.50 to 1.00, (b) 25% if the Total Net Leverage Ratio (after giving
effect to (i) any prepayments or buybacks described in Section 2.10(f)(B) and
(ii) any such ECF Payment Amount assuming a 25% Applicable ECF Percentage) as of
the last day of and for such fiscal year is equal to or less than 5.50 to 1.00
but greater than or equal to 4.50 to 1.00 and (c) 0% if the Total Net Leverage
Ratio (after giving effect to any prepayments or buybacks described in
Section 2.10(f)(B)) as of the last day of such fiscal year is less than 4.50 to
1.00.  For the avoidance of doubt, if, after giving effect to the parenthetical
phrases in any of the foregoing sub-clauses more than one of the preceding
sub-clauses would be applicable, the sub-clause with the highest percentage
shall apply.

 

“Applicable Margin” shall mean 4.75% per annum for ABR Loans and 5.75% per annum
for Eurodollar Loans.  Notwithstanding the foregoing, the Applicable Margin in
respect of any Extended Loan shall be the applicable percentages per annum set
forth in the relevant Extension Amendment.

 

“Applicable Other Indebtedness” shall have the meaning assigned to such term in
Section 2.10(i).

 

“Applicable Prepayment Premium” means the principal amount of such prepayment
multiplied by (I) two percent (2.0%), with respect to prepayments made on or
after the Closing Date but prior to the first anniversary of the Closing Date,
(II) one percent (1.00%) with respect to prepayments made on or after the first
anniversary of the Closing Date but prior to the second anniversary of the
Closing Date and (III) thereafter zero percent (0.0%); provided that, following
an acceleration occurring prior to the second anniversary of the Closing Date,
the principal amount that was accelerated shall be deemed prepaid for purposes
of the calculation of the Applicable Prepayment Premium.

 

3

--------------------------------------------------------------------------------



 

“Applicable Tax Laws” shall mean the Code and any other applicable Requirement
of Law relating to Taxes, as in effect from time to time.

 

“Approved Fund” shall mean any Fund that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity, or an Affiliate of
an entity, that administers, advises or manages a Lender.

 

“Arrangement Fee Letter” shall mean that certain Arrangement Fee Letter, dated
as of the Closing Date, by and between the Borrower and the Lead Arranger.

 

“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

 

“Asset Sale” shall mean any conveyance, sale, transfer or other disposition of
any property (including Equity Interests of a Group Member) other than as
permitted pursuant to Section 6.05 (other than Section 6.05(b) and (q)), and in
any event “Asset Sales” shall exclude Casualty Events of any Group Member.

 

“Asset Sale/Casualty Event Threshold” shall have the meaning assigned to such
term in Section 2.10(c)(i).

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form (including electronic documentation generated
by use of an electronic platform) of Exhibit A, or any other form approved by
the Administrative Agent.

 

“Attributable Indebtedness” shall mean, when used with respect to any Sale
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale Leaseback
Transaction.

 

“Available Retained ECF Amount” shall mean, at any date of determination, the
portion of Excess Cash Flow, determined on a cumulative basis for all fiscal
years of the Borrower (commencing with the fiscal year ending after the
Conversion Date) that was not required to be applied to prepay Loans pursuant to
Section 2.10(f) or to prepay any other Indebtedness pursuant to
Section 2.10(i) on account of Section 2.10(f); provided that in no event shall
the “Available Retained ECF Amount” be less than $0.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion
Powers.

 

“Bail-In Legislation” shall mean:

 

4

--------------------------------------------------------------------------------



 

(a)                                 with respect to any EEA Member Country
implementing Article 55 BRRD, the implementing law for such EEA Member Country
from time to time which is described in the EU Bail-In Legislation Schedule; and

 

(b)                                 in relation to any state other than such an
EEA Member Country or (to the extent that the United Kingdom is not such an EEA
Member Country) the United Kingdom, any analogous law or regulation from time to
time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law or regulation.

 

“Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. §§ 101 et seq. and
the regulations issued thereunder.

 

“Base Rate” shall mean a rate per annum equal to the rate last quoted by The
Wall Street Journal as the “Prime Rate” in the United States or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar to the form of Certification
Regarding Beneficial Owners of Legal Entity Customers published jointly, in
May 2018, by the Loan Syndications and Trading Association and Securities
Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F. R. § 1010.230.

 

“Benefit Plan” means any of (a) an Employee Benefit Plan that is subject to
Title I of ERISA, (b) a “plan” as defined in and subject to Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such Employee Benefit Plan or “plan”.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Board of Directors” shall mean, with respect to any person, (a) in the case of
any corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers, manager or managing member of
such person, (c) in the case of any partnership, the general partner of such
person and (d) in any other case, the functional equivalent of the foregoing.

 

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

 

“Borrowing” shall mean Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

5

--------------------------------------------------------------------------------



 

“Borrowing Request” shall mean a written request by the Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit B, or
such other form (including electronic documentation generated by the use of an
electronic platform) as shall be approved by the Administrative Agent (which
approval shall not be unreasonably withheld).

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Assets” shall mean, with respect to any person, all equipment, rolling
stock, aircraft, fixed assets and Real Property or improvements of such person,
or replacements or substitutions therefor or additions thereto, that, in
accordance with GAAP, have been or should be reflected as additions to property,
plant or equipment on the balance sheet of such person.

 

“Capital Expenditures” shall mean, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower and its Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries and (b) Capital
Lease Obligations incurred by the Borrower and its Restricted Subsidiaries
during such period.

 

“Capital Lease Obligations” shall mean, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capital Lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with GAAP
as in effect on December 31, 2018.

 

“Capital Leases” shall mean all leases that are required to be, in accordance
with GAAP as in effect on December 31, 2018, recorded as capitalized leases;
provided that the adoption or issuance of any accounting standards after such
date will not cause any lease that was not or would not have been a Capital
Lease prior to such adoption or issuance to be deemed a Capital Lease.

 

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any political subdivision, agency or instrumentality thereof (provided that
the full faith and credit of the United States is pledged in support thereof)
having maturities of not more than one year from the date of acquisition by such
person; (b) securities issued, or directly, unconditionally and fully guaranteed
or insured, by any state of the United States or any political subdivision of
any such state or any public instrumentality thereof (provided that the full
faith and credit of such state is pledged in support thereof) having maturities
of not more than one year from the date of acquisition by such person; (c) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500,000,000
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of

 

6

--------------------------------------------------------------------------------



 

acquisition by such person, and securities with maturities of one year or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of this clause (c);
(d) repurchase obligations for underlying securities of the types described in
clauses (a), (b) or (c) above entered into with any bank meeting the
qualifications specified in clause (c) above, which repurchase obligations are
secured by a valid perfected security interest in the underlying securities;
(e) commercial paper issued by any person incorporated in the United States
rated at least A-1 or the equivalent thereof by S&P or at least P-1 or the
equivalent thereof by Moody’s, and in each case maturing not more than one year
after the date of acquisition by such person; (f) investments in money market
funds substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (e) above, or that (i) comply with the criteria
set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of
at least $500,000,000; and (g) demand deposit accounts maintained in the
ordinary course of business.

 

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of any Group Member. 
“Casualty Event” shall include but not be limited to any taking of all or any
part of any Real Property of any Person, in or by condemnation or other eminent
domain proceedings pursuant to any Requirements of Law, or by reason of the
temporary requisition of the use or occupancy of all or any part of any Real
Property of any Person or any part thereof by any Governmental Authority, civil
or military, or any settlement in lieu thereof.

 

“CFC” shall mean a Foreign Subsidiary that is a controlled foreign corporation
within the meaning of Section 957 of the Code.

 

“CFC Holding Company” shall mean any (a) Subsidiary of the Borrower,
substantially all of the assets of which consist of (i) Equity Interests
(including any debt instrument treated as equity for U.S. federal income tax
purposes) or (ii) Equity Interests (including any debt instrument treated as
equity for U.S. federal income tax purposes) and debt instruments, in the case
of clauses (a)(i) and (a)(ii), of one or more CFCs and (b) any Subsidiary of the
Borrower, substantially all of the assets of which consists of (i) Equity
Interests (including any debt instrument treated as equity for U.S. federal
income tax purposes) or (ii) Equity Interests (including any debt instrument
treated as equity for U.S. federal income tax purposes) and debt instruments, in
the case of clauses (b)(i) and (b)(ii), of one or more other Subsidiaries of the
type referred to in the immediately preceding clause (a).

 

A “Change in Control” shall be deemed to have occurred if:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) (i) is or becomes the
beneficial owner (as defined in Rules 13d-3 (other than clause (b) thereof) and
13d-5 under the Exchange Act, except that for purposes of this clause such
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the Equity Interests of the Borrower or the Voting
Stock of the Borrower or (ii) has or acquires the power to

 

7

--------------------------------------------------------------------------------



 

vote (or direct the voting of) directly or indirectly more than 35% of the
Voting Stock of the Borrower or (iii) has or acquires the power to appoint or
remove a majority of the Board of Directors of the Borrower;

 

(b)                                 the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole, to any Person other than the
Borrower or a Guarantor; or

 

(c)                                  a “Change in Control” (or equivalent term)
as defined in the definitive debt documentation for (i) any Indebtedness secured
by the Collateral on a junior basis to the Secured Obligations or any
Indebtedness that is unsecured, (ii) Permitted Pari Passu Refinancing Debt or
Permitted Unsecured Refinancing Debt or (iii) Indebtedness incurred pursuant to
a Permitted Refinancing of any of the foregoing shall occur; provided that,
solely in the case of any Indebtedness described in clause (c)(i) above or any
Indebtedness incurred pursuant to a Permitted Refinancing thereof, so long as
the aggregate principal amount of such Indebtedness exceeds $20,000,000.

 

For purposes of this definition, a person acquiring Voting Stock shall not be
deemed to have beneficial ownership of such Voting Stock subject to a stock
purchase agreement, merger agreement or similar agreement, so long as such
agreement contains a condition to the closing of the transactions contemplated
thereunder that the Obligations shall be Paid in Full and the Commitments
hereunder terminated prior to (or contemporaneously with) the consummation of
such transactions.

 

“Change in Law” shall mean (a) the adoption of, or taking effect of, any law,
treaty, order, rule or regulation after the date hereof, (b) any change in any
law, treaty, order, rule or regulation or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
date hereof or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date hereof; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.

 

“Charges” shall have the meaning assigned to such term in the definition of
“Consolidated EBITDA”.

 

“Closing Date” shall mean May 22, 2019.

 

“Closing Date Acquisition” shall have the meaning assigned to such term in the
recitals hereto.

 

“Closing Date Acquisition Agreement” shall have the meaning assigned to such
term in the recitals hereto.

 

8

--------------------------------------------------------------------------------



 

“Closing Date Acquisition Documents” shall mean the Closing Date Acquisition
Agreement and all material documents and agreements related thereto or expressly
contemplated thereby (in each case, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time in a manner permitted
hereunder).

 

“Closing Date Fee Letter” shall mean that certain Closing Date Fee Letter, dated
as of the Closing Date, by and among the Borrower and the Commitment Parties.

 

“Closing Date Refinancing” shall mean repayment in full of all outstanding
indebtedness under that certain Amended and Restated Revolving Credit Agreement
by and between the Borrower and Comerica Bank as “Administrative Agent”, “Sole
Lead Arranger” and “Sole Bookrunner”, dated as of December 31, 2013 (as amended,
restated, supplemented or otherwise modified from time to time).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean, collectively, all of the Security Agreement Collateral
and all other property of whatever kind and nature, whether now owned or
hereinafter acquired, subject or purported to be subject from time to time to a
Lien under any Security Document and in each case other than Excluded Property.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto, and include each other person appointed as a successor thereto pursuant
to Article IX.  For purposes of Article IX only, references to the
Administrative Agent shall be deemed to also refer to the Collateral Agent
unless the context requires otherwise.

 

“Commitment” shall mean, with respect to any Lender, (a) its obligation to make
its portion of Loans to the Borrower in the amount set forth on Annex A, and
(b) unless the context shall otherwise require, any Incremental Loan Commitments
made pursuant to Section 2.20 after the Closing Date.  The initial aggregate
amount of the Commitments as of the date hereof is $250,000,000.

 

“Commitment Letter” means the Commitment Letter, dated April 7, 2019, by and
among the Commitment Parties and the Borrower.

 

“Commitment Parties” shall mean each of Owl Rock and Owl Rock Capital Advisors
LLC.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act
(7 U.S.C. § 1 et seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in
Section 10.01(d).

 

“Company Owned IP” shall mean all Intellectual Property Rights owned by the
Borrower or any Restricted Subsidiary.

 

9

--------------------------------------------------------------------------------



 

“Company Proprietary Software” shall mean any and all computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether accessed locally or remotely, whether in source code or
object code for which the underlying Intellectual Property Rights are Company
Owned IP.

 

“Competitor” means any person that (x) is not a commercial bank, finance
company, insurance company, financial institution or other similar entity, in
each case that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of
business and (y) is an operating company directly engaged in substantially
similar business operations as the Borrower and its Subsidiaries (or is a direct
or indirect holding company thereof).

 

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit C.

 

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Borrower and its Restricted Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP, and including, without
limitation, amortization of goodwill, software and other intangible assets.

 

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of the Borrower and its Restricted Subsidiaries which may properly
be classified as current assets (excluding deferred tax assets without
duplication of amounts otherwise added in calculating Excess Cash Flow) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries in
accordance with GAAP, excluding (i) cash, (ii) Cash Equivalents, (iii) Hedging
Agreements to the extent that the mark-to-market termination value would be
reflected as an asset on the consolidated balance sheet of such Person,
(iv) deferred financing fees, (v) amounts related to current or deferred taxes
(but excluding assets held for sale, loans (permitted) to third parties, pension
assets, deferred bank fees and derivative financial instruments) (so long as the
items described in clauses (iv) and (v) are non-cash items); provided that
Consolidated Current Assets shall be calculated without giving effect to the
impact of purchase accounting.

 

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities (excluding (a) deferred taxes and taxes payable, in each
case, without duplication of amounts otherwise deducted in calculating Excess
Cash Flow, (b) the current portion of consolidated deferred revenue,
(c) accruals of any costs or expenses related to restructuring reserves or
severance, (d) escrow account balances, (e) the current portion of pension
liabilities, (f) liabilities in respect of unpaid earn-outs, (g) amounts related
to derivative financial instruments and assets held for sale, and (h) any letter
of credit obligations or revolving loans under any revolving credit facility) of
the Borrower and its Restricted Subsidiaries which may properly be classified as
current liabilities (other than the current portion of any Indebtedness and
other long term liabilities, and accrued interest thereon) on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries in accordance with
GAAP; provided that Consolidated Current Liabilities shall be calculated without
giving effect to the impact of purchase accounting.

 

10

--------------------------------------------------------------------------------



 

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Holdings and its Restricted Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income (other than in respect of clauses (f), (o) and (s) below) and without
duplication:

 

(a)                                 Consolidated Interest Expense;

 

(b)                                 Consolidated Amortization Expense;

 

(c)                                  Consolidated Depreciation Expense;

 

(d)                                 Consolidated Tax Expense;

 

(e)                                  out-of-pocket fees (to the extent not
capitalized), costs, charges and expenses directly incurred in connection with
the Transactions in an aggregate amount not to exceed $12,000,000;

 

(f)                                   (x) pro forma adjustments in the Financial
Model, and (y) “run rate” cost savings, operating expense reductions, other
operating improvements and initiatives and synergies that are reasonably
anticipated by the Borrower (as reasonably determined by the Borrower in good
faith and certified by a Financial Officer of the Borrower) to be realized after
any acquisition (including the commencement of activities constituting a
business) or disposition (including the termination or discontinuance of
activities constituting a business), in each case of business entities or of
properties or assets constituting a division or line of business (including,
without limitation, a product line), and/or any other operational change
(including, to the extent applicable, in connection with the Transactions or any
restructuring) within 12 months after such period, in each case, whether such
action has been taken or is reasonably expected to be taken (which will be added
to Consolidated EBITDA as so projected until fully realized and calculated on a
Pro Forma Basis as though such synergies, cost savings, operating expense
reductions, other operating improvements and initiatives had been realized on
the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (i) for the avoidance of
doubt, with respect to operational changes that are not associated with any
acquisition or disposition, the “run rate” cost savings, operating expense
reductions, other operating improvements and initiatives and synergies
associated with such operational change shall be limited to those that are
reasonably anticipated by the Borrower to be realized after the date on which
such operational change is planned or otherwise identified by the Borrower in
good faith within 12 months after such period, (ii) to the extent that such cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies are no longer anticipated by the Borrower to be
realized following the relevant acquisition, disposition or operational change
or, in the case of operational changes that are not associated with an
acquisition or disposition, after the date on which such operational change is
planned or otherwise identified by the Borrower in good faith, in each case,
within 12 months after such period, such amounts shall no longer be added back
to Consolidated EBITDA and (iii) amounts added back to Consolidated EBITDA

 

11

--------------------------------------------------------------------------------



 

pursuant to subclause (y) of this clause (f) (taken together with (i) cash
Charges added back to Consolidated EBITDA pursuant to clause (m) and clause
(n) and (ii) addbacks pursuant to the second paragraph of the definition of “Pro
Forma Basis”) shall not, in the aggregate, exceed 25% of Consolidated EBITDA for
any four fiscal quarter period (determined prior to giving effect thereto);

 

(g)                                  any charges, expenses, costs, accruals,
reserves, payments, fees and expenses or loss of any kind (“Charges”) (including
rationalization, legal, tax, structuring and other costs and expenses) (other
than depreciation or amortization expense) related to any permitted consummated,
anticipated, unsuccessful or attempted securities offering, issuance,
repurchase, conversion, exercise, other Equity Issuance, incurrence by Borrower
or any of its Restricted Subsidiaries of Indebtedness (including an amendment
thereto or a refinancing thereof, whether or not successful, and any costs of
surety bonds incurred in connection with successful or unsuccessful financing
activities), Dividend (including the amount of expenses relating to payments
made to holders of options or other equity-based compensation awards of any
direct or indirect parent of the Borrower in connection with, or as a result of,
any distribution being made to equityholders of such Person, which payments are
being made to compensate such holders of options or other equity-based
compensation awards as though they were equityholders at the time of, and
entitled to share in, such distribution), Investment, acquisition (including the
Closing Date Acquisition and any Permitted Acquisition or other Investments)
(including fees, costs and expenses incurred in connection with the delisting of
public targets or compliance with public company requirements in connection with
any Permitted Acquisition, or other Investment, and, if applicable, any Public
Company Costs), Asset Sale or other disposition, repayment of Indebtedness
(including Restricted Debt Payments and the repurchase or redemption of any
convertible notes), recapitalization or the breakage of any hedging arrangement
permitted hereunder or the incurrence of Indebtedness permitted to be incurred
hereunder (including a refinancing thereof) (in each case, whether or not
successful), and in each case, to the extent the applicable transaction or event
is permitted hereunder, including such fees, expenses, costs or Charges related
to (i) the offering, syndication, assignment and administration of the loans
under the Loan Documents and any other credit facilities (including, and
together with, Charges of S&P, Moody’s or any other nationally recognized
ratings agency, if applicable) and (ii) any refinancing, extension, waiver,
forbearance, amendment or other modification of any derivative securities and
any other credit facilities (in each case, whether consummated, anticipated,
unsuccessful, attempted or otherwise);

 

(h)                                 (i) any non-cash Charges, impairment Charges
(including bad debt expense), write-downs, write-offs, expenses, losses or items
(including, without limitation, purchase accounting adjustments under ASC 805 or
similar recapitalization accounting or acquisition accounting under GAAP or
similar provisions under GAAP, or any amortization or write-off of any amounts
thereof (including, without limitation, with respect to inventory, property and
equipment, leases software, goodwill, intangible assets, in-process research and
development, deferred revenue, advanced billings and debt line items))
(including any (x) non-cash expense relating to the vesting of warrants,
(y) non-cash asset retirement costs, and (z) non-cash increase in expenses
resulting from the revaluation of inventory (including any impact of changes to
inventory valuation policy methods) or other inventory adjustments), including
any such charges, impairment charges, write-downs, write-offs, expenses, losses
or items pushed down to Borrower and its Restricted Subsidiaries, (ii) net
non-cash exchange, translation or performance losses

 

12

--------------------------------------------------------------------------------



 

relating to foreign currency transactions and foreign exchange adjustments
including, without limitation, losses and expenses in connection with, and
currency and exchange rate fluctuations and losses or other obligations from,
hedging activities or other derivative instruments, and (iii) cash Charges
resulting from the application of ASC 805, in each case, by Borrower or its
Restricted Subsidiaries, paid or accrued during the applicable period);

 

(i)                                     (i) the amount of payments made to
option holders, stock holders or restricted stock unit holders of Borrower in
connection with, or as a result of, any distribution being made to shareholders
of such person, which payments are being made to compensate such option holders
as though they were shareholders at the time of, and entitled to share in, such
distribution, in each case to the extent permitted in the Loan Documents, and
(ii) directors’ fees and expenses paid or accrued by Borrower or its Restricted
Subsidiaries or, to the extent paid or accrued with respect to services that
relate directly to Borrower or its Restricted Subsidiaries and paid for with
amounts distributed by Borrower and its Restricted Subsidiaries, of any direct
or indirect parent thereof;

 

(j)                                    Charges that are covered by
indemnification, reimbursement, guaranty, purchase price adjustment or other
similar provisions in favor of Borrower or its Restricted Subsidiaries in any
agreement entered into by Borrower or any of its Restricted Subsidiaries to the
extent such expenses and payments have been reimbursed pursuant to the
applicable indemnity, guaranty or acquisition agreement in such period or an
earlier period if not added back to Consolidated EBITDA in such earlier period;

 

(k)                                 Charges related to any refinancing,
extension, waiver, forbearance, amendment or other modification of the Loan
Documents (whether or not consummated or successful);

 

(l)                                     the aggregate amount of proceeds of
business interruption insurance received from an unaffiliated insurance company
in cash by Borrower or one of its Restricted Subsidiaries during such period to
the extent not already included in Consolidated Net Income;

 

(m)                             any exceptional, extraordinary, unusual or
non-recurring expenses, losses or Charges incurred; provided that, cash amounts
added back to Consolidated EBITDA pursuant to this clause (m) (taken together
with (i) cash Charges added back to Consolidated EBITDA pursuant to clause
(n) and (ii) addbacks pursuant to clause (f)(y) of Consolidated EBITDA and the
second paragraph of the definition of “Pro Forma Basis”) shall not, in the
aggregate, exceed 25% of Consolidated EBITDA for any four fiscal quarter period
(determined prior to giving effect thereto);

 

(n)                                 restructuring Charges, carve-out costs,
severance costs, integration costs, retention, recruiting, relocation, signing
bonuses and expenses, stock option and other equity-based compensation expenses,
accruals or reserves (including restructuring costs related to Permitted
Acquisitions and other Investments permitted hereunder and adjustments to
existing reserves), any one time expense relating to enhanced accounting
function, the closure and/or consolidation of facilities and existing lines of
business and optimization expense and Public Company Costs; provided that, cash
amounts added back to Consolidated EBITDA pursuant to this clause (n) (taken
together with (i) cash Charges added back to Consolidated EBITDA pursuant to
clause (m) and

 

13

--------------------------------------------------------------------------------



 

(ii) addbacks pursuant to clause (f)(y) of Consolidated EBITDA and the second
paragraph of the definition of “Pro Forma Basis”) shall not, in the aggregate,
exceed 25% of Consolidated EBITDA for any four fiscal quarter period (determined
prior to giving effect thereto);

 

(o)                                 solely for purposes of determining
compliance with Section 6.08 (and solely to the extent made in compliance with
Section 8.03(a)), in respect of any period which includes a Total Leverage Cure
Quarter, the Cure Amount in connection with an Equity Cure Contribution in
respect of such Total Leverage Cure Quarter;

 

(p)                                 non-cash costs and expenses relating to any
equity-based compensation or equity-based incentive plan of Borrower (or its
direct or indirect parent company) or any of its Restricted Subsidiaries;

 

(q)                                 [reserved];

 

(r)                                    letter of credit fees;

 

(s)                                   other adjustments that are (i) recommended
(in reasonable detail) by any quality of earnings report made available to the
Administrative Agent prepared by financial advisors (which financial advisors
are (A) nationally recognized or (B) reasonably acceptable to the Administrative
Agent (it being understood and agreed that any of the “Big Four” accounting
firms are acceptable)) and retained by a Credit Party, (ii) determined on a
basis consistent with Article 11 of Regulation S-X promulgated under the
Exchange Act and as interpreted by the staff of the SEC (or any successor
agency), (iii) approved by the Administrative Agent, or (iv) contained in the
Financial Model;

 

(t)                                    net realized losses from Hedging
Agreements or embedded derivatives that require similar accounting treatment;

 

(u)                                 any net loss included in Consolidated Net
Income attributable to noncontrolling interests in any non-Wholly Owned
Subsidiary or any joint venture;

 

(v)                                 all cash actually received (or any netting
arrangements resulting in reduced cash expenditures) during the relevant period
and not included in Consolidated Net Income in respect of any non-cash gain
deducted in the calculation of Consolidated EBITDA (including any component
definition) for any previous period and not added back during such period; and

 

(w)                               (i) reasonable and documented Charges incurred
in connection with the implementation of ASC 606 and (ii) any non-cash Charges
and transitional adjustments resulting from the application of ASC 606;

 

and (y) subtracting therefrom, in each case (other than pursuant to clause
(D) below) only to the extent (and in the same proportion) added in determining
such Consolidated Net Income and without duplication, the aggregate amount of
(A) all non-cash items increasing Consolidated Net Income for such period (other
than the accrual of revenue or recording of receivables in the ordinary course
of business), (B) any extraordinary, unusual or non-recurring gains increasing
Consolidated Net Income for such period, (C) any net realized income or gains
from any obligations under any Hedging Agreement or embedded derivatives that
require similar accounting

 

14

--------------------------------------------------------------------------------



 

treatment, (D) any capitalized content development costs and capitalized
technology costs incurred during such period that, in each case, do not reduce
Consolidated Net Income during such period; provided that, for the avoidance of
doubt, all such amounts shall be added back in determining Consolidated EBITDA
pursuant to clause (x)(b) above in the period in which they are recognized in
determining Consolidated Net Income, (E) the amount of any minority interest net
income attributable to non-controlling interests in any non-Wholly Owned
Subsidiary or any joint venture, and (F) any non-cash gains resulting from the
application of ASC 606 and any positive transitional adjustments resulting
therefrom.

 

Notwithstanding anything to the contrary, (i) it being agreed that for purposes
of calculating any financial ratio or test in connection with a Subject
Transaction, Consolidated EBITDA shall be calculated on a Pro Forma Basis in a
manner consistent with Consolidated EBITDA for each quarterly period set forth
above and the adjustments set forth above in this definition, (ii) other than
for purposes of calculating Excess Cash Flow, Consolidated EBITDA shall be
calculated on a Pro Forma Basis to give effect to any Subject Transaction as if
it occurred on the first day of the reference period and (iii) no addbacks shall
be permitted for (x) cash Charges to the extent that a corresponding addback was
taken during the period that any such amount was accrued and (y) impairment
charges, write-downs and write-offs with respect to inventory.

 

“Consolidated First Lien Debt” shall mean the aggregate amount of Consolidated
Total Funded Indebtedness that is secured by a Lien on the Collateral on a pari
passu basis with the Liens on the Collateral securing the Loans.

 

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Borrower and its Restricted Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP plus,
without duplication:

 

(a)                                 imputed interest on Capital Lease
Obligations and Attributable Indebtedness of the Borrower and its Restricted
Subsidiaries for such period;

 

(b)                                 commissions, discounts and other fees, costs
and charges owed by the Borrower or any of its Restricted Subsidiaries with
respect to letters of credit, and bankers’ acceptance financings or receivables
financings for such period;

 

(c)                                  amortization of costs in connection with
the incurrence by the Borrower or any of its Subsidiaries of Indebtedness, debt
discount or premium and other financing fees and expenses incurred by the
Borrower or any of its Restricted Subsidiaries for such period;

 

(d)                                 cash contributions to any employee stock
ownership plan or similar trust made by the Borrower or any of its Restricted
Subsidiaries to the extent such contributions are used by such plan or trust to
pay interest or fees to any person (other than the Borrower or any of its
Restricted Subsidiaries) in connection with Indebtedness incurred by such plan
or trust for such period;

 

(e)                                  all interest paid or payable with respect
to discontinued operations of the Borrower or any of its Restricted Subsidiaries
for such period;

 

15

--------------------------------------------------------------------------------



 

(f)                                   the interest portion of any deferred
payment obligations of the Borrower or any of its Restricted Subsidiaries for
such period; and

 

(g)                                  all interest on any Indebtedness of the
Borrower or any of its Restricted Subsidiaries of the type described in
clauses (f) or (i) of the definition of “Indebtedness” for such period;

 

provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements related to interest rates (including associated costs), but
excluding unrealized gains and losses with respect to Hedging Agreements related
to interest rates.

 

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness (other than Indebtedness incurred for ordinary course
working capital needs under ordinary course revolving credit facilities)
incurred, assumed or permanently repaid or prepaid or extinguished at any time
on or after the first day of the Test Period and prior to the date of
determination in connection with the Transactions, any Permitted Acquisitions,
Asset Sales or other dispositions (other than any Asset Sales or other
dispositions in the ordinary course of business), and discontinued division or
line of business (including, without limitation, a product line) or operations
as if such incurrence, assumption, repayment or extinguishing had been effected
on the first day of such period in each case to the extent permitted by this
Agreement.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) attributable to the Borrower and its Restricted Subsidiaries
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from such net income (to the extent otherwise included
therein), without duplication:

 

(a)                                 the net income (or loss) of any person that
is not the Borrower or a Restricted Subsidiary of the Borrower, except to the
extent that cash in an amount equal to any such income has actually been
received by the Borrower or (subject to clause (b) below) any of its Restricted
Subsidiaries during such period;

 

(b)                                 the net income of any Restricted Subsidiary
of the Borrower that is not the Borrower or a Guarantor during such period to
the extent that the declaration or payment of Dividends or similar distributions
by such Restricted Subsidiary of that income is not permitted by operation of
the terms of its Organizational Documents or any agreement (other than this
Agreement, any other Loan Document or any refinancings of any of the foregoing,
or the documentation governing any other Indebtedness permitted hereunder
(including under Section 6.10)), instrument, or Requirements of Law applicable
to that Restricted Subsidiary or its equity holders during such period (unless
such restriction or limitation has been waived), except that the Borrower’s
equity in the net loss of any such Restricted Subsidiary for such period shall
be included in determining Consolidated Net Income;

 

(c)                                  any foreign currency translation gains or
losses (including losses related to currency remeasurements of Indebtedness);

 

16

--------------------------------------------------------------------------------



 

(d)                                 unrealized gains and losses, and the impact
of any revaluation, with respect to Hedging Obligations; and

 

(e)                                  gains or losses due solely to the
cumulative effect of any change in accounting principles (effected either
through cumulative effect adjustment or retroactive application, in each case,
in accordance with GAAP) and changes as a result of the adoption or modification
of accounting policies during such period.

 

“Consolidated Revenues” shall mean, as of any date of determination, the sum of
LQA University Segment Revenue and LTM Short Course Revenue.

 

“Consolidated Total Assets” shall mean, as of any date, the total property and
assets of the Borrower and its Restricted Subsidiaries, determined in accordance
with GAAP, as set forth on the consolidated balance sheet of the Borrower most
recently delivered pursuant to Section 5.01(a) or (b) as applicable (on a Pro
Forma Basis after giving effect to any Permitted Acquisitions or any Investments
or dispositions permitted hereunder or by the other Loan Documents).

 

“Consolidated Total Funded Indebtedness” shall mean, as of any date of
determination, for the Borrower and its Restricted Subsidiaries determined on a
consolidated basis, the sum of, without duplication, (a) the aggregate principal
amount of all funded Indebtedness for borrowed money, (b) all Purchase Money
Obligations (other than in respect of Capital Lease Obligations), (c) the
principal portion of Capital Lease Obligations and (d) letters of credit (to the
extent of any unreimbursed amounts thereunder) that are not paid when the same
become due and payable. Notwithstanding the foregoing, in no event shall the
following constitute “Consolidated Total Funded Indebtedness”: (i) obligations
under any derivative transaction or other Hedging Agreement, (ii) undrawn
letters of credit, (iii) Earn-Outs to the extent not then due and payable if not
recognized as debt on the balance sheet in accordance with GAAP and (iv) leases
that would be characterized as operating leases in accordance with GAAP on the
date hereof.

 

“Contingent Obligation” shall mean, as to any person, any obligation or
agreement of such person guaranteeing or intended to guarantee any Indebtedness,
leases, Dividends or other obligations (“primary obligations”) of any other
person (the “primary obligor”) in any manner, whether directly or indirectly,
including any such obligation or agreement of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties or other similar contingent obligations incurred in the ordinary
course of business, including indemnities. The amount of any Contingent

 

17

--------------------------------------------------------------------------------



 

Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such person may be liable, whether singly or jointly, pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Conversion Date” means the first date upon which the Borrower elects, by
delivery of a certificate to such effect to the Administrative Agent, to convert
from a Consolidated Revenues metric to a Consolidated EBITDA metric, which date
shall be no sooner than 12 months following the Closing Date.  Delivery of a
certificate stating that the Conversion Date has occurred shall be conclusive
evidence that such date has occurred, and such election shall be irrevocable.

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted Pari Passu
Refinancing Debt or (b) Permitted Unsecured Refinancing Debt obtained pursuant
to a Refinancing Amendment and/or separate credit documentation to the extent
such Indebtedness is to be governed by separate documentation, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance, in whole or part, existing Loans, Incremental Loans, or
Refinancing Loans, hereunder (including any successive Credit Agreement
Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such extending,
renewing or refinancing Indebtedness is in an original aggregate principal
amount not greater than (A) the aggregate principal amount of the Refinanced
Debt, plus (B) accrued and unpaid interest thereon, any fees, premiums, accrued
interest associated therewith, or other reasonable amount paid, and fees, costs
and expenses, commissions or underwriting discounts incurred in connection
therewith, (ii) the terms applicable to such extending, renewing or refinancing
Indebtedness comply with the Required Debt Terms, (iii) such Refinanced Debt
(other than unasserted contingent indemnification or reimbursement obligations
and letters of credit that have been cash collateralized or backstopped in
accordance with the terms thereof) shall be repaid, defeased or satisfied and
discharged, and (unless otherwise agreed by all Lenders holding such Refinanced
Debt) all accrued interest, fees and premiums (if any) in connection therewith
shall be paid substantially concurrently with the issuance or incurrence of such
Credit Agreement Refinancing Indebtedness, (iv) if any Refinanced Debt is
unsecured, such Credit Agreement Refinancing Indebtedness shall also be
unsecured and (v) such Indebtedness is used solely for the substantially
concurrent and pro rata replacement or refinancing of the Refinanced Debt and
such other amounts set forth in clause (i)(B) above applicable to such
Refinanced Debt.

 

“Credit Extension” shall mean the making of a Loan by a Lender.

 

“Credit Parties” shall mean the Borrower and the Guarantors; and “Credit Party”
shall mean any one of them.

 

18

--------------------------------------------------------------------------------



 

“Cumulative Amount” shall mean, on any date of determination (the “Reference
Date”), the sum of (without duplication):

 

(a)                                 $50,000,000 (provided that, such amount
shall not be available for Dividends or Restricted Debt Payments); plus

 

(b)                                 following the Conversion Date, the Available
Retained ECF Amount; plus

 

(c)                                  an amount determined on a cumulative basis
equal to the Net Cash Proceeds received by the Borrower from Eligible Equity
Issuances (other than Equity Cure Contributions) after the Closing Date, to the
extent Not Otherwise Applied; plus

 

(d)                                 the principal amount of any Indebtedness, or
the liquidation preference or maximum fixed repurchase price, as the case may
be, of any Disqualified Capital Stock, in each case, of the Borrower or any
Restricted Subsidiary thereof issued after the Closing Date (other than
Indebtedness or Disqualified Capital Stock issued to a Restricted Subsidiary or
an employee stock ownership plan or trust established by the Borrower or any
Restricted Subsidiary (other than to the extent such employee stock ownership
plan or trust has been funded by the Borrower or any Restricted Subsidiary))
that, in each case, has been converted into or exchanged for Qualified Capital
Stock in the Borrower or any direct or indirect parent of the Borrower; plus

 

(e)                                  the aggregate amount of Declined Proceeds,
to the extent Not Otherwise Applied, held by any Group Member during the period
from the Business Day immediately following the Closing Date through and
including the Reference Date; plus

 

(f)                                   to the extent not already included in the
calculation of Consolidated Net Income of the Borrower and its Restricted
Subsidiaries, the aggregate amount of all returns, dividends, profits and other
distributions and similar amounts received in cash by any Group Member from any
Investments (including any joint ventures or Unrestricted Subsidiaries) during
the period from the Business Day immediately following the Closing Date through
and including the Reference Date solely to the extent the original Investment
therein was made using the Cumulative Amount and solely up to the original
amount of the Investment therein made using the Cumulative Amount, to the extent
Not Otherwise Applied; plus

 

(g)                                  to the extent not already included in the
calculation of Consolidated Net Income of the Borrower and its Restricted
Subsidiaries, the aggregate amount of all Net Cash Proceeds received by any
Group Member in connection with the sale, transfer or other disposition of its
ownership interest in any Investments (including any joint ventures or
Unrestricted Subsidiaries) during the period from the Business Day immediately
following the Closing Date through and including the Reference Date solely to
the extent the original Investment therein was made using the Cumulative Amount
and solely up to the original amount of the Investment therein made using the
Cumulative Amount, to the extent Not Otherwise Applied; plus

 

(h)                                 other than for purposes of making Dividends
pursuant to Section 6.06 and prepayments of Indebtedness pursuant to
Section 6.09, in the event that the Borrower re-designates any Unrestricted
Subsidiary as a Restricted Subsidiary after the Closing Date (which, for
purposes hereof, shall be deemed to also include (A) the merger, consolidation,
liquidation or similar amalgamation of any Unrestricted Subsidiary into the
Borrower or any Restricted Subsidiary, so

 

19

--------------------------------------------------------------------------------



 

long as the Borrower or such Restricted Subsidiary is the surviving Person, and
(B) the transfer of any assets of an Unrestricted Subsidiary to the Borrower or
any Restricted Subsidiary), the lower of (x) the fair market value (as
determined in good faith by the Borrower) of the Investment in such Unrestricted
Subsidiary or such transferred assets at the time of such re-designation and
(y) the amount of the original Investment in such Unrestricted Subsidiary, in
each case to the extent such Investment was made using the Cumulative Amount;
minus

 

(i)                                     (i) the aggregate amount of Investments
made pursuant to Section 6.03(v) using the Cumulative Amount, (ii) the aggregate
amount of Dividends made pursuant to Section 6.06(e) using the Cumulative Amount
and (iii) the aggregate amount of prepayments of indebtedness pursuant to
Section 6.09(a) using the Cumulative Amount, in each case during the period from
and including the Business Day immediately following the Closing Date through
and including the Reference Date (without taking account of the intended usage
of the Cumulative Amount on such Reference Date).

 

“Cure Amount” shall have the meaning assigned to such term in Section 8.03(a).

 

“Cure Expiration Date” shall have the meaning assigned to such term in
Section 8.03(a).

 

“Cure Quarter” shall have the meaning assigned to such term in Section 8.03(a).

 

“Debt Issuance” shall mean the incurrence by the Borrower or any of its
Restricted Subsidiaries of any Indebtedness after the Closing Date (other than
Indebtedness permitted by Section 6.01 (other than Credit Agreement Refinancing
Indebtedness which shall, for the avoidance of doubt, constitute a Debt
Issuance)).

 

“Debtor Relief Law” shall mean the Bankruptcy Code (including Title 11 of the
United States Code, as now constituted or hereafter amended) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.10(j).

 

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

 

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

 

“Deposit Account” shall have the meaning assigned to such term in the Security
Agreement.

 

“Deposit Account Control Agreement” shall mean an agreement in writing, in form
and substance reasonably satisfactory to the Collateral Agent, by and among the
Collateral Agent, a Credit Party with a Deposit Account or a Securities Account,
as applicable, at any bank and the bank at which such Deposit Account or such
Securities Account is at any time maintained

 

20

--------------------------------------------------------------------------------



 

which provides that, after activation of control, such bank will comply with
instructions originated by the Collateral Agent directing disposition of the
funds in the Deposit Account or the Securities Account, as applicable, without
further consent by such Credit Party in accordance with the terms of
Section 5.12 of this Agreement.

 

“Designated Noncash Consideration” shall mean as of any date of determination
the fair market value at the time received (as determined in good faith by the
Borrower) of any non-cash consideration received by the Borrower or a Restricted
Subsidiary in connection with an Asset Sale that is designated in writing as
Designated Noncash Consideration, less the amount of cash or Cash Equivalents
received in connection with a subsequent payment, redemption, retirement, sale
or other disposition of such Designated Noncash Consideration.  A particular
item of Designated Noncash Consideration will no longer be considered to be
outstanding when and to the extent it has been paid, redeemed or otherwise
retired or sold or otherwise disposed of in compliance with Section 6.05.

 

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or any other Equity Interests into which it is
convertible or for which it is exchangeable) or upon the happening of any event
or condition, would (i) mature or be mandatorily redeemable (other than solely
for Qualified Capital Stock) pursuant to a sinking fund obligation or otherwise
(except as a result of a customarily defined change of control or asset sale and
only so long as any rights of the holders thereof after such change of control
or asset sale shall be subject to the Payment in Full of the Obligations),
(ii) be redeemable at the option of the holder thereof (other than solely for
Qualified Capital Stock), in whole or in part, (iii) provide for scheduled
payments of dividends in cash or (iv) be or become convertible into or
exchangeable for Indebtedness or any other Disqualified Capital Stock, in whole
or in part, in each case on or prior to the date that is 91 days after the
Latest Maturity Date at the time of issuance.

 

“Disqualified Institutions” shall mean (i) Competitors of the Borrower, Trilogy
and their respective Subsidiaries specified to the Lead Arranger in writing from
time to time, (ii) any Persons that are engaged as principals primarily in
private equity, mezzanine financing or venture capital and certain banks,
financial institutions, other institutional lenders and other entities, in each
case, that have been specified to the Lead Arranger in writing on or prior to
the date of the Commitment Letter (and, which list may be updated (x) if after
the date of the Commitment Letter, but prior to the Closing Date, with the
consent (such consent not to be unreasonably withheld, conditioned or delayed)
of the Commitment Party or Commitment Parties holding a majority of the
aggregate amount of outstanding financing commitments in respect of the Loans on
the date of the Commitment Letter and (y) on and after the Closing Date, with
the Administrative Agent’s consent (such consent not to be unreasonably
withheld, conditioned or delayed)) and (iii) as to any entity referenced in each
case of clauses (i) and (ii) above (the “Primary Disqualified Institution”), any
of such Primary Disqualified Institution’s known affiliates or affiliates
identified in writing to the Lead Arranger from time to time or otherwise
readily identifiable by name, but excluding any affiliate that is primarily
engaged in, or that advises funds or other investment vehicles that are engaged
in, making, purchasing, holding or otherwise investing in commercial loans,
bonds and similar extensions of credit or securities in the ordinary course and
with respect to which the Primary Disqualified Institution does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity (provided, that any additional designation permitted by
the foregoing shall not apply

 

21

--------------------------------------------------------------------------------



 

retroactively to any prior assignment to any Lender (or prior participation in
the Loans); provided, further, that the list of Disqualified Institutions shall
be made available to any Lender upon written request (it being understood that
the identity of Disqualified Institutions will not be posted or distributed to
any Person, other than a distribution by the Administrative Agent to a Lender
upon written request).

 

“Dividend” shall mean, with respect to any person, that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside or otherwise reserved, directly
or indirectly, any funds for any of the foregoing purposes, or shall have
permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any of the outstanding Equity Interests of such person (or any
options or warrants issued by such person with respect to its Equity Interests).

 

“Dollars,” “dollars” or “$” shall mean lawful money of the United States.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of the United States, any state thereof or the District of Columbia.

 

“Earn-Outs” shall mean, with respect to a Permitted Acquisition or any other
acquisition of any assets or Property by any Group Member permitted hereunder,
that portion of the purchase consideration therefor and that portion of all
other payments and liabilities (whether payable in cash or by exchange of Equity
Interests or of any Property or otherwise), directly or indirectly, payable by
any Group Member in exchange for, or as part of, or in connection with, such
Permitted Acquisition or such other acquisition, as the case may be, that is
deferred for payment to a future time after the consummation of such Permitted
Acquisition or such other acquisition, as the case may be, and includes any and
all payments representing the purchase price and any assumptions of
Indebtedness, Earn-Outs and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
person or business.

 

“ECF Payment Amount” shall have the meaning assigned to such term in
Section 2.10(f).

 

“ED” means the United States Department of Education and any successor agency
administering student financial assistance under Title IV, HEA Programs.

 

“Educational Agency” means any entity or organization, whether governmental or
non-governmental, that engages in granting or withholding Educational Approvals,
administers student financial assistance to or for students of, or otherwise
regulates educational institutions, programs or courses, in accordance with
standards relating to the performance, operation, financial condition, privacy
or academic standards of such institutions, programs or courses, including
(i) ED, any Accrediting Body, any State Educational Agency, and (ii) any
Governmental Authority with jurisdiction to enforce laws or regulations
concerning misrepresentation, unfair, deceptive or

 

22

--------------------------------------------------------------------------------



 

abusive acts and practices, consumer fraud, or other consumer protection laws
and regulations as such laws and regulations apply to educational institutions,
programs and courses; provided, that the term Educational Agency does not
include the data protection authority of any European Union member nation.

 

“Educational Law” means any federal, state, local or similar statute, law,
regulation, ordinance, order, rule, or standard issued or administered by any
Educational Agency.

 

“Educational Services Agreement” means an agreement between any Credit Party and
any educational institution for the provision of any services supporting the
operation of such institution or its educational programs or courses in any
respect, including but not limited to, as applicable: marketing; student
recruiting or admissions; enrollment management; student financial aid; course
support for online delivery of courses; the provision of technology; faculty
recruiting or development, placement services for student internships,
externships or clinical experiences; and student counseling.

 

“EEA Member Country” shall mean any member state of the European Union, Iceland,
Liechtenstein, and Norway.

 

“Eligible Assignee” shall mean (i) any Lender, (ii) an Affiliate of any Lender,
(iii) an Approved Fund, and (iv) any other person approved by the Administrative
Agent and the Borrower (each such consent not to be unreasonably withheld,
conditioned or delayed; it being understood that the Borrower shall have
absolute consent rights with regard to any proposed assignment to a Disqualified
Institution); provided that, (1) no approval of the Borrower (other than with
respect to Disqualified Institutions) shall be required during the continuance
of an Event of Default under Section 8.01(a), (b), (d) (solely with respect to
the failure to comply with Section 6.08), (g), (h) or (m) (solely with respect
to the failure to comply with the financial reporting requirements set forth in
Section 5.01(a), (b) or (c)), (2) to the extent the consent of the Borrower is
required for any assignment, such consent shall be deemed to have been given
(except with respect to Disqualified Institutions) if the Borrower has not
responded within ten (10) Business Days of a written request for such consent,
(3) no approval of the Borrower shall be required with respect to assignment of
Loans to another Lender, an Affiliate of any Lender or an Approved Fund and
(4) notwithstanding anything to the contrary herein, “Eligible Assignee” shall
not include at any time any Disqualified Institutions (unless consented to in
writing by the Borrower in its sole discretion) or any natural person.

 

“Eligible Equity Issuance” shall mean an issuance and sale of Qualified Capital
Stock of the Borrower following the Closing Date.

 

“Employee Benefit Plan” shall mean each “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) that is maintained or contributed to by, or
required to be contributed by, a Group Member or with respect to which a Group
Member has any liability (including on account of an ERISA Affiliate).

 

“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands) and the land surface.

 

23

--------------------------------------------------------------------------------



 

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit
or proceeding relating to any investigation, remediation, removal, cleanup,
response, corrective action, penalties or other costs (including damages,
natural resources damages, contribution, indemnification, cost recovery,
compensation or injunctive relief) resulting from, related to or arising out of
(i) the presence, Release or threatened Release of Hazardous Material, (ii) any
violation or alleged violation of any Environmental Law, or (iii) any actual or
alleged exposure to Hazardous Materials.

 

“Environmental Law” shall mean all applicable Requirements of Law relating to
pollution or protection of the Environment, or to the Release or threatened
Release of Hazardous Materials.

 

“Environmental Permit” shall mean any permit, license, approval, registration,
consent or other authorization required by or from a Governmental Authority
under Environmental Law.

 

“Equity Cure Contribution” shall have the meaning assigned to such term in
Section 8.03(a).

 

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting and whether or not represented
by a certificate), of equity of such person, including warrants, options and
other rights to purchase and including, if such person is a limited liability
company, membership interests or if such person is a partnership, partnership
interests (whether general or limited) and any other interest or participation
that confers on a person the right to receive a share of the profits and losses
of, or distributions of property of, such partnership, whether outstanding on
the date hereof or issued after the Closing Date; provided that “Equity
Interest” shall not include at any time (i) debt securities convertible or
exchangeable into such equity until such debt securities have been converted
pursuant to the terms thereof or (ii) Earn-Outs.

 

“Equity Issuance” shall mean, without duplication, (a) any issuance or sale by
the Borrower of any Equity Interests in the Borrower (including any Equity
Interests issued upon the exercise of any warrant or option or equity-based
derivative) or any warrants or options or equity-based derivatives to purchase
Equity Interests of the Borrower or (b) any contribution to the capital of the
Borrower.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, and the rules and regulations promulgated
thereunder.

 

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 412 of the Code, Section 414(m) or (o) of the Code.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) with respect to a Plan,

 

24

--------------------------------------------------------------------------------



 

the failure to satisfy the minimum funding standard of Section 412 or 430 of the
Code and Section 302 or 303 of ERISA, whether or not waived; (c) the failure to
make by its due date a required installment under Section 430(j) of the Code or
Section 303(j) of ERISA with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the determination that any
Plan is, or is expected to be, in “at risk” status (as defined in Section 430 of
the Code or Section 303 of ERISA); (e) the incurrence by any Group Member or any
of its ERISA Affiliates of a Lien or any liability under Title IV of ERISA with
respect to the termination of any Plan; (f) the receipt by any Group Member or
any of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, or the occurrence of any event or condition which would
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Plan; (g) the complete or
partial withdrawal (within the meanings of Sections 4203 and 4205 of ERISA) of a
Group Member or ERISA Affiliate from any Multiemployer Plan; (h) the receipt by
any Group Member or any of its ERISA Affiliates of any notice concerning a
determination that a Multiemployer Plan is, or is reasonably expected to be,
insolvent (within the meaning of Section 4245 of ERISA) or in “critical” or
“endangered” status, under Section 432 of the Code or Section 305 of ERISA;
(i) the withdrawal of any Group Member or ERISA Affiliate thereof from a Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (j)  the occurrence of non-exempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which would
reasonably be expected to result in liability to any Group Member (other than
any non-exempt prohibited transaction resulting from any Loan being funded with
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans); or (k) a Foreign Benefit
Event.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

 

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:

 

(a)                                 interest expense, regularly scheduled
payments and any other permanent repayments of Indebtedness paid in cash (other
than (i) voluntary prepayments of Loans pursuant to Section 2.10(a) and
(ii) prepayments with Excess Cash Flow proceeds) from sources other than the
proceeds of long term Indebtedness (other than revolving Indebtedness to the
extent intended to be repaid from operating cash flow) or Equity Issuances;

 

25

--------------------------------------------------------------------------------



 

(b)                                 Capital Expenditures made from sources other
than the proceeds of long term Indebtedness (other than revolving Indebtedness
to the extent intended to be repaid from operating cash flow) that are paid in
cash;

 

(c)                                  the aggregate amount of payments made in
cash by Borrower and its Restricted Subsidiaries from sources other than the
proceeds of Indebtedness (other than revolving Indebtedness to the extent
intended to be repaid from operating cash flow) during such Excess Cash Flow
Period (other than Capital Expenditures) and capitalized or otherwise not
expensed in accordance with GAAP during such Excess Cash Flow Period;

 

(d)                                 the aggregate amount of Consolidated Tax
Expense paid in cash with respect to such Excess Cash Flow Period;

 

(e)                                  the aggregate amount of consideration paid
by Borrower and its Restricted Subsidiaries in cash during such Excess Cash Flow
Period with respect to Permitted Acquisitions or other Investments made from
sources other than the proceeds of Indebtedness (other than revolving
Indebtedness to the extent intended to be repaid from operating cash flow) or
Equity Issuances (including, without limitation, any purchase price adjustments
(including working capital adjustments), deferred purchase consideration,
Earn-Out payments (and payments of seller notes converted from Earn-Outs),
holdback amounts and indemnity payments with respect thereto) but excluding
intercompany Investments and Investments in cash or Cash Equivalents, to the
extent paid in cash;

 

(f)                                   the absolute value of, if negative,
(x) the amount of Net Working Capital at the end of the prior Excess Cash Flow
Period (or the beginning of the Excess Cash Flow Period in the case of the first
Excess Cash Flow Period) minus (y) the amount of Net Working Capital at the end
of such Excess Cash Flow Period;

 

(g)                                  the aggregate amount of cash items added
back to Consolidated EBITDA in the calculation of Consolidated EBITDA for such
period to the extent paid in cash by Borrower and its Restricted Subsidiaries
during such period;

 

(h)                                 the aggregate amount added back to
Consolidated EBITDA in the calculation of Consolidated EBITDA for such period
pursuant to clauses (f) and (s) thereof;

 

(i)                                     the aggregate amount of non-cash
adjustments to Consolidated EBITDA for periods prior to the beginning of the
current Excess Cash Flow Period to the extent paid in cash by Borrower and its
Restricted Subsidiaries during such Excess Cash Flow Period;

 

(j)                                    the aggregate amount of Dividends made in
cash made from sources other than the proceeds of Indebtedness (other than
revolving Indebtedness to the extent intended to be repaid from operating cash
flow) or Equity Issuances permitted by Section 6.06 (other than clauses (e),
(g), (h) and (i) of Section 6.06), during such Excess Cash Flow Period; and

 

(k)                                 to the extent added to determine
Consolidated EBITDA pursuant to clause (j) or (l) of the definition of
Consolidated EBITDA, such amounts with respect to which no cash payment to
Borrower or any of its Restricted Subsidiaries was received during such Excess
Cash Flow Period;

 

26

--------------------------------------------------------------------------------



 

provided that any amount deducted pursuant to any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:

 

(i)                                     if positive, (x) the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period (or the
beginning of the Excess Cash Flow Period in the case of the first Excess Cash
Flow Period) minus (y) the amount of Net Working Capital at the end of such
Excess Cash Flow Period;

 

(ii)                                  cash items of income during such Excess
Cash Flow Period not included in calculating Consolidated EBITDA;

 

(iii)                               any cash payment that was actually received
by Borrower or any Restricted Subsidiary during such Excess Cash Flow Period
with respect to which a deduction was taken pursuant to clause (k) above during
the previous Excess Cash Flow Period; and

 

(iv)                              to the extent subtracted in determining
Consolidated EBITDA, all items that did not result in a cash payment by Borrower
or any of its Subsidiaries on a consolidated basis during such Excess Cash Flow
Period; provided that any such cash payment subsequently made shall be excluded
in the calculation of Excess Cash Flow for the subsequent period when made.

 

For purposes of calculating Excess Cash Flow for any Excess Cash Flow Period,
for each Permitted Acquisition or other similar acquisition or other investment
permitted hereunder consummated during such Excess Cash Flow Period, (x) the
Consolidated EBITDA of a target of any such Permitted Acquisition or other
similar acquisition or other investment shall be included in such calculation
only from and after the first day of the first full fiscal quarter to commence
following the date of the consummation of such Permitted Acquisition or other
similar acquisition or other investment and (y) for the purposes of calculating
Net Working Capital, the (A) total assets of a target of such Permitted
Acquisition or other similar acquisition or other investment (other than cash
and Cash Equivalents), as calculated as at the date of consummation of the
applicable Permitted Acquisition or other similar acquisition or other
investment, which may properly be classified as current assets on a consolidated
balance sheet of Borrower and its Restricted Subsidiaries in accordance with
GAAP (assuming, for the purpose of this clause (A), that such Permitted
Acquisition or other similar acquisition or other investment has been
consummated) and (B) the total liabilities of Borrower and its Restricted
Subsidiaries, as calculated as at the date of consummation of the applicable
Permitted Acquisition or other similar acquisition or other investment, which
may properly be classified as current liabilities (other than the current
portion of any long term liabilities and accrued interest thereon) on a
consolidated balance sheet of Borrower and its Restricted Subsidiaries in
accordance with GAAP (assuming, for the purpose of this clause (B), that such
Permitted Acquisition or other similar acquisition or other investment has been
consummated), shall, in the case of both immediately preceding clauses (A) and
(B), be used in calculating the difference between the Net Working Capital at
the end of the applicable Excess Cash Flow Period from the date of consummation
of the Permitted Acquisition or other similar acquisition or other investment.

 

27

--------------------------------------------------------------------------------



 

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower ending
after the Conversion Date, starting with the fiscal year during which the
Conversion Date occurs.

 

“Excess Net Cash Proceeds” shall have the meaning assigned to such term in
Section 2.10(c)(i).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Account” shall mean any Deposit Accounts and Securities Accounts, (a) 
where the average daily balance during any month is less than $2,000,000 in the
aggregate for all such accounts, (b) that is used for payroll, payroll taxes,
similar withholding, and other employee wage and benefit payments to or for the
benefit of any Credit Party’s employees, (c) that is used as a cash collateral
account securing letter of credit and/or cash management obligations that are
permitted under this Agreement, (d) that is used as an escrow account or as a
fiduciary or trust account or is a customer account or is otherwise held
exclusively for the benefit of an unaffiliated third party or (e) which is a
zero balance Deposit Account, Securities Account or Commodity Account.

 

“Excluded Affiliate” shall have the meaning assigned to such term in
Section 10.12.

 

“Excluded Equity Interests” shall mean Equity Interests (a) in excess of 65% of
the Voting Stock issued by any first-tier CFC or CFC Holding Company (for the
avoidance of doubt, none of the Equity Interests of any direct or indirect
subsidiary of any CFC or CFC Holding Company), (b) in a joint venture which
cannot be pledged without the consent of third parties, or the pledge of which
is prohibited by the terms of, or would create a right of termination of one or
more third parties under, any applicable Organizational Documents, joint venture
agreement or shareholders’ agreement after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law, (c) in any Immaterial Subsidiary, Unrestricted Subsidiary, not-for-profit
Subsidiary or captive insurance entity, (d) with respect to which the cost,
burden or consequence of obtaining a security interest therein exceeds the
practical benefit to the Lenders afforded thereby, as mutually and reasonably
determined by the Administrative Agent and the Borrower, (e) with respect to
which a pledge therein is prohibited or restricted by applicable law (including
any requirement to obtain the consent of any governmental authority or third
party) or impossible or impracticable (as mutually and reasonably determined by
the Administrative Agent and the Borrower) to obtain under applicable law and
(f) with respect to which a pledge therein would reasonably be expected to
result in material adverse tax consequences (including as a result of any law or
regulation in any applicable jurisdiction similar to Section 956 of the Code) as
reasonably determined by the Borrower in consultation with the Administrative
Agent; provided that in each case set forth above, such equity will immediately
cease to constitute Excluded Equity Interests when the relevant property ceases
to meet this definition and, with respect to any such equity, a security
interest under any applicable Security Document shall attach immediately and
automatically without further action.

 

“Excluded Foreign Subsidiary” shall mean any direct or indirect Foreign
Subsidiary of the Borrower.

 

28

--------------------------------------------------------------------------------



 

“Excluded Property” shall have the meaning assigned to such term in the Security
Agreement.

 

“Excluded Subsidiary” shall mean (a) any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary of the Borrower, (b) any Excluded Foreign Subsidiary,
(c) any Immaterial Subsidiary, (d) any Unrestricted Subsidiary, (e) any
not-for-profit Subsidiary, (f) any Excluded U.S. Subsidiary, (g) any captive
insurance entity, (h) any special purpose entity, (i) any merger Subsidiary
formed in connection with a Permitted Acquisition or other permitted Investment
so long as such merger Subsidiary is merged out of existence pursuant to such
Permitted Acquisition or other Investment or dissolved within sixty days of its
formation thereof or such later date as permitted by the Administrative Agent in
its reasonable discretion, (j) any Subsidiary to the extent a Guarantee or other
guarantee of the Obligations is prohibited or restricted by any contractual
obligation as in existence on the Closing Date or at the time such Person
becomes a Subsidiary (in each case, not entered into in contemplation hereof and
for so long as such prohibition or restriction remains in effect) or by
applicable Requirements of Law (including any requirement to obtain Governmental
Authority or third party consent, license or authorization unless such consent,
license or authorization has been obtained), (k) any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition or other Investment that has or
guarantees assumed Indebtedness not incurred in contemplation of such Permitted
Acquisition or other Investment and any Restricted Subsidiary thereof that
guarantees such Indebtedness, in each case, to the extent (but only for so long
as) such Indebtedness prohibits such Restricted Subsidiary from becoming a
Guarantor, (l) any Subsidiary to the extent the Administrative Agent and the
Borrower mutually and reasonably determine the cost or other consequences of
providing such a Guarantee is excessive in relation to the value thereof to the
Lenders, and (m) any Subsidiary to the extent the Borrower (in consultation with
the Administrative Agent) reasonably determines that a Guarantee by such
Subsidiary would reasonably be expected to result in a materially adverse tax
consequence to a Credit Party; provided that the Borrower shall not be an
Excluded Subsidiary.

 

“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of any Credit Party under any Loan
Document, (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of the Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, any U.S. federal withholding Tax to the extent imposed on amounts
payable to or for the account of a Recipient under a law, rule, regulation or
treaty in effect at the time such Recipient becomes a party or acquires an
interest hereto (or designates a new lending office), except (x) to the extent
that such Recipient (or its assignor, if any) was entitled, immediately prior to
the designation of a new lending office (or assignment), to receive additional
amounts or indemnity payments with respect to such withholding Tax pursuant to
Section 2.15 or (y) if such Recipient is an assignee pursuant to a request by
the Borrower under Section 2.16, (c) any withholding Tax that is attributable to
such Recipient’s failure to comply with Section 2.15(e), and (d) any withholding
Tax imposed under FATCA.

 

“Excluded U.S. Subsidiary” shall mean (a) any direct or indirect Domestic
Subsidiary of an Excluded Foreign Subsidiary or (b) any CFC Holding Company or
any direct or

 

29

--------------------------------------------------------------------------------



 

indirect Subsidiary of a CFC Holding Company; provided that the Borrower shall
not be an Excluded U.S. Subsidiary.

 

“Executive Order” shall have the meaning assigned to such term in Section 3.19.

 

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

 

“Existing Loans” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Existing Tranche” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Extended Loans” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Extended Tranche” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(b).

 

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.21(c).

 

“Extension Date” shall have the meaning assigned to such term in
Section 2.21(d).

 

“Extension Election” shall have the meaning assigned to such term in
Section 2.21(b).

 

“Extension Request” shall have the meaning assigned to such term in
Section 2.21(a).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version thereof to the extent such
version is substantively comparable and not materially more onerous to comply
with), any current or future regulations or other official governmental
interpretations thereof, any agreements entered into pursuant to current
Section 1471(b)(1) of the Code (or any amended or successor version described
above) and any intergovernmental agreements (together with any Laws implementing
such agreements).

 

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System of the United States, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary to
the next 1/100th of 1.00%) of the quotations for the day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

 

30

--------------------------------------------------------------------------------



 

“Fee Letters” shall mean the Closing Date Fee Letter and the Arrangement Fee
Letter.

 

“Financial Covenants” shall mean, as of any date of determination, the covenants
set forth Section 6.08 which are then in effect as of such date.

 

“Financial Model” shall mean the financial model and other financial information
delivered by the Borrower to the Commitment Parties between February 19, 2019
and April 7, 2019.

 

“Financial Officer” of any person shall mean the chief financial officer, chief
executive officer, vice president of finance, treasurer, assistant treasurer,
controller, or, in each case, anyone acting in such capacity or any similar
capacity.

 

“First Lien Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) (i) Consolidated First Lien Debt of the Borrower and its Restricted
Subsidiaries on such date minus (ii) Unrestricted Cash and Cash Equivalents of
the Borrower and its Restricted Subsidiaries in an aggregate amount not to
exceed $25,000,000, in Deposit Accounts and Securities Accounts subject to
Deposit Account Control Agreements in favor of the Administrative Agent
(provided that, such requirement that Unrestricted Cash and Cash Equivalents be
in Deposit Accounts and Securities Accounts subject to Deposit Account Control
agreements in favor of the Administrative Agent shall not apply until the date
that Deposit Account Control Agreements are required to be put in place pursuant
to Section 5.12) to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries as of such date, in each case on a Pro Forma Basis (other than
(a)(ii)).

 

“First Lien Net LQA University Segment Revenue Leverage Ratio” shall mean, as of
any date of determination, the ratio of (a) (i) Consolidated First Lien Debt of
the Borrower and its Restricted Subsidiaries on such date minus
(ii) Unrestricted Cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries in an aggregate amount not to exceed $25,000,000, in Deposit
Accounts and Securities Accounts subject to a Deposit Account Control Agreements
in favor of the Administrative Agent (provided that, such requirement that
Unrestricted Cash and Cash Equivalents be in Deposit Accounts and Securities
Accounts subject to Deposit Account Control agreements in favor of the
Administrative Agent shall not apply until the date that Deposit Account Control
Agreements are required to be put in place pursuant to Section 5.12) to (b) LQA
University Segment Revenue of the Borrower and its Restricted Subsidiaries as of
such date, in each case on a Pro Forma Basis (other than (a)(ii)).

 

“Fixed Incremental Amount” shall have the meaning assigned to such term in the
definition of “Maximum Incremental Facilities Amount”.

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

 

31

--------------------------------------------------------------------------------



 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by any Group Member under applicable
law on account of the complete or partial termination of such Foreign Pension
Plan or the complete or partial withdrawal of any participating employer
therein, or (e) the occurrence of any transaction that is prohibited under any
applicable law and that could reasonably be expected to result in the incurrence
of any liability by any Group Member, or the imposition on any Group Member of
any fine, excise tax or penalty resulting from any noncompliance with any
applicable law.

 

“Foreign Casualty Event” has the meaning specified in Section 2.10(h).

 

“Foreign Disposition” has the meaning specified in Section 2.10(h).

 

“Foreign Lender” shall mean any Recipient that is not a “United States person”
as defined in Section 7701(a)(30) of the Code.

 

“Foreign Pension Plan” shall mean any defined benefit pension maintained or
contributed to by (or required to be contributed to by) any Group Member with
respect to employees employed outside the United States.

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement sponsored, maintained or contributed to by (or required
to be contributed to by) any Group Member with respect to employees employed
outside the United States.

 

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States, any state thereof or the District
of Columbia.

 

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles in the United States,
applied on a consistent basis other than as expressly set forth herein.

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state,
provincial, local or otherwise, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

32

--------------------------------------------------------------------------------



 

“Group Members” shall mean the Borrower and its Restricted Subsidiaries; and
“Group Member” shall mean any one of them.

 

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

 

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Borrower and the Subsidiary Guarantors.

 

“Guarantors” shall mean each of the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean the following: toxic or hazardous substances;
hazardous wastes; polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs; friable asbestos or friable asbestos-containing
materials; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant subject to regulation under any
Environmental Laws due to their dangerous or deleterious properties or
characteristics, or which can give rise to liability under any Environmental
Laws due to their dangerous or deleterious properties or characteristics.

 

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

 

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

 

“Historical Financial Statements” shall mean (i) audited consolidated balance
sheets and related statements of income and cash flows of Trilogy for the fiscal
years ended December 31, 2016 and December 31, 2017, (ii) management
reviewed unaudited consolidated balance sheets and related statements of income
and cash flows of Trilogy for the fiscal year ended December 31, 2018 and
(iii) unaudited consolidated balance sheets and related statements of income and
cash flows of the Borrower for each fiscal quarter ended after December 31, 2018
and at least 45 days prior to the Closing Date.

 

“Immaterial Subsidiary” shall mean any Restricted Subsidiary of the Borrower
that the Borrower designates in writing (including via email) to the
Administrative Agent as an “Immaterial Subsidiary”; provided that, as of the
date of the last financial statements delivered or required to be delivered on
or prior to the date of such designation pursuant to Section 5.01(a) or (b),
(a) the Consolidated Total Assets attributable to all such Subsidiaries shall
not be in excess of 5.0% of Consolidated Total Assets as of such date, (b) the
LQA University Segment Revenue attributable to all such Subsidiaries shall not
be in excess of 5.0% of total LQA University Segment Revenue of the Group
Members on a consolidated basis as of such date, and (c) any such Restricted
Subsidiary shall not own or license any Intellectual Property that is material
to the business of the Borrower and its Restricted Subsidiaries; provided,
further, that in each case, the Borrower may designate and re-designate a
Subsidiary as an Immaterial Subsidiary at any time, subject to the limitations
and requirements set forth in this definition.  If the Consolidated Total Assets
or total revenues of all Restricted Subsidiaries so designated by the Borrower
as “Immaterial Subsidiaries”

 

33

--------------------------------------------------------------------------------



 

shall at any time exceed the limits set forth in the preceding sentence, then
starting with the largest Restricted Subsidiary (or in such other order as the
Borrower may elect in its sole discretion), the number of Restricted
Subsidiaries that are at such time designated as Immaterial Subsidiaries shall
automatically be deemed to no longer be designated as Immaterial Subsidiaries
until the threshold amounts in the preceding sentence are no longer exceeded (as
reasonably determined by the Borrower), with any Immaterial Subsidiaries at such
time that are below such threshold amounts still being designated as (and
remaining as) Immaterial Subsidiaries.

 

“Impacted Loans” shall have the meaning assigned to such term in
Section 2.11(c).

 

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Incremental Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Incremental Lender that agrees to provide any portion of the Incremental
Facilities being incurred pursuant thereto.

 

“Incremental Facilities” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Incremental Lender” shall mean a Lender with an Incremental Loan Commitment or
an outstanding Incremental Loan.

 

“Incremental Loan Commitment” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Incremental Loans” shall have the meaning assigned to such term in
Section 2.20(c)(i).

 

“Incurrence Ratio” shall have the meaning assigned to such term in the
definition of “Maximum Incremental Facilities Amount”.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person; (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services; (e) all Indebtedness of others (excluding prepaid interest
thereon) secured by any Lien on property owned or acquired by such person,
whether or not the obligations secured thereby have been assumed by such person,
but limited to, to the extent that such Indebtedness is recourse only to such
property (and not to such person), the lower of (x) fair market value of such
property as determined by such person in good faith and (y) the amount of
Indebtedness secured by such Lien; (f) all Capital Lease Obligations, Purchase
Money Obligations and synthetic lease obligations of such person to the extent
classified as indebtedness under GAAP (for the avoidance of doubt, lease
payments under any operating leases (other than Capital Leases recorded as
capitalized leases in accordance with GAAP as in effect on December 31, 2018)
shall not constitute

 

34

--------------------------------------------------------------------------------



 

Indebtedness); (g) all Hedging Obligations to the extent required to be
reflected as a liability on the balance sheet (excluding the footnotes thereto)
of such person prepared in accordance with GAAP, (h) all Attributable
Indebtedness of such person; (i) all obligations of such person for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; (j) all
obligations of such person, whether or not contingent, in respect of
Disqualified Capital Stock of such person, valued at, in the case of redeemable
preferred capital stock, the greater of the voluntary liquidation preference and
the involuntary liquidation preference of such capital stock plus accrued and
unpaid dividends; and (k) all Contingent Obligations of such person in respect
of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) above. The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor.  Notwithstanding the foregoing or anything else herein to the
contrary, Indebtedness shall not include: (a) trade accounts payable,
(b) accrued obligations incurred in the ordinary course of business,
(c) purchase price adjustments and Earn-Out obligations (until such obligations
or adjustments become a liability on the balance sheet of such Person in
accordance with GAAP and solely if not paid after becoming due and payable),
(d) royalty payments made in the ordinary course of business in respect of
licenses (to the extent such licenses are permitted hereby), (e) any accruals
for payroll and other non-interest bearing liabilities accrued in the ordinary
course of business, including tax accruals, (f) deferred rent obligations, taxes
and compensation, (g) customary payables with respect to money orders or wire
transfers, (h) customary obligations under employment arrangements,
(i) operating leases (including for the avoidance of doubt any lease, concession
or license treated as an operating lease under GAAP), (j) obligations in respect
of any license, permit or other approval arising in the ordinary course of
business, and (k) any obligations attributable to the exercise of appraisal
rights and the settlement or resolution of any claims or actions (whether
actual, contingent or potential) with respect thereto.

 

“Indemnified Taxes” shall mean (a) all Taxes imposed on or with respect to any
Loan Document or any payment thereunder other than Excluded Taxes and (b) to the
extent not described in (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

 

“Information” shall have the meaning assigned to such term in Section 10.12.

 

“Intellectual Property” shall have the meaning assigned to such term in the
Security Agreement.

 

“Intellectual Property Rights” means any intellectual property rights and other
proprietary rights recognized in any jurisdiction in the world associated with
(a) patents and patent applications (and any patents that issue as a result of
those patent applications), including such rights in invention disclosures,
(b) copyrights, copyright registrations and copyright applications, “moral”
rights and mask work rights, including such rights in original works of
authorship in any medium of expression, whether or not published, (c) the
protection of knowhow, trade and industrial secrets and proprietary and
confidential information, (d) other proprietary rights related

 

35

--------------------------------------------------------------------------------



 

to Technology, (e) logos, trademarks, trade names, service marks, including such
rights in business names, brand names, certification marks, trade dress,
slogans, Domain Names, and any other protected indicia of commercial source or
origin,  and any goodwill associated with the foregoing, (f) analogous rights to
those set forth above, (g) divisions, continuations, continuations in part and
counterparts claiming priority therefrom, renewals, reissuances, provisionals
and extensions of the foregoing (as applicable), and (i) claims, causes of
action, rights to sue for past, present and future infringement or unconsented
use of any of the foregoing.

 

“Intercreditor Agreement” shall mean any intercreditor agreement executed in
connection with any transaction requiring such agreement to be executed pursuant
to the terms hereof, or otherwise required to be executed pursuant to the terms
hereof, among the Administrative Agent, the Collateral Agent and one or more
other Senior Representatives of Indebtedness, or any other party, as the case
may be, and acknowledged and agreed to by the Borrower and the Guarantors, in
each case, on terms that are reasonably satisfactory to the Administrative
Agent, in each case, as amended, restated, amended and restated, supplemented,
renewed, replaced, refinanced or otherwise modified from time to time with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed).

 

“Interest Election Request” shall mean a written request by the Borrower to
convert or continue a Borrowing in accordance with Section 2.08(b),
substantially in the form of Exhibit D or such other form (including any form on
an electronic platform or electronic transmission system) as may be approved by
the Administrative Agent, appropriately completed and signed by a Responsible
Officer of each Borrower.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding, (b) with respect to any Eurodollar
Loan, the last Business Day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Loan with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) the Maturity Date.

 

“Interest Period” shall mean, with respect to any Eurodollar Loan, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months (or, if
agreed to by all relevant Lenders, twelve months or any shorter period)
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the nearest preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (c) no Interest Period shall extend beyond, in
the case of any Eurodollar Loan, the Maturity Date.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

36

--------------------------------------------------------------------------------



 

“Investments” shall have the meaning assigned to such term in Section 6.03.

 

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit E, with such amendments as may be reasonably and mutually agreed between
the Administrative Agent and the Borrower.

 

“Junior Secured Indebtedness” shall mean senior Indebtedness of the Credit
Parties for borrowed money that is secured on a junior basis to the Secured
Obligations, subject to an Intercreditor Agreement.

 

“Latest Maturity Date” as of any date of determination, shall mean the latest
maturity or expiration date applicable to any Loan hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan or any
Refinancing Loan, in each case, that is governed by the terms of this Agreement.

 

“LCA Election” shall mean the Borrower’s election to test the permissibility of
a Limited Condition Acquisition in accordance with the methodology set forth in
Section 1.06 by delivering written notice thereof to the Administrative Agent on
or after the date that the definitive agreement for such Limited Condition
Acquisition is entered into (but prior to the consummation thereof).

 

“LCA Test Date” shall have the meaning given to that term in Section 1.06.

 

“Lead Arranger” shall mean Owl Rock Capital Advisors LLC.

 

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, access
agreements and any other agreements (including all amendments, extensions,
replacements, renewals, modifications and/or guarantees thereof), whether or not
of record and whether now in existence or hereafter entered into, affecting the
use or occupancy of all or any portion of any Real Property.

 

“Lender” shall mean a Lender with a Commitment or an outstanding Loan.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum equal to the London Interbank Offered Rate,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; provided, that in the event the
screen page displaying such LIBO Rate is unavailable, the LIBO Rate shall be the
rate per annum (rounded to the nearest 1/100 of 1.00%) equal to the offered
quotation rate to three (3) major financial institutions reasonably satisfactory
to the Administrative Agent in the London interbank market for deposits (for
delivery on the first day of the relevant Interest Period) in Dollars of amounts
in same day funds comparable to the principal amount of the applicable Loans,
for which the LIBO Rate is then being determined with maturities comparable to
such Interest Period as of approximately 11:00 a.m. London time, two Business
Days prior to the commencement of such Interest Period.

 

37

--------------------------------------------------------------------------------



 

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment for security,
hypothecation, security interest or encumbrance of any kind or any arrangement
to provide priority or preference, including any easement, right-of-way or other
encumbrance on title to owned Real Property, in each of the foregoing cases
whether voluntary or imposed by law; (b) the interest of a vendor or a lessor
under any conditional sale agreement, Capital Lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such property; provided that in no event shall an
operating lease be deemed to be a Lien; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Limited Condition Acquisition” shall mean any Permitted Acquisition or other
Investment permitted hereunder whose consummation is not conditioned on the
availability of, or on obtaining, third party financing and which is not a
simultaneous sign and close transaction; provided that, in the event the
consummation of any such Permitted Acquisition or other permitted Investment
shall not have occurred on or prior to the date that is ninety (90) days
following the signing of the applicable acquisition agreement, such Permitted
Acquisition or permitted Investment shall no longer constitute a Limited
Condition Acquisition for any purpose (unless otherwise agreed to by the
Administrative Agent in its reasonable discretion).

 

“Liquidity” shall mean, as of any date of determination, the amount of
Unrestricted Cash of the Borrower and its Restricted Subsidiaries as of such
date.

 

“Loan” shall mean a Loan made by Lenders to the Borrower pursuant to
Section 2.01, and shall include, unless the context shall otherwise require, any
Incremental Loans made pursuant to Section 2.20 after the Closing Date.

 

“Loan Documents” shall mean this Agreement, any amendments hereto, any
Intercreditor Agreement, the Notes (if any), the Security Documents, the Fee
Letters (other than for purposes of Section 10.02) and intercreditor agreements
and subordination agreements entered into pursuant to the terms hereof that any
Credit Party is party to and any other document designated as such by the
Borrower and the Administrative Agent, in each case as amended, amended and
restated, restated, supplemented and/or modified from time to time.

 

“LQA University Segment Revenue” shall mean, as of any date of determination,
the product of (a) revenues of the Borrower and its Restricted Subsidiaries
accounted for (or to be accounted for) within the “Graduate Program Segment” (as
such segment may be renamed from time to time) identified within the Borrower’s
financial statements for the fiscal quarter most recently ended for which
financial statements have been delivered to the Administrative Agent and the
Lenders as adjusted to exclude the impact of purchase accounting and (b) four
(calculated in each case on a basis consistent with financial statements
delivered to the Administrative Agent prior to the date of the Commitment
Letter).

 

“LTM Short Course Revenue” shall mean, as of any date of determination the
revenues of the Borrower and its Restricted Subsidiaries accounted for (or to be
accounted for) within the “Short Course Segment” (as such segment may be renamed
from time to time) identified within the Borrower’s financial statements for the
four quarters most recently ended for which financial statements have been
delivered to the Administrative Agent and the Lenders, as adjusted

 

38

--------------------------------------------------------------------------------



 

to exclude the impact of purchase accounting (calculated in each case on a basis
consistent with financial statements delivered to the Administrative Agent prior
to the date of the Commitment Letter).

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Acquisition” shall have the meaning assigned to such term in the
definition of “Permitted Acquisition.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business or financial condition or results of operations of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) the material rights and remedies
(taken as a whole) of the Administrative Agent, the Collateral Agent or the
Lenders under the Loan Documents (other than due to the action or inaction of
the Administrative Agent, the Collateral Agent, the applicable Lenders or any
other Secured Party) or (c) the ability of the Borrower and the Guarantors,
taken as a whole, to perform their payment obligations under the Loan Documents.
Notwithstanding the foregoing, for purposes of any representations and
warranties in the Loan Documents with respect to the Borrower and any of its
Subsidiaries to be made on the Closing Date, “Material Adverse Effect” shall
mean Company Material Adverse Effect (as defined in the Closing Date Acquisition
Agreement).

 

“Material Property” shall mean all Real Property owned in fee in the United
States by any Credit Party, in each case, with a fair market value of $5,000,000
(or $7,500,000 in the aggregate for all such Real Property) or more, as
determined (i) with respect to any Real Property owned by any Credit Party on
the Closing Date, as of the Closing Date, and (ii) with respect to any Real
Property acquired by a Credit Party after the Closing Date, as of the date of
such acquisition; provided that, “Material Property” shall not include any
portion of Real Property owned in fee that contains improvements located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a “special flood hazard area”.

 

“Maturity Date” shall mean (x) with respect to any Loans the maturity date of
which has not been extended pursuant to Section 2.21, May 22, 2024 or, if such
date is not a Business Day, the first Business Day preceding such date, and
(y) with respect to any Extended Tranche of Loans, the final maturity date
specified in the applicable Extension Election accepted by the respective Lender
or Lenders.

 

“Maximum Incremental Facilities Amount” shall mean:

 

(i)                                     (A) an aggregate amount equal to
$50,000,000, plus (B) the amount of any voluntary prepayments of any Loans and
any Incremental Facility (it being understood that any such voluntary prepayment
financed with the proceeds of Credit Agreement Refinancing Indebtedness shall
not increase the calculation of the amount under this clause (i)(B)), plus
(C) payments required by Sections 2.16(b)(B) or 10.02(e)(i), in each case to the
extent financed with sources other than the proceeds of long-term Indebtedness
(other than revolving Indebtedness) of the Borrower or its Restricted
Subsidiaries (the “Fixed Incremental Amount”); provided that, at the Borrower’s
option,

 

39

--------------------------------------------------------------------------------



 

capacity under clause (i)(B) of the Fixed Incremental Amount shall be deemed to
be used prior to the capacity under clause (i)(A) of the Fixed Incremental
Amount), plus

 

(ii)                                  an unlimited amount so long as, on a Pro
Forma Basis as of the applicable date of determination and for the applicable
Test Period, determined after giving effect to the incurrence of any such
Incremental Facility and any Permitted Acquisition or other permitted Investment
consummated in connection therewith, any Indebtedness repaid with the proceeds
thereof and any Investment, disposition or debt incurrence in connection
therewith and all other pro forma adjustments (but excluding the proceeds of
such Incremental Facility in any cash or cash equivalents formulation), with
respect to any such Incremental Facility that is (A) incurred prior to the
Conversion Date, the First Lien Net LQA University Segment Revenue Leverage
Ratio shall not exceed 0.60 to 1.00 or (B) incurred on or after the Conversion
Date, the First Lien Net Leverage Ratio shall not exceed 6.50 to 1.00 (the
ratios in clauses (A) and (B), collectively, or any such ratio individually, as
applicable, the “Incurrence Ratio”); provided that (w) the Incurrence Ratio, as
so calculated, shall be permitted in the case of the First Lien Net LQA
University Segment Revenue Leverage Ratio or the First Lien Net Leverage Ratio,
to exceed the applicable levels set forth above to the extent of any Incremental
Facilities incurred in reliance on the Fixed Incremental Amount concurrently
with the incurrence of any Incremental Facility pursuant to this clause (ii);
(x) for purposes of determining compliance with the foregoing Incurrence Ratio
in this clause (ii), any use of such Incremental Facilities to prepay
Consolidated First Lien Debt shall be given pro forma effect and (y) to the
extent the proceeds of any Incremental Facility are intended to be applied to
finance a Limited Condition Acquisition, if the Borrower has made an LCA
Election with respect to such Limited Condition Acquisition, Consolidated First
Lien Debt, LQA University Segment Revenue and Consolidated EBITDA, as
applicable, for purposes of determining compliance with the Incurrence Ratio,
shall be determined instead, on a Pro Forma Basis, only (i) in the case of
Consolidated First Lien Debt, as of the date, and (ii) with respect to
Consolidated EBITDA and LQA University Segment Revenue, for the Test Period most
recently ended prior to the date, in each case on which the relevant agreement
with respect to such Limited Condition Acquisition is entered into as if the
Limited Condition Acquisition had occurred on such date.  For the avoidance of
doubt, any amounts incurred in reliance on the Fixed Incremental Amount as an
Incremental Facility shall thereafter reduce the amount of Incremental
Facilities that may be incurred in reliance thereon.  For the avoidance of
doubt, (I) the Borrower may elect to use this clause (ii) regardless of whether
the Borrower has capacity under the Fixed Incremental Amount, (II) the Borrower
may elect to use this clause (ii) prior to using the Fixed Incremental Amount,
and if both clause (ii) and the Fixed Incremental Amount are available and the
Borrower does not make an election, then the Borrower will be deemed to have
elected to use this clause (ii) prior to using any amount available under the
Fixed Incremental Amount and (III) loans may be incurred under clauses (i) and
(ii) above, and proceeds from any such incurrence under clauses (i) and
(ii) above, may be utilized in a single transaction or series of related
transactions by, at the Borrower’s option, first calculating the incurrence
under clause (ii) above (without inclusion of any amounts to be utilized
pursuant to clause (i)) and then calculating the incurrence under clause
(i)(B) above (without inclusion of any amounts to be utilized pursuant to clause
(i)(A)), as applicable; provided that solely for the purpose of calculating the
First Lien Net LQA University Segment Revenue Leverage Ratio or the

 

40

--------------------------------------------------------------------------------



 

First Lien Net Leverage Ratio to determine the availability under any
Incremental Facility at the time of incurrence, any cash proceeds from an
Incremental Facility being incurred at such test date in calculating such First
Lien Net LQA University Segment Revenue Leverage Ratio and the First Lien Net
Leverage Ratio shall be excluded.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

 

“Minimum Borrowing Amount” shall mean

 

(a)                                 in the case of Eurodollar Loans, $250,000;
and

 

(b)                                 in the case of ABR Loans, $250,000.

 

“Minimum LQA University Segment Revenue” shall mean the amount set forth in the
schedule provided by the Borrower to the Administrative Agent on May 22, 2019
(but prior to the closing of this Agreement) for such Test Period after applying
a 20% cushion thereto.

 

“Minimum LTM Short Course Revenue” shall mean the amount set forth in the
schedule provided by the Borrower to the Administrative Agent on May 22, 2019
(but prior to the closing of this Agreement) for such Test Period after applying
a 30% cushion thereto.

 

“MNPI” shall have the meaning assigned to such term in Section 10.01(f)(i).

 

“Moody’s” shall mean Moody’s Investors Service Inc.

 

“Mortgage” shall have the meaning assigned to such term in Section 5.10(c)(ii).

 

“Multiemployer Plan” shall mean a “multiemployer plan” within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA which is subject to Title IV of
ERISA (a) to which any Group Member is then making or accruing an obligation to
make contributions or (b) with respect to which any Group Member has any
liability (including on account of an ERISA Affiliate).

 

“Net Cash Proceeds” shall mean:

 

(a)                                 with respect to any Asset Sale (other than
any issuance or sale of Equity Interests), the proceeds thereof in the form of
cash, cash equivalents (including Cash Equivalents) and marketable securities
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable, or by the sale, transfer or other disposition of any non-cash
consideration received in connection therewith or otherwise, but only as and
when received) received by any Group Member, net of, without duplication,
(i) fees and expenses (including brokers’ fees or commissions, discounts, legal,
accounting and other professional and transactional fees, transfer and similar
Taxes and the Borrower’s good faith estimate of Taxes paid or payable in
connection with such sale or with the repatriation of such proceeds (after
taking into account any available tax credits or deductions and any payments or
payable amounts under tax sharing arrangements permitted under the Loan
Documents) (provided that, to the extent and at the time that any such Taxes are
no longer required to be paid or payable, such amounts then constitute Net Cash
Proceeds)), (ii) amounts required to repay or return customer deposits required
to be repaid or returned upon such Asset Sale, (iii)

 

41

--------------------------------------------------------------------------------



 

amounts reasonably required to be provided as a reserve, in accordance with
GAAP, against (x) any liabilities under any indemnification obligations,
earn-out obligations or purchase price adjustments associated with such Asset
Sale or (y) any other liabilities retained or payable by any Group Member
associated with the Properties sold in such Asset Sale (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds), (iv) the principal amount, premium
or penalty, if any, interest and other amounts on any Indebtedness for borrowed
money (other than the Loans) that is secured by a Lien on the Properties sold in
such Asset Sale (so long as such Lien was permitted to encumber such Properties
under the Loan Documents at the time of such sale and was not a pari passu or
junior Lien on Collateral) and which is repaid with such proceeds (other than
any such Indebtedness assumed by the purchaser of such Properties);

 

(b)                                 with respect to any Casualty Event, the cash
insurance proceeds, condemnation awards and other compensation received by, or
on behalf of, any Group Member in respect thereof, net of all costs and expenses
incurred in connection with the collection of such proceeds, awards or other
compensation in respect of such Casualty Event (including, in respect of any
such Casualty Event, transfer and similar Taxes and the Borrower’s good faith
estimate of Taxes paid or payable in connection with such Casualty Event or with
the repatriation of such proceeds (after taking into account any available tax
credits or deductions and any payments or payable amounts under tax sharing
arrangements permitted under the Loan Documents) (provided that, to the extent
and at the time that any such Taxes are no longer required to be paid or
payable, such amounts shall then constitute Net Cash Proceeds));

 

(c)                                  with respect to any issuance or sale of
Equity Interests by the Borrower or any of its Restricted Subsidiaries, the cash
proceeds thereof, net of Taxes (including Taxes payable upon the repatriation of
any such proceeds to a Group Member after taking into account any available tax
credits or deductions), fees, commissions, costs and other expenses incurred in
connection therewith; and

 

(d)                                 with respect to any Debt Issuance by the
Borrower or any of its Restricted Subsidiaries, the cash proceeds thereof, net
of Taxes (including Taxes payable upon repatriation of the proceeds to a Group
Member after taking into account any available tax credits or deductions), fees,
commissions, costs and other expenses incurred in connection therewith.

 

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

 

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.02 and (ii) has been
approved by the Required Lenders or more than 50% of the affected Lenders, as
applicable.

 

“Non-Credit Party Target” shall have the meaning assigned to such term in the
definition of “Permitted Acquisition”.

 

“Non-Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

 

42

--------------------------------------------------------------------------------



 

“Not Otherwise Applied” shall mean, with reference to any amount of proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.10, (b) was not previously applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was contingent on receipt of such amount or utilization of
such amount for a specified purpose, (c) in the case of Net Cash Proceeds from
Equity Cure contributions, was not otherwise included as an Equity Cure
Contribution in the calculation of Consolidated EBITDA or LQA University Segment
Revenue for purposes of determining compliance with either Financial Covenant,
(d) was not previously applied to increase the Cumulative Amount pursuant to the
definition thereof, and (e) was not previously applied to finance, fund or
otherwise constitute all or a portion of the purchase price of a “Permitted
Acquisition”.

 

“Notes” shall mean any notes evidencing the Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit F.

 

“Notice of Intent to Cure” shall have the meaning assigned to such term in
Section 8.03(a).

 

“Obligations” shall mean obligations of the Borrower and the other Credit
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium (including the Applicable Prepayment
Premium), if any, and interest (including any interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including fees and other
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower and the other Credit Parties
under this Agreement and the other Loan Documents.

 

“OFAC” shall mean the U.S. Department of the Treasury, Office of Foreign Assets
Control.

 

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of limited partnership and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received

 

43

--------------------------------------------------------------------------------



 

or perfected a security interest under, engaged in any other transaction
pursuant to or enforced by any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document, except for any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 2.16).

 

“Owl Rock” shall have the meaning assigned to such term in the preamble.

 

“Paid in Full”, “Pay in Full” or “Payment in Full” shall mean, with respect to
any Obligations, Secured Obligations or Guaranteed Obligations, as applicable,
the payment in full in cash of all such Obligations, Secured Obligations or
Guaranteed Obligations, as applicable (other than contingent indemnification
obligations or unasserted expense reimbursement obligations.

 

“Participant” shall have the meaning assigned to such term in
Section 10.04(d)(i).

 

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d)(iii).

 

“Patriot Act” shall have the meaning assigned to such term in Section 3.19.

 

“Payment Block” means any of the circumstances described in Section 2.10(h).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” shall mean any transaction or series of related
transactions by the Borrower or any of its Restricted Subsidiaries for (a) the
direct or indirect acquisition of all or substantially all of the property of
any Person, or of any assets constituting an entire line of business, business
unit, division or product line (including research and development and related
assets in respect of any product) of any Person; (b) the acquisition (including
by merger or consolidation) of the Equity Interests (other than director
qualifying shares) of any Person that becomes a Restricted Subsidiary after
giving effect to such transaction; or (c) a merger or consolidation or any other
combination with any Person (so long as a Credit Party (including for the
avoidance of doubt (except in the case of a merger, consolidation or other
combination involving the Borrower) any such Person that becomes a Credit Party
upon the consummation of such merger, consolidation or other combination), to
the extent such Credit Party is a party to such merger, consolidation or other
combination, is the surviving entity); provided that each of the following
conditions shall be met or waived by the Required Lenders:

 

(i)                                     no Event of Default shall have occurred
and be continuing immediately before giving pro forma effect to such acquisition
and immediately after giving effect to such acquisition (or in the case of a
Limited Condition Acquisition, subject

 

44

--------------------------------------------------------------------------------



 

to Section 1.06, no Event of Default under Section 8.01(a), (b), (g) or
(h) shall have occurred and be continuing immediately before giving pro forma
effect to such acquisition and immediately after giving effect to such
acquisition);

 

(ii)                                  subject to Section 1.06, immediately
before and after giving effect to such transaction on a Pro Forma Basis
(assuming that such transaction and all other Permitted Acquisitions consummated
since the first day of the relevant Test Period ending on or prior to the date
of such transaction had occurred on the first day of such relevant Test Period),
the Borrower shall be in compliance with the Financial Covenants; provided that,
such Pro Forma Basis calculation shall give effect to the sale of any assets
(including the exclusion of any historical performance thereof) to be sold
substantially concurrently with such Permitted Acquisition pursuant to
Section 6.05(f)¸but, for the avoidance of doubt, such Pro Forma Basis
calculation shall give effect to any cash received by the Company and its
Restricted Subsidiaries in connection with the sale of such assets;

 

(iii)                               immediately after giving effect to such
transaction, the Borrower and its Restricted Subsidiaries shall be in compliance
with Section 6.11;

 

(iv)                              any such newly created or acquired Restricted
Subsidiary or property shall either (x) to the extent required by Section 5.10
or Section 5.11, as applicable, become a Credit Party and comply with the
requirements of Section 5.10 or become part of the “Collateral” and be subject
to the requirements of Section 5.11, or (y) if any such newly created or
acquired Restricted Subsidiary does not become a Credit Party and comply with
the requirements of Section 5.10 (a “Non-Credit Party Target”) or such assets do
not become part of the “Collateral”, Total Consideration paid in connection with
such purchase or acquisition and all other such purchases or acquisitions
described in this clause (y) shall not exceed $25,000,000 in the aggregate;

 

(v)                                 with respect to any Permitted Acquisition
with a total consideration in excess of $50,000,000 (any such Permitted
Acquisition, a “Material Acquisition”), such acquisition shall not be
consummated pursuant to a tender offer that is not supported by the board of
directors of the Person to be acquired and the board of directors of any such
Person shall not have indicated publicly its opposition to the consummation of
such acquisition (which opposition has not been publicly withdrawn);

 

(vi)                              with respect to any Material Acquisition,
receipt by Administrative Agent of drafts of the material acquisition documents
at least five (5) days prior to the closing of such acquisition or such shorter
period as Administrative Agent may reasonably accept (with executed copies
thereof provided to Administrative Agent as soon as available), and with respect
to any Permitted Acquisition that is not a Material Acquisition, executed copies
of the material acquisition documents promptly following the date that they are
made available to the Borrower;

 

(vii)                           with respect to any Material Acquisition,
delivery to Administrative Agent at least five (5) days prior to the closing of
such acquisition or such shorter period as Administrative Agent may reasonably
accept of, to the extent readily available, (i) a description of the proposed
acquisition and if available, material and customary legal and

 

45

--------------------------------------------------------------------------------



 

business diligence reports (on a non-reliance basis), (ii) to the extent
available, summary historical annual audited and quarterly unaudited financial
statements (including a balance sheet, income statement and cash flows
statement) of the target for the previous twelve (12) month period, (iii) pro
forma forecasted balance sheets, income statements, and cash flow statements of
the Borrower and its Subsidiaries, all prepared on a basis consistent with the
Borrower’s historical financial statements, subject to adjustments to reflect
projected consolidated operations following the acquisition, together with
appropriate supporting details and a statement of underlying assumptions for the
one year period following the date of the proposed acquisition, on a month by
month basis, and (iv) a quality of earnings report from a firm of regionally
recognized standing or otherwise reasonably acceptable to Administrative Agent;
provided that, with respect to any Permitted Acquisition that is not a Material
Acquisition, to the extent any of the items set forth in (i) – (iv) of this
clause (vii) are available, the Borrower shall provide (or cause to be provided)
such items promptly following the date that they are made available to the
Borrower; and

 

(viii)                        with respect to any Material Acquisition, the
Borrower shall have delivered to Administrative Agent, on or prior to the date
of the consummation of each Permitted Acquisition, a certificate of a
Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to Administrative Agent, certifying that all the requirements in
clauses (i), (ii), (iii) and (v) above have been met or will be satisfied on or
prior to the consummation of such acquisition.

 

Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Pari Passu Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower or any other Credit Party and guarantees with respect
thereto by any Credit Party; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Secured Obligations and is not secured by any property or
assets of the Borrower or its Restricted Subsidiaries other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Loans, Incremental Loans or Refinancing Loans, and (iii) a Senior
Representative validly acting on behalf of the holders of such Indebtedness
shall have become party to an Intercreditor Agreement.

 

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees,
expenses, commissions, underwriting discounts and expenses reasonably incurred,
in connection with such modification, refinancing, refunding, renewal,
replacement or extension and by an amount equal

 

46

--------------------------------------------------------------------------------



 

to any existing commitments unutilized thereunder, (b) other than with respect
to a Permitted Refinancing of Indebtedness permitted pursuant to
Section 6.01(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing of Indebtedness permitted pursuant to
Section 6.01(d) or (e), at the time thereof, no Event of Default shall have
occurred and be continuing, (d) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms, taken as a whole, at least as favorable (as reasonably determined by
the Borrower and the Administrative Agent) to the Lenders in all material
respects as those contained in the documentation governing the subordination of
the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (e) if any Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended is unsecured, such modified, refinanced, refunded, renewed,
replaced or extended Indebtedness shall also be unsecured, and if such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is secured on a junior basis to the Loans, such modified, refinanced, refunded,
renewed, replaced or extended Indebtedness shall also be secured on a junior
basis to the Loans, and (f) neither the Borrower nor any of its Restricted
Subsidiaries shall be an obligor or guarantor of any such refinancings,
replacements, refundings, renewals, replacements or extensions except to the
extent that such Person was such an obligor or guarantor in respect of the
applicable Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended.

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower or any other Credit Party and guarantees with respect
thereto by any Credit Party; provided that such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness in respect of Loans, Incremental Loans or
Refinancing Loans.

 

“Person” or “person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA) (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 or Section 430 of the Code or
Section 302 or Section 303 of ERISA which is maintained or contributed to by (or
required to be contributed to by) any Group Member or with respect to which any
Group Member has any liability (including on account of an ERISA Affiliate).

 

“Platform” shall have the meaning assigned to such term in Section 10.01(e).

 

“Privacy, Data Security and Consumer Protection Laws” means all applicable Laws,
regulations, and legally binding guidelines concerning the collection,
receiving, processing, handling, disposal, privacy, protection, accessing,
using, disclosing, electronically transmitting, securing, sharing, transferring
and storing of Protected Information.

 

47

--------------------------------------------------------------------------------



 

“Private Side Communications” shall have the meaning assigned to such term in
Section 10.01(f).

 

“Private Siders” shall have the meaning assigned to such term in
Section 10.01(f).

 

“Pro Forma Balance Sheet” shall have the meaning assigned to such term in
Section 3.04(a).

 

“Pro Forma Basis” shall mean, with respect to the calculation of all financial
ratios and tests (including the First Lien Net Leverage Ratio, the Total Net
Leverage Ratio, the First Lien Net LQA University Segment Revenue Leverage Ratio
and the amount of Consolidated Total Assets, LQA University Segment Revenue and
Consolidated EBITDA) contained in this Agreement (other than for purposes of
calculating Excess Cash Flow), in each case as of any date, that such
calculation shall give pro forma effect to the Transactions and all Subject
Transactions (and the application of the proceeds from any such asset sale or
debt incurrence) that have occurred during the relevant testing period for which
such financial test or ratio is being calculated and/or during the period
immediately following such period and prior to or substantially concurrently
with the events for which the calculation of any such ratio or test is made
(including such event itself), including pro forma adjustments arising out of
events which are attributable to the Transactions, the proposed Subject
Transaction and/or all other Subject Transactions that have been consummated
during the relevant period, in each case as certified on behalf of the Borrower
by a Financial Officer of the Borrower, using, for purposes of determining such
compliance with a financial test or ratio (including any incurrence test), the
historical financial statements of all entities, divisions or lines or assets so
acquired or sold and the consolidated financial statements of the Borrower
and/or any of its Restricted Subsidiaries, calculated as if the Transactions or
such Subject Transaction (including the Subject Transaction(s) for which the
calculation of any such ratio or test is made and any other substantially
concurrent Subject Transaction(s)), and/or all other Subject Transactions that
have been consummated during the relevant period, and any Indebtedness repaid in
connection therewith, had been consummated (and the change in Consolidated
EBITDA resulting therefrom) and incurred or repaid at the beginning of such
period and Consolidated Total Assets shall be calculated after giving effect
thereto.  Pro Forma Basis calculations shall give effect to the sale of any
assets (including the exclusion of any historical performance thereof) to be
sold substantially concurrently with the consummation of a Permitted Acquisition
pursuant to Section 6.05(f), but, for the avoidance of the doubt, such Pro Forma
Basis calculations shall give effect to any cash received by the Company and its
Restricted Subsidiaries in connection with the sale of such assets.

 

Whenever pro forma effect is to be given to the Transactions or a Subject
Transaction, the pro forma calculations shall be made in a manner consistent
with the definition of “Consolidated EBITDA” in good faith by a Financial
Officer of the Borrower (as set forth in a certificate of such Financial Officer
delivered to the Administrative Agent) (including adjustments for the
Transactions, the proposed Subject Transaction and all other Subject
Transactions that have been consummated during the relevant period with respect
to “run rate” cost savings, operating expense reductions, other operating
improvements and initiatives and synergies that are reasonably anticipated by
the Borrower (as reasonably determined by the Borrower in good faith and
certified by a Financial Officer of the Borrower) to be realized after any
acquisition (including the commencement of activities constituting a business)
or disposition (including the termination or

 

48

--------------------------------------------------------------------------------



 

discontinuance of activities constituting a business), in each case of business
entities or of properties or assets constituting a division or line of business
(including, without limitation, a product line), and/or any other operational
change (including, to the extent applicable, in connection with the Transactions
or any restructuring) within 12 months after such period, in each case, whether
such action has been taken or is reasonably expected to be taken (which will be
added to Consolidated EBITDA as so projected until fully realized and calculated
on a Pro Forma Basis as though such synergies, cost savings, operating expense
reductions, other operating improvements and initiatives had been realized on
the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (i) for the avoidance of
doubt, with respect to operational changes that are not associated with any
acquisition or disposition, the “run rate” cost savings, operating expense
reductions, other operating improvements and initiatives and synergies
associated with such operational change shall be limited to those that are
reasonably anticipated by the Borrower to be realized after the date on which
such operational change is planned or otherwise identified by the Borrower in
good faith within 12 months after such period, (ii) to the extent that such cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies are no longer anticipated by the Borrower to be
realized following the relevant acquisition, disposition or operational change
or, in the case of operational changes that are not associated with an
acquisition or disposition, after the date on which such operational change is
planned or otherwise identified by the Borrower in good faith, in each case,
within 12 months after such period, such amounts shall no longer be added back
to Consolidated EBITDA, and (iii) amounts added back to Consolidated EBITDA
pursuant to this paragraph of the definition of “Pro Forma Basis” (taken
together with (i) cash Charges added back to Consolidated EBITDA pursuant to
clause (m) and clause (n) and (ii) addbacks pursuant to clause (f)(y) of
Consolidated EBITDA) shall not, in the aggregate, exceed 25% of Consolidated
EBITDA for any four fiscal quarter period (determined prior to giving effect
thereto).

 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the applicable date of determination for which the calculation
is made had been the applicable rate for the entire test period (taking into
account any interest hedging arrangements applicable to such Indebtedness). 
Interest on a Capital Lease Obligation shall be deemed to accrue at an interest
rate reasonably determined by a Financial Officer of the Borrower to be the rate
of interest implicit in such Capital Lease Obligation in accordance with GAAP. 
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate as the Borrower
may designate.

 

“Projections” shall have the meaning assigned to such term in Section 3.13(a).

 

“Property” or “property” shall mean any right, title or interest in or to
property or assets of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible and including Equity Interests or other ownership
interests of any person and whether now in existence or owned or hereafter
entered into or acquired, including all Real Property.

 

“Protected Information” means, any information that: (i) identifies (or in
combination with other information may identify), relates to, describes, is
capable of being

 

49

--------------------------------------------------------------------------------



 

associated with, or can be reasonably linked, directly or indirectly, to a
natural person, including an individual’s name, address, telephone number,
e-mail address, date of birth, photograph, social security number or tax
identification number, credit card number, bank account number, biometric
identifiers, persistent identifiers including IP address; as well as medical,
health or insurance information; or (ii) is “personal information”, “personal
data” or similar defined term protected by one or more of the applicable
Privacy, Security and Consumer Protection Laws.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Company Costs” shall mean any costs, fees and expenses associated with,
in anticipation of, or in preparation for, compliance with the requirements of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs, fees and expenses relating to compliance with
the provisions of the Securities Act and the Exchange Act (as applicable to
companies with equity or debt securities held by the public), the rules of
national securities exchanges for companies with listed equity or debt
securities, directors’ or managers’ compensation, fees and expense
reimbursements, any charges, expenses, costs, accruals, reserves, payments, fees
and expenses or loss of any kind relating to investor relations, shareholder
meetings and reports to shareholders and debtholders, directors’ and officers’
insurance and other executive costs, legal and other professional fees and
listing fees.

 

“Public Side Communications” shall have the meaning assigned to such term in
Section 10.01(f).

 

“Public Siders” shall have the meaning assigned to such term in
Section 10.01(f).

 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or Capital Assets or the cost of installation, construction or improvement of
any fixed or Capital Assets and any refinancing thereof; provided, however, that
(i) such Indebtedness is incurred no later than 180 days after the acquisition,
installation, construction, repair, replacement, exchange or improvement of such
fixed or Capital Assets by such Person, (ii) the amount of such Indebtedness
(excluding any costs, expenses and fees incurred in connection therewith) does
not exceed 100% of the cost of such acquisition, installation, construction or
improvement, as the case may be, and (iii) the Liens granted with respect
thereto do not at any time encumber any property other than the property
financed by such Indebtedness (with respect to Capital Lease Obligations, the
Liens granted with respect thereto do not at any time extend to or cover any
assets other than the assets subject to such Capital Lease Obligations).

 

“Qualified Capital Stock” of any Person shall mean any Equity Interests of such
Person that are not Disqualified Capital Stock.

 

“Quarter 1” means the first Test Period ending after the Conversion Date. For
the avoidance of doubt, “Quarter 2” shall mean the fiscal quarter ending
immediately following Quarter 1, and each successive fiscal quarter shall have a
correlative meaning (e.g., “Quarter 3”

 

50

--------------------------------------------------------------------------------



 

shall mean the fiscal quarter ending immediately following Quarter 2, “Quarter
4” shall mean the fiscal quarter ending immediately following Quarter 3, etc.).

 

“Rate Charges” shall have the meaning assigned to such term in Section 10.14.

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

 

“Recurring Revenue Covenants” shall have the meaning assigned to such term in
Section 8.03(a).

 

“Recurring Revenue Cure Quarter” shall have the meaning assigned to such term in
Section 8.03(a).

 

“Recurring Revenue Cure Expiration Date” shall have the meaning assigned to such
term in Section 8.03(a).

 

“Recipient” shall mean any Agent and any Lender, as applicable.

 

“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness.”

 

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Lender and Additional Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto.

 

“Refinancing Commitments” shall mean one or more Tranches of Commitments
hereunder that result from a Refinancing Amendment.

 

“Refinancing Loans” shall mean one or more Tranches of Loans that result from a
Refinancing Amendment.

 

“Register” shall have the meaning assigned to such term in Section 10.04(c).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

51

--------------------------------------------------------------------------------



 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Rejection Notice” shall have the meaning assigned to such term in
Section 2.10(j).

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the directors, officers, employees, agents, controlling Persons,
advisors, and representatives of such Person and of such Person’s Affiliates,
provided that “Related Parties” shall not include Excluded Affiliates.

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing of
any Hazardous Material into the Environment.

 

“Required Debt Terms” shall mean in respect of any Indebtedness, the following
requirements: (i) such Indebtedness (x) does not have a maturity date or have
any mandatory prepayment or redemption features (other than customary asset sale
events, insurance and condemnation proceeds events, change of control offers or
events of default, AHYDO catch-up payments and excess cash flow and indebtedness
sweeps), in each case prior to the date that is 91 days after the then Latest
Maturity Date at the time such Indebtedness is incurred and (y) does not have a
shorter Weighted Average Life to Maturity than the Loans, (ii) such Indebtedness
is not guaranteed by any Subsidiaries of the Borrower that are not Guarantors,
(iii) if such Indebtedness is secured by the Collateral, a Senior Representative
acting on behalf of the holders of such Indebtedness has become party to an
Intercreditor Agreement, (iv) to the extent secured, any such Indebtedness is
not secured by assets not constituting Collateral (unless such Indebtedness is
incurred by a Restricted Subsidiary that is not a Credit Party), (v)  any such
Indebtedness that is payment subordinated shall be subject to a subordination
agreement on terms that are reasonably acceptable to the Administrative Agent
and the Borrower, (vi) solely with respect to Permitted Pari Passu Refinancing
Debt and Junior Secured Indebtedness, the terms and conditions of such
Indebtedness (excluding pricing, interest rate margins, rate floors, discounts,
premiums, fees, and prepayment or redemption terms, customary cushions to the
covenants and financial covenants (which shall be applied for Junior Secured
Indebtedness), and provisions which shall be determined by the Borrower) are
substantially identical to the Borrower and its Subsidiaries (when taken as a
whole) to the terms and conditions of this Agreement (when taken as a whole), or
(when taken as a whole) are less favorable to the Lenders providing such
Indebtedness (as determined by the Borrower in good faith) (except for covenants
or other provisions applicable only to periods after the applicable Latest
Maturity Date, or that are added to this Agreement for the benefit of the
Lenders hereunder or that reflect market terms and conditions (taken as a whole)
at the time of incurrence or issuance of such Indebtedness (as determined by the
Borrower in good faith) (it being understood that to the extent that any
financial maintenance covenant is added for the benefit of any such Indebtedness
or a materially more restrictive term is provided for the benefit of such
Indebtedness, no consent shall be required from the Administrative Agent if such
financial covenant or other terms are added to this Agreement) and (vii) solely
with respect to Indebtedness

 

52

--------------------------------------------------------------------------------



 

incurred pursuant to Sections 6.01(r) and (s) and Permitted Unsecured
Refinancing Debt, shall for purposes of mandatory prepayments not be treated
more favorably than the existing Loans; provided, further, that a certificate
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the requirements of this
definition, shall be conclusive evidence that such terms and conditions satisfy
the requirements of this definition unless the Administrative Agent notifies the
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).

 

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding and Commitments.

 

“Requirements of Law” shall mean, collectively, all international, foreign,
federal, state and local laws (including common law), judgments, decrees,
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, or other requirements of, any Governmental
Authority, in each case whether or not having the force of law.

 

“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.

 

“Responsible Officer” of any Person shall mean any executive officer (including,
without limitation, the president, any vice president, secretary and assistant
secretary), any authorized person or Financial Officer of such Person and any
other officer or similar official or authorized person thereof with
responsibility for the administration of the obligations of such Person in
respect of this Agreement and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Credit Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Credit Party designated
in or pursuant to an agreement between the applicable Credit Party and the
Administrative Agent.

 

“Restricted Debt Payment” shall have the meaning assigned to such term in
Section 6.09(a).

 

“Restricted Subsidiary” shall mean each Subsidiary of the Borrower other than
any Unrestricted Subsidiary.

 

“Revolver Agent” shall have the meaning assigned to the term “Administrative
Agent” (or equivalent term) in the Revolver Credit Agreement.

 

“Revolver Credit Agreement” shall mean any revolving credit agreement entered
into among the Borrower, the other Credit Parties, Revolver Agent and the
lenders party thereto, as the same may be amended, restated, modified,
supplemented, extended, increased, or refinanced or replaced from time to time
with one or more agreements (in each case with the same or new

 

53

--------------------------------------------------------------------------------



 

lenders, investors or agents), in each case as and to the extent permitted by
this Agreement and Revolver Intercreditor Agreement; provided that, the Revolver
Credit Agreement shall be on terms that are reasonably satisfactory to the
Administrative Agent.

 

“Revolver Intercreditor Agreement” shall mean an intercreditor agreement
executed in connection with the Revolver Credit Agreement that is reasonably
satisfactory to the Administrative Agent.

 

“S&P” shall mean Standard & Poor’s Ratings Service, a division of McGraw Hill
Companies, Inc.

 

“Sale Leaseback Transaction” shall mean any arrangement, directly or indirectly,
with any Person whereby the Borrower or any of its Restricted Subsidiaries shall
sell, transfer or otherwise dispose of any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property (or use such property through the lease of an
Affiliate) or other property that it intends to use (other than any such
arrangement between Credit Parties or between Restricted Subsidiaries that are
not Credit Parties); provided that (a) no Event of Default shall have occurred
and be continuing or would immediately result therefrom and (b) such Sale
Leaseback Transaction is consummated within 180 days of the disposition of such
property.

 

“Sanctions” shall have the meaning assigned to such term in Section 3.20.

 

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Obligations” shall mean the Obligations.

 

“Secured Parties” shall mean, collectively, (i) the Administrative Agent,
(ii) the Collateral Agent, (iii) the Lenders and (iv) each other Agent.

 

“Securities Account” shall have the meaning assigned to such term in the
Security Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Agreement” shall mean one or more security agreements by and among one
or more of the Credit Parties and the Collateral Agent for the benefit of the
Secured Parties with respect to Liens granted on the Collateral thereunder as
security for the Secured Obligations.

 

“Security Agreement Collateral” shall mean all property pledged or granted, or
purported to be pledged or granted, as collateral pursuant to a Security
Agreement, including, without limitation, as required pursuant to Section 5.10
or Section 5.11 and in each case other than Excluded Property.

 

“Security Documents” shall mean the Security Agreements, the Mortgages (if any)
and each other security document or pledge agreement delivered in accordance
with applicable local law to grant a valid, perfected security interest in any
property as Collateral for

 

54

--------------------------------------------------------------------------------



 

the Secured Obligations, and any other document or instrument utilized to pledge
or grant or purport to pledge or grant a security interest in or lien on any
property as Collateral for the Secured Obligations.

 

“Senior Representative” shall mean the trustee, sole lender, administrative
agent, collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

 

“Solvent” shall mean, (i) the Fair Value of the assets of Borrower and its
Subsidiaries taken as a whole exceeds their Liabilities, (ii) the Present Fair
Salable Value of the assets of Borrower and its Subsidiaries taken as a whole
exceeds their Liabilities; (iii) Borrower and its Subsidiaries taken as a whole
do not have Unreasonably Small Capital; and (iv) Borrower and its Subsidiaries
taken as a whole will be able to pay their Liabilities as they mature.  For
purposes hereof, (i) “Fair Value” shall mean the amount at which the assets
(both tangible and intangible), in their entirety, of Borrower and its
Subsidiaries taken as a whole would change hands between a willing buyer and a
willing seller, within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under any
compulsion to act, (ii) “Present Fair Salable Value” shall mean the amount that
could be obtained by an independent willing seller from an independent willing
buyer if the assets of Borrower and its Subsidiaries taken as a whole are sold
with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated, (iii) “Liabilities” shall mean the
recorded liabilities (including contingent liabilities that would be recorded in
accordance with GAAP) of Borrower and its Subsidiaries taken as a whole, as of
the date hereof after giving effect to the consummation of the transactions to
occur on the date hereof, determined in accordance with GAAP consistently
applied, (iv) “Will be able to pay their Liabilities as they mature” shall mean
for the period from the date hereof through the Maturity Date, Borrower and its
Subsidiaries taken as a whole will have sufficient assets and cash flow to pay
their Liabilities as those liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Borrower and its Subsidiaries as reflected in
the projected financial statements and in light of the anticipated credit
capacity, and (v) “Do not have Unreasonably Small Capital” shall mean Borrower
and its subsidiaries taken as a whole after consummation of the Transactions is
a going concern and has sufficient capital to reasonably ensure that it will
continue to be a going concern for the period from the date hereof through the
Maturity Date.

 

“Specified Acquisition Agreement Representations” shall mean such of the
representations and warranties made by Trilogy with respect to Trilogy and its
Subsidiaries in the Closing Date Acquisition Agreement as are material to the
interests of the Commitment Parties, but only to the extent that the Borrower
(or its Affiliates party thereto) have the right (determined without regard to
any notice requirement but taking into account any applicable grace periods or
cure provisions) to terminate its (or their respective) obligations under
Section 8.01(d) of the Closing Date Acquisition Agreement, or the right to
decline to consummate the Closing Date Acquisition in accordance with
Section 7.02(a) of the Closing Date Acquisition Agreement, in each case, as a
result of a failure of such representations and warranties in the Closing Date
Acquisition Agreement to be true and correct.

 

55

--------------------------------------------------------------------------------



 

“Specified Existing Tranche” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Specified Representations” shall mean the representations made by the Borrower
and the Guarantors (including with respect to the Restricted Subsidiaries, as
applicable, other than any Foreign Subsidiaries, after giving effect to the
Closing Date Acquisition) on the Closing Date with respect to
Section 3.01(a) and (as it applies to the Loan Documents) (b), Section 3.02 (in
each case, related to the entering into and performance of the Loan Documents by
the Borrower and the Guarantors), Section 3.03(b), Section 3.09, Section 3.10,
Section 3.15, Section 3.17 (other than with respect to Trilogy and its
Subsidiaries), Section 3.19, and to the extent it applies to the use of proceeds
of the Loans, Section 3.20 and Section 3.21.

 

“State Educational Agency” means any state or local educational licensing body
that provides a license, permit, authorization or other approval necessary for
an educational institution or other entity to operate or to provide educational
programs or courses in that state.

 

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D). 
Eurodollar Borrowings shall be deemed to constitute Eurocurrency liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

 

“Subject Transaction” shall mean any (a) disposition of all or substantially all
of the assets of or all of the Equity Interests of any Restricted Subsidiary or
of any product line, business unit, line of business (including, without
limitation, a product line) or division of the Borrower or any of the Restricted
Subsidiaries, in each case to the extent permitted hereunder, (b) Permitted
Acquisition, (c) other Investment that is permitted hereunder that results in a
Person becoming a Subsidiary, (d) designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, (e) incurrence of Indebtedness or making of a Dividend
or a Restricted Debt Payment or (f) any non-ordinary course restructurings, cost
savings and similar initiatives, operating improvements and synergy realizations
(solely to the extent permitted to be added back pursuant to the definition of
Consolidated EBITDA or Pro Forma Basis).

 

“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
Obligations of the Borrower and such Guarantor, as applicable; provided that
such terms of subordination and the intercreditor documentation with respect
thereto, are reasonably acceptable to the Administrative Agent.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(i) any Person the accounts of which would be consolidated with those of the
parent’s in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any

 

56

--------------------------------------------------------------------------------



 

contingency) to vote in the election of the Board of Directors thereof are, as
of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other Person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent.  Unless otherwise specified, references to “Subsidiary” or
“Subsidiaries” herein shall refer to Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Borrower that
is or becomes pursuant to Section 5.10 a party to this Agreement; provided that,
notwithstanding anything to the contrary, no Excluded Subsidiary shall be a
Subsidiary Guarantor.

 

“Tax Change” means any change in the Code or any other applicable Requirements
of Law that would have the effect of changing the amount of Taxes due and
payable by the Borrower and its Restricted Subsidiaries for any taxable period,
as compared to the amount of Taxes that would have been due and payable by the
Borrower and its Restricted Subsidiaries for such taxable period under the Code
or any other Requirements of Law as in effect immediately prior to such change;
provided for avoidance of doubt, that the calculation of a change in Taxes due
and payable shall take into account all changes to the Code or any other
Requirements of Law.

 

“Tax Group” shall have the meaning assigned to such term in Section 6.06(b).

 

“Tax Return” shall mean all returns, statements, declarations, reports, filings,
attachments and other documents or certifications required to be filed in
respect of Taxes, including any amendments thereof.

 

“Tax Withholdings” shall have the meaning assigned to such term in
Section 2.15(a).

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholdings), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Test Period” shall mean, at any time, subject to Section 1.06, the four
consecutive fiscal quarters of the Borrower then last ended (in each case taken
as one accounting period) for which financial statements have been or were
required to be delivered pursuant to Section 5.01(a) or (b).

 

“Total Consideration” shall mean (without duplication), with respect to any
Permitted Acquisition, the sum of (a) cash paid as consideration to the seller
in connection with such Permitted Acquisition (other than Earn-Outs), plus
(b) Indebtedness for borrowed money payable to the seller in connection with
such Permitted Acquisition (other than Earn-Outs), plus (c) the present value of
future payments which are required to be made over a period of time and are not
contingent upon the Borrower or any of its Restricted Subsidiaries meeting
financial performance objectives (exclusive of salaries paid in the ordinary
course of business) (discounted at ABR), plus (d) the amount of Indebtedness for
borrowed money assumed in connection with such Permitted Acquisition, minus
(e) the aggregate principal amount of equity contributions made to the Borrower
the proceeds of which are used substantially contemporaneously with such

 

57

--------------------------------------------------------------------------------



 

contribution to fund all or a portion of the cash purchase price (including
deferred payments) of such Permitted Acquisition, minus (f) any cash and Cash
Equivalents on the balance sheet of the target entity acquired as part of the
applicable Permitted Acquisition, minus (g) all transaction costs incurred in
connection therewith; provided that Total Consideration shall not include any
consideration or payment (y) paid by the Borrower or its Restricted Subsidiaries
directly in the form of Equity Interests of the Borrower (or any direct or
indirect parent company thereof) (other than Disqualified Capital Stock) or
(z) funded by cash and Cash Equivalents generated by any Excluded Subsidiary.

 

“Total Leverage Covenant” shall have the meaning assigned to such term in
Section 8.03(a).

 

“Total Leverage Cure Quarter” shall have the meaning assigned to such term in
Section 8.03(a).

 

“Total Leverage Cure Expiration Date” shall have the meaning assigned to such
term in Section 8.03(a).

 

“Total Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) (i) Consolidated Total Funded Indebtedness of the Borrower and its
Restricted Subsidiaries on such date minus (ii) Unrestricted Cash and Cash
Equivalents of the Borrower and its Restricted Subsidiaries in an aggregate
amount not to exceed $25,000,000, in Deposit Accounts and Securities Accounts
subject to Deposit Account Control Agreements in favor of the Administrative
Agent (provided that, such requirement that Unrestricted Cash and Cash
Equivalents be in Deposit Accounts and Securities Accounts subject to Deposit
Account Control Agreements in favor of the Administrative Agent shall not apply
until the date that Deposit Account Control Agreements are required to be put in
place pursuant to Section 5.12) to (b) Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries as of such date, in each case on a Pro Forma Basis
(other than (a)(ii)).

 

“Tranche” shall mean each tranche of Loans and/or Commitments available
hereunder.  On the Closing Date there shall be one tranche, comprised of the
Loans.

 

“Transaction Documents” shall mean the Closing Date Acquisition Documents and
the Loan Documents.

 

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Closing Date Acquisition Documents and the
Loan Documents; the execution, delivery and performance of the Closing Date
Acquisition Documents, the Loan Documents and the initial Borrowings hereunder;
the Closing Date Refinancing; and the payment of all fees, costs and expenses
owing in connection with the foregoing.

 

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

 

“Trilogy” shall mean Trilogy Education Services, Inc.

 

58

--------------------------------------------------------------------------------



 

“Type” when used in reference to any Loan or Borrowing, shall mean a reference
to whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

 

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

 

“United States” or “U.S.” shall mean the United States of America.

 

“Unrestricted Cash” shall mean, at any time, the aggregate amount of
unrestricted cash and Cash Equivalents held in Deposit Accounts or Securities
Accounts of the Borrower and its Restricted Subsidiaries (whether or not held in
an account pledged to the Administrative Agent) that is free and clear of all
Liens other than (i) Liens created by the Loan Documents or (ii) other Liens
permitted hereunder; provided that any such Liens are subordinated to or pari
passu with the Liens in favor of the Administrative Agent or Collateral Agent
(and perfected to no greater extent than the Liens on such cash and Cash
Equivalents in favor of the Administrative Agent); provided further, in any
event, “Unrestricted Cash” shall exclude any cash and Cash Equivalents held in
accounts of the Borrower and the Guarantors that are not subject to Deposit
Account Control Agreements in contravention of Section 5.12.

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date; provided that the Borrower designates
such Subsidiary an Unrestricted Subsidiary in a notice to the Administrative
Agent, (b) any Restricted Subsidiary subsequently designated as an Unrestricted
Subsidiary by the Borrower in a written notice to the Administrative Agent, and
(c) each Subsidiary of an Unrestricted Subsidiary; provided that in the case of
clauses (a) and (b) above, (i) such designation shall be deemed to be an
Investment on the date of such designation in an amount equal to the fair market
value of the investment therein and such designation shall be permitted only to
the extent permitted under Section 6.03 on the date of such designation, (ii) no
Event of Default shall have occurred and be continuing or would immediately
result from such designation after giving pro forma effect thereto (including
the re-designation of Indebtedness and Liens on the assets of such Subsidiary as
Indebtedness and Liens on assets of an Unrestricted Subsidiary),
(iii) immediately after giving effect to any such designation, on a Pro Forma
Basis (including, for the avoidance of doubt, giving pro forma effect to the
re-designation of Indebtedness and Liens on the assets of such Subsidiary as
Indebtedness and Liens on assets of an Unrestricted Subsidiary), as of the date
of determination and for the applicable Test Period, if such Test Period ends
(x) prior to the Conversion Date, the Total Net LQA University Segment Revenue
Leverage Ratio does not exceed 0.50 to 1.00, or (y) on or after the Conversion
Date, the Total Net Leverage Ratio does not exceed 6.00 to 1.00, and (iv) no
Subsidiary of the Borrower that exists as of the Closing Date shall be permitted
to be designated as an Unrestricted Subsidiary.

 

59

--------------------------------------------------------------------------------



 

The Borrower may, by written notice to the Administrative Agent, re-designate
any Unrestricted Subsidiary as a Restricted Subsidiary (which shall constitute a
reduction in any outstanding Investment), and thereafter, such Subsidiary shall
no longer constitute an Unrestricted Subsidiary, but only if (a) no Event of
Default shall have occurred and be continuing or would immediately result from
such re-designation (including the re-designation of Indebtedness and Liens on
the assets of such Subsidiary as Indebtedness and Liens on assets of a
Restricted Subsidiary and the deemed return on any Investment in such
Unrestricted Subsidiary pursuant to clause (y)) and (b) immediately after giving
effect to any such re-designation (including the re-designation of Indebtedness
and Liens on the assets of such Subsidiary as Indebtedness and Liens on assets
of a Restricted Subsidiary and the deemed return on any Investment in such
Unrestricted Subsidiary pursuant to clause (y)), on a Pro Forma Basis, as of the
date of determination and for the applicable Test Period, if such Test Period
ends (i) prior to the Conversion Date, the Total Net LQA University Segment
Revenue Leverage Ratio does not exceed 0.50 to 1.00, or (ii) on or after the
Conversion Date, the Total Net Leverage Ratio does not exceed 6.00 to 1.00.  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (x) the incurrence by such Restricted Subsidiary at the time of such
designation of any Indebtedness or Liens of such Restricted Subsidiary
outstanding at such time (after giving effect to, and taking into account, any
payoff or termination of Indebtedness or any release or termination of Liens, in
each case, occurring in connection or substantially concurrently therewith) and
(y) constitute a return on any Investment by the Borrower in such Unrestricted
Subsidiary in an amount equal to the fair market value at the date of such prior
designation of such Restricted Subsidiary as an Unrestricted Subsidiary (solely
for purposes of Section 6.03(q)).  Notwithstanding anything herein to the
contrary, the LQA university segment revenue and LTM short course revenue
(defined in a manner consistent with LQA University Segment Revenue and LTM
Short Course Revenue, as applicable) of the Unrestricted Subsidiaries shall not
in the aggregate represent in excess of 5.0% of the Consolidated Revenues of the
Group Members on a consolidated basis as of any date.  Notwithstanding anything
else to the contrary, (I) no Subsidiary may be designated as an Unrestricted
Subsidiary if (i) such designated Unrestricted Subsidiary shall directly or
indirectly own any equity or debt of, or hold a Lien on any property of, the
Borrower or any Person that will remain a Restricted Subsidiary, (ii) the
Borrower or any other Person that will remain a Restricted Subsidiary shall be
directly or indirectly liable for Indebtedness that provides that the holder
thereof may (with the passage of time or notice or both) declare a default
thereon or cause the payment to be accelerated or payable prior to its stated
maturity thereof upon the occurrence of a default with respect to any
Indebtedness, Lien or other obligation of such Unrestricted Subsidiary
(including any right to take enforcement actions against such Unrestricted
Subsidiary), (II) no Unrestricted Subsidiary shall develop (or own) any
Intellectual Property that is material to the Credit Parties, or, to the extent
any Unrestricted Subsidiary develops (or owns) such material Intellectual
Property, (A) such Intellectual Property will be transferred to a Restricted
Subsidiary as soon as is reasonably practicable (in the good faith determination
of the Borrower) after the determination that such Intellectual Property is
material or (B) such Unrestricted Subsidiary is designated as a Restricted
Subsidiary as soon as is reasonably practicable (in the good faith determination
of the Borrower) after the determination that such Intellectual Property is
material, and (III) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary under the Revolving Credit Agreement if it is a
Restricted Subsidiary under this Agreement and no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary under this Agreement if it is a
Restricted Subsidiary under the Revolving Credit Agreement.

 

60

--------------------------------------------------------------------------------



 

“Voting Stock” shall mean, with respect to any Person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness; provided that for purposes of determining the
Weighted Average Life to Maturity of any Indebtedness or Disqualified Capital
Stock that is being modified, refinanced, refunded, renewed, replaced or
extended, the effects of any prepayments or amortization made on such
Indebtedness or Disqualified Capital Stock prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.

 

“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares or other nominal
issuance in order to comply with local laws) is at the time owned by such Person
and/or one or more Wholly Owned Subsidiaries of such Person and (b) any
partnership, association, joint venture, limited liability company or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person have a 100% equity interest at such time.

 

“Withholding Agent” shall mean any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means:

 

(a)                                 in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule;

 

(b)                                 in relation to any other applicable Bail-In
Legislation:

 

(i)                                     any powers under that Bail-In
Legislation to cancel, transfer or dilute shares issued by a person that is a
bank or investment firm or other financial institution or affiliate of a bank,
investment firm or other financial institution, to cancel, reduce, modify or
change the form of a liability of such a person or any contract or instrument
under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers; and

 

(ii)                                  any similar or analogous powers under that
Bail-In Legislation; and

 

(c)                                  in relation to any UK Bail-In Legislation:

 

61

--------------------------------------------------------------------------------



 

(i)                                     any powers under that UK Bail-In
Legislation to cancel, transfer or dilute shares issued by a person that is a
bank or investment firm or other financial institution or affiliate of a bank,
investment firm or other financial institution, to cancel, reduce, modify or
change the form of a liability of such a person or any contract or instrument
under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that UK Bail-In Legislation that are related to or
ancillary to any of those powers; and

 

(ii)                                  any similar or analogous powers under that
UK Bail-In Legislation.

 

“Yield” shall have the meaning assigned to such term in Section 2.20(d).

 

Section 1.02                             Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Type (e.g., a “Eurodollar Loan”).  Borrowings also may be
classified and referred to by Type (e.g., a “Eurodollar Borrowing”).

 

Section 1.03                             Terms Generally.

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (i) any definition of or
reference to any Loan Document, agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, amended and restated, supplemented,
replaced or otherwise modified (subject to any restrictions on such amendments,
supplements, replacements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignments set forth herein), (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement, (v) any reference to any law or
regulation herein shall refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (vii) all references to the knowledge of any
Group Member or facts known by any Group Member shall mean actual knowledge of
any Responsible Officer of such Person.  Any Responsible Officer or Financial
Officer executing any Loan Document or any certificate or other document made or
delivered pursuant hereto or thereto, so executes or certifies in his/her
capacity as a Responsible Officer or Financial Officer, as applicable, on behalf
of the applicable Credit Party and not in any individual capacity.

 

62

--------------------------------------------------------------------------------



 

(b)                                 The term “enforceability” and its
derivatives when used to describe the enforceability of an agreement shall mean
that such agreement is enforceable except as enforceability may be limited by
any Debtor Relief Law and by general equitable principles (whether enforcement
is sought by proceedings in equity or at law).

 

(c)                                  Any terms used in this Agreement that are
defined in the UCC shall be construed and defined as set forth in the UCC unless
otherwise defined herein; provided that to the extent that the UCC is used to
define any term herein and such term is defined differently in different
Articles of the UCC, the definition of such term contained in Article 9 of the
UCC shall govern.

 

(d)                                 For all purposes under the Loan Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

Section 1.04                             Accounting Terms; GAAP; Tax Laws. 
Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on December 31, 2018; provided that in the event a change in GAAP occurs, the
Borrower may, at its election in its sole discretion and upon notice to the
Administrative Agent, until such time as the audited financial statements for
such fiscal year are required to be delivered pursuant to Section 5.01(a),
prepare any unaudited financial statement to be delivered pursuant to
Section 5.01(b) of this Agreement during such fiscal year in accordance with
GAAP without giving effect to such change in GAAP.  If at any time any Tax
Change would affect the computation of any financial ratio, standard or term set
forth in any Loan Document (or any change in GAAP would affect the computation
of any financial ratio, standard or term set forth in any Loan Document but for
the operation of the first sentence of this Section 1.04), and the Borrower
shall so request, the Administrative Agent and the Borrower shall negotiate in
good faith to amend such ratio, standard or term to preserve the original intent
thereof in light of such change in GAAP or Tax Change; provided that, until so
amended, such ratio, standard or term shall continue to be computed in
accordance with GAAP without giving effect to such change therein or, in the
case of a Tax Change, as if the Applicable Tax Laws given effect hereunder
immediately prior to such change therein continued to apply.  The Borrower shall
provide to the Administrative Agent and the Lenders, concurrently with the
delivery of each certificate or financial report required hereunder at a time
when a change in GAAP or a Tax Change is being accounted for differently as
between the preparation of financial statements and the calculation of any
financial ratio, term or standard hereunder, a written statement of a Financial
Officer of the Borrower setting forth in reasonable detail the differences
(including any differences that would affect any calculations relating to the
Financial Covenants as set forth in Section 6.08) that resulted from such
differences in the application of the change in GAAP or the implementation of
any Tax Change as a result of the foregoing rules of construction. 
Notwithstanding anything to the contrary, for all purposes under this Agreement
and the other Loan Documents, including negative covenants, financial covenants

 

63

--------------------------------------------------------------------------------



 

and component definitions, GAAP will be deemed to treat operating leases and
Capital Leases in a manner consistent with their current treatment under GAAP as
in effect on December 31, 2018, notwithstanding any modifications or
interpretive changes thereto that may occur thereafter.  Notwithstanding any
other provision contained herein, (i) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159 or FASB ASC 825 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of the Borrower or any of its Restricted
Subsidiaries at “fair value,” as defined therein and (ii) the financial ratios
and related definitions set forth in the Loan Documents shall be computed to
exclude the application of Financial Accounting Standards No. 133, 150
or 123(R) or any other financial accounting standard having a similar result or
effect (to the extent that the pronouncements in Financial Accounting Standards
No. 123(R) result in recording an equity award as a liability on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries in the
circumstance where, but for the application of the pronouncements, such award
would have been classified as equity).

 

Notwithstanding anything to the contrary herein, all financial ratios and tests
(including the Total Net Leverage Ratio, the First Lien Net Leverage Ratio, the
First Lien Net LQA University Segment Revenue Leverage Ratio, Total Net LQA
University Segment Revenue Leverage Ratio and the amount of Consolidated Total
Assets, LQA University Segment Revenue, LTM Short Course Revenue and
Consolidated EBITDA) contained in this Agreement (other than for purposes of
calculating Excess Cash Flow) that are calculated with respect to any Test
Period during which any Subject Transaction occurs shall be calculated with
respect to such Test Period and such Subject Transaction on a Pro Forma Basis. 
Further, if since the beginning of any Test Period and on or prior to the date
of any required calculation of any financial ratio or test (x) any Subject
Transaction shall have occurred (including, for the avoidance of doubt, any
Subject Transaction whose permissibility is being tested and any substantially
concurrent Subject Transactions) or (y) any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any of its Restricted Subsidiaries since the beginning of such
Test Period shall have consummated any Subject Transaction, then, in each case,
any applicable financial ratio or test shall be calculated on a Pro Forma Basis
for such Test Period as if such Subject Transaction had occurred at the
beginning of the applicable Test Period (it being understood, for the avoidance
of doubt, that solely for purposes of calculating quarterly compliance with
Section 6.08, the date of the required calculation shall be the last day of the
Test Period, and no Subject Transaction occurring thereafter shall be taken into
account).

 

Other than as provided in Section 1.06 below, for purposes of determining the
permissibility of any action, change, transaction or event that by the terms of
the Loan Documents requires a calculation of any financial ratio or test
(including the Total Net Leverage Ratio, the First Lien Net Leverage Ratio, the
First Lien Net LQA University Segment Revenue Leverage Ratio, the Total Net LQA
University Segment Revenue Leverage Ratio and the amount of Consolidated EBITDA,
LQA University Segment Revenue, LTM Short Course Revenue and Consolidated Total
Assets), (x) such financial ratio or test shall be calculated at the time such
action is taken, such change is made, such transaction is consummated or such
event occurs, as the case may be, and no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in such financial ratio
or test occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be and (y) such

 

64

--------------------------------------------------------------------------------



 

financial ratio or test shall be calculated (on a Pro Forma Basis if applicable)
using the most recent financial statements which have been delivered by the
Credit Parties in accordance with Section 5.01(a) or 5.01(b).

 

Notwithstanding anything to the contrary herein, (a) to the extent compliance
with a financial ratio or test is calculated prior to the date financial
statements are first delivered under Section 5.01(a) or (b), such calculation
shall use the latest financial statements delivered pursuant to Section 4.01(m),
and (b) any determination of pro forma compliance with the Financial Covenants
for purposes of determining the permissibility under the Loan Documents of any
transaction occurring on or prior to the last day of the first full fiscal
quarter commencing after the Closing Date shall be made applying the covenant
levels applicable to the Test Period ending the last day of the first full
fiscal quarter commencing after the Closing Date.

 

Section 1.05                             Resolution of Drafting Ambiguities. 
Each party hereto acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.

 

Section 1.06                             Limited Condition Acquisition. 
Notwithstanding anything to the contrary herein, in the case of the incurrence
of any Indebtedness (other than under any Incremental Facilities, which shall
remain subject to the terms of Section 2.20 with respect to the impact, if any,
of a Limited Condition Acquisition) or Liens or the making of any Permitted
Acquisitions or other permitted Investments or fundamental changes in connection
with a Limited Condition Acquisition, if the Borrower has made an LCA Election
with respect to such Limited Condition Acquisition, the relevant ratios and the
component amounts thereof (including Consolidated EBITDA, LQA University Segment
Revenue, the First Lien LQA University Segment Revenue Leverage Ratio, Total Net
LQA University Segment Revenue Leverage Ratio, LTM Short Course Revenue, First
Lien Net Leverage Ratio, Total Net Leverage Ratio, Consolidated Total Funded
Indebtedness or Consolidated Interest Expense (in each case)) (but other than
any Financial Covenant under Section 6.08 (other than pro forma compliance with
any Financial Covenant as a condition to effecting any transaction)) and baskets
shall be determined as of the date the definitive agreements for such Limited
Condition Acquisition are entered into and effective (and not, for the avoidance
of doubt, the date of consummation of any Limited Condition Acquisition) (the
“LCA Test Date”), and shall be calculated on a Pro Forma Basis assuming such
Limited Condition Acquisition and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) were
consummated on such LCA Test Date (but, for the avoidance of doubt, without
giving effect to the cash proceeds of any indebtedness incurred to finance such
Limited Condition Acquisition for the purposes of cash netting in the
determination of any leverage multiples); provided that, (i) if the Borrower has
made an LCA Election, in connection with the calculation of any ratio or basket
with respect to the incurrence of any other Indebtedness or Liens, or the making
of any Permitted Acquisitions or other permitted Investments, Dividends,
Restricted Debt Payments, Asset Sales or other sales or dispositions of assets
or fundamental changes on or following the applicable LCA Test Date and on prior
to the earlier of (x) the date on which such Limited Condition Acquisition is
consummated or (y) the date that the definitive agreement (or in the case of a
Limited Condition Acquisition that involves some

 

65

--------------------------------------------------------------------------------



 

other manner of establishing a binding obligation under local law, such other
binding obligation to consummate such transaction) for such Limited Condition
Acquisition is terminated or expires, any such ratio or basket shall be
calculated on a Pro Forma Basis (I) assuming such Limited Condition Acquisition
and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated and
(II) assuming such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have not been consummated (in which case such ratios or
baskets, as applicable, relating to such subsequent transaction shall be
required to be satisfied under both the preceding clauses (I) and (II) to be in
compliance with the terms of this Agreement) and (ii) no Event of Default shall
exist on the LCA Test Date and no Event of Default under Section 8.01(a), (b),
(g) or (h) shall exist the date on which such Limited Condition Acquisition is
consummated.

 

Section 1.07                             Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to New York
City time.

 

Section 1.08                             Deliveries.  Notwithstanding anything
herein to the contrary, whenever any document, agreement or other item is
required by any Loan Document to be delivered or completed on a day that is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day.

 

Section 1.09                             Schedules and Exhibits.  All of the
schedules and exhibits attached to this Agreement shall be deemed incorporated
herein by reference.

 

Section 1.10                             Currency Generally.

 

(a)                                 All Loans shall be made in U.S. dollars.

 

(b)                                 For purposes of determining compliance with
Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07 or 6.09, with respect to any
Indebtedness, Liens, Investments, liquidations, dissolutions, mergers,
consolidations, Asset Sales or other dispositions, Dividends, affiliate
transactions or Restricted Debt Payments in a currency other than Dollars, no
Default or Event of Default shall be deemed to have occurred solely as a result
of changes in rates of currency exchange occurring after the time the Borrower
or one of its Restricted Subsidiaries is contractually obligated to incur, enter
into, make or acquire such Indebtedness, Liens, Investments, liquidations,
dissolutions, mergers, consolidations, Asset Sales or other dispositions,
Dividends, affiliate transactions or Restricted Debt Payments (so long as, at
the time of entering into the contract to incur, enter into, make or acquire
such Indebtedness, Liens, Investments, liquidations, dissolutions, mergers,
consolidations, Asset Sales or other dispositions, Dividends, affiliate
transactions or Restricted Debt Payments, such transaction was permitted
hereunder) and once contractually obligated to be incurred, entered into, made
or acquired, the amount of such Indebtedness, Liens, Investments, liquidations,
dissolutions, mergers, consolidations, Asset Sales or other dispositions,
Dividends, affiliate transactions or Restricted Debt Payments, shall be always
deemed to be at the Dollar amount on such date, regardless of later changes in
currency exchange rates.

 

66

--------------------------------------------------------------------------------



 

(c)                                  In respect of any relevant period, the
exchange rates used in relation to calculating Consolidated Total Funded
Indebtedness shall be the weighted average exchange rates used for determining
Consolidated EBITDA or Consolidated Revenues (or any component thereof) for the
relevant period, provided that if the Borrower or any of its Restricted
Subsidiaries has entered into any currency Hedging Agreement in respect of any
borrowings, the currency and amount of such borrowings shall be determined by
first taking into account the effects of that currency Hedging Agreement.

 

Section 1.11                             Basket Amounts and Application of
Multiple Relevant Provisions.  Notwithstanding anything to the contrary,
(a) unless specifically stated otherwise herein, any dollar, number, percentage
or other amount available under any carve-out, basket, exclusion or exception to
any affirmative, negative or other covenant in this Agreement or the other Loan
Documents may be accumulated, added, combined, aggregated or used together by
any Credit Party and its Subsidiaries without limitation for any purpose
permitted hereby, and (b) any action or event permitted by this Agreement or the
other Loan Documents need not be permitted solely by reference to one provision
permitting such action or event but may be permitted in part by one such
provision and in part by one or more other provisions of this Agreement and the
other Loan Documents.  For purposes of determining compliance with Article VI,
in the event that any Lien, Investment, liquidation, dissolution merger,
consolidation, Indebtedness, disposition, Dividend, Affiliate transaction,
contractual requirement or prepayment of Indebtedness meets the criteria of one,
or more than one, of the “baskets” or categories of transactions then permitted
pursuant to any clause or subsection of Article VI, such transaction (or any
portion thereof) at any time shall be permitted under one or more of such
“baskets” or categories at the time of such transaction or any later time from
time to time, in each case, as determined by the Borrower in its sole discretion
at such time and thereafter may be reclassified or divided (as if incurred at
such later time) by the Borrower (solely among baskets within a particular
covenant (i.e. within Section 6.01)), other than with respect to Sections 6.06
and 6.09 thereof, in any manner not expressly prohibited by this Agreement, and
such Lien, Investment, liquidation, dissolution merger,
consolidation, Indebtedness, disposition, Dividend, Affiliate transaction,
contractual requirement or prepayment of Indebtedness (or any portion thereof)
shall be treated as having been incurred or existing pursuant to only such
“basket” or category of transactions or “baskets” or categories of transactions
(or any portion thereof) without giving pro forma effect to such item (or
portion thereof) when calculating the amount of Liens, Investments,
liquidations, dissolutions, mergers, consolidations, Indebtedness, dispositions,
Dividends, Affiliate transactions, contractual requirements or prepayments of
Indebtedness, as applicable, that may be incurred pursuant to any other “basket”
or category of transactions.

 

ARTICLE II
THE CREDITS

 

Section 2.01                             Commitments.  Subject to the terms and
conditions herein set forth, each Lender agrees, severally and not jointly, to
make a Loan to the Borrower on the Closing Date

 

67

--------------------------------------------------------------------------------



 

in the principal amount of its Commitment.  Amounts paid or prepaid in respect
of Loans may not be reborrowed.

 

Section 2.02                             Loans.

 

(a)                                 Each Loan shall be made as part of a
Borrowing consisting of Loans made by the applicable Lenders ratably in
accordance with their applicable Commitments; provided that the failure of any
Lender to make its Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  (x) ABR Loans comprising any Borrowing shall be
in an aggregate principal amount that is (i) an integral multiple of $100,000
and not less than the Minimum Borrowing Amount or (ii) equal to the remaining
available balance of the applicable Commitments and (y) the Eurodollar Loans
comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $100,000 and not less than the Minimum Borrowing
Amount or (ii) equal to the remaining available balance of the applicable
Commitments.

 

(b)                                 Subject to Sections 2.01, 2.11 and 2.12,
each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request pursuant to Section 2.03.  Each Lender may at its
option make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.  More than one Borrowing may be
incurred on any day, but at no time shall there be outstanding more than, in the
case of Loans maintained as Eurodollar Loans, seven (7) Borrowings of such Loans
in the aggregate.  For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

 

(c)                                  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds to such account as the Administrative Agent may designate not
later than 12:00 (noon) New York City time, with respect to Eurodollar Loans, or
1:30 p.m. New York City time, with respect to ABR Loans, and upon receipt of all
requested Loan funds, the Administrative Agent shall promptly wire all such
requested amounts so received to an account as directed by the Borrower in the
applicable Borrowing Request.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

Section 2.03                             Borrowing Procedure.  To request the
Borrowing on the Closing Date, the Borrower shall deliver, by facsimile or other
electronic transmission if arrangements for doing so have been approved in
writing (including via email) by the Administrative Agent, a duly completed and
executed Borrowing Request to the Administrative Agent, not later than 12:00
p.m., New York City time, (1) one Business Day before the date of the proposed
Borrowing. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:

 

68

--------------------------------------------------------------------------------



 

(a)                                 the aggregate amount of such Borrowing;

 

(b)                                 the date of such Borrowing, which shall be a
Business Day;

 

(c)                                  whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(d)                                 in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(e)                                  the location and number of the account to
which funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Borrowing with an Interest Period of one month’s
duration.  If the Borrower requests a Eurodollar Borrowing but fails to specify
an Interest Period, the Borrower will be deemed to have specified an Interest
Period of one month’s duration.  Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, the Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

 

Section 2.04                             Evidence of Debt; Repayment of Loans.

 

(a)                                 Promise to Repay.  The Borrower
unconditionally promises to pay to the Administrative Agent for the account of
each Lender, the principal amount of each Loan of such Lender as provided in
Section 2.09.

 

(b)                                 Lender and Administrative Agent Records. 
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.  The Administrative Agent shall maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Type and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.  The
entries made in the accounts maintained pursuant to this paragraph shall be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms. 
In the event of any conflict between the records maintained by any Lender and
the records of the Administrative Agent in respect of such matters, the records
of the Administrative Agent shall control in the absence of manifest error.

 

(c)                                  Promissory Notes.  Any Lender by written
notice to the Borrower may request that Loans made by it be evidenced by a
Note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to such Lender or its registered assigns in the form of
Exhibit F.  Thereafter, the Loans evidenced by such Note and interest thereon
shall at all

 

69

--------------------------------------------------------------------------------



 

times (including after assignment pursuant to Section 10.04) be represented by
one or more Notes in such form payable to the payee named therein or its
registered assigns.

 

Section 2.05                             Fee Letters.  The Borrower agrees to
pay the fees set forth in the Fee Letters at the times and in the manner set
forth therein.

 

Section 2.06                             Interest on Loans.

 

(a)                                 ABR Loans.  Subject to the provisions of
Section 2.06(c), the Loans comprising each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin in
effect from time to time.

 

(b)                                 Eurodollar Loans.  Subject to the provisions
of Section 2.06(c), the Loans comprising each Eurodollar Borrowing shall bear
interest at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin in effect from
time to time.

 

(c)                                  Default Rate.  Notwithstanding the
foregoing, (x) upon the occurrence and during the existence of an Event of
Default under Sections 8.01(a), (b), (g) or (h) or (y) at the election of the
Required Lenders upon an Event of Default (other than under Sections 8.01(a),
(b), (g) or (h)), in each case, the Obligations hereunder shall bear interest
from the date of such Event of Default (after as well as before judgment) at a
per annum rate equal to (i) in the case of amounts constituting principal, 2.00%
plus the rate otherwise applicable to such Loan as provided in
Section 2.06(a) and Section 2.06(b) or (ii) in the case of any other Obligations
that constitute overdue amounts (including overdue interest), 2.00% plus the
rate applicable to ABR Loans as provided in Section 2.06(a) (in either case, the
“Default Rate”).

 

(d)                                 Interest Payment Dates.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan; provided that (i) interest accrued pursuant to Section 2.06(c) shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)                                  Interest Calculation.  All interest
hereunder shall be computed on the basis of a year of 360 days, except that
interest computed by reference to the Base Rate in clause (a) of the definition
of “Alternate Base Rate” shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by
the Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be deemed conclusive absent manifest error. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid within the time periods specified herein; provided that any Loan
that is repaid on the same day on which it is made shall bear interest for one
day.

 

70

--------------------------------------------------------------------------------



 

Section 2.07                             Termination of Commitments.  The
Commitments shall automatically terminate upon the funding of the Loans on the
Closing Date.

 

Section 2.08                             Interest Elections.

 

(a)                                 Generally.  Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)                                 Interest Election Notice.  To make an
election pursuant to this Section, the Borrower shall deliver, by hand delivery
or facsimile or other electronic transmission if arrangements for doing so have
been approved in writing (including via email) by the Administrative Agent, a
duly completed and executed Interest Election Request to the Administrative
Agent not later than (x) in the case of an Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing, not later than 12:00 p.m., New York City time (or
such later time on such Business Day as may be reasonably acceptable to the
Administrative Agent), three (3) Business Days before the proposed effective
date of such election and (y) in the case of a conversion of any Borrowing to an
ABR Borrowing, not later than 12:00 p.m., New York City time (or such later time
on such Business Day as may be reasonably acceptable to the Administrative
Agent), one (1) Business Day before the proposed effective date of such
election. Each Interest Election Request shall be irrevocable.  Each Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, or if outstanding Borrowings are being
combined, allocation to each resulting Borrowing (in which case the information
to be specified pursuant to clauses (iii) and (iv) below, as applicable, shall
be specified for each resulting Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period.”

 

71

--------------------------------------------------------------------------------



 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.

 

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(c)                                  Automatic Conversion.  If an Interest
Election Request with respect to a Eurodollar Borrowing is not timely delivered
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid or prepaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a Eurodollar Borrowing with an
Interest Period of one month’s duration.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing, the
Administrative Agent or the Required Lenders may require, by notice to the
Borrower, that (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing, and (ii) unless repaid or prepaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.09                             Amortization of Loans. No amortization
shall be required prior to the Maturity Date. To the extent not previously paid,
all Loans shall be due and payable on the Maturity Date.

 

Section 2.10                             Optional and Mandatory Prepayments of
Loans.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay Loans without premium
or penalty (except as and to the extent provided in Section 2.10(k) or
Section 2.13), subject to the requirements of this Section 2.10; provided that
each partial prepayment of any Loans shall be in a multiple of $250,000 and in
an aggregate principal amount of at least $250,000.

 

(b)                                 Equity Cure Contributions.  Promptly
following the receipt of any Equity Cure Contribution with respect to a cure of
the Recurring Revenue Covenants, the Borrower shall make prepayments in
accordance with Sections 2.10(i) and 2.10(j) in an aggregate principal amount
equal to 100% of such Equity Cure Contribution.

 

(c)                                  Asset Sales.  Not later than
ten (10) Business Days following the receipt of any Net Cash Proceeds of any
Asset Sale by any Group Member (other than any issuance or sale of Equity
Interests to or from any Group Member to another Group Member permitted
hereunder), the Borrower shall apply an aggregate amount equal to 100% of such
Net Cash Proceeds to make prepayments in accordance with Sections 2.10(i) and
2.10(j); provided that:

 

(i)                                     no such prepayment shall be required
under this clause (c) (A) with respect to any disposition of property which
constitutes a Casualty Event, or (B) to the extent the aggregate amount of Net
Cash Proceeds from all such Asset Sales, together with all Casualty Events, do
not exceed $5,000,000 in any twelve month period (the “Asset Sale/Casualty Event
Threshold” and the Net Cash Proceeds in excess of the Asset Sale/Casualty Event
Threshold, the “Excess Net Cash Proceeds”); provided that, only such Excess Net
Cash Proceeds shall subject to this Section 2.10(c);

 

72

--------------------------------------------------------------------------------



 

(ii)                                  so long as no Event of Default under
Section 8.01(a), (b), (g) or (h) shall have occurred and be continuing, such
proceeds with respect to any such Asset Sale shall not be required to be so
applied on such date to the extent that the Borrower shall have notified the
Administrative Agent on or prior to such date stating that such Excess Net Cash
Proceeds are expected to be reinvested in assets used or useful in the business
of any Group Member (including pursuant to a Permitted Acquisition, Investment
or Capital Expenditure) or to be contractually committed to be so reinvested,
within 15 months (or within 21 months following receipt thereof if a contractual
commitment to reinvest is entered into within 15 months following receipt
thereof) following the date of such Asset Sale; and

 

(iii)                               if all or any portion of such Excess Net
Cash Proceeds that are the subject of a notice delivered pursuant to clause
(ii) immediately above is neither reinvested nor contractually committed to be
so reinvested within such 15 month period (or is not actually reinvested within
such additional six (6) month period, if applicable), such unused portion shall
be applied within ten (10) Business Days after the last day of such period as a
mandatory prepayment as provided in this Section 2.10(c).

 

(d)                                 Debt Issuance.  Not later than
one (1) Business Day following the receipt of any Net Cash Proceeds of any Debt
Issuance by any Group Member (or concurrently with the receipt of Net Cash
Proceeds of any Debt Issuance by any Group Member in connection with a
refinancing facility under Section 2.22), the Borrower shall make prepayments in
accordance with Section 2.10(i) and (j) in an aggregate principal amount equal
to 100% of such Net Cash Proceeds.

 

(e)                                  Casualty Events. Not later than
ten (10) Business Days following the receipt of any Net Cash Proceeds from a
Casualty Event by any Group Member, the Borrower shall apply an amount equal to
100% of such Net Cash Proceeds to make prepayments in accordance with
Section 2.10(i) and (j); provided that

 

(i)                                     no such prepayment shall be required
under this clause (e) (A) with respect to any disposition of property which
constitutes an Asset Sale, or (B) to the extent the aggregate amount of Net Cash
Proceeds from all such Casualty Events, together with Asset Sales, do not exceed
the Asset Sale/Casualty Event Threshold; provided that, only such Excess Net
Cash Proceeds shall subject to this Section 2.10(e)),

 

(ii)                                  so long as no Event of Default under
Section 8.01(a), (b), (g) or (h) shall have occurred and be continuing, the
Borrower shall have notified the Administrative Agent on or prior to such date
stating that such proceeds in excess of the Casualty Event Threshold are
expected (x) to be used to repair, replace or restore any Property in respect of
which such Net Cash Proceeds were paid or to reinvest in other fixed or Capital
Assets or assets that are otherwise used or useful in the business of the Group
Members (including pursuant to a Permitted Acquisition, investment or Capital
Expenditure), or (y) to be contractually committed to be so reinvested, in each
case, no later than 15 months (or within 21 months following receipt thereof if
such contractual commitment to reinvest has been entered into within 15 months
following receipt thereof) following the date of receipt of such proceeds; and

 

73

--------------------------------------------------------------------------------



 

(iii)                               if all or any portion of such Excess Net
Cash Proceeds that are the subject of a notice delivered pursuant to clause
(i) immediately above is neither reinvested nor contractually committed to be so
reinvested within such 15 month period (or is not actually reinvested within
such additional six (6) month period, if applicable), such unused portion shall
be applied within ten (10) Business Days after the last day of such period as a
mandatory prepayment as provided in this Section 2.10(e).

 

(f)                                   Excess Cash Flow. No later than ten
(10) Business Days after the date on which the financial statements with respect
to each fiscal year of the Borrower ending on or after the Conversion Date in
which an Excess Cash Flow Period occurs are required to be delivered pursuant to
Section 5.01(a) (each such date, an “ECF Payment Date”), the Borrower shall, if
and to the extent Excess Cash Flow for such Excess Cash Flow Period exceeds
$10,000,000, make prepayments of Loans in accordance with Section 2.10(i) and
(j) in an aggregate amount equal to (A) the Applicable ECF Percentage of Excess
Cash Flow for the Excess Cash Flow Period then ended (for the avoidance of
doubt, including the $10,000,000 floor referenced above) minus (B) $10,000,000
minus (C) at the option of the Borrower, the aggregate principal amount of any
Loans or Incremental Loans (or, in each case, any Credit Agreement Refinancing
Indebtedness in respect thereof), in each case prepaid pursuant to
Section 2.10(a), Section 2.16(b)(B) or Section 10.02(e)(i) (or pursuant to the
corresponding provisions of the documentation governing any such Credit
Agreement Refinancing Indebtedness), during the applicable Excess Cash Flow
Period (or, at the option of the Borrower and without duplication, after such
Excess Cash Flow Period and prior to such ECF Payment Date), and in the case of
all such prepayments or buybacks, to the extent that (1) such prepayments or
buybacks were financed with sources other than the proceeds of long-term
Indebtedness (other than revolving Indebtedness) of the Borrower or its
Restricted Subsidiaries and (2) such prepayment or buybacks did not reduce the
amount required to be prepaid pursuant to this Section 2.10(f) in any prior
Excess Cash Flow Period (such payment, the “ECF Payment Amount”).

 

(g)                                  [Reserved].

 

(h)                                 Notwithstanding the foregoing, (i) to the
extent that any or all of the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary (or a U.S. Subsidiary of a Foreign Subsidiary) (a “Foreign
Disposition”) or the Net Cash Proceeds of any Casualty Event from a Foreign
Subsidiary (or a U.S. Subsidiary of a Foreign Subsidiary) (a “Foreign Casualty
Event”), in each case giving rise to a prepayment event pursuant to clause (c),
(e) or (f) are or is prohibited, restricted or materially delayed by applicable
local law, rule or regulation (including, without limitation, financial
assistance and corporate benefit restrictions and fiduciary and statutory duties
of any director or officer of such Subsidiaries) from being repatriated to the
Borrower or so prepaid or such repatriation or prepayment would present a
material liability for the applicable Subsidiary or its directors or officers
(or gives rise to a material breach of fiduciary or statutory duties by any
director or officer), the portion of such Net Cash Proceeds so affected will not
be required to be applied to repay Loans at the times provided in this
Section 2.10 but may be retained by the applicable Foreign Subsidiary and
(ii) to the extent that the Borrower has determined in good faith that
repatriation of any or all of the Net Cash Proceeds of any Foreign Disposition
or any Foreign Casualty Event, in each case giving rise to a prepayment event
pursuant to clause (c), (e) or (f) would result in material adverse tax
consequences, the Net Cash Proceeds so affected will not be required to be
applied to repay Loans at the times provided in this Section 2.10 but may be
retained

 

74

--------------------------------------------------------------------------------



 

by the applicable Foreign Subsidiary. The non-application of any such prepayment
amounts as a result of the foregoing provisions will not constitute a Default or
an Event of Default and such amounts shall be available for working capital
purposes of the Borrower and its Restricted Subsidiaries as long as not required
to be prepaid in accordance with the following provisions. The Borrower shall
not be required to monitor any Payment Block and/or reserve cash for future
repatriation after the Borrower has notified the Administrative Agent of the
existence of such Payment Block.

 

(i)                                     Application of Prepayments.  Prior to
any optional or mandatory prepayment hereunder, the Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to Section 2.10(j), subject to the provisions
of this Section 2.10(i).  Subject to Section 2.10(k) below, all optional
prepayments will be applied pro rata amongst each Tranche of outstanding Loans
and, within each Tranche, as directed by the Borrower (and absent such
direction, in direct order of maturity thereof).  Any prepayments pursuant to
Section 2.10(b), (c), (d), (e) and (f) (or any equivalent provision applicable
to any Tranche of Loans extended hereunder after the Closing Date), shall be
applied pro rata amongst each Tranche of outstanding Loans and, within each
Tranche, first, to accrued interest and fees with respect to Loans being prepaid
and second, to reduce the remaining principal amount of the Loan.

 

Notwithstanding anything herein to the contrary, with respect to any prepayment
under Section 2.10(c), (e) or (f), the Borrower may use a portion of the Net
Cash Proceeds to prepay or repurchase Permitted Pari Passu Refinancing Debt and
any other senior Indebtedness in each case secured by the Collateral on a
pari passu basis with the Liens securing the Obligations (the “Applicable Other
Indebtedness”) to the extent required pursuant to the terms of the documentation
governing such Applicable Other Indebtedness, in which case, the amount of the
prepayment required to be offered with respect to such Net Cash Proceeds
pursuant to Section 2.10(c), (e) or (f) shall be deemed to be the amount equal
to the product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of Loans
required to be prepaid pursuant to Section 2.10(c), (e) or (f) and the
denominator of which is the sum of the outstanding principal amount of Loans
required to be prepaid pursuant to Section 2.10(c), (e) or (f) and the
outstanding principal amount of such Applicable Other Indebtedness required to
be prepaid pursuant to the corresponding provisions of such Applicable Other
Indebtedness.

 

(j)                                    Notice of Prepayment.  The Borrower shall
notify the Administrative Agent by written notice of any prepayment hereunder
(i) in the case of prepayments of a Eurodollar Borrowing, not later than 12:00
p.m., New York City time three (3) Business Days before the date of prepayment
(or such later time as may be agreed by the Administrative Agent) and (ii) in
the case of prepayment of an ABR Borrowing, not later than 12:00 p.m. New York
City time two (2) Business Days prior to the date of prepayment (or such later
time as may be agreed by the Administrative Agent).  Each such notice shall be
irrevocable; provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of any such other
credit facilities or the closing of any such securities offering, or the
occurrence of any other event specified therein, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  With respect
to the effectiveness of any such other credit facilities or

 

75

--------------------------------------------------------------------------------



 

the closing of any such securities offering, the Borrower may extend the date of
prepayment at any time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed).  Each such notice shall
specify the Borrowing to be repaid, the prepayment date, the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment. 
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a Credit
Extension of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment.  Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.10.  Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.06. 
Notwithstanding the foregoing, each Lender may reject all or a portion of its
pro rata share of any mandatory prepayment (such declined amounts, the “Declined
Proceeds”) of Loans required to be made pursuant to clauses (c), (d) (other than
mandatory prepayments with the proceeds of Credit Agreement Refinancing
Indebtedness), (e) and (f) of this Section 2.10 by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and the Borrower no
later than 5:00 p.m. one (1) Business Day prior to the date of such prepayment. 
Each Rejection Notice from a given Lender shall specify the principal amount of
the mandatory prepayment of Loans to be rejected by such Lender.  If a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above or such Rejection Notice fails to specify the principal
amount of the Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory repayment of Loans.  Any
Declined Proceeds may be retained by the Borrower or otherwise applied as
directed by the Borrower.

 

(k)                                 Loan Call Protection.

 

(i)                                     All (i) optional prepayments of the
Loans pursuant to Section 2.10(a) and (ii) all mandatory prepayments and
repayments of the Loans pursuant to Sections 2.10(c), (d) or (e) or
(iii) otherwise following any acceleration of the Obligations, in each case,
made or required to be made prior to the second anniversary of the Closing Date
(whether before or after an Event of Default, an acceleration of the Obligations
or the commencement of any bankruptcy or insolvency proceeding), shall be
subject to a premium (to be paid to the Administrative Agent for the benefit of
the Lenders as liquidated damages and compensation for the costs of being
prepared to make funds available hereunder with respect to the Loans) equal to
the Applicable Prepayment Premium.  Notwithstanding anything to the contrary
contained in this Agreement, to the extent that any Non-Consenting Lender is
replaced pursuant to Section 10.02(e) due to such Lender’s failure to approve a
consent, waiver or amendment, as the case may be, such Non-Consenting Lender
shall be entitled to receive a premium in connection with such replacement or
prepayment in the amount that would have been payable in respect of the Loans of
such Non-Consenting Lender, as applicable, under this clause (k) had such Loans
been the subject of a voluntary prepayment at such time.  On or after the second
anniversary of the Closing Date, no premiums shall be payable pursuant to this
Section 2.10(k) in connection with any prepayments of the Loans.  The Applicable
Prepayment Premium shall be fully earned and payable with respect to the full
outstanding principal amount of the Loans at the time of any acceleration or
commencement of any bankruptcy or insolvency

 

76

--------------------------------------------------------------------------------



 

proceeding or termination prior to the second anniversary of the Closing Date. 
The Applicable Prepayment Premium, if any, shall constitute part of the
Obligations. In view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof, any
Applicable Prepayment Premium payable shall be presumed to by the liquidated
damages sustained by each Lender as the result of the early termination and/or
repayment of the Loans and Borrower agrees that it is reasonable under the
circumstances currently existing.

 

(ii)                                  Notwithstanding anything else set forth in
this Agreement, on or after the Closing Date but prior to the first anniversary
of the Closing Date, the Borrower may repay up to 100% of the Loans (including
any Credit Agreement Refinancing Indebtedness) at a price of 101% with proceeds
from the sale of equity securities, equity-linked securities and/or derivative
securities settled in or convertible into equity securities, including unsecured
convertible notes (and one percent of such amount (1.00%) shall also constitute
“Applicable Prepayment Premium”) for purposes of clause (iii) below.

 

(iii)                               The Applicable Prepayment Premium, if any,
shall also be payable in the event the Obligations (and/or this Agreement or the
Notes evidencing the Obligations) are satisfied or released by foreclosure
(whether by power of judicial proceeding, deed in lieu of foreclosure or by any
other means).  THE BORROWER EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING PREPAYMENT PREMIUM IN CONNECTION WITH ANY ACCELERATION OF THE LOANS. 
Borrower expressly acknowledges: (A) the Applicable Prepayment Premium is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Prepayment Premium shall be payable notwithstanding the then-prevailing market
rates at the time payment is made; (C) there has been a course of conduct
between the Lenders and Borrower giving specific consideration in this
transaction for such agreement to pay the Applicable Prepayment Premium; and
(D) Borrower shall be estopped hereafter from claiming differently than as
agreed to in this Section 2.10(k).  Borrower expressly acknowledge that their
agreement to pay the Applicable Prepayment Premium to the Lenders as herein
described is a material inducement to the Lenders to provide the Commitments and
make the Loans.

 

Section 2.11                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines in good
faith and in its reasonable discretion (which determination shall be deemed
presumptively correct absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate for such Interest Period;

 

(b)                                 the Administrative Agent determines in good
faith and in its reasonable discretion or is advised in writing by the Required
Lenders (which determination shall be deemed presumptively correct absent
manifest error) that Dollar deposits are not being offered to banks in

 

77

--------------------------------------------------------------------------------



 

the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Loan; or

 

(c)                                  the Administrative Agent determines in good
faith and in its reasonable discretion or is advised in writing by the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period (collectively with the Loans
described in clauses (a) and (b) above, the “Impacted Loans”);

 

then, subject to the second paragraph of the definition of “LIBO Rate”, the
Administrative Agent shall give written notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist (which notice shall be delivered by the
Administrative Agent within five (5) Business Days after such situation ceases
to exist), any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective.

 

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) or the Borrower notifies the Administrative
Agent that either (i) the circumstances set forth in clauses (a) through (c) of
this Section 2.11 have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clauses (a) through (c) of this
Section 2.11 have not arisen but the supervisor for the administrator of LIBOR
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBO
Screen Rate or LIBOR, as applicable, shall no longer be used for determining
interest rates for loans (in the case of either such clause (i) or (ii), an
“Alternative Interest Rate Election Event”), then, reasonably promptly after
such determination by the Administrative Agent or receipt by the Administrative
Agent of such notice, as applicable, the Administrative Agent shall (in
consultation with the Borrower) endeavor to establish an alternate rate of
interest to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for leveraged loans in the
United States at such time, and the Administrative Agent and the Borrower shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 10.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement; provided that, in the event that the proposed alternate rate of
interest to the LIBO Rate is not consistent with the then prevailing market
convention for determining a rate of interest for leveraged loans in the United
States at such time, the Administrative Agent shall not have received, within
five (5) Business Days after the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from Required Lenders stating that
they object to such amendment (which amendment shall not be effective prior to
the end of such five (5) Business Day notice period).  To the extent an
alternate rate of interest is adopted as contemplated hereby, the approved rate
shall be applied in a manner consistent with prevailing market convention;
provided that, to the extent such prevailing market convention is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent (in consultation with the Borrower).  From such time as an Alternative
Interest Rate Election Event has occurred and continuing until an alternate rate
of interest has been determined in accordance with the terms and conditions of
this paragraph, (x) any notice that

 

78

--------------------------------------------------------------------------------



 

requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Loan shall be ineffective; provided that, to the extent such
Alternative Interest Rate Election Event is as a result of clause (ii) above in
this paragraph, then clauses (x) and (y) of this sentence shall apply during
such period only if the LIBO Rate for such Interest Period is not available or
published at such time on a current basis. Notwithstanding anything contained
herein to the contrary, if such alternate rate of interest as determined in this
paragraph is determined to be less than 1.00%, such rate shall be deemed to be
1.00% for the purposes of this Agreement.

 

Section 2.12                             Yield Protection.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in, by any Lender (except any reserve requirement
reflected in the Adjusted LIBO Rate);

 

(ii)                                  subject the Administrative Agent or any
Lender to any Tax of any kind whatsoever with respect to this Agreement, or any
Loan made by it, or change the basis of taxation of payments to such
Administrative Agent or Lender in respect thereof (in each case, except for
(A) Indemnified Taxes or (B) Excluded Taxes); or

 

(iii)                               impose on the Administrative Agent or any
Lender or the London interbank market any other condition, cost or expense
(other than any Taxes) affecting this Agreement or Eurodollar Loans made by such
Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting or maintaining any Eurodollar Loan or any other
Loan in the case of clause (ii) (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by the
Administrative Agent or such Lender hereunder (whether of principal, interest or
any other amount), then, upon written request of the Administrative Agent or
such Lender, as applicable, the Borrower will pay to the Administrative Agent or
such Lender, as the case may be, such additional amount or amounts as will
compensate the Administrative Agent or such Lender, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines (in good faith, in its reasonable discretion) that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, such
Lender, to a level below that which such Lender or such Lender’s holding
company, if any, would have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company, if any, with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company, if any, for any such
reduction suffered.

 

79

--------------------------------------------------------------------------------



 

(c)                                  Certificates for Reimbursement.  A
certificate of the Administrative Agent or a Lender, as applicable, setting
forth the amount or amounts necessary to compensate the Administrative Agent or
such Lender or their respective holding companies, as the case may be, as
specified in clause (a) or (b) of this Section 2.12, and setting forth in
reasonable detail the calculation of the amount owed and the basis for the claim
shall be delivered to the Borrower and shall be deemed presumptively correct
absent manifest error.  The Borrower shall pay the Administrative Agent or such
Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of the Administrative Agent, or any Lender to demand compensation pursuant
to this Section 2.12 shall not constitute a waiver of the Administrative Agent’s
or such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.12 for
any increased costs incurred or reductions suffered more than 180 days prior to
the date that the Administrative Agent or such Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions pursuant to the certificate to be delivered in subsection
(c) above and of the Administrative Agent or such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Section 2.13                             Funding Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurodollar Loan on a day other than the last day of the
Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan (other than an ABR Loan) on the date or in the
amount notified by the Borrower including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 2.13, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Loan was in fact so
funded.

 

Section 2.14                             Payments Generally; Pro Rata Treatment;
Sharing of Setoffs.

 

(a)                                 Payments Generally.  The Borrower shall make
each payment required to be made by it hereunder or under any other Loan
Document (whether of principal, interest, fees or of amounts payable under
Sections 2.12, 2.13, 2.15 or 10.03, or otherwise) on or before the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such

 

80

--------------------------------------------------------------------------------



 

time is expressly required, prior to 3:00 p.m., New York City time), on the date
when due, in immediately available funds, free and clear of, and without
condition or deduction for, recoupment or setoff. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except that payments pursuant to Sections 2.12, 2.13, 2.15
and 10.03 shall be made directly to the persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the persons specified
therein.  The Administrative Agent shall distribute any such payments received
by it for the account of any other person to the appropriate recipient promptly
following receipt thereof.  If any payment under any Loan Document shall be due
on a day that is not a Business Day, unless specified otherwise, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  Except as otherwise expressly provided herein, all
payments under each Loan Document shall be made in U.S. dollars.

 

(b)                                 Pro Rata Treatment.

 

(i)                                     Other than as permitted by
Section 2.16(b), Section 2.20, Section 2.21, Section 2.22, Section 10.02(e),
Section 10.02(f) and Section 10.04, each payment by the Borrower of interest in
respect of the Loans shall be applied to the amounts of such obligations owing
to the Lenders pro rata according to the respective amounts then due and owing
to the Lenders.

 

(ii)                                  Other than as permitted by Section 2.20,
Section 2.21, Section 2.22, Section 10.02 and Section 10.04, each payment by the
Borrower on account of principal of the Loans shall be allocated among the
Lenders pro rata based on the principal amount of the Loans held by the Lenders.

 

(c)                                  Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, interest and fees then due hereunder, such
funds shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties. It
is understood that the foregoing does not apply to any adequate protection
payments under any federal, state or foreign bankruptcy, insolvency,
receivership or similar proceeding, and that the Administrative Agent may,
subject to any applicable federal, state or foreign bankruptcy, insolvency,
receivership or similar orders, distribute any adequate protection payments it
receives on behalf of the Lenders to the Lenders in its sole discretion (i.e.,
whether to pay the earliest accrued interest, all accrued interest on a pro rata
basis or otherwise).

 

(d)                                 Sharing of Setoff.  Subject to the terms of
any Intercreditor Agreement, if any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other Obligations resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other Obligations greater than its pro rata
share thereof as provided herein, then

 

81

--------------------------------------------------------------------------------



 

the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to any payment (x) made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant other than to any Group Member (as to which
the provisions of this Section 2.14 shall apply (unless obtained by such Group
Member in accordance with of this Agreement)).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.  If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.

 

(e)                                  Borrower Default.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(f)                                   Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans and to make payments pursuant
to Section 10.03(c) are several and not joint.  The failure of any Lender to
make any Loan, to fund any such participation or to make any payment under
Section 10.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loans,
to purchase its participation or to make its payment under Section 10.03(c).

 

82

--------------------------------------------------------------------------------



 

Section 2.15                             Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Credit Parties hereunder or
under any other Loan Document shall be made free and clear of and without
reduction, deduction or withholding for any Taxes (“Tax Withholdings”); provided
that if any Taxes are required by any applicable Requirements of Law to be
withheld or deducted in respect of any such payments by any applicable
Withholding Agent (as determined in the good faith discretion of an applicable
Withholding Agent), then (i) in the case of Indemnified Taxes, the sum payable
by the relevant Credit Party shall be increased as necessary so that after all
such Tax Withholdings have been made (including deductions or withholdings
applicable to additional sums payable under this Section 2.15), each Recipient
receives an amount equal to the sum it would have received had no such Tax
Withholdings been made (including such Tax Withholdings applicable to additional
sums payable under this Section 2.15) (such additional sums being the
“Additional Amount”), (ii) the applicable Withholding Agent shall make such Tax
Withholdings, and (iii) the applicable Withholding Agent shall timely pay the
full amount of the Tax Withholdings to the relevant Governmental Authority in
accordance with the applicable Requirements of Law.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of clause (a) above, the Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable Requirements of Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Indemnification by the Borrower.  Without
duplication for any Additional Amounts or Other Taxes paid pursuant to Sections
2.15(a) or (b), the Credit Parties shall indemnify and hold harmless (on a joint
and several basis) each Recipient, within thirty (30) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.15) payable or paid by such Recipient and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the Borrower shall not be obligated to make payment to
any such Recipient pursuant to this Section 2.15(c) in respect of penalties,
interest and other liabilities attributable to any Indemnified Taxes to the
extent such penalties, interest and other liabilities are attributable to the
gross negligence or willful misconduct of such Recipient or an Affiliate of such
Recipient.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Recipient, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes by any Credit Party pursuant
to this Section 2.15 to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the Tax Return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

83

--------------------------------------------------------------------------------



 

(e)                                  Status of Lenders.

 

(i)                                     Any Recipient that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and to the Administrative
Agent, whenever reasonably requested by the Borrower or the Administrative
Agent, such properly completed and duly executed documentation prescribed by
applicable Requirements of Law as will enable the Borrower or the Administrative
Agent, as the case may be, (x) to determine whether or not any payments made
under any Loan Document are subject to Tax Withholdings or information reporting
requirements and (y) to determine, if applicable, the required rate of Tax
Withholdings.  In addition, any Recipient, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Requirements of Law or reasonably requested by the
Borrower or the Administrative Agent to determine whether or not such Recipient
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation and information
(other than such documentation set forth in Section 2.15(e)(ii)(A)(1)-(4),
Section 2.15(e)(ii)(B) and Section 2.15(e)(ii)(C) below) shall not be required
if in the Recipient’s reasonable judgment such completion, execution or
submission would subject such Recipient to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Recipient.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Borrower:

 

(A)                   each Recipient that is a Foreign Lender, shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or about the date on which such Foreign Lender
becomes a Recipient under this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower or the Administrative Agent), whichever
of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, properly completed and
duly executed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any
successor form), as applicable, claiming eligibility for benefits under the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, Internal Revenue Service
Form W-8BEN or W-8BEN-E (or any successor form), as applicable, claiming
eligibility under the “business profits” or “other income” article of such tax
treaty,

 

(2)                                 properly completed and duly executed copies
of Internal Revenue Service Form W-8ECI (or any successor form), as applicable,

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x)

 

84

--------------------------------------------------------------------------------



 

a certificate substantially in the form of Exhibit G to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) properly completed and duly executed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor form),

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership or a
participating Lender granting a participation), properly completed and duly
executed copies of Internal Revenue Service Form W-8IMY, accompanied by a
Form W-8ECI, W-8BEN, W-8BEN-E, U.S. Tax Compliance Certificate, Form W-9, and/or
other certification documents from each beneficial owner, as applicable
(provided that if the Foreign Lender is a partnership for U.S. federal income
tax purposes (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
the U.S. Tax Compliance Certificate may be provided by such Foreign Lender on
behalf of such direct or indirect partners), or

 

(5)                                 any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Borrower and the Administrative Agent to determine any withholding or
deduction required to be made;

 

(B)                   each Recipient that is not a Foreign Lender shall deliver
to the Borrower and the Administrative Agent on or about the date on which such
Recipient becomes a Recipient under this Agreement (and from time to time
thereafter upon reasonable request of the Borrower or the Administrative Agent)
two properly completed and duly executed copies of Internal Revenue Service
Form W-9 (or any successor or other applicable form) certifying that such
Recipient is exempt from United States federal backup withholding;

 

(C)                   if a payment made to a Recipient under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such
Recipient were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by applicable Requirements of Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable Requirements of Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the

 

85

--------------------------------------------------------------------------------



 

Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount (if any) to deduct and withhold from such payment. Solely
for purposes of this clause (C), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement;

 

(D)                   notwithstanding any other provision of this
Section 2.15(e), a Recipient shall not be required to deliver any documentation
or information that such Recipient is not legally eligible or entitled to
deliver; and

 

(E)                    each such Recipient shall, from time to time after the
initial delivery by such Recipient of any form or certificate, whenever a lapse
in time or change in such Recipient’s circumstances renders such form or
certificate (including any specific form or certificate required in this
Section 2.15(e)) so delivered obsolete, expired or inaccurate in any material
respect, promptly (i) update such form or certificate or (ii) notify the
Borrower and the Administrative Agent in writing of its legal ineligibility to
do so.

 

(iii)                               On or before the date the Administrative
Agent (or any successor or replacement Administrative Agent) becomes the
Administrative Agent hereunder, it shall deliver to the Borrower two duly
executed copies of either (i) Internal Revenue Service Form W-9 (or any
successor forms) certifying that it is exempt from U.S. federal backup
withholding tax or (ii) a U.S. branch withholding certificate on Internal
Revenue Service Form W-8IMY (or any successor forms) evidencing its agreement
with the Borrower to be treated as a U.S. Person (with respect to amounts
received on account of any Lender Party) and Internal Revenue Service
Form W-8ECI (or any successor forms) (with respect to amounts received on its
own account), with the effect that, in either case, the Borrower will be
entitled to make payments hereunder to the Administrative Agent without
withholding or deduction on account of U.S. federal withholding Tax. The
Administrative Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification.

 

(f)                                   Treatment of Certain Refunds.  If any
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Indemnified Taxes as to which it has been indemnified
by the Credit Parties or on account of which the Credit Parties have paid
Additional Amounts pursuant to this Section 2.15, it shall pay to the Credit
Parties an amount equal to such refund (but only to the extent of indemnity
payments made, or Additional Amounts paid, by the Credit Parties under this
Section with respect to the Indemnified Taxes giving rise to such refund), net
of any Taxes thereon and of all out-of-pocket expenses (including Taxes) of such
party, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
the Credit Parties, upon the request of such party, agree to repay any such
amount paid over to the Credit Parties to such party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this clause (f), in no
event will such party be required to pay any amount to the Credit Parties
pursuant to this clause (f), the payment of which would

 

86

--------------------------------------------------------------------------------



 

place such party, as applicable, in a less favorable net after-Tax position than
such party would have been in if the Tax subject to indemnification (or the
payment of Additional Amounts) and giving rise to such refund had not been
deducted, withheld or imposed and the indemnification payments (or Additional
Amounts) with respect to such Tax had never been paid.  Nothing herein contained
shall interfere with the right of a Recipient to arrange its tax affairs in
whatever manner it thinks fit nor obligate any Recipient to claim any Tax refund
or to make available its Tax Returns or disclose any information relating to its
Tax affairs or any computations in respect thereof or require any Recipient to
do anything that would prejudice its ability to benefit from any other refunds,
credits, reliefs, remissions or repayments to which it may be entitled.  Unless
required by Requirements of Law, at no time shall the Administrative Agent have
any obligation to file for or otherwise pursue on behalf of a Lender, or have
any obligation to pay to any Lender, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender, as the case may be.

 

(g)                                  Survival.  The obligations of the Credit
Parties under this Section 2.15 shall survive the resignation or replacement of
the Administrative Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.  For purposes of this
Section 2.15, any payments by the Administrative Agent to a Lender of any
amounts received by the Administrative Agent from any Credit Party on behalf of
such Lender shall be treated as a payment from such Credit Party to such Lender.

 

Section 2.16                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.12, or requires the Borrower
to pay any Additional Amount to any Lender or any Governmental Authority (other
than with respect to Other Taxes) for the account of any Lender pursuant to
Section 2.15, then such Lender shall (at the request of the Borrower) use
commercially reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates or to file any
certificate or document reasonably required by the Borrower, if, in the
reasonable judgment of such Lender, such designation or assignment or filing
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.15,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.  A
certificate setting forth in reasonable detail the calculation of such costs and
expenses submitted by such Lender to the Borrower shall be deemed presumptively
correct absent manifest error.

 

(b)                                 Replacement of Lenders.  If (i) any Lender
or the Administrative Agent requests compensation under Section 2.12, or
(ii) the Borrower is required to pay any Additional Amount to any Lender or the
Administrative Agent or any Governmental Authority (other than with respect to
Other Taxes) for the account of any Lender or the Administrative Agent pursuant
to Section 2.15, and such Lender or the Administrative Agent declined or is
unable to designate a different lending office in accordance with
Section 2.16(a), then the Borrower may, at its sole expense and effort and
option, upon notice to any applicable Lender and the Administrative Agent,
(A) require any such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.04), all of its interests,

 

87

--------------------------------------------------------------------------------



 

rights (other than its existing rights to payments pursuant to Section 2.12 or
Section 2.15 arising with respect to any period prior to such assignment) and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), (B) pay off in full all of the
Loans and any other Obligations owed to any such Lender, (C) if applicable,
terminate any such Lender’s Commitments and/or (D) if applicable, upon at least
ten (10) days prior notice, require the Administrative Agent to resign in
accordance with Section 9.06; provided that:

 

(i)                                     in the case of clause (A), unless waived
by the Administrative Agent, the Borrower shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 10.04(b), if any,

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts (including any amount pursuant to
Section 2.10(k)) payable to it hereunder and under the other Loan Documents
(including any amounts under Sections 2.12, 2.13 and 2.15, assuming for this
purpose (in the case of a Lender being replaced as the result of a claim or
payment under Sections 2.12 or 2.15) that the Loans of such Lender were being
prepaid) from the assignee or the Borrower;

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(iv)                              in the case of clause (A), such assignment
does not conflict with applicable Requirements of Law.

 

Each Lender agrees that, if the Borrower elects to replace such Lender in
accordance with this Section 2.16(b), it shall promptly execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence the assignment
and shall deliver to the Administrative Agent any Note (if Notes have been
issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be in full force and effect and shall be recorded in the
Register.

 

Section 2.17                             [Reserved].

 

Section 2.18                             [Reserved].

 

Section 2.19                             [Reserved].

 

Section 2.20                             Increase in Commitments.

 

(a)                                 Borrower Request.  The Borrower may by
written notice to the Administrative Agent elect to request the establishment of
one or more new Commitments under a new term facility or under the existing term
facility or any increase under an existing tranche of Loans (each, an
“Incremental Loan Commitment” or an “Incremental Facility”), in each case,

 

88

--------------------------------------------------------------------------------



 

under the Loan Documents, in an aggregate amount not to exceed the Maximum
Incremental Facilities Amount (the date of establishment of any such Incremental
Facility, an “Increase Effective Date”).  The opportunity to commit to provide
all or a portion of the Incremental Facilities shall be offered by the Borrower
first to the existing Lenders on a pro rata basis (and on a non-pro rata basis,
pursuant to terms acceptable to the Administrative Agent, with respect to
existing Lenders that elect to cover declining Lenders’ declined amounts) on the
terms offered by the Borrower and such other Lenders and, to the extent that
such existing Lenders have not agreed to provide such Incremental Facilities
within ten (10) Business Days after receiving such offer from the Borrower or
the Administrative Agent, after being provided a bona fide opportunity to do so,
the Borrower may then offer such opportunity (on terms no less favorable to the
Borrower) to any other Eligible Assignees (which may include existing Lenders). 
Any existing Lender approached to provide all or a portion of such Incremental
Loan Commitments may elect or decline, in its sole discretion, to provide such
Incremental Loan Commitment and, to the extent any such Incremental Loan
Commitments are not provided by existing Lenders, each Lender providing such
commitment shall constitute an Eligible Assignee hereunder; provided that the
Administrative Agent shall have consented (which consent shall not be
unreasonably withheld, delayed or conditioned) to any such Eligible Assignee
providing all or a portion of such Incremental Loan Commitment, if and to the
extent such consent would be required under Section 10.04 for an assignment of
such type of Loans or Commitments, as applicable, to such Eligible Assignee.

 

(b)                                 Conditions.  Such Incremental Loan
Commitments shall become effective, as of such Increase Effective Date; provided
that:

 

(i)                                     Immediately after giving effect to the
funding of such Incremental Facility, no Event of Default would exist; provided,
that, with respect to any Incremental Facilities incurred in connection with a
Limited Condition Acquisition, the foregoing condition may be limited by the
Lenders providing such Incremental Facility to (x) on the LCA Test Date,
immediately after giving effect to the funding of such Incremental Facility, no
Event of Default would exist and (y) on the date of funding of such Incremental
Facility, no Event of Default under Section 8.01(a), (b), (g) or (h) would exist
immediately after giving effect to the funding of such Incremental Facility;
provided that any Limited Condition Acquisition remains subject to the terms of
Section 1.06 hereof;

 

(ii)                                  the proceeds of the Incremental Loans
shall be used in accordance with Section 3.11 and Section 5.08;

 

(iii)                               the Borrower shall deliver or cause to be
delivered any customary amendments to the Loan Documents or other documents
reasonably requested by the Administrative Agent or any Incremental Lender in
connection with any such transaction;

 

(iv)                              any such Incremental Loans shall be in an
aggregate amount of at least $500,000 and integral multiples of $100,000 above
such amount (except, in each case, such minimum amount and integral multiples
amount shall not apply when the Borrower uses all of the Incremental Loan
Commitments available at such time);

 

89

--------------------------------------------------------------------------------



 

(v)                                 any Incremental Facilities shall be secured
on a pari passu basis with the Loans, shall not be secured by a Lien on any
assets of the Borrower or any Guarantor not constituting Collateral and shall
not be guaranteed by any person other than the Guarantors; and

 

(vi)                              subject to customary “SunGard” limitations
consistent with those applicable to the Closing Date Acquisition (to the extent
agreed to by the Lenders providing the applicable Incremental Facility and the
extent the proceeds of the applicable Incremental Facility are being used to
finance a Limited Condition Acquisition), each of the representations and
warranties made by any Credit Party set forth in Article III hereof or in any
other Loan Document shall be true and correct in all material respects (or in
all respects if such representation or warranty contains any materiality
qualifier, including references to “material,” “Material Adverse Effect” or
dollar thresholds) both before and after giving effect to such Incremental
Facility (or if incurred in connection with a Limited Condition Acquisition on
the LCA Test Date) with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (or in all respects if such representation
or warranty contains any materiality qualifier, including references to
“material,” “Material Adverse Effect” or dollar thresholds) as of such earlier
date.

 

(c)                                  Terms of New Loans and Commitments.  The
terms and provisions of Loans made pursuant to such Incremental Loan Commitments
shall be subject to Section 2.20(d) and as follows:

 

(i)                                     the terms and provisions of Loans made
pursuant to Incremental Loan Commitments (“Incremental Loans”) shall be, except
as otherwise set forth herein (including Section 2.20(d)), on terms and pursuant
to documentation to be determined by the Borrower and the lenders providing such
Incremental Loans; provided that, such terms (but excluding any terms applicable
only after the applicable Maturity Date applicable to Loans made on the Closing
Date) and documentation (other than as set forth herein (including
Section 2.20(d))) shall be consistent with the Loans; provided further that, it
is understood that no consent shall be required from the Administrative Agent or
any Lender for terms or conditions that are more restrictive than the terms and
provisions of the Loans existing on the Increase Effective Date of any
Incremental Facility if such terms or conditions are incorporated into existing
Loans for the benefit of all existing Lenders, which may be done without further
amendment requirements, including, for the avoidance of doubt, at the option of
the Borrower, any increase in the applicable interest rate margin or amount of
amortization relating to the existing Loans to bring such applicable interest
rate margin or amount of amortization in line with such Incremental Facility to
achieve fungibility with such existing Loans; provided further that (x) this
Section 2.20(c)(i) shall supersede any provisions in Section 10.02 to the
contrary and (y) except as expressly stated in this Section 2.20 (which are in
all respects subject to the Limited Condition Acquisition provisions), the
documentation will not include any financial test with respect to the incurrence
of any Incremental Facilities;

 

90

--------------------------------------------------------------------------------



 

(ii)                                  the maturity date of any Incremental Loans
shall be no earlier than the Latest Maturity Date applicable to the Loans made
on the Closing Date and such Incremental Loans shall have no scheduled
amortization or scheduled payments of principal prior to the Latest Maturity
Date of the Loans made on the Closing Date; and

 

(iii)                               each Incremental Facility shall rank pari
passu in right of payment with the Loans, shall participate on a pro rata basis
or less than pro rata basis in any voluntary prepayment of Loans hereunder, and
shall share ratably (or on a lesser basis) with respect to any mandatory
prepayments of Loans hereunder (other than mandatory prepayments resulting from
a refinancing of any facility which may be applied exclusively to the facility
being refinanced).

 

(d)                                 Yield.  If the initial Yield (as defined
below) on any Incremental Loans exceeds the then applicable Yield on the Loans
existing on the Increase Effective Date by more than 50 basis points, then the
interest rate margins then in effect for each applicable existing tranche of
Loans shall be increased to the extent necessary so that the Yield on the
existing Loans is 50 basis points less than the Yield on such Incremental
Facility.  “Yield” shall mean, shall mean the yield of such indebtedness,
whether in the form of interest rate, margin, OID, upfront fees, index floors or
otherwise, in each case payable by the Borrower generally to lenders, provided
that OID and upfront fees shall be equated to interest rate assuming a four year
life to maturity, and shall not include arrangement fees, structuring fees,
ticking fees, commitment fees, unused line fees, underwriting fees and any
amendment and similar fees that are not paid generally to the lenders.

 

(e)                                  Equal and Ratable Benefit.  The Loans and
Commitments established pursuant to this Section 2.20 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents.  The Borrower and the other Credit
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the UCC or otherwise after
giving effect to the establishment of any such Incremental Loans or any such
Incremental Loan Commitments.

 

Section 2.21                             Extension Amendments.

 

(a)                                 The Borrower may at any time and from time
to time request that all or a portion, including one or more Tranches, of the
Loans (including any Extended Loans), in each case existing at the time of such
request (each such Tranche of existing Loans, an “Existing Tranche” and the
Loans of any such Tranche, the “Existing Loans”) be converted to extend the
termination date thereof and the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any such Existing Tranche (any
such Existing Tranche or portion thereof which has been so extended, an
“Extended Tranche” and the Loans of such Tranche or portion thereof, the
“Extended Loans”) and to provide for other terms consistent with this
Section 2.21; provided that any such request shall be made by the Borrower to
certain Lenders specified by the Borrower with Loans with a like maturity date
(whether under one or more Tranches) on a pro rata basis (based on the aggregate
outstanding principal amount of Loans); it being understood

 

91

--------------------------------------------------------------------------------



 

that each Lender under the applicable Tranche or Tranches that are being
requested to extend shall have the opportunity to participate in such extension
on the same terms and conditions as each other Lender in such Tranche or
Tranches.  In order to establish any Extended Tranche, the Borrower shall
provide a written notice to the Administrative Agent (who shall provide a copy
of such notice to each of the requested Lenders of the applicable Existing
Tranche) (an “Extension Request”) setting forth the proposed terms and
conditions of the Extended Tranche to be established, which terms and conditions
(subject to the proviso at the end of this Section 2.21(a), excluding pricing,
interest rate margins, rate floors, discounts, fees, premiums and prepayment or
redemption terms and provisions which shall be determined by the Borrower and
the Lenders thereunder) shall be substantially identical to the terms and
conditions of the Existing Tranche from which they are to be extended (the
“Specified Existing Tranche”), or (when taken as a whole) less favorable to the
Lenders providing such Extended Loans (as determined by the Borrower in good
faith) (except for covenants or other provisions (x) applicable only to periods
after the applicable Latest Maturity Date of the Existing Loans, or (y) that are
added to this Agreement for the benefit of the Lenders hereunder (which may be
accomplished without further amendment requirements)); provided that,
notwithstanding anything to the contrary in this Section 2.21 or otherwise,
(1) such Extended Tranche shall not be in an amount less than $5,000,000 and
integral multiples of $1,000,000 above such amount, (2) to the extent secured,
no Extended Tranche shall be secured by or receive the benefit of any
collateral, credit support or security that does not secure or support the
Existing Tranches, (3) the mandatory prepayment or the commitment reduction of
any of Loans or Commitments under the Extended Tranches shall be made on a pro
rata basis with all other outstanding Loans or Commitments respectively;
provided that Extended Loans may, if the Extending Lenders making such Extended
Loans so agree, participate on a less than pro rata basis in any mandatory
prepayment or commitment reductions hereunder, (4) the final maturity of any
Extended Tranche shall not be earlier than, and shall not have a Weighted
Average Life to Maturity shorter than, the applicable Specified Existing
Tranche, (5) each Lender in the Specified Existing Tranche shall be permitted to
participate in the Extended Tranche on the same terms and conditions as each
other Lender in accordance with its pro rata share of the Specified Existing
Tranche, (6) assignments and participations of Extended Tranches shall be
governed by the same assignment and participation provisions applicable to Loans
and Commitments hereunder as set forth in Section 10.04, (7) no Event of Default
would exist immediately after giving effect to the funding of such Extended
Loans and (8) no extension shall be permitted pursuant to this Section 2.21
unless Lenders holding not less than a majority of the principal amount of such
Loans to be extended consent to such extension.  No requested Lender shall have
any obligation to agree to have any of its Existing Loans or, if applicable,
commitments of any Existing Tranche converted into an Extended Tranche pursuant
to any Extension Request.  Any Extended Tranche shall constitute a separate
Tranche of Loans (and, if applicable, commitments) from the Specified Existing
Tranches, from any other Existing Tranches, and from any other Extended Tranches
so established on such date.

 

(b)                                 The Borrower shall provide the applicable
Extension Request at least ten (10) Business Days (or such shorter period as may
be agreed by the Administrative Agent in its sole discretion) prior to the date
on which Lenders under the applicable Existing Tranche or Existing Tranches are
requested to respond, and shall agree to such procedures (including regarding
timing, rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after giving effect to such
Extension Request), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting

 

92

--------------------------------------------------------------------------------



 

reasonably to accomplish the purposes of this Section 2.21.  Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Tranche converted into an Extended Tranche shall notify the Administrative Agent
(an “Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Specified Existing Tranche that it elects to
convert into an Extended Tranche.  In the event that the aggregate amount of the
Specified Existing Tranche subject to Extension Elections exceeds the amount of
Extended Tranches requested pursuant to the Extension Request, the Specified
Existing Tranches subject to Extension Elections shall be converted to Extended
Tranches on a pro rata basis based on the amount of Specified Existing Tranches
included in each such Extension Election.

 

(c)                                  Extended Tranches shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (which may
include amendments to provisions related to maturity, interest margins, fees or
prepayments and which, except to the extent expressly contemplated by the
penultimate sentence of this Section 2.21(c) and notwithstanding anything to the
contrary set forth in Section 10.02 (but subject to clause (8) of the second
proviso in Section 2.21(a)), shall not require the consent of any Lender other
than the Extending Lenders with respect to the Extended Tranches established
thereby) executed by the Credit Parties, the Administrative Agent, and the
Extending Lenders.  It is understood and agreed that each Lender has consented
for all purposes requiring its consent, and shall at the effective time thereof
be deemed to consent to each amendment to this Agreement and the other Loan
Documents authorized by this Section 2.21 and the arrangements described above
in connection therewith.  This Section 2.21(c) shall supersede any provisions in
Section 10.02 to the contrary.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, on any date on which any Existing Tranche is
converted to extend the related scheduled maturity date(s) in accordance with
clause (a) above (an “Extension Date”), in the case of the Specified Existing
Tranche of each Extending Lender, the aggregate principal amount of such
Specified Existing Tranche shall be deemed reduced by an amount equal to the
aggregate principal amount of such Specified Existing Tranche so converted by
such Lender into an Extended Tranche or Extended Tranches on such date, and such
Extended Tranche or Extended Tranches shall be established as a separate Tranche
or Tranches from the Specified Existing Tranche and from any other Existing
Tranches and any other Extended Tranches so established on such date.

 

(e)                                  If (subject to clause (8) of the second
proviso in Section 2.21(a)), in connection with any proposed Extension
Amendment, any Lender declines to consent to the applicable extension on the
terms and by the deadline set forth in the applicable Extension Request (each
such Lender, a “Non-Extending Lender”) then the Borrower may, on notice to the
Administrative Agent and the Non-Extending Lender, (A) replace such
Non-Extending Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.04 (with the assignment fee, if any,
and any other costs and expenses to be paid by the Borrower in such instance)
all of its rights and obligations under this Agreement to one or more assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to obtain a replacement Lender; provided, further,
that the applicable assignee shall have agreed to provide Loans and/or a
commitment on the terms set forth in such Extension Amendment; and provided,
further, that all Obligations (other than contingent indemnity obligations and
unasserted expense reimbursement obligations) of the Borrower owing to the
Non-Extending Lender relating to the Loans and participations so assigned shall
be paid in full at

 

93

--------------------------------------------------------------------------------



 

par to such Non-Extending Lender concurrently with such Assignment and
Assumption by the assignee Lender or the Borrower or (B) prepay the Loans and,
at the Borrower’s option, if applicable, terminate the Commitments of such
Non-Extending Lender, in whole or in part, subject to breakage costs, without
premium or penalty.  In connection with any such replacement under this
Section 2.21, if the Non-Extending Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Assumption and/or any other
documentation necessary to reflect such replacement by the later of (a) the date
on which the replacement Lender executes and delivers such Assignment and
Assumption and/or such other documentation and (b) the date as of which all
Obligations (other than contingent indemnity obligations and unasserted expense
reimbursement obligations) of the Borrower owing to the Non-Extending Lender
relating to the Loans and participations so assigned shall be paid in full in
cash to such Non-Extending Lender by the assignee Lender or the Borrower, then
such Non-Extending Lender shall be deemed to have executed and delivered such
Assignment and Assumption and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Assumption and/or such other documentation on behalf of such
Non-Extending Lender.  This Section 2.21(e) shall supersede any provisions in
Section 10.02 to the contrary.

 

Section 2.22                             Refinancing Facilities.

 

(a)                                 At any time after the Closing Date, the
Borrower may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Loans then
outstanding under this Agreement (which will be deemed to include any then
outstanding Incremental Loans then outstanding under this Agreement) or any then
outstanding Refinancing Loans, in each case, pursuant to a Refinancing
Amendment, together with any applicable Intercreditor Agreement or other
subordination agreement that is reasonably acceptable to the Administrative
Agent; provided that such Credit Agreement Refinancing Indebtedness (i) will
rank pari passu in right of payment and of security (to the extent secured) with
the other Loans and Commitments hereunder, (ii) will, to the extent permitted by
the definition of “Credit Agreement Refinancing Indebtedness,” have such
pricing, interest rate margins, rate floors, discounts, fees, premiums and
prepayment or redemption provisions and terms as may be agreed by the Borrower
and the Lenders or Additional Lenders with respect thereto and (iii) no Event of
Default would exist immediately after giving effect to the funding of such
Credit Agreement Refinancing Indebtedness. The effectiveness of any Refinancing
Amendment shall be subject to, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date.  The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment.  Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Refinancing
Loans or Refinancing Commitments, as applicable) and any Indebtedness being
replaced or refinanced with such Credit Agreement Refinancing Indebtedness shall
be deemed permanently reduced and satisfied in all respects.  Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section.  For the avoidance of doubt, no Credit Agreement

 

94

--------------------------------------------------------------------------------



 

Refinancing Indebtedness can be used to prepay or repay any Loans made on the
Closing Date without the Applicable Prepayment Premium due thereon, if any.

 

(b)                                 This Section 2.22 shall supersede any
provisions in Section 10.02 to the contrary.

 

Section 2.23                             Tax Treatment.  The Borrower and the
Lenders agree (i) that the Loans are debt for U.S. federal income Tax purposes,
(ii) that the Loans are not governed by the rules set out in Treasury
Regulations Section 1.1275-4, and (iii) not to file any tax return, report or
declaration inconsistent with the foregoing, except as otherwise required due to
a determination within the meaning of Section 1313(a) of the Code.  The
inclusion of this Section 2.23 is not an admission by any Lender that it is
subject to United States taxation.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Each Credit Party (including on behalf of its Restricted Subsidiaries, unless
otherwise indicated) represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders on each date set forth in Section 4.01
that:

 

Section 3.01                             Organization; Powers.  Each Credit
Party (a) is duly incorporated, formed or organized and validly existing under
the laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority to enter into this Agreement and the other Loan
Documents and perform its obligations thereunder in each case and to carry on
its business as now conducted and to own and lease its property, in each case
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect, and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.02                             Authorization; Enforceability.  The
Loan Documents to be entered into by each Credit Party are within such Credit
Party’s powers and have been duly authorized by all necessary action on the part
of such Credit Party.  This Agreement has been duly executed and delivered by
each Credit Party and constitutes, and each other Loan Document to which any
Credit Party is to be a party, when executed and delivered by such Credit Party,
will constitute, a legal, valid and binding obligation of such Credit Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

Section 3.03                             No Conflicts.  Except as set forth on
Schedule 3.03, the execution, delivery and performance by the Credit Parties of
the Loan Documents to which they are a party and the Credit Extensions
contemplated by the Loan Documents (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except (i) such as have been obtained or made and are in full force
and effect, (ii) filings necessary to

 

95

--------------------------------------------------------------------------------



 

perfect Liens created by the Loan Documents and (iii) consents, approvals,
registrations, filings, permits or actions the failure to obtain or perform
which would not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate or require consent not obtained under the Organizational
Documents of any Group Member, and (c) will not violate any Requirements of Law
except, individually or in the aggregate, where it would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.04                             Financial Statements; Projections.

 

(a)                                 Historical Financial Statements; Pro Forma
Balance Sheet.  On the Closing Date, the Borrower shall have delivered to the
Administrative Agent and made available to the Lenders (i) the Historical
Financial Statements and (ii) a pro forma consolidated balance sheet and related
pro forma consolidated statement of income of the Borrower and its Restricted
Subsidiaries as of and for the twelve-month period ending on December 31, 2018,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income) (the “Pro Forma Balance
Sheet”).  The financial statements in the immediately preceding sentence (other
than the Pro Forma Balance Sheet) have been prepared in accordance with GAAP and
present fairly in all material respects the financial condition and the results
of operations and cash flows of the applicable entities to which they relate as
of the dates and for the periods to which they relate.  The Pro Forma Balance
Sheet has been prepared (1) in good faith, based on assumptions believed by the
Borrower to be reasonable and information reasonably available to, or in the
possession or control of, the Credit Parties, in each case, as of the date of
delivery thereof, and presents fairly in all material respects on a pro forma
basis the estimated financial position of the Borrower and its Restricted
Subsidiaries as at the last day of and for the twelve month period ending
December 31, 2018 and their estimated results of operations for the periods
covered thereby, assuming that the Transactions had actually occurred at such
date or at the beginning of the periods covered thereby and (2) in a manner
consistently applied throughout the applicable period covered thereby.  All
financial statements delivered pursuant to Section 5.01(a) and
Section 5.01(b) have been prepared in accordance with GAAP and present fairly in
all material respects the financial condition and results of operations and cash
flows of the Borrower and its consolidated Restricted Subsidiaries as of the
dates and for the periods to which they relate, except as indicated in any notes
thereto and, in the case of any such unaudited financial statements, the absence
of footnote disclosures and audit adjustments.

 

(b)                                 Absence of Material Adverse Effect.  Since
the Closing Date, there has been no event, change, circumstance or occurrence
that, individually or in the aggregate, has had or would reasonably be expected
to result in a Material Adverse Effect.

 

(c)                                  Pro Forma Financial Statements.  The
financial projections on a pro forma basis most recently delivered by the
Borrower pursuant to Section 5.01(d) (A) have been prepared in good faith by the
Credit Parties, based upon (i) the assumptions stated therein (which assumptions
are believed by the Credit Parties on the Closing Date to be reasonable),
(ii) accounting principles consistent with the historical audited financial
statements delivered pursuant to Section 3.04(a) and (iii) the information
reasonably available to, or in the possession or control of, the Credit Parties
as of the date of delivery thereof, (B) reflect in all material respects, all
adjustments required to be made to give effect to the Transactions, (C) have
been prepared in a

 

96

--------------------------------------------------------------------------------



 

manner consistently applied throughout the applicable period covered thereby,
and (D) present fairly, in all material respects, the consolidated financial
position and results of operations of the Credit Parties described therein as of
such date and for such periods set forth therein, on a pro forma basis assuming
that the Transactions had occurred at such dates (it being understood and agreed
that (x) any financial or business projections or forecasts furnished are
predictions as to future events and not to be viewed as facts or a guarantee of
performance and are subject to significant uncertainties and contingencies,
which may be beyond the control of any Credit Party, (y) no assurance is given
by any Credit Party that any particular financial projections will be realized
and (z) the actual results during the period or periods covered by any such
projections or forecasts may differ from the projected or forecasted results and
such differences may be material).

 

(d)                                 Restatements.  Each Lender and the
Administrative Agent hereby acknowledge and agree that the Borrower and its
Subsidiaries may be required to restate historical financial statements as the
result of the implementation of changes in GAAP or the interpretation thereof or
purchase accounting adjustments and that such restatements on their own will not
result in a Default or Event of Default under the Loan Documents.

 

Section 3.05                             Properties.

 

(a)                                 Title.                     Each Group Member
(i) has good title to, or valid leasehold interests in, all of its Property
(other than Intellectual Property, which is subject to Section 3.06 and not this
Section 3.05) material to its business, except to the extent of any
irregularities or deficiencies that would not be reasonably expected to, result
in a Material Adverse Effect, and (ii) owns its Collateral and any Material
Property, if any, in each case, free and clear of all Liens except for Permitted
Liens and any Liens and privileges arising mandatorily by Law.

 

(b)                                
Collateral.                                        Each Credit Party owns or has
rights to use all of the Collateral (other than Intellectual Property which is
subject to Section 3.06) and all rights with respect to any of the foregoing,
except, in each case, as could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

Section 3.06                             Intellectual Property.

 

(a)                                 Ownership; No Claims.  Except as set forth
on Schedule 3.06, (i) each Credit Party owns, or is authorized to use, all
Intellectual Property material to the conduct of its business as currently
conducted, except to the extent such failure to own, or be authorized to use,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, (ii) to the knowledge of each Credit Party, the
operation of such Group Member’s business and the use of Intellectual Property
owned by such Group Member or licensed by such Group Member do not infringe,
misappropriate, dilute or otherwise violate the Intellectual Property rights of
any person, except to the extent such violations, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(iii) no claim or litigation regarding any Intellectual Property owned by a
Group Member is pending or, to the knowledge of any Credit Party, threatened in
writing against any Credit Party or Subsidiary, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
(iv) the Borrower has taken (and caused its Restricted Subsidiaries to take)
commercially reasonable steps to maintain, enforce and protect the owned
material Intellectual Property of the

 

97

--------------------------------------------------------------------------------



 

Credit Parties or Restricted Subsidiaries and (v) to the knowledge of each
Credit Party, no Group Member is in material breach of, or in material default
under, any license of Intellectual Property to such Credit Party that is
material to the operation of the business of such Group Member except to the
extent that such violations would not reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 No Violations.  Except as set forth on
Schedule 3.06, (i) to the knowledge of each Credit Party, there is no violation,
misappropriation, dilution or infringement by others of any right of any Group
Member with respect to any Intellectual Property that is owned by any Group
Member which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, (ii) each Group Member has used
commercially reasonable efforts to ensure that Company Proprietary
Software(1) is free from any trojan horse, virus or similar malicious code or
program that can cause material damage to computer systems using such Company
Proprietary Software , (2) functions and operates in all material respects for
its intended purpose, (3) employs reasonable safeguards to protect against
security threats, and (4) to the extent such Company Proprietary Software
includes or relies upon open source software components, complies with the
requirements of all applicable open source licenses, in each case, except to the
extent such violations, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.07                             Equity Interests and Restricted
Subsidiaries.  As of the Closing Date, after giving effect to the Transactions,
neither the Borrower nor any other Credit Party has any Subsidiaries other than
those specifically disclosed on Schedule 3.07 and all of the outstanding Equity
Interests in the Borrower and its Subsidiaries have been validly issued, are
fully paid and nonassessable (other than Equity Interests consisting of limited
liability company interests or partnership interests which, pursuant to the
relevant organizational or formation documents, cannot be fully paid and
nonassessable and to the extent such concepts are not applicable in the relevant
jurisdiction).  All Equity Interests owned directly or indirectly by the
Borrower or any other Credit Party (other than any such Equity Interests owned
directly or indirectly by any Unrestricted Subsidiary) are owned free and clear
of all Liens except (i) those created under the Security Documents, and
(ii) those Liens permitted under Section 6.02.  As of the Closing Date, Schedule
3.07 sets forth (a) the name and jurisdiction of organization or incorporation
of the Borrower and each Subsidiary, and (b) the ownership interest of the
Borrower and any of its Subsidiaries in such Subsidiaries, including the
percentage of such ownership by class (if applicable).

 

Section 3.08                             Litigation.  Except as set forth on
Schedule 3.08, there are no actions, suits or proceedings at law or in equity by
or before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened in writing against or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any Restricted Subsidiary or against any of their properties or revenues that
either individually or in the aggregate, could reasonably be expected, if
adversely determined, to have a Material Adverse Effect.

 

Section 3.09                             Federal Reserve Regulations.  No Credit
Party is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin
Stock.  No part of the proceeds of any Loan will be used for any purpose that
violates Regulation T, U or X.

 

98

--------------------------------------------------------------------------------



 

Section 3.10                             Investment Company Act.  No Credit
Party is an “investment company” under the Investment Company Act of 1940, as
amended.

 

Section 3.11                             Use of Proceeds.  The Borrower will (or
will direct a Credit Party to) use the proceeds of the Loans on the Closing Date
to finance (i) a portion of the consideration for the Closing Date Acquisition,
(ii) the payment of related fees, costs and expenses and other transaction costs
incurred in connection with the Transactions (including without limitation
upfront fees and original issue discount) and (iii) finance the Closing Date
Refinancing.  Proceeds of the Incremental Facilities may be used for working
capital and general corporate purposes, including, without limitation, to
finance Permitted Acquisitions and other permitted Investments and to pay
related fees, costs and expenses in connection with any such transactions (but
excluding Dividends and Restricted Debt Payments).

 

Section 3.12                             Taxes.  Each Group Member has
(a) timely filed or caused to be timely filed (after giving effect to any
applicable extensions) all material Tax Returns required to have been filed by
it, (b) duly and timely paid or remitted or caused to be duly and timely paid or
remitted all Taxes due and payable or remittable by it and all assessments
received by it, except (i) Taxes that are being contested in good faith by
appropriate proceedings and for which such Group Member has set aside on its
books adequate reserves in accordance with GAAP, or (ii) Taxes which would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and (c) satisfied all of its withholding Tax obligations, except
for failures that would not be reasonably expected to, individually or in the
aggregate, result in a Material Adverse Effect or Taxes that are being contested
in good faith by appropriate proceedings and for which such Group Member has set
aside on its books adequate reserves in accordance with GAAP.  Each Group Member
has made adequate provision in accordance with GAAP for all material Taxes not
yet due and payable. Each Group Member is unaware of any proposed or pending Tax
assessments, deficiencies or audits that would be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect. To the
knowledge of each Group Company, no Tax Lien (other than a Permitted Lien) has
been filed with respect to any material Taxes

 

Section 3.13                             No Material Misstatements.

 

(a)                                 As of the Closing Date, no written
information, report, financial statement, certificate, Borrowing Request,
exhibit or schedule (in each case other than forecasts, projections and other
forward looking statements (collectively, “Projections”) and information of a
general economic or industry nature) furnished by or on behalf of any Group
Member to the Administrative Agent or any Lender in connection with any Loan
Document or included therein or delivered pursuant thereto, taken as a whole and
when furnished, contained or contains any material misstatement of fact or
omitted or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were or are made,
not materially misleading when taken as a whole as of the date such information,
report, financial statement, certificate, Borrowing Request, exhibit or schedule
is dated or certified; provided that, with respect to any Projections delivered
pursuant to the terms hereof, each Group Member represents only that on the date
of delivery thereof it acted in good faith and utilized assumptions believed by
it to be reasonable when made in light of the then current circumstances (it
being understood that Projections are predictions as to future events and are
not to be viewed as facts and are subject to significant uncertainties and
contingencies, which are beyond the control of the Borrower and its

 

99

--------------------------------------------------------------------------------



 

Restricted Subsidiaries, that no assurance or guarantee can be given that any
Projections will be realized, that actual results may differ and that such
differences may be material).

 

Section 3.14                             Labor Matters.  Except as would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, (i) there are no strikes, lockouts, or slowdowns
against any Group Member pending or, to the knowledge of any Credit Party,
threatened in writing, and (ii) the consummation of the Transactions will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Group Member is
bound.  The hours worked by and payments made to employees of any Group Member
have not been in violation of the Fair Labor Standards Act of 1938, as amended,
or any other applicable federal, state, local or foreign law dealing with such
matters in any manner which would reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect. All payments due from any
Group Member, or for which any claim may be made against any Group Member, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of such Group Member
except where the failure to do so would not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

 

Section 3.15                             Solvency.  On the Closing Date, after
giving effect to the Transactions, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.

 

Section 3.16                             Employee Benefit Plans.

 

With respect to each Employee Benefit Plan, each Group Member is in compliance
in all respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder, and each Employee Benefit
Plan is in compliance, except, in each case, as would not reasonably be expected
to result in a Material Adverse Effect.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other ERISA
Events, would reasonably be expected to result in a Material Adverse Effect. 
The present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for financial reporting purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the property of all such underfunded Plans by an amount that
would reasonably be expected to result in a Material Adverse Effect. Using
actuarial assumptions and computation methods consistent with Section 4211 of
ERISA, the aggregate liabilities of each Group Member or its ERISA Affiliates to
all Multiemployer Plans in the event of a complete withdrawal therefrom, as of
the close of the most recent fiscal year of each such Multiemployer Plan, would
not reasonably be expected to result in a Material Adverse Effect.  As of the
date hereof, no Group Member has been notified by the sponsor of a Multiemployer
Plan that such Multiemployer Plan is insolvent (within the meaning of
Section 4245 of ERISA), or is in “endangered status” or in “critical status”
(each within the meaning of Section 432 of the Code) and no such Multiemployer
Plan is reasonably expected by any Group Member to be insolvent, except, in each
case, as would not reasonably be expected to result in a Material Adverse
Effect.

 

Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) each Foreign Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable Requirements of Law and has
been maintained, where required, in good

 

100

--------------------------------------------------------------------------------



 

standing with applicable regulatory authorities and (ii) no Group Member has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Plan.  The present value of the accrued benefit liabilities (whether
or not vested) under each Foreign Plan which is funded, determined as of the end
of the most recently ended fiscal year of the respective Group Member on the
basis of actuarial assumptions, each of which is reasonable, did not exceed the
current value of the property of such Foreign Plan by an amount that would
reasonably be expected to result in a Material Adverse Effect, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued in accordance with GAAP in all material respects.

 

Section 3.17                             Environmental Matters.

 

(a)                                 Except as, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect:

 

(i)                                     The Group Members and their businesses,
operations and Real Property are in compliance with Environmental Law;

 

(ii)                                  The Group Members have obtained all
Environmental Permits required for the conduct of their businesses and
operations, and the ownership, operation and use of their Real Property;

 

(iii)                               There has been no Release or threatened
Release of Hazardous Material caused by the Group Members, or to the knowledge
of the Group Members by any other Person, on, at, under or from any Real
Property presently, or to the knowledge of the Group Members, formerly owned,
leased or operated by the Group Members;

 

(iv)                              There is no Environmental Claim pending or, to
the knowledge of the Group Members, threatened against the Group Members, and to
the knowledge of the Group Members, there are no facts or circumstances that
would reasonably be expected to give rise to any such Environmental Claim; and

 

(v)                                 No Lien has been recorded or, to the
knowledge of any Group Member, threatened under any Environmental Law with
respect to any Real Property currently owned, operated or leased by the Group
Members.

 

(b)                                 This Section 3.17 contains the sole and
exclusive representations and warranties of the Group Members with respect to
any matters arising under Environmental Laws or relating to Environmental Claims
or Hazardous Materials.

 

Section 3.18                             Security Documents.

 

(a)                                 Valid Liens.  Subject to Section 4.01(k),
each Security Document delivered pursuant to Article IV, Section 5.10, and
Section 5.11 will, upon execution and delivery thereof, be effective to create
(to the extent described therein and subject to other perfection requirements
specifically set out in the Security Documents) in favor of the Collateral
Agent, for its benefit and the benefit of the other Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Credit
Parties’ right, title and interest in and to the Collateral

 

101

--------------------------------------------------------------------------------



 

thereunder under applicable Requirements of Law (to the extent required
hereunder and thereunder), except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity and capital maintenance
rules and (i) when appropriate filings or recordings are made in the appropriate
offices as may be required under applicable Requirements of Law (to the extent
required hereunder and thereunder), and (ii) upon the taking of possession,
control or other action by the Collateral Agent of such Collateral with respect
to which a security interest may be perfected only by possession, control or
other action (which possession, control or other action shall be given to the
Collateral Agent or taken by the Collateral Agent to the extent required by any
Security Document or this Agreement), the Liens in favor of Collateral Agent
will, to the extent required by the Loan Documents (including the Security
Documents), constitute fully perfected Liens on, and security interests in, all
right, title and interest of the Credit Parties in such Collateral, in each case
under applicable Requirements of Law (to the extent required hereunder and
thereunder), subject to no Liens other than the applicable Permitted Liens.

 

(b)                                 Foreign Law Limitations.  Notwithstanding
anything to the contrary, compliance with applicable foreign law with respect to
the grant, creation and perfection of Liens on and security interests in the
Collateral will not be required herein or under any other Security Document.

 

Section 3.19                             Anti-Terrorism Law.  No Credit Party
and none of its Subsidiaries is in violation of any applicable Requirements of
Law relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224, effective September 24, 2001 (the “Executive Order”),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56,
signed into law October 26, 2001 (the “Patriot Act”).  The use of proceeds of
the Loans will not violate the Trading With the Enemy Act (50 U.S.C. §§ 1-44, as
amended) or any applicable foreign asset control regulations of the United
States Treasury Department (31 C.F.R. Subtitle B, Chapter V).  As of the Closing
Date, to the knowledge of the Borrower, the information included in the
Beneficial Ownership Certification is true and correct in all material respects.

 

Section 3.20                             OFAC.  None of the Borrower, any
Subsidiary nor, to the knowledge of the Borrower, any director, officer,
employee, or agent of the Borrower or any Restricted Subsidiary is (x) the
subject or target of any applicable U.S. sanctions administered by OFAC or the
U.S. Department of State or any applicable similar laws or regulations enacted
by the European Union or the United Kingdom (collectively, “Sanctions”) or
(y) is located, organized or resident in a country or territory that is subject
of comprehensive Sanctions (including, without limitation, Cuba, Iran, North
Korea and Syria).  The Borrower shall not use the proceeds of the Loans,
directly or, to the Borrower’s knowledge, indirectly, or otherwise make
available such proceeds to any Person, for the purpose of financing activities
of or with (i) any Person that is the subject or target of any applicable
Sanctions, or (ii) in any country that, at the time of such financing is the
subject or target of any country- or territory-wide Sanctions, or (iii) in any
other manner that would result in a violation of applicable Sanctions by any
Person that is a party to this Agreement, except, in the case of clauses (i),
(ii), and (iii), to the extent licensed by OFAC or otherwise authorized under
U.S. law or, if applicable, to the extent licensed or authorized under any
similar laws or regulations enacted by the European Union or the United Kingdom.

 

102

--------------------------------------------------------------------------------



 

Section 3.21                             Foreign Corrupt Practices Act.  No part
of the proceeds of the Loans will be used directly or, to the Borrower’s
knowledge, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or any other Person acting in an official capacity, in order
to obtain, retain or direct business or obtain any improper advantage, in
violation of the Foreign Corrupt Practices Act of 1977, as amended, or any
similar Requirements of Law.

 

Section 3.22                             Compliance with Law.  Each of the
Borrower and each Restricted Subsidiary is in compliance with all Requirements
of Law and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such Requirements of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.23                             No Defaults.  On the Closing Date, no
Default or Event of Default has occurred and is continuing.

 

Section 3.24                             Educational Law Matters.

 

(a)                                 Educational Authorizations. Each Credit
Party complies, and during the past three (3) years has complied, in all
material respects with all applicable Educational Laws regarding any licenses,
permits, authorizations or other approvals required to be obtained from any
Educational Agency to conduct its business.

 

(b)                                 Incentive Compensation. Each Credit Party,
and each Educational Services Agreement between any Credit Party and an
educational institution complies, and during the past three (3) years has
complied, in all material respects with all applicable Educational Laws
concerning the compensation of persons or entities engaged in student
recruiting,  admissions or financial aid activities, including but not limited
to 20 U.S.C. § 1094(a)(20) and ED regulations at 34 C.F.R. § 668.14(b)(22).

 

(c)                                  Misrepresentation. Each Credit Party
complies, and for the past three (3)  years has complied, in all material
respects with all applicable Educational Laws regarding consumer marketing and
student recruiting, has not committed any misrepresentation (either
affirmatively or by omission) about the Credit Party or about any educational
institution with which the Credit Party has an Educational Services Agreement,
or about any educational program or course offered by a Credit Party or
supported by an Educational Services Agreement.  With respect to educational
institutions, programs and courses supported by any Credit Party pursuant to an
Educational Services Agreement, the Credit Party uses only marketing materials
approved by the pertinent educational institution.

 

(d)                                 Educational Records. Each Credit Party and
each Educational Services Agreement complies, and for the past three (3) years
has complied, in all material respects with all Privacy, Data Security and
Consumer Protection Laws that are (i) applicable to any Protected Information
created, obtained or maintained pursuant to any Educational Services Agreement,
and (ii)  subject to enforcement by any Educational Agency.

 

103

--------------------------------------------------------------------------------



 

(e)                                  Accessibility. Each Credit Party and each
Educational Services Agreement complies, and for the past three (3) years has
complied, in all material respects with all applicable Laws concerning the
accessibility of educational programs and courses to persons with disabilities.

 

ARTICLE IV
CONDITIONS

 

Section 4.01                             Conditions to Initial Credit
Extension.  The obligation of each Lender to fund the initial Credit Extension
on the Closing Date requested to be made by the Borrower shall be subject to the
prior or concurrent satisfaction or waiver of only the conditions precedent set
forth in this Section 4.01 (the making of such initial Credit Extension by a
Lender being conclusively deemed to be its satisfaction or waiver of the
conditions precedent):

 

(a)                                 Loan Documents.  There shall have been
delivered to the Administrative Agent from each Credit Party an executed
counterpart of each of the Loan Documents to which it is a party to be entered
into on the Closing Date.

 

(b)                                 Corporate Documents.  The Administrative
Agent shall have received:

 

(i)                                     a certificate of the secretary or
assistant secretary (or equivalent officer) on behalf of each Credit Party dated
the Closing Date, certifying (A) that attached thereto is a true and complete
copy of each Organizational Document of such Credit Party and, with respect to
the articles or certificate of incorporation or organization (or similar
document) certified (to the extent applicable) as of a recent date by the
Secretary of State (or other applicable Governmental Authority) of the state of
its organization, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors or equityholders, as
applicable, of such Credit Party authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrower, the Borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect as of
the date of such certificate, and (C) as to the incumbency and specimen
signature of each officer or authorized person executing any Loan Document or
any other document delivered in connection herewith on behalf of such Credit
Party (together with a certificate of another officer or authorized person as to
the incumbency and specimen signature of the officer or authorized person
executing the certificate in this clause (i));

 

(ii)                                  to the extent available, a certificate as
to the good standing of each Credit Party as of a recent date, from such
Secretary of State (or other applicable Governmental Authority) of its
jurisdiction of organization; and

 

(iii)                               the Administrative Agent shall have received
a certificate dated the Closing Date and signed by a Responsible Officer of the
Borrower, confirming compliance with the conditions precedent set forth in
Sections 4.01(c), (f) and (j).

 

(c)                                  Closing Date Acquisition and Other
Transactions.  The Closing Date Acquisition shall have been consummated or,
substantially concurrently with the initial Credit Extension, shall be
consummated, in all material respects in accordance with the terms of the
Closing Date Acquisition Agreement, without giving effect to any modifications,
amendments,

 

104

--------------------------------------------------------------------------------



 

consents or waivers thereto that in the aggregate are materially adverse to the
Lenders or the Bookrunner without the prior consent of the Bookrunner (which
consent shall not be unreasonably withheld, delayed or conditioned).

 

(d)                                 Opinion of Counsel. The Administrative Agent
shall have received, on behalf of itself, the Collateral Agent and the Lenders,
a customary opinion of Latham & Watkins LLP, special counsel for the Credit
Parties dated as of the Closing Date and addressed to the Agents and the
Lenders.

 

(e)                                  Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate in the form of Exhibit H dated
the Closing Date and signed by the chief financial officer (or other officer
with reasonably equivalent duties) of the Borrower.

 

(f)                                   No Material Adverse Effect.  No Company
Material Adverse Effect (as defined in the Closing Date Acquisition Agreement)
will have occurred after the date of the Closing Date Acquisition Agreement that
is continuing.

 

(g)                                  Fees.  The Lenders and the Administrative
Agent shall have received all fees and other amounts due and payable to them by
the Borrower on or prior to the Closing Date (which amounts may be offset
against the proceeds of the initial Credit Extension), including, to the extent
invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket fees and expenses (including the legal fees and expenses of
Proskauer Rose LLP, special counsel to the Agents) required to be reimbursed or
paid by the Borrower under this Agreement, including, without limitation, as set
forth in the Fee Letters; provided that, in the case of costs and expenses, an
invoice for all such fees and expenses shall be received by the Borrower at
least five (5) Business Days prior to the Closing Date for payment to be
required as a condition to the Closing Date.

 

(h)                                 Patriot Act.  So long as reasonably
requested in writing by the Administrative Agent at least ten (10) Business Days
prior to the Closing Date, the Administrative Agent shall have received, at
least three (3) Business Days prior to the Closing Date, all documentation and
other information, including, without limitation, each Credit Party’s W-9, with
respect to the Credit Parties that is reasonably determined to be required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.  If the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower shall deliver a Beneficial Ownership Certification at
least three (3) Business Days prior to the Closing Date (to the extent
reasonably requested in writing by the Administrative Agent at least ten
(10) Business Days prior to the Closing Date).

 

(i)                                     Refinancing.  The Closing Date
Refinancing shall have been consummated substantially concurrently with the
initial Credit Extension and the Lenders shall have received a customary payoff
letter with respect to the refinanced credit facility.

 

(j)                                    Closing Date Representations.  (i) The
Specified Acquisition Agreement Representations and (ii) the Specified
Representations shall be true and correct in all material respects.

 

105

--------------------------------------------------------------------------------



 

(k)                                 Creation and Perfection of Security
Interests.  Notwithstanding anything to the contrary in this Section 4.01, with
respect to the Secured Obligations, all actions necessary to establish that the
Collateral Agent will have a perfected first priority security interest (subject
to Permitted Liens) in the Collateral under the Loan Documents shall have been
taken, in each case, to the extent such Collateral (including the creation or
perfection of any security interest) is required to be provided on the Closing
Date; provided that to the extent any security interest in the Collateral is not
granted or perfected on the Closing Date after Borrower’s commercially
reasonable efforts to do so (other than (x) grants of Collateral subject to the
UCC and the delivery of and authorization to file Uniform Commercial Code
financing statements, (y) the filing of Intellectual Property security
agreements in the United States Patent and Trademark Office or the United States
Copyright Office, as the case may be (for the avoidance of doubt, the Borrower
shall not be obligated to perfect any foreign Intellectual Property), and
(z) the delivery of stock certificates and stock powers for “certificated
securities” (as defined in Article 8 of the UCC) of the Borrower’s material,
Wholly Owned Subsidiaries that are organized under the laws of the United
States, any state thereof or the District of Columbia (other than Excluded
Equity Interests) that are part of the Collateral; provided that such
“certificated securities” issued by Trilogy and its Subsidiaries will be
required to be delivered hereunder only to the extent received from the Trilogy,
after use of commercially reasonable efforts to obtain such “certificated
securities”; provided further that any “certificated securities” required to be
delivered pursuant to the Loan Documents but not so delivered on the Closing
Date will be required to be delivered within 30 days after the Closing Date (or
such longer period as the Administrative Agent may agree in its sole, reasonable
discretion)), the grant or perfection of such security interest (including,
without limitation, the security interest on any Real Property that is part of
the Collateral) shall not constitute a condition precedent to the availability
of the Credit Extension to be made on the Closing Date, but shall be granted or
perfected, as the case may be, within 90 days after the Closing Date (or such
longer period as the Administrative Agent may agree in its sole, reasonable
discretion or as provided in Section 5.15).

 

(l)                                     Notice.  The Administrative Agent shall
have received a Borrowing Request as required by Section 2.03 (or such notice
shall have been deemed to be given in accordance with Section 2.03) for any
Loans to be made on the Closing Date.

 

(m)                             Financial Statements; Pro Forma Financial
Information.  The Administrative Agent shall have received (i) the Historical
Financial Statements and (ii) the Pro Forma Balance Sheet.

 

In determining the satisfaction of the conditions specified in this
Section 4.01, (y) to the extent any item is required to be satisfactory to any
Lender, such item shall be deemed satisfactory to each Lender which has not
notified the Administrative Agent in writing prior to the occurrence of the
Closing Date that the respective item or matter does not meet its satisfaction
and (z) in determining whether any Lender is aware of any fact, condition or
event that has occurred and which would reasonably be expected to have a
Material Adverse Effect or a Company Material Adverse Effect (as defined in the
Closing Date Acquisition Agreement), each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Closing Date of
such fact, condition or event shall be deemed not to be aware of any such fact,
condition or event on the Closing Date. Upon the Administrative Agent’s good
faith determination that the conditions specified in this Section 4.01 have been
met (after giving effect to the preceding sentence), then

 

106

--------------------------------------------------------------------------------



 

the Closing Date shall have been deemed to have occurred, regardless of any
subsequent determination that one or more of the conditions thereto had not been
met.

 

Without limiting the generality of Section 9.05(b), for purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
hereunder or thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

The Borrower and the Subsidiary Guarantors warrant, covenant and agree with each
Lender that at all times after the Closing Date, so long as this Agreement shall
remain in effect and until the Obligations have been Paid in Full and the
Commitments have been terminated, the Borrower and the Subsidiary Guarantors
will, and will cause each of their respective Restricted Subsidiaries to:

 

Section 5.01                             Financial Statements, Reports, etc. 
Furnish to the Administrative Agent for distribution to each Lender:

 

(a)                                 Annual Reports.  Within ninety (90) days
after the last day of each fiscal year of the Borrower commencing with the
fiscal year ending December 31, 2019, a copy of the consolidated balance sheet
of the Borrower and its Restricted Subsidiaries (that, together with its
combined and consolidated Subsidiaries, constitutes substantially all of the
assets of the Borrower and its combined and consolidated Subsidiaries) as of the
last day of the fiscal year then ended and the consolidated statements of income
and cash flows of the Borrower and its Restricted Subsidiaries for the fiscal
year then ended, and accompanying notes thereto, each in reasonable detail
showing in comparative form the figures for the previous fiscal year (starting
with the fiscal year ending December 31, 2020) (provided that the Borrower shall
be permitted to deliver its 10-K within such timeframe to satisfy the above
financial delivery requirement) accompanied by an annual audit opinion from
nationally recognized auditors or other accounting firm selected by the Borrower
and reasonably acceptable to the Administrative Agent (which opinion shall be
not be subject to any qualification, exception or explanatory paragraph as to
“going concern” or scope of the audit, subject to the proviso below) to the
effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in all material respects the
consolidated financial condition and results of operations and cash flows of the
Borrower and its Restricted Subsidiaries as of the close of and for such fiscal
year; provided that such financial statements may contain a qualification,
exception or explanatory paragraph that is expressly solely with respect to, or
expressly resulting from, (A) an upcoming maturity date of the Loans or any
other Indebtedness, (B) any potential inability to satisfy the Financial
Covenants, or any financial covenant under any other Indebtedness on a future
date or in a future period or (C) the activities, operations, financial results,
assets or liabilities of any Unrestricted Subsidiary; in each case, such
financial statements shall be accompanied by a customary management discussion
and analysis of the financial performance of the Borrower and its Restricted
Subsidiaries.

 

107

--------------------------------------------------------------------------------



 

(b)                                 Quarterly Reports.  Commencing with the
fiscal quarter ending June 30, 2019, within forty-five (45) days after the last
day of each of the first three fiscal quarters of each fiscal year of the
Borrower for which financial statements are required to be delivered pursuant to
this clause (b), a copy of the unaudited consolidated balance sheet of the
Borrower and its Restricted Subsidiaries (that, together with its combined and
consolidated Subsidiaries, constitutes substantially all of the assets of the
Borrower and its combined and consolidated Subsidiaries) as of the last day of
such fiscal quarter and the unaudited consolidated statements of income and cash
flows of the Borrower and its Restricted Subsidiaries for the fiscal quarter
then ended, each in reasonable detail and showing in comparative form the
figures for the corresponding date and period in the previous fiscal year of the
Borrower, prepared by the Borrower in accordance with GAAP (subject to the
absence of footnote disclosures and year-end audit adjustments) (provided that
the Borrower shall be permitted to deliver its 10-Q within such timeframe to
satisfy the above financial delivery requirement) and certified on behalf of the
Borrower by a Financial Officer as prepared in accordance with GAAP subject to
the absence of footnote disclosures and year-end audit adjustments and
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Restricted Subsidiaries; in each case,
such financial statements shall be accompanied by a customary management
discussion and analysis of the financial performance of the Borrower and its
Restricted Subsidiaries;

 

(c)                                  Financial Officer’s Certificate. 
Concurrently with any delivery of financial statements under
Section 5.01(a) or (b), a Compliance Certificate (i) certifying on behalf of the
Borrower that, to its knowledge, no Default or Event of Default has occurred and
is continuing or, if any such known Default or Event of Default has occurred and
is continuing, specifying the nature and extent thereof and any corrective
action taken or proposed to be taken with respect thereto; provided that, if
such Compliance Certificate demonstrates that an Event of Default has occurred
and is continuing due to a failure to comply with any covenant under
Section 6.08 that has not been cured prior to such time, the Borrower may
deliver, to the extent and within the time period permitted by Section 8.03,
prior to, after or together with such Compliance Certificate, a Notice of Intent
to Cure such Event of Default, (ii) setting forth the computation of the
Financial Covenants then in effect and (iii) setting forth, in the case of each
Compliance Certificate delivered concurrently with any delivery of financial
statements under Section 5.01(a) above after the Conversion Date, the Borrower’s
calculation of Excess Cash Flow starting with the first fiscal year after the
Conversion Date; provided that, for the avoidance of doubt, no Compliance
Certificate shall “bring down” any representations and warranties made herein or
in any other Loan Document;

 

(d)                                 Budgets.  Commencing with the fiscal year
beginning January 1, 2020, within forty-five (45) days after the beginning of
each fiscal year, an annual budget (on a quarterly basis) in form customarily
prepared with regard to the Borrower and its Restricted Subsidiaries by the
Borrower;

 

(e)                                  Revenues Reporting.

 

(i)                                     Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a quarterly Consolidated
Revenues report (in each case, showing the split between LQA University Segment
Revenue and LTM Short Course Revenue) for the

 

108

--------------------------------------------------------------------------------



 

Borrower and its Restricted Subsidiaries, on both a current basis and a Pro
Forma Basis including the Closing Date Acquisition and any other Subject
Transaction; and

 

(ii)                                  Concurrently with any delivery of
financial statements under Section 5.01(a), a program by program report with
respect to the “Graduate Program Segment” (as such segment may be renamed from
time to time) showing (x) enrollment, (y) Consolidated Revenues (in each case,
showing the split between LQA University Segment Revenue and LTM Short Course
Revenue) and (z) Consolidated EBITDA.

 

(f)                                   Other Reporting.  Concurrently with any
delivery of financial statements under Section 5.01(a) or (b), to the extent
provided with Borrower’s public filings, full-course equivalent enrollment
reporting; and

 

(g)                                  Other Information.  Promptly, from time to
time, and upon the reasonable written request of the Administrative Agent, other
reasonably requested information of the Group Members regarding the operations,
business affairs and financial condition (including (x) information required
under the Patriot Act,  (y) an updated Beneficial Ownership Certification and
(z) to the extent available to the Borrower, any material agreements, documents
or instruments pursuant to which any Permitted Acquisition is to be consummated;
provided that nothing in this Section 5.01(g) shall require any Group Member to
take any action that would violate any third party customary confidentiality
agreement (other than any such confidentiality agreement entered into in
contemplation of this Agreement) with any Person that is not an Affiliate (and,
in all events, so long as such confidentiality agreement does not relate to
information regarding the financial affairs of any Group Member or the
compliance with the terms of any Loan Document) or waive any attorney-client or
similar privilege.

 

Documents required to be delivered pursuant to Section 5.01(a) through
Section 5.01(f) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are sent via
e-mail to the Administrative Agent for posting on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, established on its
behalf by the Administrative Agent and to which each Lender and the
Administrative Agent have access or the date on which the Borrower has posted
such documents on its own website to which each Lender and the Administrative
Agent have access and notified the Administrative Agent of such posting. 
Notwithstanding anything contained herein, at the reasonable written request of
the Administrative Agent, the Borrower shall thereafter promptly be required to
provide paper copies of any documents required to be delivered pursuant to
Section 5.01.  Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.  If the
delivery of any of the foregoing documents required under this Section 5.01
shall fall on a day that is not a Business Day, such deliverable shall be due on
the next succeeding Business Day.

 

Section 5.02                             Litigation and Other Notices.  Furnish
to the Administrative Agent written notice of the following promptly (and, in
any event, within five (5) Business Days or such later date as may be agreed by
the Administrative Agent in its reasonable discretion) of a Responsible Officer
of the Borrower obtaining actual knowledge thereof:

 

109

--------------------------------------------------------------------------------



 

(a)                                 any Default or Event of Default (provided
that (i) no such notice shall be required if cured within 30 days or within the
applicable cure period and (ii) any delivery of a notice of Default shall
automatically cure any Default or Event of Default then existing with respect to
any failure to deliver such notice), specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

(b)                                 any litigation or governmental proceeding
pending against the Borrower or any of its Subsidiaries that could reasonably be
expected to be determined adversely and, if so determined, to result in a
Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that
could, when taken either alone or together with all such other ERISA Events,
reasonably be expected to have a Material Adverse Effect;

 

(d)                                 any audit, compliance review, accreditation
report or other proceeding by an Educational Agency in which any Educational
Services Agreement has been determined to be in material noncompliance with
applicable Educational Law;

 

(e)                                  any change in Law or Educational Law that
would necessitate material changes to the manner in which any Credit Party is
compensated by an educational institution under an Educational Services
Agreement in order for such Educational Services Agreement to remain in material
compliance with applicable Law or Educational Law; and

 

(f)                                   copies of any amendment, amendment and
restatement, consent, waiver, supplement or other modification to or of the
Revolver Credit Agreement or any other Revolver Credit Document or any Junior
Secured Indebtedness subject to an Intercreditor Agreement or any Subordinated
Indebtedness.

 

Section 5.03                             Existence; Properties.

 

(a)                                 Do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence,
except as otherwise permitted under Sections 6.04 or 6.05 or, in the case of any
Restricted Subsidiary that is not a Credit Party, where the failure to perform
such obligations could not reasonably be expected to result in a Material
Adverse Effect.

 

(b)                                 Do or cause to be done all things necessary
to obtain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, privileges, franchises, authorizations and Intellectual
Property which are necessary and material to the conduct of its business (except
where the failure to do so could not be reasonably expected to have a Material
Adverse Effect); provided that nothing in this Section 5.03(b) shall prevent
sales of property, consolidations or mergers by or involving any Company in
accordance with Section 6.04 or 6.05.  Notwithstanding the foregoing or anything
else to the contrary in any Loan Document, each Credit Party and each other
Restricted Subsidiary may abandon, cancel, terminate, permit or allow the lapse,
invalidation, expiration, cancellation, cessation or termination of, or fail to
maintain, pursue, preserve or protect any of its respective Intellectual
Property that are, in the reasonable business judgment of such Credit Party or
Restricted Subsidiary, no longer economically practicable, commercially
desirable to maintain or useful, except to the extent any such abandonment,
lapse,

 

110

--------------------------------------------------------------------------------



 

cancellation, termination, cessation or failure, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(c)           Except to the extent the failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
maintain, preserve and protect all of its properties and equipment material to
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted.

 

Section 5.04          Insurance.

 

(a)           Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, in each
case, to such extent and against such risks as is customary with companies in
the same or similar businesses operating in the same or similar locations.

 

(b)           From and after thirty (30) days after the Closing Date (or such
later date as the Administrative Agent may agree in its sole discretion), the
Credit Parties shall cause all such insurance (other than directors and officers
policies and workers compensation) with respect to the Credit Parties and
property constituting Collateral to be endorsed to provide that the Collateral
Agent is an additional insured or loss payee, as applicable, and that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty (30) days after receipt by the
Collateral Agent of written notice thereof (or if such cancellation is by reason
of nonpayment of premium, at least ten (10) days’ prior written notice) (unless
it is such insurer’s policy not to provide such a statement); provided that,
unless an Event of Default shall have occurred and be continuing, (A) all
proceeds from insurance policies shall be paid to the Borrower or applicable
Guarantor (subject to the requirements of Section 2.10(e) hereof), (B) to the
extent the Collateral Agent receives any proceeds, the Collateral Agent shall
turn over to the Borrower any amounts received by it as an additional insured or
loss payee under any property insurance maintained by the Borrower and its
Subsidiaries (subject to the requirements of Section 2.10(e) hereof), and
(C) the Collateral Agent agrees that the Borrower and/or its applicable
Subsidiaries shall have the sole right to adjust or settle any claims under such
insurance.

 

(c)           If at any time the buildings and other improvements (as described
in the applicable Mortgage) on a Material Property that is encumbered by a
Mortgage required by this Agreement are located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), then, solely to the extent required by applicable
Requirements of Law, the Borrower shall, or shall cause the applicable Credit
Party to, maintain, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.

 

111

--------------------------------------------------------------------------------



 

Section 5.05          Taxes.  Pay and discharge promptly when due all Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent, or in default; provided that such
payment and discharge shall not be required with respect to any such Tax so long
as (x)(i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the applicable Group Member shall have set aside on
its books adequate reserves or other appropriate provisions with respect thereto
in accordance with GAAP and (ii) such contest operates to suspend collection of
the contested Tax and enforcement of a Tax Lien (other than a Permitted Lien) or
(y) the failure to pay would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

Section 5.06          Employee Benefits.

 

(a)           With respect to each Employee Benefit Plan and Foreign Plan,
comply in all respects with the applicable provisions of ERISA, the Code and
applicable Requirements of Law except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect; and

 

(b)           Furnish to the Administrative Agent (x) as soon as reasonably
practicable after, and in any event within 10 days (or such later date as may be
agreed to by the Administrative Agent in its sole discretion) after any
Responsible Officer of the Borrower or any of its Subsidiaries knows or has
reason to know that any failures to meet funding or other applicable
Requirements of Law with respect to Foreign Plans has occurred that, alone or
together with any other such noncompliance event with respect to Foreign Plans,
would reasonably be expected to result in liability of the Borrower or any of
its Subsidiaries which would reasonably be expected to have a Material Adverse
Effect, a statement of a Responsible Officer of the Borrower setting forth
details as to such noncompliance event with respect to Foreign Plans and the
action, if any, that the Group Members propose to take with respect thereto,
(y) upon reasonable request by the Administrative Agent, copies of (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by any Group Members or any ERISA Affiliate thereof with the Internal Revenue
Service with respect to each Plan; (ii) the most recent actuarial valuation
report for each Plan or Foreign Plan; (iii) all notices received by the Borrower
or any of its Subsidiaries from a Multiemployer Plan sponsor or any Governmental
Authority concerning an ERISA Event or such noncompliance event with respect to
Foreign Plans; and (iv) such other documents or governmental reports or filings
relating to any Plan or Foreign Plan in each case, that is sponsored by, or
contributed to by, the Borrower or a Subsidiary of the Borrower, as have been
received by the Borrower or a Subsidiary of the Borrower and that the
Administrative Agent shall reasonably request and (z) promptly following any
request therefor, copies of (i) any documents described in Section 101(k) of
ERISA that the Borrower or any of its Subsidiaries has received with respect to
any Multiemployer Plan and (ii) any notices described in Section 101(1) of ERISA
that the Borrower or any of its Subsidiaries has received with respect to any
Multiemployer Plan; provided that if any Group Member has not received such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, upon the Administrative Agent’s reasonable request, the
applicable Group Member shall promptly make a request for such documents or
notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof; and provided further, the
obligations of the Group Members under this Section shall be subject to
applicable Requirements of Law, including protection of data privacy.

 

112

--------------------------------------------------------------------------------



 

Section 5.07          Maintaining Records; Access to Properties and
Inspections.  Each Group Member will permit any representatives designated by
the Administrative Agent to visit during its regular business hours and with
reasonable advance written notice thereof (provided that no such advance notice
shall be required during the continuance of an Event of Default) and inspect
(subject to the rights of lessees or sublessees thereof and subject to any
restrictions or limitations in the applicable lease, sublease or other written
occupancy arrangement pursuant to which the Borrower or Restricted Subsidiary is
a party, in each case, not entered into in contemplation of avoiding the
requirements of this Section 5.07) the financial records and the property of
such Group Member at reasonable times up to one (1) time per calendar year (but
without frequency limit during the continuance of an Event of Default) and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent to discuss the affairs,
finances, accounts and condition of any Group Member with the officers and
employees thereof and advisors therefor (including independent accountants);
provided that the Administrative Agent shall give any Group Member an
opportunity for its representatives to participate in any such discussions;
provided, further, that so long as no Event of Default has occurred and is then
continuing, the Borrower shall not bear the cost of more than one such
inspection per calendar year by the Administrative Agent and Lenders (or their
respective representatives).  Notwithstanding anything to the contrary in this
Section 5.07, no Group Member will be required to disclose or permit the
inspection or discussion of, any document, information or other matter (i) that
constitutes confidential Intellectual Property, including trade secrets, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Requirements of Law
or any binding agreement (not entered into in contemplation hereof), or
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product.

 

Section 5.08          Use of Proceeds.  Use the proceeds of the Loans only for
the purposes set forth in Section 3.11.

 

Section 5.09          Compliance with Environmental Laws; Environmental Reports.

 

(a)           Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) comply with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; (ii) obtain and renew all Environmental Permits applicable to its
operations and owned Real Property and, to the extent the Group Members are
required to obtain such Environmental Permits under the applicable lease or
Requirements of Law, leased Real Property; and (iii) comply with all lawful
orders of a Governmental Authority required of the Group Members by, and in
accordance with, Environmental Laws; provided that no Group Member shall be
required to comply with such orders to the extent that its obligation to do so
is being contested in good faith and by proper proceedings.

 

(b)           If an Event of Default caused by reason of a breach of
Section 3.17 or 5.09(a) shall have occurred and be continuing for more than
thirty (30) days without the Group Members commencing activities reasonably
likely to cure such Event of Default in accordance with Environmental Laws, at
the reasonable written request of the Administrative Agent or the Required
Lenders through the Administrative Agent, which written request will describe
the nature and subject of the Event of Default, the Borrower shall provide to
the Administrative Agent within

 

113

--------------------------------------------------------------------------------



 

sixty (60) days after such request (or by such later date as may be agreed to by
the Administrative Agent in its sole discretion), at the expense of the
Borrower, an environmental assessment report regarding the matters which are the
subject of such Event of Default, prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent; provided, however,
notwithstanding anything to the contrary contained herein or in any other Loan
Document, under no other circumstances shall any environmental assessment report
(or any other environmental report) be required under any Loan Document.

 

Section 5.10         Additional Collateral; Additional Guarantors.

 

(a)           Subject to the terms of the Security Documents and Section 3.18,
Section 4.01(k), Section 5.11 and Section 5.15, with respect to any personal
property created or acquired after the Closing Date by any Credit Party that
constitutes “Collateral” under any of the Security Documents or is intended to
be subject to the Liens created by any Security Document but is not so subject
to a Lien thereunder, but in any event subject to the terms, conditions and
limitations thereunder, within sixty (60) days after the acquisition thereof, or
such longer period as the Administrative Agent may approve in each case in its
sole discretion, (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments or supplements to the relevant Security
Documents or such other documents, including, without limitation, customary
legal opinions as the Administrative Agent or the Collateral Agent shall
reasonably deem necessary to grant to the Collateral Agent, for its benefit and
for the benefit of the other Secured Parties, a Lien under applicable U.S. state
and federal law on such Collateral subject to no Liens other than Permitted
Liens, and (ii) take all actions reasonably necessary to cause such Lien to be
duly perfected to the extent required by such Security Document in accordance
with all applicable U.S. state and federal law, including the filing of
financing statements in such U.S. jurisdictions as may be reasonably requested
by the Administrative Agent or the Collateral Agent.  The Borrower and the other
Credit Parties shall otherwise take such actions and execute and/or deliver to
the Collateral Agent (or its non-fiduciary agent or designee pursuant to any
Intercreditor Agreement) such New York law governed documents as the
Administrative Agent or the Collateral Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of the Security Documents on
such after-acquired Collateral.

 

(b)           Subject to the terms of the Security Documents and Section 5.15,
upon the formation or acquisition of, or the re-designation of an Unrestricted
Subsidiary as, a Restricted Subsidiary (other than any Excluded Subsidiary)
after the Closing Date (other than a merger Subsidiary formed in connection with
a Permitted Acquisition so long as such merger Subsidiary is merged out of
existence pursuant to such Permitted Acquisition or otherwise merged out of
existence or dissolved within sixty (60) days of its formation (or such later
date as permitted by the Administrative Agent in its sole discretion)) or upon
any Excluded Subsidiary ceasing to constitute an Excluded Subsidiary (as
reasonably determined by the Borrower), within sixty (60) days after such
formation, acquisition, designation or cessation, or such longer period as the
Administrative Agent may approve in its reasonable discretion, the Borrower
shall:

 

(i)            deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of such Restricted Subsidiary that
constitute Collateral and that are “certificated securities” (as defined in
Article 8 of the UCC), together with undated Equity Interest powers or other
appropriate instruments of transfer executed and delivered

 

114

--------------------------------------------------------------------------------



 

in blank by a duly authorized officer of the holder(s) of such Equity Interests,
and all intercompany notes owing from such Restricted Subsidiary to any Credit
Party required to be delivered pursuant to the Security Agreement or other
applicable Security Document and not previously so delivered, together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Credit Party or Additional Guarantor, as applicable; and

 

(ii)           cause any such new Restricted Subsidiary (except Excluded
Subsidiaries), (A) to execute a Joinder Agreement or such comparable
documentation to become a Subsidiary Guarantor (including, without limitation,
(1) all documentation and other information with respect to such new Restricted
Subsidiary required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, and (2) customary secretary’s certificates with
respect to each new Restricted Subsidiary attaching such documents as were
delivered by the original Subsidiary Guarantors on the Closing Date) and a
joinder agreement to the Security Agreement, substantially in the form annexed
thereto, and (B) to take all actions reasonably necessary to cause the Lien
created on the Collateral (which shall exclude Excluded Property and be subject
to the limitations set forth herein and the applicable Security Documents) by
the applicable Security Documents to be duly perfected under U.S. federal and
applicable state and local law to the extent required by such agreements in
accordance with all applicable U.S. Requirements of Law, including the filing of
financing statements in such U.S. jurisdictions as may be reasonably requested
by the Administrative Agent or the Collateral Agent; provided that (x) no pledge
of Excluded Equity Interests shall be required and (y) no perfection actions by
“control” (except with respect to Equity Interests and certain debt instruments)
shall be required to be taken.  For the avoidance of doubt, the Credit Parties
shall be under no obligation to deliver any leasehold mortgages, landlord
waivers or collateral access agreements with respect to Real Property.

 

(c)           Upon the acquisition of any new Material Property:

 

(i)            within fifteen (15) Business Days after such acquisition (as such
period may be extended by the Administrative Agent in its sole discretion), the
applicable Credit Party shall furnish to the Collateral Agent a description of
such Material Property in detail reasonably satisfactory to the Collateral
Agent; and

 

(ii)           within ninety (90) days after such acquisition (as such period
may be extended by the Administrative Agent in its sole discretion), the
applicable Credit Party shall grant to the Collateral Agent a security interest
in such Material Property and deliver a mortgage, deed of trust or deed to
secure debt in a form reasonably satisfactory to the Collateral Agent (a
“Mortgage”) as additional security for the Obligations (which, if reasonably
requested by the Administrative Agent, shall be accompanied by a customary legal
opinion) and deliver to the Administrative Agent, a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination,
together with a notice executed by such Credit Party about special flood hazard
area status, if applicable, in respect of such Mortgage.

 

115

--------------------------------------------------------------------------------



 

Section 5.11          Security Interests; Further Assurances.  Subject to the
terms of the Security Documents, Section 5.10 and Section 5.15, promptly, upon
the reasonable request of the Administrative Agent or the Collateral Agent,
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Security Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or the Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
this Agreement and the Security Documents; provided that, notwithstanding
anything else contained herein or in any other Loan Document to the contrary,
(w) neither the Borrower nor any Guarantor shall be required to make any filings
or take any other actions to perfect the Lien on and security interest in any
Intellectual Property (or to reimburse the Administrative Agent or Collateral
Agent for any costs incurred in connection with the same) except for filings in
the United States Patent and Trademark Office and the United States Copyright
Office or by filing a UCC financing statement, (x) the foregoing shall not apply
to any Excluded Subsidiary or Property of any Excluded Subsidiary or any
Excluded Property or any Excluded Equity Interests, (y) any such documents and
deliverables (other than certain mortgages of Material Property) shall be
governed by New York law and (z) no other perfection actions by “control”
(except with respect to Equity Interests and certain debt instruments and
Deposit Account Control Agreements), leasehold mortgages or landlord waivers,
estoppels or collateral access agreements shall be required to be taken or
entered into hereunder or under any other Loan Document.  Notwithstanding the
foregoing or anything else herein or in any other Loan Document to the contrary,
in no event shall (A) the assets of any CFC Holding Company or CFC constitute
security or secure, or such assets or the proceeds of such assets be required to
be available for, payment of the Obligations, (B) more than sixty-five percent
(65%) of the Voting Stock of any first-tier CFC Holding Company or CFC or
(C) any Equity Interests of any direct or indirect Subsidiary of any CFC Holding
Company or CFC.

 

Section 5.12          Maintenance of Deposit Accounts.  Within sixty (60) days
following the Closing Date (or such later date as the Administrative Agent may
agree in its reasonable discretion), the Credit Parties shall deliver, or cause
to be delivered to the Collateral Agent, in form and substance reasonably
satisfactory to the Collateral Agent, a Deposit Account Control Agreement, duly
authorized, executed and delivered by such bank and such Credit Party with
respect to each Deposit Account and Securities Account; except that Credit
Parties shall not be required to deliver such Deposit Account Control Agreements
with respect to any Excluded Account.  No Credit Party shall open any new
Deposit Account or Securities Account, other than an Excluded Account, unless
such Credit Party enters into a Deposit Account Control Agreement in connection
with such account within sixty (60) days (or such later date as the
Administrative Agent may agree) following the opening of such account. 
Notwithstanding anything in this section to the contrary, the provisions of this
Section 5.12 shall not apply to any Deposit Account acquired by a Credit Party
in connection with a Permitted Acquisition (or other permitted Investment) prior
to the date that is sixty (60) days (or such later date as the Administrative
Agent may agree) following the consummation of such Permitted Acquisition (or
other permitted Investment).

 

Section 5.13          Compliance with Laws.  Comply with the requirements of all
Requirements of Law and all orders, writs, injunctions and decrees applicable to
the Borrower or

 

116

--------------------------------------------------------------------------------



 

any Restricted Subsidiary or to their business or property, except to the extent
that the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.14          Anti-Terrorism Law; Anti-Money Laundering; Foreign Corrupt
Practices Act.

 

(a)           Not directly or indirectly, (i) knowingly deal in, or otherwise
knowingly engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism Law
in violation of any applicable Anti-Terrorism Law or applicable Sanctions, or
(ii) knowingly engage in or conspire to engage in any transaction that violates
or attempts to violate, any of the material prohibitions set forth in any
applicable Anti-Terrorism Law or applicable Sanctions;

 

(b)           (i) Not repay the Loans, or make any other payment to any Lender,
using funds or properties of the Borrower or any Subsidiaries that are, to the
knowledge of the Borrower, the property of any Person that is the subject or
target of applicable Sanctions or that are, to the knowledge of the Borrower,
fifty percent or more beneficially owned, directly or indirectly, by any Person
that is the subject or target of applicable Sanctions, in each case, in
violation of applicable Anti-Terrorism Laws or applicable Sanctions or (ii) to
the knowledge of Borrower, permit any Person that is the subject of applicable
Sanctions to have any direct or indirect interest, in the Borrower, Borrower or
any of the Subsidiaries, with the result that the investment in the Borrower,
Borrower or any of the Subsidiaries (whether directly or indirectly) or the
Loans made by the Lenders would be in violation of any applicable Sanctions.

 

(c)           Each Credit Party and its Restricted Subsidiaries will maintain in
effect and enforce policies and procedures that are reasonably designed to
ensure compliance by the Credit Parties, their subsidiaries and each of their
respective directors, officers, employees and agents with the Foreign Corrupt
Practices Act of 1977, as amended.

 

(d)           To the extent applicable, each Credit Party and its Restricted
Subsidiaries will comply with (i) the laws, regulations, Sanctions and executive
orders administered by OFAC, (ii) all Anti-Terrorism Laws, (iii) the Foreign
Corrupt Practices Act of 1977, as amended and (iv) the Patriot Act.  No Credit
Party nor any of their respective Restricted Subsidiaries will (A) engage in or
conspire to engage in any transaction that attempts to violate (or evade in a
manner that could violate) any of the foregoing or any similar Requirements of
Law or (B) engage in or conspire to engage in any transaction that avoids, or
has the purposes of avoiding any of the laws and regulations referenced in
clauses (i), (ii) or (iv) of this clause (d) or any similar Requirements of Law.

 

Section 5.15          Post-Closing Deliveries.

 

(a)           The Borrower hereby agrees to deliver, or cause to be delivered,
to the Administrative Agent, in form and substance reasonably satisfactory to
the Administrative Agent, the items described on Schedule 5.15 hereof on or
before the dates specified with respect to such items, or such later dates as
may be agreed to by, or as may be waived by, the Administrative Agent in its
sole discretion.

 

117

--------------------------------------------------------------------------------



 

(b)           All representations and warranties contained in this Agreement and
the other Loan Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above and in Schedule 5.15, rather than as
elsewhere provided in the Loan Documents); provided that (x) to the extent any
representation and warranty would not be true because the foregoing actions were
not taken on the Closing Date or, following the Closing Date, prior to the date
by which such action is required to be taken by Section 5.15(a), the respective
representation and warranty shall be required to be true and correct in all
material respects at the time the respective action is taken (or was required to
be taken) in accordance with the foregoing provisions of this Section 5.15 (and
Schedule 5.15) and (y) all representations and warranties relating to the assets
set forth on Schedule 5.15 pursuant to the Security Documents shall be required
to be true in all material respects immediately after the actions required to be
taken under this Section 5.15 (and Schedule 5.15) have been taken (or were
required to be taken), except to the extent any such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date.

 

Section 5.16          Compliance with Educational Law.

 

(a)           Comply in all material respects with all Educational Laws
applicable to its operations, including the maintenance of all licenses,
permits, approvals and authorizations necessary from any Educational Agency to
conduct its business;

 

(b)           Cause all Educational Services Agreements to comply in all
material respects with applicable Educational Law; and

 

(c)           Comply in all material respects with all Privacy, Data Security
and Consumer Protection Laws that are (i) applicable to any Protected
Information created, obtained or maintained pursuant to any Educational Services
Agreement, and (ii) subject to enforcement by any Educational Agency.

 

ARTICLE VI
NEGATIVE COVENANTS

 

Each of the Credit Parties warrants, covenants and agrees with each Lender that
at all times after the Closing Date, so long as this Agreement shall remain in
effect and until the Obligations have been Paid in Full, none of the Credit
Parties will, nor will permit any of its Restricted Subsidiaries to:

 

Section 6.01          Indebtedness.  Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except:

 

(a)           Indebtedness incurred under this Agreement and the other Loan
Documents (including Indebtedness incurred pursuant to Section 2.20,
Section 2.21 and Section 2.22 hereof), and, in each case, any Permitted
Refinancing thereof;

 

118

--------------------------------------------------------------------------------



 

(b)           (x) Indebtedness in existence on the Closing Date and set forth on
Schedule 6.01(b) and (y) Permitted Refinancings thereof;

 

(c)           without duplication, Permitted Pari Passu Refinancing Debt and
Permitted Unsecured Refinancing Debt, and, in each case, any Permitted
Refinancing thereof;

 

(d)           Indebtedness under Hedging Obligations with respect to interest
rates, foreign currency exchange rates or commodity prices not entered into for
speculative purposes;

 

(e)           Indebtedness in respect of Purchase Money Obligations, Capital
Lease Obligations, Indebtedness incurred in connection with Sale Leaseback
Transactions and Indebtedness incurred in connection with financing any Real
Property, and any Permitted Refinancings of any of the foregoing, in an
aggregate amount for all such Indebtedness under this clause (e) not to exceed,
at any time outstanding, (x) if incurred prior to the Conversion Date, the
greater of $15,000,000 and 3.5% of LQA University Segment Revenue or (y) if
incurred on or after the Conversion Date, the greater of $15,000,000 and 37.5%
of Consolidated EBITDA for the most recently ended Test Period;

 

(f)            Indebtedness in respect (x) appeal bonds or similar instruments
and (y) of payment, bid, performance or surety bonds, or other similar bonds,
completion guarantees, or similar instruments, workers’ compensation claims,
health, disability or other employee benefits, self-insurance obligations, and
bankers acceptances issued for the account of any Group Member, in each case, in
the ordinary course of business and including guarantees supporting such appeal,
payment, bid, performance or surety or other similar bonds, completion
guarantees, or similar instruments, workers’ compensation claims, health,
disability or other employee benefits, self-insurance obligations and bankers
acceptances (in each case other than for an obligation for money borrowed);

 

(g)           (i) Contingent Obligations in respect of Indebtedness otherwise
permitted to be incurred by such Group Member under this Section 6.01 (provided
that (x) the foregoing shall not permit a Group Member to guarantee Indebtedness
that it could not otherwise incur under this Section 6.01 and (y) if any such
Indebtedness is subordinated (including as to lien or collateral priority) to
the Obligations, such Contingent Obligation shall be subordinated on terms at
least as favorable to the Lenders) and (ii) Indebtedness constituting
Investments permitted under Section 6.03 (other than Section 6.03(l));

 

(h)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five (5) Business Days of incurrence;

 

(i)            Indebtedness arising in connection with the endorsement of
instruments for deposit in the ordinary course of business;

 

(j)            Indebtedness in respect of netting services or overdraft
protection or otherwise in connection with deposit or securities accounts in the
ordinary course of business;

 

119

--------------------------------------------------------------------------------



 

(k)           Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take or pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(l)            subject to Section 6.03(e), intercompany Indebtedness owing
(i) by and among the Credit Parties, (ii) by Restricted Subsidiaries that are
not Credit Parties to Restricted Subsidiaries that are not Credit Parties,
(iii) by Restricted Subsidiaries that are not Credit Parties to Credit Parties;
provided that outstanding Indebtedness under this clause (l)(iii) (together (but
without duplication) with Investments made pursuant to Section 6.03(e)(iii))
shall not exceed, at any time, $20,000,000, and (iv) by Credit Parties to
Restricted Subsidiaries that are not Credit Parties; provided that Indebtedness
under this clause (l)(iv) shall be subordinated to the Obligations pursuant to
subordination terms reasonably acceptable to the Administrative Agent and shall
not exceed at any time $20,000,000;

 

(m)          Indebtedness arising as a direct result of judgments, orders,
awards or decrees against the Borrower or any Restricted Subsidiaries, in each
case not constituting an Event of Default;

 

(n)           unsecured Indebtedness representing any Taxes to the extent such
Taxes are being contested by any Group Member in good faith by appropriate
proceedings and adequate reserves are being maintained by the Group Members in
accordance with GAAP;

 

(o)           Indebtedness assumed in connection with any Permitted Acquisition
or other permitted Investment (provided that such Indebtedness was not incurred
in contemplation of such Permitted Acquisition or other Investment) or incurred
to finance a Permitted Acquisition or other Investment; provided that the
aggregate principal amount of all such Indebtedness shall not exceed (x) if
incurred prior to the Conversion Date, the greater of $30,000,000 and 7.2% of
LQA University Segment Revenue or (y) if incurred on or after the Conversion
Date, the greater of $30,000,000 and 75% of Consolidated EBITDA for the most
recently ended Test Period;

 

(p)           Indebtedness of Restricted Subsidiaries that are not Credit
Parties (but only to the extent non-recourse to the Credit Parties), and any
guarantees thereof by Restricted Subsidiaries that are not Credit Parties, in
aggregate principal amount not to exceed (taken together with any Indebtedness
of Restricted Subsidiaries that are not Credit Parties pursuant to
Section 6.01(r) and Section 6.01(s)) (x) if incurred prior to the Conversion
Date, the greater of $20,000,000 and 4.8% of LQA University Segment Revenue or
(y) if incurred on or after the Conversion Date, the greater of $20,000,000 and
50% of Consolidated EBITDA for the most recently ended Test Period, in each
case, at any time outstanding;

 

(q)           Indebtedness under the Revolver Credit Agreement, in an aggregate
principal amount at any time outstanding not to exceed the maximum amount
permitted under the “Revolver Debt Cap” (or equivalent term) (as such term is
defined in the Revolver Intercreditor Agreement);

 

(r)            unsecured Indebtedness (subject to compliance with the Required
Debt Terms); provided that, immediately after giving effect to each such
incurrence and the application of the proceeds therefrom, on a Pro Forma Basis
(but without giving effect to any amounts incurred

 

120

--------------------------------------------------------------------------------



 

in connection herewith under the Fixed Incremental Amount) as of the date of
determination and for the applicable Test Period, if such Test Period ends
(i) prior to the Conversion Date, the Total Net LQA University Segment Revenue
Leverage Ratio does not exceed 1.00 to 1.00, or (ii) on or after the Conversion
Date, the Total Net Leverage Ratio does not exceed 6.75 to 1.00, in each case,
at any time outstanding; provided further that the aggregate principal amount of
Indebtedness incurred pursuant to this clause (r) by Restricted Subsidiaries
that are not Credit Parties (taken together with any Indebtedness of Restricted
Subsidiaries that are not Credit Parties pursuant to Section 6.01(p) and
Section 6.01(s)) shall not exceed (x) if incurred prior to the Conversion Date,
the greater of $20,000,000 and 4.8% of LQA University Segment Revenue or (y) if
incurred on or after the Conversion Date, the greater of $20,000,000 and 50% of
Consolidated EBITDA for the most recently ended Test Period, in each case, at
any time outstanding;

 

(s)            Junior Secured Indebtedness, subject to compliance with the
Required Debt Terms; provided that immediately after giving effect to each such
incurrence and the application of the proceeds therefrom, on a Pro Forma Basis
(but without giving effect to any amounts incurred in connection herewith under
the Fixed Incremental Amount) as of the date of determination and for the
applicable Test Period, if such Test Period ends (i) prior to the Conversion
Date, the Total Net LQA University Segment Revenue Leverage Ratio does not
exceed 1.00 to 1.00, or (ii) on or after the Conversion Date, the Total Net
Leverage Ratio does not exceed 6.75 to 1.00; provided further that the aggregate
principal amount of Indebtedness incurred pursuant to this clause (s) by
Restricted Subsidiaries that are not Credit Parties (taken together with any
Indebtedness of Restricted Subsidiaries that are not Credit Parties pursuant to
Section 6.01(p) and Section 6.01(r)) shall not exceed (x) if incurred prior to
the Conversion Date, the greater of $20,000,000 and 4.8% of LQA University
Segment Revenue or (y) if incurred on or after the Conversion Date, the greater
of $20,000,000 and 50% of Consolidated EBITDA for the most recently ended Test
Period, in each case, at any time outstanding;

 

(t)            additional Indebtedness of the Borrower and the other Restricted
Subsidiaries; provided that, immediately after giving effect to any of
incurrence of Indebtedness under this clause (x), the sum of the aggregate
principal amount of Indebtedness outstanding under this clause (x) shall not
exceed (x) if incurred prior to the Conversion Date, the greater of $25,000,000
and 6.0% of LQA University Segment Revenue or (y) if incurred on or after the
Conversion Date, the greater of $25,000,000 and 62.5% of Consolidated EBITDA for
the most recently ended Test Period, in each case, at such time;

 

(u)           Indebtedness of the Borrower or any Restricted Subsidiary
supported by a letter of credit or bank guarantee issued pursuant to any credit
facility permitted hereunder, so long as (i) such letter of credit has not been
terminated and is in a principal amount not in excess of the stated amount of
such letter of credit or bank guarantee and (ii) such letters of credit and bank
guarantees (in each case, assuming they are fully drawn) issued pursuant to such
permitted credit facility (together with all other Indebtedness under such
permitted credit facility) does not exceed the amount permitted to be incurred
pursuant to the applicable provisions of Section 6.01;

 

(v)           to the extent constituting Indebtedness, any contingent
liabilities arising in connection with any stock options;

 

121

--------------------------------------------------------------------------------



 

(w)          Indebtedness in respect of netting services, automatic
clearinghouse arrangements, overdraft protections and similar arrangements, in
each case, incurred in the ordinary course of business;

 

(x)           Earn-Outs, holdbacks and other similar deferred payment
obligations (regardless of whether such amounts constitute Indebtedness, a
“Deferred Payment Obligation”), in each case, incurred in connection with the
any Permitted Acquisition or permitted Investment; provided that (i) the
aggregate principal amount of such Deferred Payment Obligation shall not exceed
(x) if incurred prior to the Conversion Date, the greater of $20,000,000 and
4.8% of LQA University Segment Revenue and (y) if incurred on or after the
Conversion Date, the greater of $20,000,000 and 50% of Consolidated EBITDA for
the most recently ended Test Period and (ii) no Deferred Payment Obligations
shall be permitted to be paid unless immediately before and after such payment:
(x) no Event of Default shall occur or be continuing either immediately before
or immediately after giving effect to such payment, and (y) the Borrower and its
Restricted Subsidiaries are in compliance on a Pro Forma Basis with the
financial covenants set forth in Section 6.08 (as of the last day of the most
recently ended fiscal quarter for which financial statements have been delivered
to Administrative Agent);

 

(y)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (dd) above.

 

The accrual of interest, the accretion of accreted value and the payment of PIK
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness and the amounts of such accruals and accretions shall
not count as amounts of outstanding Indebtedness, for purposes of this
Section 6.01.

 

Section 6.02          Liens.  Create, incur, assume or permit to exist, directly
or indirectly, any Lien on any property now owned or hereafter acquired by it or
on any income or revenues or rights in respect of any thereof, except the
following (collectively, the “Permitted Liens”):

 

(a)           Liens for Taxes not yet due and payable or delinquent and Liens
for Taxes that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP;

 

(b)           Liens in respect of property of any Group Member imposed by
Requirements of Law, (i) which were incurred in the ordinary course of business
and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s
and mechanics’ Liens and other similar Liens arising in the ordinary course of
business or otherwise pertaining to Indebtedness permitted under
Section 6.01(f) and (h) which do not in the aggregate materially detract from
the value of the property of the Group Members, taken as a whole, and do not
materially impair the use thereof in the operation of the business of the Group
Members, taken as a whole, and which, if they secure obligations that are then
more than thirty days overdue and unpaid, are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, or (ii) arising mandatorily by Requirements of Law on the
assets of any Foreign Subsidiary;

 

122

--------------------------------------------------------------------------------



 

(c)           any Lien in existence on the Closing Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
Section 6.01(b) does not secure an aggregate amount of Indebtedness (excluding
any increase in such Indebtedness as a result of a PIK interest payment), if
any, greater than the amount of such Indebtedness secured on the Closing Date or
any Permitted Refinancing thereof and (ii) does not encumber any property in a
material manner other than the property subject thereto on the Closing Date and
any proceeds therefrom (any such Lien, an “Existing Lien”);

 

(d)           easements, rights-of-way, restrictions (including zoning
restrictions), covenants, conditions, licenses, encroachments, protrusions and
other similar charges or encumbrances, and title deficiencies on or other
irregularities with respect to any Real Property, in each case whether now or
hereafter in existence, not (i) securing Indebtedness and (ii) individually or
in the aggregate materially interfering with the ordinary conduct of the
business and operations of the Group Members at such Real Property and the
value, use and occupancy thereof;

 

(e)           Liens to the extent arising out of judgments, orders, attachments,
decrees or awards not resulting in an Event of Default;

 

(f)            Liens (x) imposed by Requirements of Law or deposits made in
connection therewith in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
legislation, (y) incurred to secure the performance of appeal bonds or incurred
in the ordinary course of business to secure the performance of tenders,
statutory obligations (other than excise taxes), surety, stay, customs bonds,
statutory bonds, bids, leases (including deposits with respect thereto),
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to subclauses (x), (y) and (z) of this clause (f), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings or orders entered in connection with
such proceedings have the effect of preventing the forfeiture or sale of the
property subject to any such Lien and (ii) to the extent such Liens are not
imposed by Requirements of Law, such Liens shall in no event encumber any
property other than cash and cash equivalents (including Cash Equivalents);

 

(g)           Leases, subleases, licenses and sublicenses of any Property (other
than Intellectual Property which is subject to Section 6.02(o)) of any Group
Member granted by such Group Member to third parties, in each case entered into
in the ordinary course of such Group Member’s business;

 

(h)           any interest or title of a lessor, sublessor, licensor,
sublicensor, licensee or sublicensee under any lease, sublease, license or
sublicense (other than interests of a licensee or sublicensee with respect to
Intellectual Property, which is subject to Section 6.02(o)) permitted by this
Agreement or the other Security Documents;

 

123

--------------------------------------------------------------------------------



 

(i)            Liens which may arise as a result of municipal and zoning codes
and ordinances, building and other land use laws imposed by any Governmental
Authority which are not violated in any material respect by existing
improvements or the present use or occupancy of any Real Property, or in the
case of any Material Property subject to a Mortgage, encumbrances disclosed in
the title insurance policy issued to, and reasonably approved by, the
Administrative Agent;

 

(j)            Liens on cash collateral in respect of letters of credit entered
into in the ordinary course of business;

 

(k)           Liens securing Indebtedness incurred pursuant to Section 6.01(e);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and do not encumber any other property of any Group Member;

 

(l)            bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Group Member, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

 

(m)          Liens on property or assets of a person existing at the time such
person or asset is acquired or merged with or into or consolidated with any
Group Member to the extent such acquisition or merger is permitted hereunder
(and such Liens are not created in anticipation or contemplation thereof);
provided that such Liens do not extend to property not subject to such Liens at
the time of acquisition (other than improvements thereon or pursuant to an
after-acquired property clause in the applicable security documents) and are no
more favorable (as reasonably determined by the Borrower) to the lienholders
than such existing Lien and do not secure Indebtedness permitted hereunder;

 

(n)           (i) Liens granted pursuant to the Security Documents to secure the
Secured Obligations (including Indebtedness incurred pursuant to Section 2.20,
Section 2.21 and Section 2.22 hereof) and (ii) any Liens securing Permitted Pari
Passu Refinancing Debt; provided, in each case, that such Liens are subject to
any subordination or intercreditor requirements set forth in the applicable
definitions referenced above in this Section 6.02(n);

 

(o)           non-exclusive licenses and sublicenses of Intellectual Property
granted by any Group Member in the ordinary course of business or not
interfering in any material respect with the ordinary conduct of business of the
Group Members;

 

(p)           the filing of UCC (or equivalent) financing statements solely as a
precautionary measure in connection with operating leases or consignment of
goods;

 

(q)           Liens securing Hedging Obligations permitted by Section 6.01(d);

 

124

--------------------------------------------------------------------------------



 

(r)            Liens securing reimbursement obligations in respect of
documentary letters of credit, bankers’ acceptances or other similar instruments
issued pursuant to Section 6.01(u); provided that such Liens attach only to the
documents and goods covered thereby and proceeds thereof;

 

(s)            Liens attaching solely to cash earnest money deposits in
connection with an Investment permitted by Section 6.03;

 

(t)            Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon;

 

(u)           Liens granted by a Restricted Subsidiary (i) that is not a Credit
Party in favor of any other Restricted Subsidiary in respect of Indebtedness or
other obligations owed by such Restricted Subsidiary to such other Restricted
Subsidiary and permitted hereby or (ii) in favor of any Credit Party;

 

(v)           Liens on insurance policies and the proceeds thereof granted in
the ordinary course of business to secure the financing of insurance premiums
with respect thereto permitted under Section 6.01(k);

 

(w)          Liens (i) incurred in the ordinary course of business in connection
with the purchase or shipping of goods or assets (or the related assets and
proceeds thereof), which Liens are in favor of the seller or shipper of such
goods or assets and only attach to such goods or assets, and (ii) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods;

 

(x)           Liens of any Group Member with respect to Indebtedness and other
obligations that do not in the aggregate exceed (x) if incurred prior to the
Conversion Date, the greater of $25,000,000 and 6.0% of LQA University Segment
Revenue for the most recently ended Test Period or (y) if incurred on or after
the Conversion Date, the greater of $25,000,000 and 62.5% of Consolidated EBITDA
for the most recently ended Test Period, in each case, at any time;

 

(y)           Liens on assets or property of Restricted Subsidiaries that are
not Credit Parties securing Indebtedness and other obligations of Restricted
Subsidiaries that are not Credit Parties permitted to be incurred pursuant to
Section 6.01;

 

(z)           Liens securing Indebtedness incurred pursuant to
Section 6.01(l) (provided that, with respect to Indebtedness incurred pursuant
clause (iv) thereof, any such Lien shall be subordinated to the liens securing
the Obligations pursuant to a subordination agreement reasonably acceptable to
the Administrative Agent), to the extent permitted by Section 6.01(l) from being
be secured;

 

(aa)         Liens securing Indebtedness incurred pursuant to
Section 6.01(o) (so long as, in the case of clause (o)(i), such Liens secure
only the same assets (and any after acquired assets pursuant to any
after-acquired property clause in the applicable security documents) and the
same Indebtedness that such Liens secured, immediately prior to the assumption
of such Indebtedness, and so long as such Liens were not created in
contemplation of such assumption);

 

125

--------------------------------------------------------------------------------



 

(bb)         Liens on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.03 to be applied
against the purchase price for such Investment;

 

(cc)         Liens on Equity Interests (i) deemed to exist in connection with
any options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in Persons that are not Restricted Subsidiaries
of the Borrower or (ii) of any joint venture or similar arrangement pursuant to
any joint venture or similar arrangement;

 

(dd)         restrictions on dispositions of assets to be disposed of pursuant
to merger agreements, stock or asset purchase agreements and similar agreements,
in each case, solely to the extent such disposition would be permitted pursuant
to the terms hereof;

 

(ee)         Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(s); and

 

(ff)          Liens in favor of the Revolver Agent securing only the obligations
under the Revolver Credit Agreement that are subject to the Revolver
Intercreditor Agreement (to the extent that and for so long as the Revolver
Intercreditor Agreement remains in effect).

 

Section 6.03          Investments, Loans and Advances.  Directly or indirectly,
lend money or credit (by way of guarantee or otherwise) or make advances to any
person, or purchase or acquire any Equity Interests, bonds, notes, debentures,
guarantees or other securities of, or make any capital contribution to, or
acquire assets constituting all or substantially all of the assets of, or
acquire assets constituting a line of business, business unit or division of,
any other person (all of the foregoing, collectively, “Investments”), except
that the following shall be permitted:

 

(a)           the Group Members may consummate the Transactions in accordance
with the provisions of the Transaction Documents;

 

(b)           (i) Investments outstanding, contemplated, or made pursuant to
binding commitments in effect on the Closing Date and identified on
Schedule 6.03(b) and (ii) Investments consisting of any modification,
replacement, renewal, reinvestment or extension of any Investment described in
clause (i) above; provided that (x) the amount of any Investment permitted
pursuant to this clause (ii) is not increased from the amount of such Investment
on the Closing Date except pursuant to the terms of such Investment as of the
Closing Date or as otherwise permitted by this Section 6.03 and (y) with respect
to contemplated Investments until initially consummated, the terms of such
modification, replacement, renewal, reinvestment or extension of such Investment
are not materially less favorable to the Borrower or any Restricted Subsidiary
than the terms of any such scheduled Investment;

 

(c)           the Group Members may (i) acquire and hold accounts receivable
owing to any of them if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary terms, (ii) invest in,
acquire and hold cash and cash equivalents (including Cash Equivalents),
(iii) endorse negotiable instruments held for collection or deposit in the
ordinary course of business or (iv) make lease, utility and other similar
deposits in the ordinary course of business;

 

126

--------------------------------------------------------------------------------



 

(d)           Hedging Obligations permitted by Section 6.01(d);

 

(e)           Investments (i) by any Group Member in a Credit Party, (ii) by any
Group Member that is not a Credit Party in any other Group Member and (iii) by
any Credit Party in any Restricted Subsidiary that is not a Credit Party;
provided that Investments under this clause (e)(iii) (together (without
duplication) with outstanding intercompany Indebtedness outstanding under
Section 6.01(l)(iii)) by the Borrower or a Subsidiary Guarantor in any other
Subsidiary that is not a Subsidiary Guarantor shall not exceed, at any time
outstanding the greater of $20,000,000;

 

(f)            Investments in securities or other assets of trade creditors or
customers in the ordinary course of business received in settlement of bona fide
disputes or upon foreclosure or pursuant to any plan of reorganization or
liquidation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers;

 

(g)           Investments held by any Group Member as a result of consideration
received in connection with an Asset Sale or other disposition made in
compliance with Section 6.05 (other than Section 6.05(e));

 

(h)           Permitted Acquisitions;

 

(i)            pledges and deposits by any Group Member permitted under
Section 6.02;

 

(j)            Investments consisting of earnest money deposits required in
connection with a Permitted Acquisition or other permitted Investment;

 

(k)           Investments of any Person existing at the time such Person becomes
a Restricted Subsidiary or consolidates or merges with any Group Member
(including in connection with a Permitted Acquisition) so long as such
investments were not made in contemplation of such Person becoming a Restricted
Subsidiary or of such consolidation or merger;

 

(l)            Contingent Obligations and other Indebtedness permitted by
Section 6.01, performance guarantees, and transactions permitted under
Section 6.04;

 

(m)          Investments constituting purchases and other acquisitions of
websites and related assets in the ordinary course of business or consistent
with past practice so long as such purchases and other acquisitions pursuant to
this clause (m) do not exceed $20,000,000 in any fiscal year;

 

(n)           Investments in deposit and investment accounts opened in the
ordinary course of business with financial institutions;

 

(o)           unsecured intercompany advances by any Group Member to the
Borrower for purposes and in amounts that would otherwise be permitted to be
made as Dividends to the Borrower pursuant to Section 6.06; provided that the
principal amount of any such loans shall reduce dollar-for-dollar the amounts
that would otherwise be permitted to be paid for such purpose in the form of
Dividends pursuant to such Section;

 

127

--------------------------------------------------------------------------------



 

(p)           Investments to the extent constituting the reinvestment of the Net
Cash Proceeds arising from any Asset Sale (or other disposition) or Casualty
Events to repair, replace or restore any property in respect of which such Net
Cash Proceeds were paid or to reinvest in other fixed or Capital Assets or
assets that are otherwise used or useful in the business of the Group Members
(including pursuant to a Permitted Acquisition, Investment or Capital
Expenditure);

 

(q)           Investments in Unrestricted Subsidiaries in an aggregate amount
not to exceed (x) if incurred prior to the Conversion Date, the greater of
$20,000,000 and 4.8% of LQA University Segment Revenue or (y) if incurred on or
after the Conversion Date, the greater of $20,000,000 and 50% of Consolidated
EBITDA for the most recently ended Test Period, in each case, at any time
outstanding;

 

(r)            purchases and other acquisitions of inventory, materials,
equipment, intangible property and other assets in the ordinary course of
business;

 

(s)            (i) leases and subleases of real or personal property in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Group Members and (ii) non-exclusive
licenses and sublicenses of Intellectual Property permitted under Section 6.02
including loans and advances to licensees in connection therewith on an arm’s
length basis;

 

(t)            Investments to the extent that payment for such Investments is
made solely with cash contributions from the issuance of Equity Interests (other
than Disqualified Capital Stock and Equity Cure Contributions) of the Borrower
which are Not Otherwise Applied and that are received within the year preceding
any such Investments;

 

(u)           Investments in joint ventures of any Group Member or the Borrower;
provided that the aggregate amount of such Investments outstanding at any time
under this clause (w) shall not exceed (x) if incurred prior to the Conversion
Date, the greater of $25,000,000 and 6.0% of LQA University Segment Revenue or
(y) if incurred on or after the Conversion Date, the greater of $25,000,000 and
62.5% of Consolidated EBITDA for the most recently ended Test Period;

 

(v)           on or after the Conversion Date, so long as no Event of Default,
shall have occurred and be continuing at the time of the making of such
Investment or would immediately result therefrom, and subject to a Total Net
Leverage Ratio, calculated on a Pro Forma Basis, not in excess of 6.50 to
1.00, Investments in an aggregate amount not to exceed the Cumulative Amount;
provided that any Limited Condition Acquisition remains subject to the terms of
Section 1.06 hereof;

 

(w)          other Investments in an aggregate amount at any time not to exceed
(taken together with any Investments pursuant to Section 6.03(bb)) (x) if
incurred prior to the Conversion Date, the greater of $50,000,000 and 12% of LQA
University Segment Revenue or (y) if incurred on or after the Conversion Date,
the greater of $50,000,000  and 125% of Consolidated EBITDA for the most
recently ended Test Period, in each case, at any time outstanding; plus the
aggregate total of all other amounts available as a Restricted Debt Payment
under Section 6.09(a)(H), which the Borrower may, from time to time, elect to
reallocate to the making of Investments pursuant to

 

128

--------------------------------------------------------------------------------



 

this Section 6.03(w) (which re-allocation will reduce the amount available
thereunder on a dollar-for-dollar basis for so long as, and to the extent that,
the Investment made using such reallocated amount remains outstanding);

 

(x)           to the extent constituting Investments, advances in respect of
transfer pricing and cost-sharing arrangements (i.e., “cost-plus” arrangements)
that are (A) in the ordinary course of business and consistent with the Group
Members’ historical practices and (B) funded not more than 120 days in advance
of the applicable transfer pricing and cost-sharing payment;

 

(y)           advances of payroll payments to employees in the ordinary course
of business;

 

(z)           on or after the Conversion Date, unlimited additional Investments;
provided that (i) at the time of making such Investment, (A) if such Investment
is made as or in connection with a Limited Condition Transaction, no Event of
Default under Section 8.01(a), (b), (g) or (h), or (B) in each other case, no
Event of Default shall have occurred and be continuing or would immediately
result therefrom and (ii) and subject to a Total Net Leverage Ratio, calculated
on a Pro Forma Basis, not in excess of 6.00 to 1.00; provided further that any
Limited Condition Transaction remains subject to the terms of Section 1.06
hereof;

 

(aa)         Investments in the ordinary course of business (x) consisting of
customary commercial arrangements and agreements, including program and course
agreements, consistent with past practices and (y) in connection with obtaining,
maintaining or renewing client and customer contracts and loans or advances made
to distributors, customers or clients;

 

(bb)         Investments in similar businesses in an aggregate amount
outstanding at any time not to exceed (taken together with any Investments
pursuant to Section 6.03(w)) (x) if prior to the Conversion Date, the greater of
$50,000,000 and 12% of LQA University Segment Revenue for the most recently
ended Test Period and (y) if on or after the Conversion Date, the greater of
$50,000,000 and 125% of Consolidated EBITDA for the most recently ended Test
Period; provided that, at the time of making such Investment no Default or Event
of Default shall have occurred and be continuing or would immediately result
therefrom; and

 

(cc)         reorganizations and other activities related to tax planning;
provided that, in the reasonable business judgment of the Borrower (in
consultation with the Administrative Agent), after giving effect to any such
reorganizations and activities, there is no material adverse impact on the value
of the (A) Collateral (taken as a whole) granted to the Collateral Agent for the
benefit of the Lenders or (B) Guarantees in favor of the Lenders.

 

The amount of any Investment under this Section 6.03 shall be the initial amount
of such Investment less all returns of principal, capital, Dividends and other
cash returns therefrom (including, without limitation, any repayments, interest,
returns, profits,  distributions, income or similar amounts received in cash in
respect of any Investment in any Unrestricted Subsidiary and the designation
thereof) and less all liabilities expressly assumed by another person in
connection with the sale of such Investment, to the extent such returns on
principal, capital, Dividends and other cash returns and liabilities have not
otherwise been included in the calculation of Consolidated EBITDA or the
calculation of Cumulative Amount, provided that in no instance shall

 

129

--------------------------------------------------------------------------------



 

the amount of any Investment under this Section 6.03 be reduced below zero
pursuant to this paragraph

 

Notwithstanding anything herein to the contrary, Investments in Unrestricted
Subsidiaries shall only be permitted pursuant to Section 6.03(q).

 

Section 6.04          Mergers and Consolidations.  Wind up, liquidate or
dissolve its affairs or consummate a merger or consolidation, except that the
following shall be permitted:

 

(a)           Asset Sales or other dispositions in compliance with Section 6.05
(other than clause (d) thereof);

 

(b)           Investments permitted pursuant to Section 6.03 (other than clause
(n) thereof);

 

(c)           (x) any Group Member may merge or consolidate with or into the
Borrower or any Subsidiary Guarantor (as long as the Borrower is the surviving
person in the case of any merger or consolidation involving the Borrower, and
such Subsidiary Guarantor is the surviving person in the case of any merger or
consolidation involving such Subsidiary Guarantor (other than mergers or
consolidations involving the Borrower)) and (y) any Restricted Subsidiary (other
than the Borrower) that is not a Guarantor may merge or consolidate with or into
any other Restricted Subsidiary that is not a Guarantor;

 

(d)           a merger or consolidation pursuant to, and in accordance with, the
definition of “Permitted Acquisition” to the extent necessary to consummate such
Permitted Acquisition;

 

(e)           any Restricted Subsidiary (but not the Borrower) may dissolve,
liquidate or wind up its affairs at any time; provided that (i) such
dissolution, liquidation or winding up, as applicable, would not reasonably be
expected to have a Material Adverse Effect and (ii) any property or assets of
such Restricted Subsidiary that is a Credit Party that exist immediately prior
to such dissolution, liquidation or winding up shall be transferred to a Credit
Party upon such dissolution, liquidation or winding up; and

 

(f)            the Closing Date Acquisition.

 

Section 6.05          Asset Sales.  Sell, lease, assign, transfer or otherwise
dispose of any property, except that the following shall be permitted:

 

(a)           (x) sales, transfers, leases, subleases and other dispositions of
inventory in the ordinary course of business, property no longer used or useful
in the business or worn out, obsolete, uneconomical, negligible or surplus
property by any Group Member in the ordinary course of business, (y) the
abandonment, allowance to lapse or other disposition of Intellectual Property
that is, in the reasonable business judgment of the Borrower, immaterial or no
longer economically practicable to maintain or (z) sales, transfers, leases,
subleases and other dispositions of property by any Group Member (including
Intellectual Property) that is, in the reasonable business judgment of the
Borrower, immaterial or no longer used or useful in the business, or can be
exchanged for consideration that is of greater value than such property so long
as, in the cause

 

130

--------------------------------------------------------------------------------



 

of this clause (a)(z), such sales, transfers, leases and other dispositions do
not exceed $1,000,000 in any fiscal year;

 

(b) any sale, lease, assignment, transfer or disposition; provided that (i) such
sale, lease, assignment, transfer or disposition shall be for fair market value
(as reasonably determined by the Borrower in good faith), (ii) no Event of
Default shall have occurred and be continuing, (iii) the Net Cash Proceeds of
such sale, lease, assignment, transfer or disposition shall be applied in
accordance with Section 2.10(c), and (iv) with respect to any aggregate
consideration received in respect thereof in excess of $12,500,000, at least 75%
of the purchase price for all property subject to such sale, lease, assignment,
transfer or disposition shall be paid in cash or Cash Equivalents (with assumed
liabilities treated as cash and other Designated Noncash Consideration treated
as cash) so long as the total Designated Noncash Consideration outstanding at
any time does not exceed (x) if prior to the Conversion Date, the greater of
$15,000,000 and 3.5% of LQA University Segment Revenue or (y) if on or after the
Conversion Date, the greater of $15,000,000 and 37.5% of Consolidated EBITDA for
the most recently ended Test Period, in each case, in the aggregate;

 

(c)                                  (x) leases, assignments and subleases of
real or personal property in the ordinary course of business and not interfering
in any material respect with the ordinary conduct of business of the Group
Members and (y) non-exclusive licenses and sublicenses of Intellectual Property
otherwise permitted under Section 6.02;

 

(d)                                 transactions in compliance with Section 6.04
(other than Section 6.04(a));

 

(e)                                  Investments in compliance with
Section 6.03, Liens in compliance with Section 6.02, Dividends in compliance
with Section 6.06 and Restricted Debt Payments in compliance with Section 6.09;

 

(f)                                   sales of any non-core assets (i) acquired
in connection with any Permitted Acquisitions or other Investments in compliance
with Section 6.03 or (ii) to obtain the approval of an anti-trust authority or
required to comply with any order of any other agency, authority or regulatory
body or Requirements of Law (including, in each case, in connection with a
Permitted Acquisition or other permitted Investment);

 

(g)                                  sales, discounts, disposals or forgiveness
of customer delinquent notes or accounts receivable (including, in all events,
the disposition of delinquent accounts receivable pursuant to any factoring
arrangement) in the ordinary course of business in connection with settlement,
collection or compromise thereof;

 

(h)                                 use of cash and disposition of Cash
Equivalents in the ordinary course of business;

 

(i)                                     sales, transfers, leases and other
dispositions of Real Property to the extent required by any Governmental
Authority or otherwise required by any Requirements of law;

 

(j)                                    sales, transfers, leases and other
dispositions (i) to the Borrower or to any other Credit Party, (ii) to any
Restricted Subsidiary that is not a Credit Party from another Restricted
Subsidiary that is not a Credit Party, or (iii) to any of the Restricted
Subsidiaries that

 

131

--------------------------------------------------------------------------------



 

are not Credit Parties from a Credit Party, so long as, such sales, transfers,
leases and other dispositions pursuant to this clause (j)(iii) do not exceed
$20,000,000;

 

(k)                                 sales, transfers, leases and other
dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business;

 

(l)                                     sales, transfers, leases and other
dispositions of property to the extent that such property constitutes an
Investment permitted by Section 6.03(g) or another asset received as
consideration for the disposition of any asset permitted by this Section 6.05;

 

(m)                             sales or dispositions of immaterial Equity
Interests to qualify directors where required by applicable Requirements of Law
or to satisfy other similar Requirements of Law with respect to the ownership of
Equity Interests;

 

(n)                                 any concurrent purchase and sale, swap or
exchange of any asset used or useful in the business of the Borrower and the
other Restricted Subsidiaries or in any line of business permitted hereunder, or
any combination of any such assets and cash or Cash Equivalents, between the
Borrower or a Restricted Subsidiary on one hand and another person on the other;

 

(o)                                 dispositions resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of any Group
Member;

 

(p)                                 the disposition, unwinding or terminating of
Hedging Agreements not entered into for speculative purposes or the transactions
contemplated thereby;

 

(q)                                 other sales or dispositions in an amount not
to exceed $10,000,000 per fiscal year;

 

(r)                                    Sale Leaseback Transactions in an amount
not to exceed $10,000,000 in the aggregate;

 

(s)                                   the sale or disposition of Unrestricted
Subsidiaries;

 

(t)                                    the surrender or waiver of contractual
rights and settlements, releases or waivers of contractual or litigation claims
in the ordinary course of business;

 

(u)                                 Permitted Liens; and

 

(v)                                 dispositions scheduled on Schedule 6.05.

 

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Credit Party) shall be sold automatically free and clear of
the Liens created by the Security Documents, and, at the request of the
Borrower, the Agents shall take all actions they reasonably deem appropriate in
order to effect the foregoing.

 

132

--------------------------------------------------------------------------------



 

Notwithstanding anything herein to the contrary, no Credit Party shall directly
or indirectly sell, transfer, assign, grant any exclusive license to, contribute
to, or otherwise dispose of, any material Intellectual Property to any Person
that is not a Credit Party (including, without limitation, by way of selling,
transferring, or otherwise disposing of any Credit Party that owns any such
Intellectual Property or has been granted any exclusive license to any such
Intellectual Property owned by a Credit Party).

 

Section 6.06 Dividends.  Authorize, declare or pay, directly or indirectly, any
Dividends with respect to any Group Member, except that the following shall be
permitted (subject to the proviso in Section 6.03(o)):

 

(a)                                 Dividends by any Group Member (x) to the
Borrower or any Subsidiary Guarantor and (y) to any Subsidiary that is not a
Guarantor; provided that any such Dividend under this clause (y) is either
(I) paid only in Equity Interests of such Group Member (other than Disqualified
Capital Stock) or (II) if paid in cash, is paid to all shareholders on a pro
rata basis;

 

(b)                                 for any taxable period for which the
Borrower or any Subsidiaries of the Borrower are members of a consolidated,
combined, unitary, or similar income tax group for federal and/or applicable
state or local income tax purposes or are entities treated as disregarded from
any such members for U.S. federal income Tax purposes (a “Tax Group”) of which
the Borrower (or any direct or indirect parent company of the Borrower) is the
common parent, the Borrower and the Borrower’s Subsidiaries may make Dividends,
directly or indirectly, to the Borrower (and the Borrower may pay to any direct
or indirect parent company of the Borrower) to permit the parent of such Tax
Group to pay any consolidated, combined or similar income Taxes of such Tax
Group that are due and payable by the parent of such Tax Group for such taxable
period, but only to the extent attributable to the Borrower and/or Subsidiaries
of the Borrower, provided that Dividends in respect of an Unrestricted
Subsidiary shall be permitted only to the extent that Dividends were made by
such Unrestricted Subsidiary to such Group Member or any of its Subsidiaries for
such purpose; provided further that (x) the amount of Dividends permitted to be
made under this Section 6.06(b) for any taxable period shall not exceed the
lesser of (A) the amount of such Taxes that would have been due and payable by
the Borrower and/or the applicable Subsidiaries of the Borrower had the Borrower
and/or such Subsidiaries of the Borrower, as applicable, been a stand-alone
corporate taxpayer (or a stand-alone corporate Tax Group) and (B) the actual Tax
liability of the Borrower for such taxable period, (y) to the extent that such
Taxes are attributable to Subsidiaries of the Borrower that are not Credit
Parties, such Taxes must be funded by such Subsidiaries and (z) if the Borrower
receives a refund from a Governmental Authority in respect of any amounts paid
pursuant to this Section 6.06(b), any subsequent distributions pursuant to this
Section 6.06(b) shall be reduced by the amount of such refund;

 

(c)                                  repurchases of Equity Interests deemed to
occur upon the exercise of stock options if the Equity Interests represent a
portion of the exercise price thereof and satisfaction of any tax obligations
related thereto;

 

(d)                                 the fees, payments and expenses made in
connection with the Transactions or used to fund amounts owed to equityholders
in connection therewith (including  Dividends paid to holders of Equity
Interests of Trilogy immediately prior to giving effect to the Closing Date
Acquisition, or any assignee thereof, in connection with, or as a result of,
their exercise of appraisal

 

133

--------------------------------------------------------------------------------



 

rights and the resolution or settlement of any claims or actions (whether
actual, contingent or potential) with respect thereto, in each case, with
respect to the Transactions), in each case to the extent permitted by
Section 6.07 (other than clause (a) thereof);

 

(e)                                  on or after the Conversion Date, the Group
Members may make Dividends in cash to the Borrower or the Borrower’s direct or
indirect equity holders using the Cumulative Amount, so long as, in each case,
no Default or Event of Default, shall have occurred and be continuing at the
time of the making of such Dividend or would immediately result therefrom, and
on a Pro Forma Basis, as of the date of determination and for the applicable
Test Period, the Total Net Leverage Ratio shall not exceed 4.50 to 1.00;

 

(f)                                   Dividends made solely in Equity Interests
of the Borrower (other than Disqualified Capital Stock);

 

(g)                                  so long as no Event of Default shall have
occurred and be continuing or would immediately result therefrom, Dividends to
the extent that payment for such Dividends is made solely with cash
contributions from the substantially concurrent issuance of Equity Interests
(other than Disqualified Capital Stock and Equity Cure Contributions) of the
Borrower, which are Not Otherwise Applied;

 

(h)                                 on or after the Conversion Date, so long as
no Default or Event of Default shall have occurred and be continuing or would
immediately result therefrom, additional Dividends may be made in cash to equity
holders of the Borrower in an aggregate amount not to exceed the greater of
$20,000,000 and 50% of Consolidated EBITDA for the most recently ended Test
Period;

 

(i)                                     on or after the Conversion Date, so long
as no Default or Event of Default shall have occurred and be continuing on the
date of declaration of any such Dividend or would result therefrom, the Borrower
may make Dividends with respect to any Equity Interest in any amount of up to 6%
per annum of the market capitalization of the applicable public filing entity
and its Subsidiaries; and

 

(j)                                    prior to the Conversion Date, so long as
no Default or Event of Default shall have occurred and be continuing or would
immediately result therefrom, additional Dividends may be made to any equity
holder of the Borrower in an aggregate amount not to exceed $20,000,000.

 

Section 6.07                             Transactions with Affiliates.  Except
as otherwise permitted hereunder, enter into, directly or indirectly, any
transactions, whether or not in the ordinary course of business, with any
Affiliate of any Group Member (other than among the Borrower and any Guarantor
or any entity that becomes a Subsidiary Guarantor or a Borrower as a result of
such transactions), other than on terms and conditions at least as favorable to
such Group Member (or, in the case of a transaction between a Credit Party and a
Subsidiary that is not a Credit Party, such Credit Party) as would reasonably be
obtained by such Group Member at that time in a comparable arm’s-length
transaction with a person other than an Affiliate (as reasonably determined by
the Borrower), except that the following shall be permitted:

 

134

--------------------------------------------------------------------------------



 

(a)                                 transactions among the Borrower and/or any
Restricted Subsidiaries that are Guarantors (or transactions solely among
Restricted Subsidiaries that are not Guarantors) which are not otherwise
prohibited by this Agreement or the Loan Documents;

 

(b)                                 director, officer and employee compensation
(including bonuses) and other benefits (including, without limitation,
retirement, health, incentive equity and other benefit plans) and expense
reimbursement and indemnification arrangements and severance agreements;

 

(c)                                  transactions with customers, clients,
suppliers, joint venture partners or purchasers or sellers of goods and
services, in each case in the ordinary course of business and otherwise
permitted by the Loan Documents;

 

(d)                                 transactions in furtherance of consummating
any reorganization or other activity related to tax planning otherwise permitted
hereunder to the extent that after giving effect thereto, in the reasonable
business judgment of the Borrower (in consultation with the Administrative
Agent), there is no material adverse impact on the value of the (A) Collateral
(taken as a whole) granted to the Collateral Agent for the benefit of the
Lenders or (B) Guarantees in favor of the Lenders;

 

(e)                                  any transaction with an Affiliate where the
only consideration paid by any Credit Party is Qualified Capital Stock of the
Borrower;

 

(f)                                   agreements relating to Intellectual
Property not interfering in any material respect with the ordinary conduct of
business of the Credit Parties or materially impairing the security interest
granted under the Security Agreement therein held by the Collateral Agent;

 

(g)                                  any other agreement, arrangement or
transaction as in effect on the Closing Date and listed on Schedule 6.07, and
any amendment or modification with respect to such agreement, arrangement or
transaction, and the performance of obligations thereunder, so long as such
amendment or modification is not materially adverse to the interests of the
Lenders;

 

(h)                                 the Transactions as contemplated by the
Transaction Documents, including the payment of any fees, costs or expenses
related to such Transactions;

 

(i)                                     transactions entered into by any
Unrestricted Subsidiary with an Affiliate prior to the re-designation of any
such Unrestricted Subsidiary as a Restricted Subsidiary pursuant to the
definition of “Unrestricted Subsidiary”; provided that such transactions were
not entered into in contemplation of such re-designation; and

 

(j)                                    the existence of, or the performance by
the Borrower or any of its Restricted Subsidiaries of its obligations under the
terms of, the Closing Date Acquisition Agreement and any stockholders or similar
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any amendment
thereto or similar agreements, transactions or arrangements which it may enter
into thereafter; provided, however, that the existence of, or the performance by
the Borrower or any of its Restricted Subsidiaries of obligations under any
future amendment or replacement agreement to any such existing agreement or
under any similar agreement, transaction or arrangement entered into after the
Closing Date shall only be permitted by this clause (l) to the extent that the
terms of any such

 

135

--------------------------------------------------------------------------------



 

amendment or new agreement, transaction or arrangement are not otherwise
materially disadvantageous to the Lenders when taken as a whole as compared to
the applicable agreement as in effect on the Closing Date.

 

Section 6.08                             Financial Covenants.

 

(a) Prior to the Conversion Date:

 

(i)                                     Minimum LQA University Segment Revenue. 
Permit the LQA University Segment Revenue as of the last day of and for any Test
Period to be less than the applicable Minimum LQA University Segment Revenue for
such Test Period (provided that compliance with this clause (a)(i) shall not be
required for Test Periods ending after the Conversion Date).

 

(ii)                                  Minimum LTM Short Course Revenue.  Permit
the LTM Short Course Revenue as of the last day of and for any Test Period to be
less than the applicable Minimum LTM Short Course Revenue for such Test Period
(provided that compliance with this clause (a)(ii) shall not be required for
Test Periods ending after the Conversion Date).

 

(iii)                               Minimum Liquidity.  Permit Liquidity, as of
the last day of each fiscal quarter of the Borrower, commencing with the fiscal
quarter of the Borrower ended June 30, 2019, to be less than $25,000,000
(provided that compliance with this clause (a)(iii) shall not be required for
Test Periods ending after the Conversion Date).

 

(b)                                 Maximum Total Net Leverage Ratio. 
Commencing with Quarter 1, permit the Total Net Leverage Ratio as of the last
day of and for any Test Period set forth below to be greater than the ratio set
forth below opposite such Test Period below:

 

Test Period Ended

 

Total Net Leverage Ratio

Quarter 1

 

8.45:1.00

Quarter 2

 

8.45:1.00

Quarter 3

 

8.45:1.00

Quarter 4

 

8.45:1.00

Quarter 5

 

8.45:1.00

Quarter 6

 

8.45:1.00

Quarter 7

 

8.45:1.00

Quarter 8

 

8.45:1.00

Quarter 9

 

7.50:1.00

Quarter 10

 

7.50:1.00

Quarter 11

 

7.50:1.00

Quarter 12

 

7.50:1.00

Quarter 13

 

7.50:1.00

Quarter 14 and thereafter

 

7.50:1.00

 

136

--------------------------------------------------------------------------------



 

Section 6.09                             Prepayments of Certain Indebtedness;
Modifications of Organizational Documents and Other Documents, etc.

 

(a)                                 Directly or indirectly make any voluntary or
optional payment or prepayment of, or repurchase, redemption or acquisition for
value of, or any prepayment or redemption as a result of any Asset Sale, change
of control or similar event of, any Indebtedness for borrowed money outstanding
under documents evidencing any (x) Indebtedness that is secured on a junior lien
basis to the Obligations, (y) Indebtedness that is unsecured or (z) Subordinated
Indebtedness (“Restricted Debt Payment”) except (A) on or after the Conversion
Date, with the Cumulative Amount, so long as (i) no Event of Default shall have
occurred and be continuing at the time of the making of such Restricted Debt
Payment or would immediately result therefrom and (ii) on a Pro Forma Basis, as
of the applicable date of determination and for the applicable Test Period, the
Total Net Leverage Ratio shall not exceed 5.50 to 1.00, (B) in connection with
any Permitted Refinancing thereof; (C) prepaying, redeeming, purchasing,
defeasing or otherwise satisfying prior to the scheduled maturity thereof (or
setting apart any property for such purpose) (1) in the case of any Group Member
that is not a Credit Party, any Indebtedness owing by such Group Member to any
other Group Member, (2) otherwise, any Indebtedness owing to any Credit Party
and (3) so long as no Event of Default is continuing or would immediately result
therefrom, any mandatory prepayments of Indebtedness incurred under
clauses (b) and (e) of Section 6.01 and any Permitted Refinancing thereof,
(D) making regularly scheduled payments of interest in respect of such
Indebtedness (other than Indebtedness owing to any Affiliate of the Borrower
other than a Credit Party or (if owed by a Restricted Subsidiary that is not a
Credit Party) any Restricted Subsidiary) and payments of fees, expenses and
indemnification obligations thereunder but only to the extent, in each case, not
restricted by the Intercreditor Agreement or subordination agreement with
respect thereto, (E) so long as no Event of Default shall have occurred and be
continuing or would immediately result therefrom, to the extent that such
payment is made solely with cash contributions from the issuance of Equity
Interests (other than Disqualified Capital Stock or Equity Cure Contributions)
of the Borrower, which are and Not Otherwise Applied and are received
substantially concurrently with such Restricted Debt Payment, (F) converting (or
exchanging) any Indebtedness to (or for) Qualified Capital Stock of the
Borrower, (G) any AHYDO catch-up payments with respect thereto, (H) so long as
no Event of Default has occurred and is then continuing, making prepayments,
redemptions, purchases, defeasance or other satisfaction of Indebtedness in an
aggregate amount not to exceed (x) if prior to the Conversion Date, the greater
of $20,000,000 and 4.8% of LQA University Segment Revenue for the most recently
ended Test Period and (y) if on or after the Conversion Date, the greater of
$20,000,000 and 50% of Consolidated EBITDA for the most recently ended Test
Period, (I) on or after the Conversion Date, so long as no Default or Event of
Default has occurred and is then continuing and computed on a Pro Forma Basis as
of the date of determination and for the applicable Test Period, the Total Net
Leverage Ratio does not exceed 5.00 to 1.00, making prepayments, redemptions,
purchases, defeasance or other satisfaction of such Indebtedness, (J) any
payments of intercompany obligations permitted under an intercompany
subordination agreement or the other subordination terms approved by the
Administrative Agent pursuant to Section 6.01(l) hereunder, and (K) in
connection with the refinancing or exchange of any Indebtedness acquired in
connection with a Permitted Acquisition or similar Investment to the extent such
Indebtedness was not incurred in contemplation of such Permitted Acquisition or
similar Investment to the extent such refinancing is permitted hereunder;

 

137

--------------------------------------------------------------------------------



 

(b)                                 amend, modify or change in any manner
material and adverse to the interests of the Lenders any term or condition of
the Revolver Credit Documents, if any (other than any amendment, modification or
change that is permitted by an Intercreditor Agreement or Subordination
Agreement) without the consent of the Required Lenders (not to be unreasonably
withheld, conditioned or delayed); and

 

(c)                                  terminate, amend, modify or change any of
its Organizational Documents other than any such amendments, modifications or
changes or such new agreements which are not materially adverse to the interests
of the Lenders.

 

Section 6.10                             No Further Negative Pledge; Subsidiary
Distributions.  Enter into any agreement, instrument, deed or lease which
(a) prohibits or limits the ability of any Credit Party to create, incur, assume
or suffer to exist any Lien upon any of their respective properties or revenues,
whether now owned or hereafter acquired, or which requires the grant of any
security for an obligation if security is granted for another obligation or
(b) prohibits, restricts or imposes any condition upon the ability of any
Restricted Subsidiary that is not a Credit Party from paying dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to any Restricted Subsidiary or to Guarantee Indebtedness of
any Restricted Subsidiary, in each case, except the following: (i) this
Agreement and the other Loan Documents, and any documents governing any
Incremental Facility or, in each case, any Credit Agreement Refinancing
Indebtedness in respect thereof; (ii) covenants in documents creating Liens
permitted by Section 6.02 prohibiting further Liens on the properties encumbered
thereby; (iii) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents on any
Collateral securing the Secured Obligations and does not require the direct or
indirect granting of any Lien securing any Indebtedness or other obligation by
virtue of the granting of Liens on or pledge of property of any Credit Party to
secure the Secured Obligations; (iv) customary covenants and restrictions in any
indenture, agreement, document, instrument or other arrangement relating to
non-material assets or business of any Subsidiary existing prior to the
consummation of a Permitted Acquisition in which such Subsidiary was acquired
(and not created in contemplation of such Permitted Acquisition); (v) customary
restrictions on cash or other deposits; (vi) net worth provisions in leases and
other agreements (including receivables facilities) entered into by a Group
Member in the ordinary course of business; (vii) contractual encumbrances or
restrictions existing on the Closing Date; and (viii) any prohibition or
limitation that (I) exists pursuant to applicable Requirements of Law,
(II) consists of customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 6.05,
stock sale agreement, joint venture agreement, sale/leaseback agreement,
purchase agreements, or acquisition agreements (including by way of merger,
acquisition or consolidation) entered into by a Credit Party or any Subsidiary
solely to the extent pending the consummation of such transaction, which
covenant or restriction is limited to the assets that are the subject of such
agreements, (III) restricts subletting or assignment of leasehold interests
contained in any Lease governing a leasehold interest of a Credit Party or a
Subsidiary, or (IV) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in immediately preceding clauses (i) through (viii) of
this Section 6.10; provided that such amendments and refinancings are no more
materially restrictive with respect to such prohibitions and limitations than
those prior to such amendment or refinancing.

 

138

--------------------------------------------------------------------------------



 

Section 6.11                             Nature of Business.  The Borrower and
its Restricted Subsidiaries will not engage in any material line of business
other than those material lines of business substantially similar to the lines
of business conducted by the Borrower and its Restricted Subsidiaries on the
Closing Date or any business reasonably related, similar, corollary,
complementary, incidental or ancillary thereto.

 

Section 6.12 Fiscal Year.  Change its fiscal year end date to a date other than
December 31, other than with the previous written consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed).

 

ARTICLE VII
GUARANTEE

 

Section 7.01                             The Guarantee.  Each Guarantor and the
Borrower hereby jointly and severally guarantees, as a primary obligor and not
as a surety, to each Secured Party and its successors and permitted assigns, the
prompt payment in full when due (whether at stated maturity, by required
prepayment, declaration, demand, or acceleration or otherwise) of the principal
of and interest on (including any interest, fees, costs or charges that would
accrue but for the provisions of Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code) the
Loans made by the Lenders to, and the Notes held by each Lender of, the
Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Credit Party under any Loan Document strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). Each Guarantor and the Borrower hereby
jointly and severally agree that if, in the case of such Guarantor, the Borrower
or any other Guarantor, and in the case of the Borrower, any Guarantor, shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Borrower and the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

 

Section 7.02                             Obligations Unconditional.  The
obligations of the Guarantors and, as applicable, the Borrower under
Section 7.01 shall constitute a guaranty of payment and performance (and not
collection) of Guaranteed Obligations and, to the fullest extent permitted by
applicable Requirements of Law, are absolute, irrevocable and unconditional, and
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations under this Agreement, the Notes,
if any, or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor (except for Payment in Full of the Guaranteed
Obligations). Without limiting the generality of the foregoing and subject to
applicable law, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Credit Parties
hereunder, which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

 

139

--------------------------------------------------------------------------------



 

(a)                                 at any time or from time to time, without
notice to the Credit Parties, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein shall be done or omitted (except for
Payment in Full of the Guaranteed Obligations);

 

(c)                                  the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Guaranteed Obligations shall be
amended in any respect, or any right under the Loan Documents or any other
agreement or instrument referred to herein or therein shall be amended or waived
in any respect or any other guarantee of any of the Guaranteed Obligations or
any security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(d)                                 any Lien or security interest granted to, or
in favor of, any Lender, Agent or other Secured Party as security for any of the
Guaranteed Obligations shall fail to be valid and perfected;

 

(e)                                  any exercise of remedies with respect to
any security for the Guaranteed Obligations (including, without limitation, any
collateral, including the Collateral securing or purporting to secure any of the
Guaranteed Obligations) at such time and in such order and in such manner as the
Administrative Agent and the Secured Parties may decide and whether or not every
aspect thereof is commercially reasonable and whether or not such action
constitutes an election of remedies and even if such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
that any Credit Party would otherwise have and without limiting the generality
of the foregoing but other than with respect to any rights expressly set forth
herein or in any other Loan Document, each Credit Party hereby expressly waives
any and all benefits which might otherwise be available to such Credit Party in
its capacity as a guarantor under applicable law; or

 

(f)                                   the release of any other Guarantor
pursuant to Section 7.09 or  9.10.

 

The Credit Parties hereby expressly waive, to the extent permitted by law,
diligence, presentment, demand of payment, protest and all notices whatsoever
(other than any notices expressly required hereby or by any other Loan
Document), and any requirement that any Secured Party exhaust any right, power
or remedy or proceed against the Borrower or any other Credit Party under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations.  The Credit Parties waive, to
the extent permitted by law, any and all notice of the creation, renewal,
extension, waiver, termination or accrual of any of the Guaranteed Obligations
and notice of or proof of reliance by any Secured Party upon this Guarantee or
acceptance of this Guarantee, and the Guaranteed Obligations, and any of them,
shall be deemed to have been created, contracted or incurred in reliance upon
this Guarantee, and all dealings between the Borrower and/or the Guarantors on
the one hand and the Secured Parties on the other hand shall likewise be
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment and performance of the Guaranteed Obligations
without

 

140

--------------------------------------------------------------------------------

 

 

 

 

 



 

regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Credit Parties hereunder shall not be conditioned or
contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against the Borrower  or any other Credit Party or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Credit Parties and the successors and assigns
thereof, and shall inure to the benefit of the Lenders, and their respective
successors and permitted assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.

 

Without limitation of the foregoing, each Credit Party waives all rights and
defenses arising out of any applicable Laws and applicable case law to the
effect that a guarantor may be discharged if the beneficiary of the guaranty
alters the original obligation of the principal, fails to inform the guarantor
of material information pertinent to the principal or any collateral, elects
remedies that may impair the subrogation rights of the guarantor against the
principal or that may impair the value of any collateral, fails to accord the
guarantor the protections afforded a debtor under Article 9 of applicable
Uniform Commercial Code or otherwise takes or fails to take any action that
prejudices such Credit Party.  Each Credit Party waives any rights it may have
to require the Administrative Agent or any other Secured Party first to take any
specific or particular action under the Loan Documents (or with respect to the
Collateral).  If the Administrative Agent or any other Secured Party decides to
proceed first to exercise any other remedy or right, or to proceed against
another person or any collateral, the Administrative Agent or such Secured Party
shall retain all of its rights under the Loan Documents.  Each Credit Party that
is a Guarantor waives any right it has to terminate or revoke the continuing
nature of the Guaranty (and its application to any Obligations covered by such
Guaranty arising after any attempt to terminate the Guaranty).

 

Section 7.03          Reinstatement.  The obligations of the Credit Parties
under this Article VII shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of the Borrower or other Credit
Party in respect of the Guaranteed Obligations is rescinded, must be otherwise
restored by any holder of any of the Guaranteed Obligations or is returned on
the reasonable advice of counsel, in each case, as a result of any proceedings
in bankruptcy or reorganization or pursuant to a Debtor Relief Law.

 

Section 7.04          Subrogation; Subordination.  Each Credit Party hereby
agrees that, until the Obligations have been Paid in Full and the Commitments
have been terminated or expired, it shall subordinate and not exercise any claim
and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 7.01, whether by
subrogation, contribution or otherwise, against the Borrower or any other
Guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations (provided however, that such rights and remedies shall
remain waived and released at any time that any Agent (or any of the Secured
Parties (with or through their designees)) has acquired all or any portion of
the Collateral by credit bid, strict foreclosure or through any other exercise
of remedies available pursuant to the Loan Documents). Any Indebtedness of any
Credit Party permitted pursuant to Section 6.01(l) shall be subordinated to such
Credit Party’s Guaranteed Obligations pursuant to customary intercreditor
arrangements satisfactory to the Administrative Agent; provided that upon

 

141

--------------------------------------------------------------------------------



 

the Payment in Full of the Guaranteed Obligations and the expiration or
termination of the Commitments of the Lenders under this Agreement, without any
further action by any person, the Guarantors shall be automatically subrogated
to the rights of the Administrative Agent and the Lenders, and may exercise
their rights of contribution pursuant to Section 7.10, in each case to the
extent of any payment hereunder.

 

Section 7.05 Remedies.  Subject to the terms of any applicable Intercreditor
Agreement, the Guarantors jointly and severally agree that, as between the
Guarantors and the Lenders, the obligations of the Borrower under this Agreement
and the Notes, if any, may be declared to be forthwith due and payable as
provided in Section 8.01 (and shall be deemed to have become automatically due
and payable in the circumstances provided in Section 8.01) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against the Borrower and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Borrower) shall
forthwith become due and payable by the Guarantors for purposes of Section 7.01.

 

Section 7.06          Instrument for the Payment of Money.  Each Guarantor and
the Borrower hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor or the Borrower in the payment of any moneys due hereunder, shall have
the right to bring a motion or action under New York CPLR Section 3213.

 

Section 7.07          Continuing Guarantee.  The guarantee in this Article VII
is a continuing guarantee of payment, and shall apply to all Guaranteed
Obligations whenever arising.

 

Section 7.08          General Limitation on Guarantee Obligations.  In any
action or proceeding involving any state corporate, limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor or the Borrower under
Section 7.01 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 7.01, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Guarantor or the Borrower, any Credit Party or any
other person, be automatically limited and reduced to the highest amount (after
giving effect to the right of contribution established in Section 7.10) that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

Section 7.09          Release of Guarantors.  If, in compliance with the terms
and provisions of the Loan Documents, all or substantially all of the Equity
Interests of any Subsidiary Guarantor are sold or otherwise transferred
(including without limitation by way of merger, consolidation or amalgamation)
(a “Transferred Guarantor”) to a person or persons, none of which is the
Borrower or a Guarantor, such Transferred Guarantor shall, effective immediately
upon the consummation of such sale or transfer, be automatically released from
its obligations under this Agreement (including under Section 10.03 hereof) and
its obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and the pledge of such Equity Interests to the Collateral
Agent pursuant to the Security Agreements shall be automatically

 

142

--------------------------------------------------------------------------------



 

released, and, the Collateral Agent shall (at the expense and request of the
Borrower) take such actions as are necessary to effect each release described in
this Section 7.09 in accordance with the relevant provisions of the Security
Documents; provided that in each case of this Section 7.09, upon the Collateral
Agent’s reasonable request, the Borrower shall have delivered to the
Administrative Agent and Collateral Agent a certificate of a Responsible Officer
of the Borrower certifying that any such transaction has been consummated in
compliance with the Credit Agreement and the other Loan Documents and that such
release is permitted hereby.

 

Section 7.10 Right of Contribution.  Each Guarantor hereby agrees that to the
extent that such Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment, in an amount not to exceed the highest
amount that would be valid and enforceable and not subordinated to the claims of
other creditors as determined in any action or proceeding involving any state
corporate, limited partnership or limited liability law, or any applicable
state, federal or foreign bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally.  Each such Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 7.04.  The
provisions of this Section 7.10 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent  and the Lenders, and
each Guarantor shall remain liable to the Administrative Agent and the Lenders
for the full amount guaranteed by such Guarantor hereunder.

 

ARTICLE VIII
EVENTS OF DEFAULT

 

Section 8.01          Events of Default.  For so long as this Agreement remains
outstanding, upon the occurrence and during the continuance of the following
events (“Events of Default”):

 

(a)           default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof (including the Maturity Date) or at a date fixed for mandatory
prepayment thereof or by acceleration thereof or otherwise;

 

(b)           default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in
clause (a) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
(5) Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of any Group Member in any Loan Document, Borrowing Request or any
representation, warranty, statement or information contained in any certificate
furnished by or on behalf of any Group Member pursuant to any Loan Document,
shall prove to have been false or misleading in any material respect when so
made or deemed made, and such false or misleading representation, warranty,
statement or information, to the extent capable of being cured, shall continue
to be false, misleading or otherwise unremedied, or shall not be waived, for a
period of thirty (30) days (provided that such 30-day grace period shall not
apply to the Specified Representations);

 

143

--------------------------------------------------------------------------------



 

(d)           default shall be made in the due observance or performance by any
Group Member of any covenant, condition or agreement contained in
Section 5.02(a) or Section 5.03(a) (only with respect to legal existence in the
Borrower’s state of organization), Section 5.08, Section 5.10, Section 5.12,
Section 5.15 or in Article VI; provided, that an Event of Default under
Section 6.08 is subject to a cure pursuant to Section 8.03;

 

(e)           default shall be made in the due observance or performance by any
Group Member of any covenant, condition or agreement contained in any Loan
Document other than those specified in clauses (a), (b) or (d) immediately above
or those specified in clause (m) below and such default shall continue
unremedied or shall not be waived for a period of thirty (30) days; provided
that, in the first instance a default continues unremedied or is not waived for
such thirty (30) day period, an additional period of thirty (30) days from the
end of such initial period shall be provided in order to remedy such default
before such default becomes an Event of Default under this clause (e);

 

(f)            any Credit Party shall fail to (i) pay any principal or interest,
due in respect of the Revolver Credit Agreement or any other Indebtedness (other
than the Obligations, any letters of credit set forth on Schedule 6.01(b) and
intercompany Indebtedness), when and as the same shall become due and payable
beyond any applicable grace period, or (ii) observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness, if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or other representative on its or their behalf
to cause (with or without the giving of notice but taking into account any
applicable grace periods or waivers), such Indebtedness to become due prior to
its stated maturity or become subject to a mandatory offer to purchase by the
obligor; provided that this clause (ii) shall not apply to (x) secured
Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is permitted under this Agreement and such Indebtedness is
repaid in accordance with its terms) or (y) Indebtedness that is convertible
into Equity Interests and converted into Equity Interests in accordance with its
terms and such conversion is permitted hereunder; provided, further, that no
Event of Default shall occur pursuant to this clause (f) unless the aggregate
outstanding principal amount of any such Indebtedness (other than the Revolver
Credit Agreement or any other Indebtedness that is subject to a pari passu
Intercreditor Agreement with the Term Loans) referred to in
clauses (i) and (ii) exceeds $20,000,000 (provided that, such failure is
unremedied and is not waived by the holders of such Indebtedness);

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Group Member (other than any Immaterial Subsidiary), or of all
or substantially all of the property of any Group Member (other than any
Immaterial Subsidiary), under Title 11 of the U.S. Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Group
Member (other than any Immaterial Subsidiary) or for all or substantially of the
property of any Group Member (other than any Immaterial Subsidiary); or
(iii) the winding-up or liquidation of any Group Member (other than any

 

144

--------------------------------------------------------------------------------



 

Immaterial Subsidiary); and such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(h)           any Group Member (other than any Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding, or file any petition, seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in clause (g) above; (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Group Member (other than any Immaterial Subsidiary) or
for a substantial part of the property of any Group Member (other than any
Immaterial Subsidiary); (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding; (v) make a general
assignment for the benefit of creditors; (vi) become unable, admit in writing
its inability, or fail generally to, pay its debts as they become due; or
(vii) take any corporate (or equivalent) action for the purpose of effecting any
of the foregoing;

 

(i)            there is entered against any Credit Party or any Restricted
Subsidiary (other than any Immaterial Subsidiary) final, non-appealable
judgments or orders for the payment of money in an aggregate amount in excess of
$20,000,000 (to the extent not covered by independent third-party insurance or a
third-party indemnification agreement) and such judgments or orders shall not
have been satisfied, vacated, discharged or stayed or bonded pending an appeal
for a period of sixty (60) consecutive days or any action shall be legally taken
by a judgment creditor to levy upon properties of any Credit Party or any
Restricted Subsidiary (other than any Immaterial Subsidiary) to enforce any such
judgment (other than the filing of a judgment Lien);

 

(j)            any material provision of any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 6.04 or Section 6.05) or solely as a result of acts or omissions by the
Administrative Agent or any Lender, or the Payment in Full of all of the
Obligations and termination of the Commitments, ceases to be in full force and
effect or ceases (in the case of any Security Document) to create a valid and
perfected first priority lien (subject to Permitted Liens) on the Collateral
covered thereby; or any Credit Party contests in writing the validity or
enforceability of any material provision of any Loan Document; or any Credit
Party denies in writing that it has any or further liability or obligation under
any material provision of any Loan Document (other than as a result of Payment
in Full of the Obligations and termination of the Commitments), or purports in
writing to revoke or rescind any material provision of any Loan Document;

 

(k)           there shall have occurred an ERISA Event that, when taken either
alone or together with all other ERISA Events, would reasonably be expected to
have a Material Adverse Effect;

 

(l)            there shall have occurred a Change in Control; or

 

(m)          default shall be made in the due observance or performance by any
Group Member of any covenant, condition or agreement contained in Section 5.01
and such default shall

 

145

--------------------------------------------------------------------------------



 

continue unremedied or shall not be waived for a period of ten (10) days after
the applicable deadline for delivery set forth in Section 5.01.

 

then, and in every such event (other than an event with respect to a Credit
Party described in clause (g) or (h) above), and at any time thereafter during
the continuance of such event, the Administrative Agent may, with the prior
consent of the Required Lenders, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate forthwith the Commitments (if any)
and (ii) declare the Loans and then outstanding to be forthwith due and payable
in whole or in part, whereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and any unpaid accrued fees
and all other Obligations accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding; and in any event, with respect to the
events described in clause (g) or (h) above with respect to a Credit Party, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other Obligations accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, any Default or Event of Default under this Agreement or similarly
defined term under any other Loan Document, shall be deemed not to “exist” or be
“continuing” (or other similar expression with respect thereto) if the events,
acts or conditions that gave rise to such Event of Default have been remedied or
cured (including by payment, notice, taking of any action or omitting to take
any action) or have ceased to exist or if such Event of Default has been waived.

 

Section 8.02          Application of Proceeds.  Subject to the terms of any
applicable Intercreditor Agreement and the Revolver Intercreditor Agreement, if
applicable, the proceeds received by the Administrative Agent or the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral or the Guarantees pursuant to the exercise by the
Administrative Agent or the Collateral Agent, as the case may be, in accordance
with the terms of the Loan Documents, of its remedies shall be applied, in full
or in part, together with any other sums then held by the Collateral Agent
pursuant to this Agreement, promptly by the Administrative Agent or the
Collateral Agent, as the case may be, as follows:

 

(a)           first, to the payment of all reasonable and documented costs and
expenses, fees, commissions and taxes of such sale, collection or other
realization including compensation to the Administrative Agent, the Collateral
Agent and their respective agents and counsel, and all expenses, liabilities and
advances made or incurred by the Administrative Agent or the Collateral Agent in
connection therewith and all amounts for which the Administrative Agent or the
Collateral Agent is entitled to indemnification pursuant to the provisions of
any Loan Document, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing and unpaid until paid in full;

 

146

--------------------------------------------------------------------------------



 

(b)           second, to the payment of all other reasonable and documented
costs and expenses of such sale, collection or other realization (including
compensation to the other Secured Parties and their agents and counsel and all
costs, liabilities and advances made or incurred by the other Secured Parties in
connection therewith), together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

 

(c)           third, without duplication of amounts applied pursuant to
clauses (a) and (b) above, to the payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal and any premium
thereon), in each case equally and ratably in accordance with the respective
amounts thereof then due and owing;

 

(d)           fourth, to the payment in full in cash, pro rata, of the principal
amount of the Obligations; and

 

(e)           fifth, the balance, if any, to the person lawfully entitled
thereto (including the applicable Credit Party or its successors or assigns) or
as a court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in the preceding sentences of this Section 8.02, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.

 

Section 8.03          Equity Cure

 

(a)           Notwithstanding anything to the contrary contained in
Section 8.01, but subject to Section 8.03(b), solely for the purpose of
determining whether an Event of Default has occurred (i) pursuant to
Section 6.08(a)(i) or 6.08(a)(ii) (the “Recurring Revenue Covenants”) as of the
end of and for any Test Period ending on the last day of any fiscal quarter with
respect to which either Recurring Revenue Covenant is tested (such fiscal
quarter, a “Recurring Revenue Cure Quarter”), the Borrower shall have the right
to issue equity, directly or indirectly (which equity shall be common equity,
perpetual preferred equity (provided that such perpetual preferred equity shall
not have any redemption event or require any cash payments prior to the date
that is 91 days after the Latest Maturity Date and shall not be Disqualified
Capital Stock), or shall otherwise be in a form reasonably acceptable to the
Administrative Agent) in exchange for cash, on or after the first day of such
Recurring Revenue Cure Quarter and on or prior to the tenth (10th) Business Day
after the date on which financial statements are required to be delivered
pursuant to Section 5.01(a) or (b), as applicable, with respect to such
Recurring Revenue Cure Quarter or the fiscal year ending on the last day of such
Recurring Revenue Cure Quarter, as applicable (the “Recurring Revenue Cure
Expiration Date”) and such cash will, if so designated by the Borrower, be
included in the calculation of LQA University Segment Revenue and LTM Short
Course Revenue, as applicable, for purposes of determining compliance with the
Recurring Revenue Covenants as of the end of and for the Test Period ending on
the last day of such Recurring Revenue Cure Quarter and any Test Periods ending
on the last day of any of the subsequent three fiscal quarters and (ii) pursuant
to Section 6.08(b) (the “Total Leverage Covenant”) as of the end of and for any
Test Period ending on the last day of any fiscal quarter with respect to which
the Total Leverage Covenant is tested (such fiscal quarter, a “Total

 

147

--------------------------------------------------------------------------------



 

Leverage Cure Quarter”; together with the Recurring Revenue Cure Quarter, each a
“Cure Quarter”), the Borrower shall have the right to issue equity, directly or
indirectly (which equity shall be common equity, perpetual preferred equity
(provided that such perpetual preferred equity shall not have any redemption
event or require any cash payments prior to the date that is 91 days after the
Latest Maturity Date and shall not be Disqualified Capital Stock), or shall
otherwise be in a form reasonably acceptable to the Administrative Agent) in
exchange for cash, on or after the first day of such Total Leverage Cure Quarter
and on or prior to the tenth (10th) Business Day after the date on which
financial statements are required to be delivered pursuant to Section 5.01(a) or
(b), as applicable, with respect to such Total Leverage Cure Quarter or the
fiscal year ending on the last day of such Total Leverage Cure Quarter, as
applicable (the “Total Leverage Cure Expiration Date”; together with the
Recurring Revenue Cure Expiration Date, each a “Cure Expiration Date”), and such
cash will, if so designated by the Borrower, be included in the calculation of
Consolidated EBITDA for purposes of determining compliance with the Total
Leverage Covenant as of the end of and for the Test Period ending on the last
day of such Total Leverage Cure Quarter and any Test Periods ending on the last
day of any of the subsequent three fiscal quarters (any such equity contribution
together with any equity contribution provided for in the preceding clause
(ii) included in the calculation of LQA University Segment Revenue, LTM Short
Course Revenue or Consolidated EBITDA, as applicable, an “Equity Cure
Contribution,” and the amount of such Equity Cure Contribution, the “Cure
Amount”); provided that (i) cash proceeds of such Equity Cure Contribution shall
not constitute Unrestricted Cash for “cash netting” purposes, (ii) with respect
to such Equity Cure Contributions that cure any Recurring Revenue Covenant, such
Equity Cure Contributions shall be applied to prepay the Term Loans in
accordance with Section 2.10(b), and (iii) such Equity Cure Contribution is Not
Otherwise Applied. All Equity Cure Contributions shall be disregarded for all
purposes of this Agreement other than inclusion in the calculation of LQA
University Segment Revenue, LTM Short Course Revenue and/or Consolidated EBITDA,
as applicable, for the purpose of determining compliance with the Recurring
Revenue Covenants or Total Leverage Covenant, as applicable, as of the end of
and for the Test Period ending on the last day of such applicable Cure Quarter
and any Test Periods ending on the last day of any of the subsequent three
fiscal quarters (in the case of any Equity Cure Contribution with respect to the
Recurring Revenue Covenant in Section 6.08(a)(i), solely as of the end of and
for the Test Period ending on the last day of such applicable Cure Quarter),
including being disregarded for purposes of the determination of the Cumulative
Amount and all components thereof and any baskets with respect to the covenants
contained in Article VI (other than Section 6.08).  Notwithstanding anything to
the contrary contained in Section 8.01, (A) upon receipt of the Cure Amount by
the Borrower in an amount necessary to cause the Borrower to be in compliance
with the Recurring Revenue Covenants or Total Leverage Covenant, as applicable,
as of the end of and for the Test Period ending on the last day of such
applicable Cure Quarter, the Recurring Revenue Covenants or the Total Leverage
Covenant, as applicable, shall be deemed satisfied and complied with as of the
end of and for such Test Period with the same effect as though there had been no
failure to comply with the Recurring Revenue Covenants or the Total Leverage
Covenant, as applicable, and any Default or Event of Default related to any
failure to comply with the Recurring Revenue Covenants or Total Leverage
Covenant, as applicable, shall be deemed not to have occurred for purposes of
the Loan Documents and (B) upon receipt by the Administrative Agent of a notice
from the Borrower stating the Borrower’s intent to cure such Event of Default
(“Notice of Intent to Cure”) prior to the making of an Equity Cure Contribution
(but in any event no later than the applicable Cure Expiration Date): (i) no
Default or Event of

 

148

--------------------------------------------------------------------------------



 

Default shall be deemed to have occurred on the basis of any failure to comply
with the Recurring Revenue Covenants or Total Leverage Covenant, as applicable,
unless such failure is not cured by the making of an Equity Cure Contribution on
or prior to the applicable Cure Expiration Date, (ii) none of the Administrative
Agent, the Collateral Agent or any Lender shall exercise any of the remedial
rights otherwise available to it upon an Event of Default, including the right
to accelerate the Loans, to terminate Commitments or to foreclose on the
Collateral solely on the basis of an Event of Default having occurred as a
result of a violation of Section 6.08(a) or (b), as applicable, unless the
Equity Cure Contribution is not made on or before the applicable Cure Expiration
Date and (iii) if the Equity Cure Contribution is not made on or before the
applicable Cure Expiration Date, such Event of Default or potential Event of
Default shall spring into existence after such time.

 

(b)           There shall be (i) no more than five (5) Equity Cure Contributions
made during the term of this Agreement, (ii) no more than one (1) Equity Cure
Contributions made during any four consecutive fiscal quarters and (ii) no
Equity Cure Contributions made in any two consecutive fiscal quarters. No Equity
Cure Contribution shall be any greater than the minimum amount required to cause
the Borrower to be in compliance with the Recurring Revenue Covenants or Total
Leverage Covenant, as applicable, in the applicable Cure Quarter.

 

ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

Section 9.01          Appointment and Authority.

 

(a)           Appointment of Administrative Agent.  Each Lender   hereby
appoints Owl Rock (together with any successor Administrative Agent pursuant to
Section 9.09) as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from any Credit Party,
(ii) take such action on its behalf and to exercise all rights, powers and
remedies and perform the duties as are expressly delegated to the Administrative
Agent under such Loan Documents and (iii) exercise such powers as are reasonably
incidental thereto.

 

(b)           Duties as Collateral and Disbursing Agent.  Without limiting the
generality of clause (a) above, the Administrative Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
with respect to all payments and collections arising in connection with the Loan
Documents (including in any bankruptcy, insolvency or similar proceeding), and
each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to the Administrative
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in Section 8.01(g) or (h) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise

 

149

--------------------------------------------------------------------------------



 

all remedies given to the Administrative Agent and the other Secured Parties
with respect to the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that the
Administrative Agent hereby appoints, authorizes and directs each Lender to act
as collateral sub-agent for the Administrative Agent, the Lenders for purposes
of the perfection of all Liens with respect to the Collateral, including any
deposit account maintained by a Credit Party with, and cash and Cash Equivalents
held by, such Lender, and may further authorize and direct the Lenders to take
further actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to the Administrative
Agent, and each Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.

 

(c)           Limited Duties.  Under the Loan Documents, the Administrative
Agent (i) is acting solely on behalf of the Lenders (except to the limited
extent provided in Section 10.04(b) with respect to the Register and in
Section 9.11 with respect to the other Secured Parties), with duties that are
entirely administrative in nature, notwithstanding the use of the defined terms
“Administrative Agent” and “Collateral Agent”, the terms “agent”,
“administrative agent” and “collateral agent” and similar terms in any Loan
Document to refer to the Administrative Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Lender or any other Secured Party and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Lender hereby waives and agrees not to assert any claim
against the Administrative Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.

 

Section 9.02          Binding Effect.  Each Lender agrees that (i) any action
taken by the Administrative Agent or the Required Lenders (or, if expressly
required hereby, such greater or other proportion of the Lenders) in accordance
with the provisions of the Loan Documents, (ii) any action taken by the
Administrative Agent in reliance upon the instructions of Required Lenders (or,
where so required, such greater proportion) and (iii) the exercise by the
Administrative Agent or the Required Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.

 

Section 9.03          Use of Discretion.

 

(a)           No Action without Instructions.  The Administrative Agent shall
not be required to exercise any discretion or take, or to omit to take, any
action, including with respect to enforcement or collection, except any action
it is required to take or omit to take (i) under any Loan Document or
(ii) pursuant to instructions from the Required Lenders (or, where expressly
required by the terms of this Agreement, such greater or other proportion of the
Lenders).

 

(b)           Right Not to Follow Certain Instructions.  Notwithstanding clause
(a) above, the Administrative Agent shall not be required to take, or to omit to
take, any action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any

 

150

--------------------------------------------------------------------------------



 

other Secured Party) against all liabilities that, by reason of such action or
omission, may be imposed on, incurred by or asserted against the Administrative
Agent or any Related Party thereof or (ii) that is, in the opinion of the
Administrative Agent or its counsel, contrary to any Loan Document or applicable
Requirements of Law.

 

Section 9.04                             Delegation of Rights and Duties.  The
Administrative Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Secured Party).  Any such Person shall benefit from this
Article IX to the extent provided by the Administrative Agent.

 

Section 9.05                             Reliance and Liability.

 

(a)                                 The Administrative Agent may, without
incurring any liability hereunder, (i) treat the payee of any Note as its holder
until such Note has been assigned in accordance with Section 10.04(b), (ii) rely
on the Register to the extent set forth in Section 10.04(c), (iii) consult with
any of its Related Parties and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, any Credit Party) and (iv) rely and act upon any
document and information (including those transmitted by electronic or other
information transmission systems) and any telephone message or conversation, in
each case believed by it to be genuine and transmitted, signed or otherwise
authenticated by the appropriate parties; and

 

(b)                                 None of the Administrative Agent and its
Related Parties shall be liable for any action taken or omitted to be taken by
any of them under or in connection with any Loan Document, and each Lender and
the Credit Parties hereby waive and shall not assert any right, claim or cause
of action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of the Administrative Agent or,
as the case may be, such Related Party (each as determined in a final,
non-appealable judgment by a court of competent jurisdiction) in connection with
the duties expressly set forth herein.  Without limiting the foregoing, the
Administrative Agent:

 

(i)                                     shall not be responsible or otherwise
incur liability for any action or omission taken in reliance upon the
instructions of the Required Lenders or for the actions or omissions of any of
its Related Parties selected with reasonable care (other than employees,
officers and directors of the Administrative Agent, when acting on behalf of the
Administrative Agent);

 

(ii)                                  shall not be responsible to any Secured
Party for the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Loan Document;

 

(iii)                               makes no warranty or representation, and
shall not be responsible, to any Secured Party for any statement, document,
information, representation or warranty made or furnished by or on behalf of any
Related Party or any Credit Party in connection

 

151

--------------------------------------------------------------------------------



 

with any Loan Document or any transaction contemplated therein or any other
document or information with respect to any Credit Party, whether or not
transmitted or (except for documents expressly required under any Loan Document
to be transmitted to the Lenders) omitted to be transmitted by the
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
the Administrative Agent in connection with the Loan Documents; and

 

(iv)                              shall not have any duty to ascertain or to
inquire as to the performance or observance of any provision of any Loan
Document, whether any condition set forth in any Loan Document is satisfied or
waived, as to the financial condition of any Credit Party or as to the existence
or continuation or possible occurrence or continuation of any Default or Event
of Default and shall not be deemed to have notice or knowledge of such
occurrence or continuation unless it has received a notice from the Borrower,
any Lender describing such Default or Event of Default clearly labeled “notice
of default” (in which case the Administrative Agent shall promptly give notice
of such receipt to all Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and the Borrower hereby waives and agrees not to assert (and each of the
Borrower shall cause each other Credit Party to waive and agree not to assert)
any right, claim or cause of action it might have against the Administrative
Agent based thereon.

 

Section 9.06                             Administrative Agent Individually.  The
Administrative Agent and its Affiliates may make loans and other extensions of
credit to acquire Equity Interests in, and/or engage in any kind of business
with, any Credit Party or any Affiliate thereof as though it were not acting as
Administrative Agent and may receive separate fees and other payments therefor. 
To the extent the Administrative Agent or any of its Affiliates makes any Loan
or otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender” and “Required Lender” and
any similar terms shall, except where otherwise expressly provided in any Loan
Document, include, without limitation, the Administrative Agent or such
Affiliate, as the case may be, in its individual capacity as Lender or as one of
the Required Lenders respectively.

 

Section 9.07                             Lender Credit Decision.  Each Lender
acknowledges that it shall, independently and without reliance upon the
Administrative Agent, any Lender or any of their Related Parties or upon any
document (including the Information) solely or in part because such document was
transmitted by the Administrative Agent or any of its Related Parties, conduct
its own independent investigation of the financial condition and affairs of each
Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate.  Except for documents expressly required by any Loan Document to be
transmitted by the Administrative Agent to the Lenders, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of the
Administrative Agent or any of its Related Parties.

 

152

--------------------------------------------------------------------------------



 

Section 9.08                             Expenses, Indemnification.

 

(a)                                 Each Lender agrees to reimburse the
Administrative Agent and each of its Related Parties (to the extent not
reimbursed by any Credit Party) promptly upon demand for such Lender’s pro rata
share with respect to the Commitments of any costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and Other Taxes
paid in the name of, or on behalf of, any Credit Party) that may be incurred by
the Administrative Agent or any of its Related Parties in connection with the
preparation, execution, delivery, administration, modification, consent, waiver
or enforcement of, or the taking of any other action (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding (including without limitation, preparation for and/or response
to any subpoena or request for document production relating thereto) or
otherwise) in respect of, or legal advice with respect to its rights or
responsibilities under, any Loan Document.

 

(b)                                 Each Lender further agrees to indemnify the
Administrative Agent and each of its Related Parties (to the extent not
reimbursed by any Credit Party), from and against such Lender’s aggregate pro
rata share with respect to the liabilities (including to the extent not
indemnified pursuant to Section 9.08(c), Taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to on or for
the account of any Lender) that may be imposed on, incurred by or asserted
against the Administrative Agent or any of its Related Parties in any matter
relating to or arising out of, in connection with or as a result of any Loan
Document, any other Transaction Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by the Administrative Agent or any of
its Related Parties under or with respect to any of the foregoing; provided,
however, that no Lender shall be liable to the Administrative Agent or any of
its Related Parties to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of the Administrative Agent or, as the
case may be, such Related Party, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.

 

(c)                                  To the extent required by any applicable
Requirements of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax.  If any
payment is made to any Lender by the Administrative Agent without the applicable
withholding Tax being withheld from such payment and the Administrative Agent
has paid over the applicable withholding Tax to the IRS or any other
Governmental Authority, or the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.  The Administrative Agent may offset
against any payment to any Lender under a Loan Document, any applicable
withholding Tax that was required to be withheld from any prior payment to such
Lender but which was not so withheld, as well as

 

153

--------------------------------------------------------------------------------



 

any other amounts for which the Administrative Agent is entitled to
indemnification from such Lender under this Section 9.08(c).

 

Section 9.09                             Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may resign as
Administrative Agent (which resignation shall also be effective in respect of
its role as Collateral Agent unless the Administrative Agent otherwise agrees in
writing) at any time by delivering notice of such resignation to the Lenders and
the Borrower, effective on the date set forth in such notice or, if no such date
is set forth therein, upon the date such notice shall be effective in accordance
with the terms of this Section 9.09; provided that any such notice provided by
the Administrative Agent shall provide for at least thirty (30) days prior
notice of such resignation unless the Borrower shall expressly consent in
writing to a shorter notice period in its sole discretion.  If the
Administrative Agent or Collateral Agent or a controlling Affiliate of the
Administrative Agent or the Collateral Agent is subject to an Agent-Related
Distress Event, the Borrower may remove such Agent from such role upon ten
(10) days’ written notice to the Lenders.  If the Administrative Agent delivers
any such notice, the Required Lenders shall have the right to appoint a
successor Administrative Agent and Collateral Agent, if applicable, which is not
a Disqualified Institution, which shall be either (i) a Lender or (ii) a bank
with an office in the United States and having capital surplus aggregating in
excess of $300,000,000, or an Affiliate of any such bank with an office in the
United States, with any prohibited appointment to be absolutely void ab initio. 
If after 30 days after the date of the retiring Administrative Agent’s notice of
resignation, no successor Administrative Agent and Collateral Agent, if
applicable, has been appointed by the Required Lenders and consented to by the
Borrower that has accepted such appointment, then the retiring Administrative
Agent (other than to the extent subject to an Agent-Related Distress Event) may,
on behalf of the Lenders, appoint a successor Administrative Agent and
Collateral Agent, if applicable.  Each appointment under this clause (a) shall
be subject to the prior consent of the Borrower, which may not be unreasonably
withheld, conditioned or delayed but shall not be required during the
continuance of a Default or Event of Default under Section 8.01(a), (b), (g), or
(h).

 

(b)                                 Effective immediately upon its resignation,
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents, (ii) the Lenders shall assume and perform
all of the duties of the Administrative Agent until a successor Administrative
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Administrative Agent and its Related Parties shall no longer have the benefit of
any provision of any Loan Document other than with respect to any actions taken
or omitted to be taken while such retiring Administrative Agent was, or because
such Administrative Agent had been, validly acting as Administrative Agent under
the Loan Documents and (iv) subject to its rights under Section 9.03, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent and Collateral Agent, if applicable, under the Loan
Documents.  Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents.

 

Section 9.10                             Release or Subordination of Collateral
or Guarantors; Entry into Intercreditor Agreements.  Each Lender hereby consents
to the automatic release provisions

 

154

--------------------------------------------------------------------------------



 

contained in this Agreement and the other Loan Documents and hereby directs the
Administrative Agent and Collateral Agent, as applicable, to do the following:

 

(a)                                 release any Subsidiary Guarantor from its
guaranty of any Obligation of any Credit Party in accordance with Section 7.09
(including, for the avoidance of doubt, if all of the Equity Interests of such
Subsidiary Guarantor owned by any Credit Parties are sold in a sale permitted
under the Loan Documents (including pursuant to a waiver or consent), to the
extent that, after giving effect to such sale, such Subsidiary Guarantor would
not be required to guaranty any Secured Obligations pursuant to Section 5.10);
provided that, notwithstanding anything herein to the contrary, the
Administrative Agent shall not be authorized to release any Guaranty in the
event that a Subsidiary becomes an Excluded Subsidiary by virtue of a
conveyance, sale, transfer or other disposition of Equity Interests unless such
disposition is a good faith conveyance, sale, transfer or other disposition to a
bona-fide unaffiliated third party whose primary purpose is not the release of
such Guarantee;

 

(b)                                 release or, in the case of clause (ii),
release or subordinate, any Lien held by the Collateral Agent for the benefit of
the Secured Parties against (i) any Collateral that is sold or otherwise
disposed of by a Credit Party in a sale or disposition permitted by the Loan
Documents (including pursuant to a valid waiver or consent), to the extent all
Liens required to be granted in such Collateral pursuant to Section 5.10 after
giving effect to such sale or disposition have been granted (and the Collateral
Agent may rely conclusively on a certificate to that effect provided by any
Credit Party upon its reasonable request without further inquiry, any which such
certificate of a Responsible Officer of a Credit Party shall be conclusive
evidence that such requirements have been satisfied), (ii) any property subject
to a Lien permitted hereunder in reliance upon Section 6.02(c) (to the extent
applying to Liens on Permitted Refinancings described therein), (k), (m), (v),
or (aa) (as it pertains to Section 6.01(o)(i)) to the extent required by the
documents evidencing such Lien, (iii) all of the Collateral and all Credit
Parties, in the case of this clause (iii) upon the Payment in Full of the
Obligations, (iv) in connection with the designation of any Restricted
Subsidiary as an Unrestricted Subsidiary as permitted hereunder (including, in
connection with the property of such Unrestricted Subsidiary or the Equity
Interests thereof), (v)  any Collateral to the extent such Collateral is
comprised of property leased to a Credit Party, upon termination or expiration
of such lease, (vi) any Collateral if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 10.02), (vii) any Collateral as required to effect any sale or other
disposition of Collateral in connection with any exercise of remedies of the
Collateral Agent pursuant to the Loan Documents, or (viii) any Property if such
Property constitutes Excluded Property;

 

(c)                                  subordinate any Lien on any property
granted to or held by the Administrative Agent or Collateral Agent under any
Loan Document to the holder of any Lien on such property that is expressly
permitted to be senior to the Liens securing the Secured Obligations pursuant to
Section 6.02;

 

(d)                                 release any Guarantor from its obligations
under the Guarantee if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted under the Loan Documents; and

 

155

--------------------------------------------------------------------------------



 

(e)                                  enter into the Revolver Intercreditor
Agreement, any other Intercreditor Agreement or other subordination agreement it
deems reasonable in connection with any refinancing Indebtedness (including,
without limitation, Permitted Pari Passu Refinancing Debt and Permitted
Unsecured Refinancing Debt), or other obligations permitted hereunder, and that
if such Revolver Intercreditor Agreement, any such other Intercreditor Agreement
or other subordination agreement is posted to the Lenders three (3) Business
Days before being executed and the Required Lenders shall not have objected to
such Revolver Intercreditor Agreement, other Intercreditor Agreement or other
subordination agreement, the Required Lenders shall be deemed to have agreed
that the Administrative Agent’s or the Collateral Agent’s entry into such
Revolver Intercreditor Agreement, other Intercreditor Agreement or other
subordination agreement is reasonable and to have consented to such Revolver
Intercreditor Agreement, other Intercreditor Agreement or other subordination
agreement and such Agent’s execution thereof.

 

Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance notice from the
Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release and/or evidence the release of the
guaranties, Liens or Guarantors, as applicable, when and as directed in this
Section 9.10.  Any such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral (to the
extent otherwise applicable pursuant to the terms of the Loan Documents, and for
the avoidance of doubt other than in the case of any Excluded Property) except
to the extent otherwise released in accordance with the provisions of the Loan
Documents.  Additionally, the Lenders hereby irrevocably agree that any
Restricted Subsidiary that is a Guarantor shall be automatically released from
the Guarantees upon consummation of any transaction permitted by this Agreement
resulting in such Subsidiary ceasing to constitute a Restricted Subsidiary or
upon becoming an Excluded Subsidiary.  The Lenders hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to, and the
Administrative Agent and the Collateral Agent agree to, execute and deliver any
instruments, documents and agreements necessary or desirable or reasonably
requested by the Borrower to evidence and confirm the release of any Guarantor
or Collateral pursuant to the foregoing provisions of this Section 9.10, all
without the further consent or joinder of any Lender and without any
representation or warranty of any such Agent or Lender.

 

Section 9.11                             Additional Secured Parties.  The
benefit of the provisions of the Loan Documents directly relating to the
Collateral or any Lien granted thereunder shall extend to and be available to
any Secured Party that is not a Lender as long as, by accepting such benefits,
such Secured Party agrees, as among the Administrative Agent and all other
Secured Parties, that such Secured Party is bound by (and, if requested by the
Administrative Agent, shall confirm such agreement in a writing in form and
substance acceptable to the Administrative Agent) this Article IX,
Section 2.14(d) and Sections 10.03(c), 10.09, 10.10 and 10.12 and the decisions
and actions of the Administrative Agent and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by
Section 9.08 only to the extent of liabilities, costs and expenses with respect
to or otherwise relating to the Collateral held for the benefit of such Secured
Party, in which case the obligations of such Secured Party thereunder shall not
be limited by any concept of pro rata share

 

156

--------------------------------------------------------------------------------



 

or similar concept, (b) except as set forth specifically herein, each of the
Administrative Agent and the Lenders shall be entitled to act at its sole
discretion, without regard to the interest of such Secured Party, regardless of
whether any Obligation to such Secured Party thereafter remains outstanding, is
deprived of the benefit of the Collateral, becomes unsecured or is otherwise
affected or put in jeopardy thereby, and without any duty or liability to such
Secured Party or any such Obligation and (c) except as set forth specifically
herein, such Secured Party shall not have any right to be notified of, consent
to, direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.

 

Section 9.12                             Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, the Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Credit
Party, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise for purposes of Title
I of ERISA or Section 4975 of the Code) of one or more Benefit Plans in
connection with the Loans or the Commitments,

 

(ii)                                  the prohibited transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable so as to exempt from the prohibitions of
Section 406 of ERISA and Section 4975 of the Code such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

157

--------------------------------------------------------------------------------



 

ARTICLE X
MISCELLANEOUS

 

Section 10.01                      Notices.

 

(a)                                 Generally.  Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in clause (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or electronic mail as follows:

 

if to any Credit Party, to the Borrower at:

 

2U, Inc.

7900 Harkins Road

Lanham, MD 20706

Attention: Matthew Norden

Tel: (xxx) xxx-xxxx

Email: mnorden@2u.com

 

and (which shall not constitute notice):

 

Latham & Watkins LLP
555 Eleventh Street, NW
Suite 1000
Attention:  Brandon Bortner
Fax:  (202) 637-2201
Email:  brandon.bortner@lw.com

 

if to the Administrative Agent or the Collateral Agent at:

 

Owl Rock Capital Corporation

399 Park Avenue, 38th Floor

New York, NY 10022

Attention: Bryan Cole

Phone: 212-419-3035

Email: adminagent@owlrock.com

 

with a copy to (which shall not constitute notice):

 

Proskauer Rose LLP

One International Place

Boston, MA 02110-2600

Attention:  Gary J. Creem

Phone: (617) 526-9637

Email: gcreem@proskauer.com

 

158

--------------------------------------------------------------------------------



 

if to a Lender, to it at its address (or telecopier number) set forth in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, they shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient); notices sent by electronic mail address shall be deemed received
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
or other written acknowledgement); provided that if such notice or other
communication is not sent by 6:00 p.m. New York City time on a Business Day for
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient.  Notices
delivered through electronic communications (other than electronic mail) to the
extent provided in clause (b) below, shall be effective as provided in said
clause (b).  Any party hereto may change its address or telecopier number or
electronic mail address for notices and other communications hereunder by
written notice to the Borrower, the Agents and the Lenders.

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may (subject to Section 10.01(d))
be delivered or furnished by electronic communication (excluding electronic mail
(which is covered above in clause (a)) but including Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
Each of the Administrative Agent, the Collateral Agent and the Borrower may
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it (including as set forth in
Section 10.01(d)); provided that approval of such procedures may be limited to
particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its electronic mail address as
described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)                                  Change of Address, etc.  Any party hereto
may change its address or telecopier number or electronic mail address for
notices and other communications hereunder by written notice to the other
parties hereto.

 

(d)                                 Posting.  Each Credit Party hereby agrees
that it will provide to the Administrative Agent all information, documents and
other materials that it is obligated to furnish to the Administrative Agent
pursuant to this Agreement and any other Loan Document, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication (unless
otherwise approved in writing by the Administrative Agent) that (i) relates to a
request for a new, or a conversion of an existing, Borrowing or other extension
of credit (including any election of an interest rate or interest period
relating thereto), (ii) relates to the payment of any principal or other amount
due

 

159

--------------------------------------------------------------------------------



 

under this Agreement prior to the scheduled date therefor, (iii) provides a
Notice of Intent to Cure, (iv) provides notice of any Default under this
Agreement or (v) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at such
e-mail address(es) provided to the Borrower from time to time or in such other
form, including hard copy delivery thereof, as the Administrative Agent shall
require.  In addition, each Credit Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall reasonably request.  Nothing
in this Section 10.01 shall prejudice the right of the Agents, any Lender or any
Credit Party to give any notice or other communication pursuant to this
Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document or as any such Agent shall require.

 

(e)                                  Platform.  Each Credit Party further agrees
that any Agent may make the Communications available to the Lenders by posting
the Communications on IntraLinks or SyndTrak or a substantially similar secure
electronic transmission system (the “Platform”).  The Platform is provided “as
is” and “as available.”  The Agents do not warrant the accuracy or completeness
of the Communications, or the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the communications.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with the Communications or the Platform.  In no event shall any
Agent or any of its Related Parties have any liability to the Credit Parties,
any Lender or any other person for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Credit Party’s or
such Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s bad
faith, gross negligence or willful misconduct.

 

(f)                                   Public/Private.  (i) Each Credit Party
hereby authorizes the Administrative Agent to distribute (A) to Public Siders
all Communications that the Borrower identifies in writing as containing no MNPI
(“Public Side Communications”), and the Borrower represents and warrants that no
such Public Side Communications contain any MNPI, and, at the reasonable written
request of the Administrative Agent, the Borrower shall use commercially
reasonable efforts to identify Public Side Communications by clearly and
conspicuously marking the same as “PUBLIC”; and (B) to Private Siders all
Communications other than Public Side Communications (such Communications,
“Private Side Communications”).  The Borrower agrees to designate as Private
Side Communications only those Communications or portions thereof that it
reasonably believes in good faith constitute MNPI, and agrees to use all
commercially reasonable efforts not to designate any Communications provided
under Section 5.01(a) and (b) as Private Side Communications.  “Private Siders”
shall mean Lenders’ employees and representatives who have declared that they
are authorized to receive MNPI.  “Public Siders” shall mean Lenders’ employees
and representatives who have not declared that they are authorized to receive
MNPI; it being understood that Public Siders may be engaged in investment and
other market-related activities with respect to the Borrower’s or its
Affiliates’ securities or loans.  “MNPI” shall mean

 

160

--------------------------------------------------------------------------------



 

material non-public information (within the meaning of United States federal
securities laws assuming that the Borrower is a public reporting company under
federal securities laws (regardless of whether the Borrower is actually a public
reporting company under federal securities laws)) with respect to the Borrower,
its Subsidiaries and any of their respective securities.

 

(ii)                                  Each Lender acknowledges that United
States federal and state securities laws prohibit any person from purchasing or
selling securities on the basis of material, non-public information concerning
the issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other person.  Each Lender confirms that
it has developed procedures designed to ensure compliance with these securities
laws.

 

(iii)                               Each Lender acknowledges that circumstances
may arise that require it to refer to Communications that may contain MNPI. 
Accordingly, each Lender agrees that it will use commercially reasonable efforts
to designate at least one individual to receive Private Side Communications on
its behalf in compliance with its procedures and applicable Requirements of Law
and identify such designee (including such designee’s contact information) on
such Lender’s Administrative Questionnaire.  Each Lender agrees to notify the
Administrative Agent in writing from time to time of such Lender’s designee’s
e-mail address to which notice of the availability of Private Side
Communications may be sent by electronic transmission.

 

Section 10.02                      Waivers; Amendment.

 

(a)                                 Generally.  No failure or delay by any Agent
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
each Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Credit Party therefrom shall in any event be effective
unless the same shall be permitted by this Section 10.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Required Consents.  Subject to
Section 10.02(c), (d) and (e), neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended,
supplemented or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the
Administrative Agent or, in the case of any other Loan Document (other than the
Fee Letters, which may be amended in accordance with their terms), pursuant to
an agreement or agreements in writing entered into by the Administrative Agent,
the Collateral Agent (in the case of any Security Document) and the Credit Party
or Credit Parties that are party thereto, in each case with the written consent
of the Required Lenders; provided that no such agreement shall be effective if
the effect thereof would be to:

 

161

--------------------------------------------------------------------------------



 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender (other than with respect to any
Incremental Facilities to which such Lender has agreed) (it being understood
that no amendment, modification, termination, waiver or consent with respect to
any condition precedent, covenant, mandatory prepayment or Default or Event of
Default shall constitute an increase in the Commitment of any Lender);

 

(ii)                                  reduce the principal amount of or premium,
if any, on any Loan or reduce the rate of interest thereon or fees thereon (but
excluding any waiver of the imposition of the Default Rate or amendment of the
definition of “Default Rate”), including any provision establishing a minimum
rate (other than any waiver, extension or reduction of interest pursuant to
Section 2.06(c) or any waivers of conditions precedent, waivers or extensions of
mandatory prepayments or commitment reduction or, for the avoidance of doubt,
waivers of the provisions of Section 2.20(d) (provided that any change in the
definition of any ratios used in calculating any interest rate or fee (or any
component definition thereof) shall not constitute a reduction in any rate of
interest) for purposes of this clause (ii)), or reduce or waive any fees
(including any fees or any prepayment fee or premium) payable hereunder, without
the written consent of each Lender directly and adversely affected thereby (it
being understood that any amendment or modification to the financial definitions
in this Agreement shall not constitute a reduction in any fee for purposes of
this clause (ii));

 

(iii)                               (A) extend the scheduled final maturity of
any Loan or extend any scheduled date of payment of principal amount of any Loan
under Section 2.09  (other than, for the avoidance of doubt, any mandatory
prepayment) except in accordance with Section 2.20, Section 2.21 and
Section 2.22, or (B) postpone the date for payment of any interest, premium or
fees payable hereunder (other than waivers of default interest, Defaults or
Events of Default, waivers or extension of any mandatory prepayments or default
interest or, for the avoidance of doubt, waivers of the provisions of
Section 2.20(d)), in any case, without the written consent of each Lender
directly and adversely affected thereby; provided, that waivers of any condition
precedent shall not constitute an extension of maturity date;

 

(iv)                              release the Borrower or release all or
substantially all of the value of the Subsidiary Guarantors from their Guarantee
(except as expressly provided in Article IX), without the written consent of
each Lender;

 

(v)                                 release all or substantially all of the
Collateral from the Liens created by the Security Documents without the written
consent of each Lender (except as otherwise expressly permitted hereby or by the
Security Documents); provided that, for the avoidance of doubt, any transaction
permitted under Section 6.04 or Section 6.05 shall not be subject to this
clause (iii) to the extent such transaction does not result in the release of
all or substantially all of the Collateral;

 

(vi)                              change any provision of this
Section 10.02(b) that has the effect of decreasing the number of Lenders that
must approve any amendment, modification or waiver, without the written consent
of each Lender (other than modifications in connection with repurchases of
Loans, amendments with respect to any Incremental Facilities and

 

162

--------------------------------------------------------------------------------



 

amendments with respect to extensions of maturity, which shall only require the
written consent of each Lender directly and adversely affected thereby);

 

(vii)                           change the percentage set forth in the
definition of “Required Lenders,” or any other provision of any Loan Document
(including this Section) specifying the number or percentage of Lenders required
to waive, amend or modify any rights thereunder or make any determination or
grant any consent thereunder without the written consent of each Lender, other
than (i) to increase such percentage or number or to give any Additional Lender
or group of Lenders such right to waive, amend or modify or make any such
determination or grant any such consent or (ii) modifications in connection with
repurchases of Loans, amendments with respect to any Incremental Facilities and
amendments with respect to extensions of maturity, which shall only require the
written consent of each Lender directly and adversely affected thereby; or

 

(viii)                        change or waive any provision of Article IX as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the written consent
of such Agent.

 

Notwithstanding anything herein to the contrary, this Agreement and any other
Loan Document may be amended, modified or supplemented solely with the consent
of the Administrative Agent (or the Collateral Agent, as applicable) and the
Borrower, each in their sole discretion, without the need to obtain the consent
of any other Lender if such amendment, modification or supplement is delivered
in order to (v) amend any provision of any Security Document, the Guarantee, or
enter into any new agreement or instrument, to be consistent with this Agreement
and the other Loan Documents or as required by local law to give effect to any
guaranty, or to give effect to or to protect any security interest for the
benefit of the Secured Parties, in any property so that the security interests
comply with applicable law, (w) unless the same is objected to in writing by the
Required Lenders within five (5) Business Days following receipt of notice
thereof by the Borrower or the Administrative Agent, cure ambiguities, defects,
errors, inconsistencies, mistakes, or omissions of a technical nature in this
Agreement or the applicable Loan Document, (x) add terms that are favorable to
the Lenders (as reasonably determined by the Administrative Agent) in connection
with an Incremental Facility or Credit Agreement Refinancing Indebtedness,
(y) create a fungible class of Loans (including by increasing (but, for the
avoidance of doubt, not by decreasing) the amount of amortization due and
payable with respect to any class of Loan) or (z) in the case of any applicable
Intercreditor Agreement (or any other intercreditor agreement and/or
subordination agreement pursuant to, or contemplated by, the terms of this
Agreement (including with respect to Indebtedness permitted pursuant to
Section 6.01 and defined terms referenced therein)), if such amendment relates
to Obligations other than the Obligations hereunder, or to grant a new Lien for
the benefit of the Secured Parties or extend an Existing Lien over additional
property.

 

Any waiver, amendment, supplement or modification in accordance with this
Section 10.02 shall apply equally to each of the affected Lenders and shall be
binding upon the Borrower, the Subsidiary Guarantors, all Lenders, the
Administrative Agent, the Collateral Agent and all future holders of the
affected Loans.  In the case of any waiver in accordance with this
Section 10.02, the Borrower, the Subsidiary Guarantors, the Lenders, the
Administrative Agent and the Collateral Agent shall be restored to their former
positions and rights hereunder and under

 

163

--------------------------------------------------------------------------------



 

the other Loan Documents, and any Default or Event of Default so waived shall be
deemed to be cured and not continuing, it being understood that no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon.  In connection with the foregoing provisions, the
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.

 

(c)                                  Collateral.

 

(i)                                     Without the consent of any other person,
but subject to the terms of any applicable Intercreditor Agreement, the
applicable Credit Party or Credit Parties and the Administrative Agent and/or
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent required by any Loan Document enter into any amendment or waiver of
any Loan Document, or enter into any new agreement or instrument), to effect the
granting, perfection, protection, expansion (including to cover additional
amounts as secured obligations thereunder) or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable
Requirements of Law (including local law).

 

(ii)                                  Notwithstanding anything in this Agreement
or any Security Document to the contrary, the Administrative Agent and/or, as
applicable, the Collateral Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under Sections 5.10
and 5.11 or of any Security Document in respect of any particular Collateral or
any particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of the
Borrower and the Restricted Subsidiaries by the time or times at which any such
requirement would otherwise be required to be satisfied under this Agreement or
any Security Document.

 

(iii)                               The Lenders hereby irrevocably agree that
the Liens granted to the Collateral Agent by the Credit Parties on any
Collateral shall be automatically released (i) in full, upon the Payment in Full
of the Obligations, (ii) upon the sale or other disposition of such Collateral
to any Person other than another Credit Party, to the extent such sale or other
disposition is made in compliance with the terms of this Agreement (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
by any Credit Party upon its reasonable request without further inquiry),
(iii) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with this Section 10.02), (iv) to the extent the
property constituting such Collateral is owned by any Guarantor, upon the
release of such Guarantor from its obligations under the applicable Guarantee
(in accordance with the final paragraph of Section 9.10), (v) as required to
effect any sale or other disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Security Documents,
or (vi) if such assets constitute Excluded Property.

 

164

--------------------------------------------------------------------------------



 

(d)                                 Certain Other Amendments.  Notwithstanding
anything in this Agreement (including, without limitation, this Section 10.02)
or any other Loan Document to the contrary, (i) this Agreement and the other
Loan Documents may be amended to effect an Incremental Amendment, Refinancing
Amendment or Extension Amendment pursuant to Sections 2.20, 2.21 or 2.22 (and
the Administrative Agent and the Borrower may effect such amendments to this
Agreement and the other Loan Documents without the consent of any other party as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the terms of any such Incremental Amendment,
Refinancing Amendment or Extension Amendment) and (ii) the Loan Documents may be
amended to add documentation agents and make customary changes and references
related thereto with the consent of only the Borrower and the Administrative
Agent, and, for the avoidance of doubt, waivers by no other Lender (or the
Required Lenders) shall be required.

 

(e)                                  Non-Consenting Lenders.  The Borrower may,
at its sole expense and effort, upon notice to a Non-Consenting Lender and the
Administrative Agent, require such Lender to (i) be paid off in full for all of
its Loans, premiums, fees, interest due and all other amounts payable to it (or
to become payable to it upon such payoff in full) related thereto and relinquish
all rights it has under the Loan Documents, or (ii) assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.04), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 2.15 and 2.16) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment or the Borrower (in which case such
Loans shall, after such assignment, be immediately deemed cancelled for all
purposes and no longer outstanding (and may not be resold) for all purposes of
this Agreement and the other Loan Documents)); provided that, in the case of
this clause (ii), (1) the Borrower or other assignee shall have paid to the
Administrative Agent (unless waived by the Administrative Agent) the assignment
fee (if any) specified in Section 10.04(b); (2) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable (including any
amount pursuant to Section 2.10(k)) to it hereunder in connection with any
prepayment of its Loans and under the other Loan Documents from the assignee or
the Borrower; (3) such assignment does not conflict with applicable Law; and
(4) the applicable assignee shall have consented to the applicable amendment,
waiver or consent.  A Lender shall not be required to make any such assignment
or delegation if, prior thereto, other than as a result of a waiver by such
Lender, the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.

 

(f)                                   Additional Credit Facilities.  Subject to
Sections 2.21 and 2.22 hereof, this Agreement may be amended (or amended and
restated) (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders on substantially the same basis as the Lenders prior to
such inclusion.

 

165

--------------------------------------------------------------------------------



 

Section 10.03                      Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay,
promptly following written demand therefor (including documentation to
reasonably support such request): (i) all reasonable, documented and invoiced
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent and their respective Affiliates (including the reasonable, documented and
invoiced out-of-pocket fees, charges and disbursements of one primary counsel to
the Agents and their respective Affiliates, taken as a whole, selected by the
Administrative Agent (plus one additional primary counsel reasonably necessary
due to actual or reasonably perceived potential conflicts of interest among such
parties, where the parties affected by such conflict informs the Borrower of
such conflict) plus, if reasonably necessary, the reasonable, documented and
invoiced out-of-pocket fees and expenses of one local counsel per relevant
jurisdiction that is material to the interests of the Lender (plus one
additional local counsel in each such relevant jurisdiction reasonably necessary
due to actual or reasonably perceived potential conflicts of interest among such
parties in each relevant jurisdiction to each group of similarly affected
indemnified persons, in each case, with the consent of the Borrower, not to be
unreasonably withheld, conditioned or delayed) (which may include a single
special counsel acting in multiple jurisdictions, in each case, in jurisdictions
material to the interests of the Lenders) and consultants for the Administrative
Agent, the Collateral Agent and the Lenders, in connection with the preparation,
negotiation, execution, delivery, filing and administration of this Agreement
and the other Loan Documents and any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, including in
connection with post-closing searches to confirm that security filings and
recordations have been properly made, (ii) all reasonable, documented and
invoiced out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent or any Lender (including the reasonable, documented and
invoiced out-of-pocket fees, charges and disbursements of one primary counsel to
the Agents and their respective Affiliates, taken as a whole, selected by the
Administrative Agent (plus one additional counsel reasonably necessary due to
actual or reasonably perceived potential conflicts of interest among such
parties, where the parties affected by such conflict informs the Borrower of
such conflict) plus, if reasonably necessary, the reasonable, documented and
invoiced out-of-pocket fees and expenses of one  local counsel per relevant
jurisdiction that is material to the interests of the Lender (plus one
additional local counsel reasonably necessary due to actual or reasonably
perceived potential conflicts of interest among such parties in each relevant
jurisdiction to each group of similarly affected indemnified persons, in each
case, with the consent of the Borrower, not to be unreasonably withheld,
conditioned or delayed) (which may include a single special counsel acting in
multiple jurisdictions, in each case, in jurisdictions material to the interests
of the Lenders), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 10.03, or (B) in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans and
(iii) all Other Taxes, as provided in Section 2.15.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, the Collateral Agent, each
Lender, each Commitment Party, the Lead Arranger and Bookrunner and each Related
Party of any of the foregoing persons (but excluding in any case any Excluded
Affiliate) (each such person being called an “Indemnitee”) against, and hold
each Indemnitee harmless from, any and all actual and direct losses (other than
lost profits), claims, damages, liabilities and related reasonable, documented
and invoiced out-of-pocket

 

166

--------------------------------------------------------------------------------



 

expenses (including the reasonable, documented and invoiced out-of-pocket fees,
expenses, charges and disbursements of one counsel for all Indemnitees, taken as
a whole, selected by the Administrative Agent (plus one additional counsel
reasonably necessary due to actual or reasonably perceived potential conflicts
of interest among the Indemnitees, where the Indemnitee affected by such
conflict informs the Borrower of such conflict) plus, if reasonably necessary,
the reasonable and documented out-of-pocket fees and expenses of one local
counsel per relevant jurisdiction that is material to the interests of the
Lender (plus one additional local counsel reasonably necessary due to actual or
reasonably perceived potential conflicts of interest among such parties in each
relevant jurisdiction to each group of similarly affected indemnified persons,
in each case, with the consent of the Borrower, not to be unreasonably withheld,
conditioned or delayed) (which may include a single special counsel acting in
multiple jurisdictions, in each case, in jurisdictions material to the interests
of the Lenders) and consultants or third party advisors (but excluding allocated
costs of in-house counsel) incurred by any Indemnitee or asserted against any
Indemnitee by any party hereto or any third party arising out of, in connection
with, or as a result of (i) the Transactions (or any of them), the execution or
delivery of this Agreement, any other Loan Document, or any amendment, amendment
and restatement, modification or waiver of the provisions hereof or thereof, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release or threatened Release of Hazardous Materials on, at,
under or from any Real Property or facility now or hereafter owned, leased or
operated by any Group Member at any time, or any Environmental Claim related in
any way to any Group Member, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from (w) the
fraud, bad faith, gross negligence or willful misconduct of any Indemnitee or
any of its Related Parties, (x) result from a claim brought by the Borrower or
any other Credit Party against an Indemnitee for material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, (y) arises
from disputes arising solely among indemnified persons that do not involve any
act or omission by any Group Member or its Affiliates (other than disputes
involving claims against the Agents or any other agent or arranger in their
respective capacities as such), or (z) are payable as a result of a settlement
agreement related to the foregoing effected without the written consent of the
Borrower (which consent shall not to be unreasonably withheld, conditioned or
delayed) (in the case of this clause (z)); provided, however, that such
Indemnitee shall promptly refund any amount paid to such Indemnitee for fees,
expenses, damages, indemnification or contribution, in each case, pursuant to
this Section 10.03(b) to the extent that there is a final, non-appealable
judicial determination that such Indemnitee was not entitled to indemnification
pursuant to the express terms of this Section 10.03.  For the avoidance of
doubt, this Section 10.03(b) shall not apply to Taxes other than Taxes that
represent losses, claims, damages, liabilities, etc. arising from any non-Tax
claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to pay any amount required under
clause (a) or (b) of this Section 10.03 to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Collateral Agent or any Related Party of
any

 

167

--------------------------------------------------------------------------------



 

of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Collateral Agent (or any sub-agent thereof)
or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (such indemnity shall be effective
whether or not the related losses, claims, damages, liabilities and related
expenses are incurred or asserted by any party hereto or any third party);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Collateral Agent
(or any sub-agent thereof), or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or the Collateral
Agent (or any sub-agent thereof) in connection with such capacity.  The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 2.14.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the outstanding Loans.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Requirements of Law, no party hereto
shall assert, and each party hereby waives, any claim against any other party
hereto on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No party hereto
shall be liable for any damages (other than those damages resulting from bad
faith, fraud, gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction by final and non-appealable
judgment) arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than thirty (30) Business Days after written
demand (including detailed invoices) therefor.

 

Section 10.04                      Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Credit Party may assign or otherwise transfer any of its rights
or obligations hereunder (other than in connection with a transaction permitted
by Section 6.04) without the prior written consent of the Administrative Agent,
the Collateral Agent and each Lender (and any other attempted assignment or
transfer by a Credit Party shall be null and void), and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of clause (b) of this
Section 10.04, Section 2.16(b) or Section 10.02(e), (ii) by way of participation
in accordance with the provisions of clause (d) of this Section 10.04 or
(iii) by way of pledge or assignment of a security interest in accordance with
clause (f) of this Section 10.04.  Nothing in this Agreement or any other Loan
Document, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section 10.04 and, to the extent expressly contemplated

 

168

--------------------------------------------------------------------------------



 

hereby, the other Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement or any other Loan Document.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its Loans at
the time owing to it) subject to, except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund with respect to a Lender
(in each case other than a Disqualified Institution), the prior written consent
of (A) the Administrative Agent and (B) so long as (other than in the case of a
proposed assignment to a Disqualified Institution) (1) no Event of Default under
Section 8.01(a), (b), (d) (solely as a result of a breach of Section 6.08), (g),
(h) or (m) (solely with respect to the failure to comply with the financial
reporting requirements set forth in Section 5.01(a), (b) or (c)) shall have
occurred and be continuing or (2) with respect to the elevation of any
participation to an assignment, if Owl Rock, in its sole discretion, determines
the assignment is necessary to comply with or avoid the consequences of a
determination by any regulatory authority, including the Securities and Exchange
Commission or court of law, in each case, the Borrower (the Borrower’s consent
to be deemed to have been given if (except in the case of a proposed assignment
to a Disqualified Institution) the Borrower shall not have responded within ten
(10) Business Days of a written request for such consent) (in the case of
clauses (A) and (B), such consent not to be unreasonably withheld, conditioned
or delayed); provided that:

 

(i)                                     except in the case of any assignment
(a) of the entire remaining amount of the assigning Lender’s Commitment and the
Loans at the time owing to it, (b) to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender or (c) as agreed by the Borrower and the
Administrative Agent, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000, and $1,000,000
increments, or if less, all of such Lender’s remaining Loans (provided, that
contemporaneous assignments to or by two or more affiliated Approved Funds shall
be aggregated for purposes of meeting such minimum transfer amount), unless each
of the Administrative Agent, and so long as no Event of Default under
Section 8.01(a), (b), (d) (solely as a result of a breach of Section 6.08), (g),
(h) or (m) (solely with respect to the failure to comply with the financial
reporting requirements set forth in Section 5.01(a), (b) or (c)) has occurred
and is continuing, the Borrower otherwise consents (such consent not to be
unreasonably withheld, conditioned or delayed, and which consent shall be deemed
to have been given by the Borrower if the Borrower has not responded within ten
(10) Business Days of a written request for such consent);

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all of the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate tranches
on a non-pro rata basis;

 

169

--------------------------------------------------------------------------------



 

(iii)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with (other than in the case of an assignment to an Affiliate of the assigning
Lender) a processing and recordation fee of $3,500 (which fee may be waived or
reduced by the Administrative Agent in its discretion), and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and all requested know-your-customer
documentation;

 

(iv)                              no assignment shall be made to a Disqualified
Institution without the Borrower’s prior consent in writing (which consent may
be withheld in its absolute discretion); provided that the Administrative Agent
shall have no responsibility (in its capacity as Administrative Agent) for
monitoring, ascertaining, inquiring into or enforcing any Lender’s compliance
with the provisions related to Disqualified Institutions, and without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
participant or prospective Lender or participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to, or the
restrictions on any exercise of rights or remedies of, any Disqualified
Institution; and

 

(v)                                 notwithstanding anything to the contrary
contained in this Section 10.04(b) or any other provision of this Agreement, the
Lenders shall have no right at any time to sell, assign or transfer any Loans
owing to it to the Borrower or any of its Subsidiaries;

 

Subject to the recording thereof by the Administrative Agent pursuant to
clause (c) of this Section 10.04, from and after the date such recordation in
the Register is made, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement
(including, for the avoidance of doubt, any rights and obligations pursuant to
Section 2.15), and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15, and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (d) of this Section 10.04.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for Tax purposes), shall maintain at one of its U.S. offices
a copy of each Assignment and Assumption delivered to it (or equivalent thereof
in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal and stated
interest amounts of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent

 

170

--------------------------------------------------------------------------------



 

and the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  No assignment shall be
effective unless recorded in the Register.  The Register is intended to cause
each Loan and other obligation hereunder to be in registered form within the
meaning of Section 5f.103-1(c) of the United States Treasury Regulations and
Proposed Treasury Regulations Section 1.163-5(b) (or any amended or successor
version) and within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of
the Code.  The Register shall be available for inspection by the Borrower, the
Collateral Agent and any Lender (with respect to its own interests), at any
reasonable time and from time to time upon reasonable prior written notice.

 

(d)                                 Participations.

 

(i)                                     Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent sell
participations to any person (other than a natural person or the Borrower or any
of its Affiliates or any Disqualified Institutions) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (C) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

(ii)                                  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver with regard to (a) reductions of principal, interest or
fees owing to such Participant to the extent that Lenders have a consent right
with respect thereto pursuant to clause (ii) of the first proviso in
Section 10.02(b), (b) extensions of final scheduled maturity or times for
payment of interest or fees owing to such participant to the extent that Lenders
have a consent right with respect thereto pursuant to clauses (iii)(A), (B) and
(C) of Section 10.02(b) and (c) releases of Collateral or guarantees requiring
the approval of all Lenders with respect to clauses (iv) and (v) of
Section 10.02(b), in each case, that directly affects such Participant. Subject
to clause (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.12, 2.13 and 2.15 (provided that each
Participant shall be subject to the requirements of those Sections and the
definition of Excluded Taxes as if it were a Lender) (provided that any
documentation required to be provided by a Participant pursuant to
Section 2.15(e) shall be provided to the participating Lender and, if Additional
Amounts are required to be paid pursuant to Section 2.15, to the Borrower and
the Administrative Agent, and the definition of Excluded Taxes shall apply) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant shall be subject to
Section 2.14 as though it were a Lender.  Notwithstanding anything to the
contrary, no Lender shall enter into any

 

171

--------------------------------------------------------------------------------



 

agreement with any Participant that will permit such Participant to influence or
control the voting rights of such Lender except with regard to (a) reductions of
principal, interest or fees owing to such Participant to the extent that such
Participant has a consent right with respect thereto pursuant to this
Section 10.02(d)(ii) in clause (ii) of the first proviso in Section 10.02(b),
(b) extensions of final scheduled maturity or times for payment of interest or
fees owing to such participant to the extent that such Participant has a consent
right with respect thereto pursuant to this Section 10.02(d)(ii) with respect to
clauses (iii)(A), (B) and (C) of Section 10.02(b) and (c) releases of Collateral
or guarantees requiring the approval of all Lenders with respect to
clauses (iv) and (v) of Section 10.02(b), in each case, that directly affects
such Participant.

 

(iii)                               Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal and stated interest amounts of each participant’s interest in
the Loans or other obligations under this Agreement (a “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of a Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or other obligations under any Loan Document) to any Person
except to the extent such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations and Proposed
Treasury Regulations Section 1.163-5(b) (or any amended or successor version)
and within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.
Upon request by the Borrower, any Lender that sells a participation shall
confirm that any such Participant is not a Disqualified Institution. The entries
in a Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in a Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(iv)                              Any such participation that does not comply
with this Section shall be void ab initio and, promptly following such Lender
becoming aware that any such participation has been made in breach of this
Section, the Participant Register shall be modified by it to reverse such
participation and shall be disclosed to the Borrower and the Administrative
Agent.

 

(v)                                 The Administrative Agent shall have no
responsibility (in its capacity as Administrative Agent) for (i) maintaining a
Participant Register and (ii) any Lender’s compliance with this Section,
including any sale of participations to a Disqualified Institution in violation
hereof by any Lender.

 

(e)                                  Limitations on Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Sections 2.12, 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or except to the extent the right to greater payment
results from a Change in Law after the Participant becomes a Participant.

 

172

--------------------------------------------------------------------------------



 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender without restriction,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.  In the case of any
Lender that is a fund that invests in bank loans or similar extensions of
credit, such Lender may, without the consent of the Borrower or the
Administrative Agent or any other Person, collaterally assign or pledge all or
any portion of its rights under this Agreement, including the Loans and Notes or
any other instrument evidencing its rights as a Lender under this Agreement, to
any holder of, trustee for, or any other representative of holders of,
obligations owed or securities issued, by such fund, as security for such
obligations or securities.

 

(g)                                  Disqualified Institutions.  Notwithstanding
anything to the contrary herein, if any Loans are assigned to or any
participations are purchased or otherwise acquired, without the Borrower’s
consent (in violation of Section 10.04(b) or (d)), by a Disqualified
Institution, in each case, then: (i) the Borrower may (x) terminate any
commitment of such Disqualified Institution and repay any applicable outstanding
Loans (in the case of Loans, at a price equal to the lesser of par and the
amount the applicable Disqualified Institution paid to acquire such Loans)
without premium, penalty, prepayment fee or breakage, and/or (y) require such
Disqualified Institution to assign its rights and obligations to one or more
Eligible Assignees at the price indicated in the immediately preceding clause
(x) (which assignment shall not be subject to the processing and recordation fee
described in Section 10.04(b)(iii)), (ii) no such Disqualified Institution shall
receive any information or reporting provided by the Borrower, the
Administrative Agent or any other Lender, (iii) for purposes of voting, any
Loans, Commitments or participations held by such Disqualified Institution shall
be deemed not to be outstanding and such Disqualified Institution shall have no
voting or consent rights with respect to “required Lender” votes or consents, in
each case notwithstanding Section 10.02(b), (iv) for purposes of any matter
requiring the vote or consent of each Lender affected by any amendment or
waiver, such Disqualified Institution shall be deemed to have voted or consented
to approve such amendment or waiver if a majority of the affected Lenders so
approve, and (v) such Disqualified Institution shall not be entitled to any
expense reimbursement or indemnification rights ordinarily afforded to Lenders
or Participants hereunder or in any Loan Document.  Notwithstanding anything to
the contrary contained in this Agreement, (a) the Administrative Agent shall not
be responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions and (b) the Borrowers (on behalf of themselves and the
other Credit Parties) and the Lenders acknowledge and agree that the
Administrative Agent shall have no responsibility or obligation to determine
whether any Lender or potential Lender is a Disqualified Institution and that
the Administrative Agent shall have no liability with respect to any assignment
or participation made to a Disqualified Institution.

 

Section 10.05                      Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Credit Parties in the
Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Agents or

 

173

--------------------------------------------------------------------------------



 

any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Payment in Full of the
Obligations and the termination or expiration of the Commitments. The provisions
of Sections 2.12, 2.14, 2.15 and Article X shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the Payment in Full of the Obligations or the termination of this
Agreement or any provision hereof.

 

Section 10.06                      Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier or other electronic transmission (PDF or TIFF format) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 10.07                      Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 10.08                      Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time due and owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower or any other Credit Party (but
excluding amounts held in payroll, employee benefits, tax and other fiduciary or
trust accounts) against any and all of the obligations of such Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower or such Credit Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.  Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

174

--------------------------------------------------------------------------------



 

Section 10.09                      Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 Governing Law.  This Agreement shall be
construed in accordance with and governed by the law of the State of New York,
without regard to conflicts of law principles that would require the application
of the laws of another jurisdiction; provided, that, notwithstanding the
foregoing, (i) the interpretation of the definition of Company Material Adverse
Effect (as defined in the Closing Date Acquisition Agreement) and whether or not
a Company Material Adverse Effect (as defined in the Closing Date Acquisition
Agreement) has occurred, (ii) the determination of the accuracy of any Specified
Acquisition Agreement Representation and whether as a result of any inaccuracy
thereof the Borrower or its Affiliates party to the Closing Date Acquisition
Agreement has the right to terminate their obligations under the Closing Date
Acquisition Agreement or decline to consummate the Closing Date Acquisition
pursuant to the terms thereof, and (c) the determination of whether the Closing
Date Acquisition has been consummated in accordance with the terms of the
Closing Date Acquisition Agreement and, in any case, claims or disputes arising
out of any such interpretation or determination of any aspect thereof shall, in
each case, be governed by, and construed in accordance with, the laws of the
State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts law thereof.

 

(b)                                 Submission to Jurisdiction.  Except as
provided in the last sentence of this Section 10.09(b), each party hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York sitting in New York County, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable Requirements
of Law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Collateral Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Credit Party or its properties
in the courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  Each party hereto hereby
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Requirements of Law, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in Section 10.09(b).  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable Requirements of Law, the defense of
an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in any action or proceeding arising
out of or relating to any Loan Document, in the manner provided for notices
(other than telecopier) in Section 10.01.  Nothing in this Agreement or any

 

175

--------------------------------------------------------------------------------



 

other Loan Document will affect the right of any party hereto to serve process
in any other manner permitted by applicable Requirements of Law.

 

Section 10.10                      Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.11                     
Headings.                                          Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 10.12                      Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (in each case, other than to a Disqualified
Institution) (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, investors, lenders, officers, employees, agents, advisors,
attorneys, numbering, administration and settlement services provider and other
representatives (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential or, with respect to disclosure
to investors or prospective investors, such disclosure is in connection with
customary portfolio reviews), (b) to the extent requested by any Governmental
Authority or regulatory authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable Requirements of Law or by any subpoena or similar legal
process (including, without limitation, in connection with filings, submissions
and any other similar documentation required or customary to comply with
Securities and Exchange Commission filing requirements), (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of, or preparing to enforce,
rights hereunder or thereunder, but only to the extent required in connection
with such exercise or enforcement, (f) subject to an agreement containing
provisions substantially the same (or at least as restrictive) as those of this
Section 10.12, to (i) any financing sources and Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement and in connection with any
pledge or assignment made pursuant to Section 10.04(f); provided that no such
disclosure shall be made by such Lender or such Agent or any of their respective
Affiliates to any such Person that is a Disqualified Institution, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations or (iii) any rating
agency for the purpose of obtaining a credit rating

 

176

--------------------------------------------------------------------------------



 

applicable to any Credit Party or to the credit facilities hereunder, (g) with
the prior consent of the Borrower, (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower, (i) to the extent necessary or customary for inclusion in
league table measurements, (j) to the National Association of Insurance
Commissioners or any similar organization or any examiner or (k) to a Person
that is an investor or prospective investor in a Securitization or other
financing, separate account or commingled fund so long as such investor or
prospective investor is informed that its access to information regarding the
Credit Parties and the Loans and Commitments is solely for purposes of
evaluating an investment in such Securitization or other financing, separate
account or commingled fund and who agrees to treat such information as
confidential, (l) to a Person that is a trustee, collateral agent, collateral
manager, servicer, investor or secured party in a Securitization in connection
with the administration, servicing and evaluation of, and reporting on, the
assets serving as collateral for such Securitization, or (l) otherwise to the
extent consisting of general portfolio information that does not identify the
Borrower; provided, that with respect to clauses (b) and (c) above, if the
Administrative Agent or any Lender receives a subpoena, interrogatory or other
request (verbal or otherwise) for any Information, or believes that it is
legally required to disclose any of the Information to a third party, it shall,
in advance of such disclosure, to the extent practicable and legally permissible
and unless such disclosure is made to regulatory or self-regulatory authorities
in the course of routine audits and reviews, promptly provide to the Borrower
written notice of any such request or requirement so that the Borrower or the
applicable Credit Party (or Subsidiary thereof) may seek a protective order or
other remedy; provided, further, that it shall (1) exercise reasonable efforts
to preserve the confidentiality of such Information, (2) to the extent legally
permissible, use commercially reasonable efforts to provide the Borrower, in
advance of such disclosure, with copies of any Information it intends to
disclose (and, if applicable, the text of the disclosure language itself), and
(3) to the extent legally permissible, reasonably cooperate with the Borrower or
applicable Credit Party (or Subsidiary thereof) to the extent the Borrower or
such Credit Party (or Subsidiary thereof) seeks to limit such disclosures;
provided further that no such disclosure shall be made to any members of any
deal team of any Agent, any Lender or any Affiliate of any Agent or any Lender
that are engaged (x) primarily as principals in private equity or venture
capital or (y) in the sale of the Borrower or its Affiliates, including through
the provision of advisory services (in each case, other than any “above the
wall” individuals) (as described in the immediately preceding clauses (x) and
(y), “Excluded Affiliates”).  For purposes of this Section, “Information” shall
mean all information received from or on behalf of the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries.  For purposes of this
Section, “Securitization” means a public or private offering by a Lender or any
of its Affiliates or their respective successors and permitted assigns, of
securities which represent an interest in, or which are collateralized, in whole
or in part, by the Loans or the Commitments.  Except with respect to disclosing
any Information to any Disqualified Institution, any person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information. 
The Administrative Agent or any Lender may, with the consent of the Borrower
(such consent not to be unreasonably withheld,

 

177

--------------------------------------------------------------------------------



 

conditioned or delayed), publish press releases, tombstones, advertising or
other promotional materials (whether by means of electronic transmission,
posting to a website or other internet application, print media or otherwise)
relating to the financing transactions contemplated by this Agreement, which may
include a Credit Party’s or its Subsidiary’s name, product photographs, logo,
trademark or related information.

 

Section 10.13                      USA PATRIOT Act Notice.  Each Lender that is
subject to the Patriot Act and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of the Credit Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act.  The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests that is required in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

Section 10.14                      Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable Requirements of Law (collectively, the
“Rate Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable Requirements of Law, the rate of
interest payable in respect of such Loan hereunder, together with all Rate
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Rate Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Rate Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.

 

Section 10.15                      Obligations Absolute.  To the fullest extent
permitted by applicable Requirements of Law, all obligations of the Credit
Parties hereunder shall be absolute and unconditional irrespective of:

 

(a)                                 any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of any Credit
Party;

 

(b)                                 any lack of validity or enforceability of
any Loan Document or any other agreement or instrument relating thereto against
any Credit Party;

 

(c)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from any Loan Document or
any other agreement or instrument relating thereto;

 

178

--------------------------------------------------------------------------------



 

(d)                                 any exchange, release or non-perfection of
any other Collateral, or any release or amendment or waiver of or consent to any
departure from any guarantee, for all or any of the Obligations;

 

(e)                                  any exercise or non-exercise, or any
waiver, of any right, remedy, power or privilege under or in respect hereof or
any Loan Document; or

 

(f)                                   any other circumstances which might
otherwise constitute a defense (other than the Payment in Full of the
Obligations) available to, or a discharge of, the Credit Parties.

 

Section 10.16                      No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower and each other Credit Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lenders are arm’s-length commercial transactions
between the Borrower, each other Credit Party and their respective Affiliates,
on the one hand, and the Administrative Agent, and the Lenders, on the other
hand, (B) each of the Borrower and the other Credit Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower and each other Credit Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii)(A) the
Administrative Agent and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Credit Party or any of their respective Affiliates,
or any other Person, and (B) neither the Administrative Agent, nor any Lender
has any obligation to the Borrower, any other Credit Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Credit
Parties and their respective Affiliates, and neither the Administrative Agent,
nor any Lender has any obligation to disclose any of such interests to the
Borrower, any other Credit Party or any of their respective Affiliates.  To the
fullest extent permitted by law, the Borrower and each other Credit Party hereby
waives and releases any claims that it may have against the Administrative Agent
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

Section 10.17                      Intercreditor Agreement.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document: (a) the Liens granted to the
Collateral Agent in favor of the Secured Parties pursuant to the Loan Documents
and the exercise of any right related to any Collateral shall be subject, in
each case, to the terms of the Revolver Intercreditor Agreement, if applicable,
or any other applicable Intercreditor Agreement, (b) in the event of any
conflict between the express terms and provisions of this Agreement or any other
Loan Document, on the one hand, and of the Revolver Intercreditor Agreement or
any other applicable Intercreditor Agreement, on the other hand, the terms and
provisions of the Revolver Intercreditor Agreement or such other Intercreditor

 

179

--------------------------------------------------------------------------------



 

Agreement shall control, and (c) each Lender and, by its acceptance of the
benefit of the Security Documents, each other Secured Party, authorizes the
Administrative Agent and/or the Collateral Agent to execute the Revolver
Intercreditor Agreement and any such other Intercreditor Agreement on behalf of
such Lender, and such Lender agrees to be bound by the terms thereof.

 

(b)                                 Each Lender and, by its acceptance of the
benefit of the Security Documents, each other Secured Party, hereby agrees that
the Administrative Agent and/or Collateral Agent may enter into any
intercreditor agreement and/or subordination agreement pursuant to, or
contemplated by, the terms of this Agreement (including with respect to
Indebtedness permitted pursuant to Section 6.01 and defined terms referenced
therein) on its behalf and agrees to be bound by the terms thereof and, in each
case, consents and agrees to the appointment of Owl Rock (or its affiliated
designee, representative or agent) on its behalf as collateral agent,
respectively, thereunder.

 

Section 10.18                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any party to any
other party arising under any Loan Document may be subject to Bail-In Action by
the relevant Resolution Authority and agrees and consents to, and acknowledges
and agrees to be bound by the effect of:

 

(a)                                 any Bail-In Action in relation to any such
liability, including (without limitation):

 

(i)                                     a reduction, in full or in part, in the
principal amount, or outstanding amount due (including any accrued but unpaid
interest) in respect of any such liability;

 

(ii)                                  a conversion of all, or part of, any such
liability into shares or other instruments of ownership that may be issued to,
or conferred on, it; and

 

(iii)                               a cancellation of any such liability; and

 

(b)                                 a variation of any term of any Finance
Document to the extent necessary to give effect to any Bail-In Action in
relation to any such liability.

 

Section 10.19                      Electronic Execution of Assignments and
Certain Other Documents.  The words “execute,” “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including, without limitation, Assignment and Assumptions, Borrowing
Requests, Interest Election Requests, Compliance Certificates, Joinder
Agreements, amendments or other modifications, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable
Requirements of Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

180

--------------------------------------------------------------------------------



 

Section 10.20                      No Other Duties.  Notwithstanding anything
herein to the contrary, the Lead Arranger and Bookrunner listed on the cover
page hereof shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in their respective
capacities, as applicable, as the Lead Arranger and Bookrunner hereunder.

 

ARTICLE XI
ACQUISITION MATTERS

 

Section 11.01                      Consent to the Closing Date Acquisition. 
Notwithstanding anything to the contrary in the Loan Documents, the Secured
Parties and all other parties hereto irrevocably and unconditionally consent to
the consummation of the Closing Date Acquisition.

 

Section 11.02                      Reference to Closing Date.  Notwithstanding
anything to the contrary in the Loan Documents, for purposes of the
representations and warranties and the other provisions set forth in Article III
of this Agreement, the conditions precedent set forth in Section 4.01 and any
reference to “Closing Date” in Article V and Article VI, the making of the Loans
on the Closing Date shall be assumed to occur concurrently with the consummation
of the Closing Date Acquisition.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

181

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

2U, INC.

 

 

 

By:

/s/ Catherine A. Graham

 

Name:

Catherine A. Graham

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------



 

 

2U GETSMARTER, LLC

 

 

 

By:

/s/ Catherine A. Graham

 

Name:

Catherine A. Graham

 

Title:

Treasurer

 

 

 

2U GETSMARTER (US), LLC

 

 

 

By:

/s/ Catherine A. Graham

 

Name:

Catherine A. Graham

 

Title:

Treasurer

 

 

 

2U HARKINS ROAD LLC

 

 

 

By: 2U, INC., as sole member

 

 

 

By:

/s/ Catherine A. Graham

 

Name:

Catherine A. Graham

 

Title:

Chief Financial Officer

 

 

 

2U HK LLC

 

 

 

By: 2U, INC., as sole member

 

 

 

By:

/s/ Catherine A. Graham

 

Name:

Catherine A. Graham

 

Title:

Chief Financial Officer

 

 

 

2U KEIH HOLDCO, LLC

 

 

 

By:

/s/ Mark J. Chernis

 

Name:

Mark J. Chernis

 

Title:

President

 

 

 

2U NYC, LLC

 

 

 

By:

/s/ Catherine A. Graham

 

Name:

Catherine A. Graham

 

Title:

Treasurer

 

 

 

CRITIQUEIT, INC.

 

 

 

By:

/s/ Mark J. Chernis

 

Name:

Mark J. Chernis

 

Title:

President

 

--------------------------------------------------------------------------------



 

 

SKYWALKER PURCHASER, LLC

 

 

 

By:

/s/ Mark J. Chernis

 

Name:

Mark J. Chernis

 

Title:

President and Secretary

 

 

 

SKYWALKER SUB, INC.

 

 

 

 

By:

/s/ Mark J. Chernis

 

Name:

Mark J. Chernis

 

Title:

President and Secretary

 

 

 

TES, INC.

 

 

 

 

By:

/s/ Mark J. Chernis

 

Name:

Mark J. Chernis

 

Title:

President and Secretary

 

 

 

TES, LLC

 

 

 

 

By:

/s/ Mark J. Chernis

 

Name:

Mark J. Chernis

 

Title:

President and Secretary

 

 

 

TES MERGER SUB, INC.

 

 

 

 

By:

/s/ Mark J. Chernis

 

Name:

Mark J. Chernis

 

Title:

President and Secretary

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT,
COLLATERAL AGENT AND LENDER:

OWL ROCK CAPITAL CORPORATION

 

 

 

 

By:

/s/ Alan Kirshenbaum

 

Name:

Alan Kirshenbaum

 

Title:

Authorized Signatory

 

 

LENDERS:

OWL ROCK CAPITAL CORPORATION II

 

 

 

 

By:

/s/ Alan Kirshenbaum

 

Name:

Alan Kirshenbaum

 

Title:

Authorized Signatory

 

 

 

ORCC II FINANCING LLC

 

 

 

 

By:

/s/ Alan Kirshenbaum

 

Name:

Alan Kirshenbaum

 

Title:

Authorized Signatory

 

 

 

OWL ROCK TECHNOLOGY FINANCE CORP.

 

 

 

 

By:

/s/ Alan Kirshenbaum

 

Name:

Alan Kirshenbaum

 

Title:

Authorized Signatory

 

 

 

OWL ROCK FIRST LIEN MASTER FUND, L.P.

 

 

 

 

By: OWL ROCK FIRST LIEN GP, LLC

 

its general partner

 

 

 

 

By: Owl Rock Capital Advisors LLC

 

its Sole Member

 

 

 

 

By:

/s/ Alan Kirshenbaum

 

Name:

Alan Kirshenbaum

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

OWL ROCK FIRST LIEN SUB-MASTER FUND ZERO, L.P.,

 

 

 

 

By: OWL ROCK FIRST LIEN GP, LLC

 

its general partner

 

 

 

 

By: Owl Rock Capital Advisors LLC

 

its Sole Member

 

 

 

 

By:

/s/ Alan Kirshenbaum

 

Name:

Alan Kirshenbaum

 

Title:

Authorized Signatory

 

 

 

FLF FUNDING I LLC

 

 

 

 

By:

/s/ Alan Kirshenbaum

 

Name:

Alan Kirshenbaum

 

Title:

Authorized Signatory

 

 

 

FLF FUNDING II LLC

 

 

 

 

By:

/s/ Alan Kirshenbaum

 

Name:

Alan Kirshenbaum

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

ANNEX A

 

Commitments

 

Lender

 

Commitment

 

OWL ROCK CAPITAL CORPORATION

 

$

115,000,000.00

 

OWL ROCK CAPITAL CORPORATION II

 

$

5,000,000.00

 

ORCC II FINANCING LLC

 

$

15,000,000.00

 

OWL ROCK TECHNOLOGY FINANCE CORP.

 

$

85,000,000.00

 

OWL ROCK FIRST LIEN MASTER FUND, L.P.

 

$

946,712.80

 

OWL ROCK FIRST LIEN SUB-MASTER FUND ZERO, L.P.

 

$

1,453,287.20

 

FLF FUNDING I LLC

 

$

10,500,000.00

 

FLF FUNDING II LLC

 

$

17,100,000.00

 

Total

 

$

250,000,000.00

 

 

--------------------------------------------------------------------------------